Exhibit 10.1

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

 

 

TERM LOAN AGREEMENT

among

GEVO, INC.

as Borrower,

THE OTHER CREDIT PARTIES HERETO from time to time,

THE LENDERS PARTY HERETO from time to time

as Lenders,

and

WHITEBOX ADVISORS LLC,

as Administrative Agent

May 9, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   

Section 1.1

   Certain Defined Terms      1   

Section 1.2

   Computation of Time Periods      1   

Section 1.3

   Accounting Terms; Changes in GAAP      1   

Section 1.4

   Miscellaneous      2    ARTICLE II. CREDIT FACILITIES      2   

Section 2.1

   Commitments      2   

Section 2.2

   Loan      4   

Section 2.3

   Funding Limitations      4   

Section 2.4

   Evidence of Debt; Repayment of Loan      4   

Section 2.5

   Fees      6   

Section 2.6

   Interest      6   

Section 2.7

   Termination of Commitments      7   

Section 2.8

   Optional and Mandatory Prepayments      7   

Section 2.9

   Increased Costs      14   

Section 2.10

   Breakage Payments      16   

Section 2.11

   Payments Generally; Pro Rata Treatment; Sharing of Set Off      16   

Section 2.12

   Taxes      18   

Section 2.13

   Mitigation Obligations; Replacement of Lenders      21   

Section 2.14

   Defaulting Lenders      21   

Section 2.15

   Usury Recapture      22   

Section 2.16

   Exchange      23    ARTICLE III. CONDITIONS      24   

Section 3.1

   Conditions to the Making of the Loan      24    ARTICLE IV. REPRESENTATIONS
AND WARRANTIES      29   

Section 4.1

   Existence      29   

Section 4.2

   Power      29   

Section 4.3

   Authorization and Approvals      30   

Section 4.4

   Enforceable Obligations      30   

Section 4.5

   Financial Reporting      30   

Section 4.6

   True and Complete Disclosure      31   

Section 4.7

   Litigation; Compliance with Laws      31   

Section 4.8

   Use of Proceeds; Federal Reserve Regulations      32   

Section 4.9

   Investment Company Act      32   

Section 4.10

   Taxes      32   

Section 4.11

   Pension Plans      32   

Section 4.12

   Condition of Property; Casualties      33   

 

i



--------------------------------------------------------------------------------

Section 4.13

   No Burdensome Restrictions; No Defaults    33

Section 4.14

   Environmental Condition    34

Section 4.15

   Permits, Licenses, Etc.; Intellectual Property    34

Section 4.16

   Liens; Titles, Leases, Etc    35

Section 4.17

   Solvency    36

Section 4.18

   Hedging Agreements    36

Section 4.19

   Material Agreements    36

Section 4.20

   Equity Interests; Subsidiaries    36

Section 4.21

   Labor Matters    36

Section 4.22

   Insurance    37

Section 4.23

   Foreign Assets Control Regulations    37

Section 4.24

   Anti-Terrorism Law    37

Section 4.25

   SEC Reports    38

Section 4.26

   Disclosure Controls/Procedures    38

Section 4.27

   Availability of Utilities    39

Section 4.28

   Access    39

Section 4.29

   Condition    39

Section 4.30

   Approvals    39

Section 4.31

   Leases    40 ARTICLE V. AFFIRMATIVE COVENANTS    40

Section 5.1

   Reserved    40

Section 5.2

   Maintenance of Insurance    40

Section 5.3

   Preservation of Corporate Existence, Etc    41

Section 5.4

   Payment of Taxes, Etc    42

Section 5.5

   Maintenance of Records; Visitation Rights    43

Section 5.6

   Reporting Requirements    43

Section 5.7

   Maintenance of Property    47

Section 5.8

   Agreement to Pledge    48

Section 5.9

   Use of Proceeds    48

Section 5.10

   Title Evidence and Opinions    48

Section 5.11

   Further Assurances; Cure of Title Defects    48

Section 5.12

   Additional Collateral; Additional Guarantors    49

Section 5.13

   Leases; Development and Maintenance    50

Section 5.14

   Litigation and Other Notices    51

Section 5.15

   Employee Benefits    51

Section 5.16

   Compliance with Environmental Laws    51

Section 5.17

   Information Regarding Collateral    52 ARTICLE VI. NEGATIVE COVENANTS    53

Section 6.1

   Liens, Etc    53

Section 6.2

   Debts, Guarantees, and Other Obligations    57

Section 6.3

   Agreements Restricting Liens and Distributions    58

Section 6.4

   Merger or Consolidation; Asset Sales    59

Section 6.5

   Restricted Payments; Issuance of Equity    62

 

ii



--------------------------------------------------------------------------------

Section 6.6

   Transactions with Affiliates      64   

Section 6.7

   Investments      65   

Section 6.8

   Reserved      66   

Section 6.9

   Compliance with ERISA      66   

Section 6.10

   Sale-and-Leaseback      67   

Section 6.11

   Change of Business; Accounting Change      67   

Section 6.12

   Organizational Documents, Other Documents      68   

Section 6.13

   Use of Proceeds      68   

Section 6.14

   Hedging      68   

Section 6.15

   Additional Subsidiaries      68   

Section 6.16

   Reserved      69   

Section 6.17

   Anti-Terrorism; Anti Money Laundering      69   

Section 6.18

   Embargoed Person      70   

Section 6.19

   Prepayments of Debt      70   

Section 6.20

   Reserved      71   

Section 6.21

   Deposit Accounts      71   

Section 6.22

   Support of Subsidiaries      71   

Section 6.23

   Limitation on Certain Restrictions on Subsidiaries      72   

ARTICLE VII. EVENTS OF DEFAULT; REMEDIES

     73   

Section 7.1

   Events of Default      73   

Section 7.2

   Optional Acceleration of Maturity      77   

Section 7.3

   Automatic Acceleration of Maturity      77   

Section 7.4

   Right of Set off      78   

Section 7.5

   Non-exclusivity of Remedies      78   

Section 7.6

   Application of Proceeds      78   

ARTICLE VIII. ADMINISTRATIVE AGENT

     79   

Section 8.1

   Appointment, Authorization and Action      79   

Section 8.2

   Administrative Agent’s Reliance, Etc      80   

Section 8.3

   The Administrative Agent and Its Affiliates      81   

Section 8.4

   Exculpatory Provisions      82   

Section 8.5

   Delegation of Duties      83   

Section 8.6

   Reserved      83   

Section 8.7

   Lender Credit Decision      83   

Section 8.8

   Indemnification      83   

Section 8.9

   Successor Administrative Agent      84   

Section 8.10

   Collateral Matters      85   

ARTICLE IX. GUARANTEE

     87   

Section 9.1

   The Guarantee      87   

Section 9.2

   Obligations Unconditional      87   

 

iii



--------------------------------------------------------------------------------

Section 9.3

   Reinstatement      89   

Section 9.4

   Subrogation; Subordination      89   

Section 9.5

   Remedies      89   

Section 9.6

   Instrument for the Payment of Money      89   

Section 9.7

   Continuing Guarantee      89   

Section 9.8

   General Limitation on Guarantee Obligations      89   

Section 9.9

   Release of Guarantors      90   

Section 9.10

   Right of Contribution      90   

ARTICLE X. MISCELLANEOUS

     90   

Section 10.1

   Amendments, Etc      90   

Section 10.2

   Notices, Etc      91   

Section 10.3

   No Waiver; Remedies      93   

Section 10.4

   Costs and Expenses      93   

Section 10.5

   Binding Effect; No Third Party Beneficiaries      94   

Section 10.6

   Lender Assignments and Participations      94   

Section 10.7

   Indemnification; Waiver      99   

Section 10.8

   Execution in Counterparts      100   

Section 10.9

   Survival of Representations, Etc      100   

Section 10.10

   Severability      100   

Section 10.11

   Reserved      100   

Section 10.12

   Governing Law; Submission to Jurisdiction      100   

Section 10.13

   USA PATRIOT Act      101   

Section 10.14

   WAIVER OF JURY TRIAL      102   

Section 10.15

   NO ORAL AGREEMENTS      102   

Section 10.16

   Confidentiality      102   

Section 10.17

   Separate Securities      103   

Section 10.18

   Obligations Absolute      103   

EXHIBITS:

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Responsible Officer’s Certificate

Exhibit C – Properties to be Encumbered

Exhibit D – Form of Mortgage

Exhibit E – Form of Term Note

Exhibit F – Reserved

Exhibit G – Borrowing Request

Exhibit H – Non Bank Certificate

Exhibit I – Form of Pledge and Security Agreement

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This Term Loan Agreement dated as of May 9, 2014, is among Gevo, Inc., a
Delaware corporation (“Borrower”), the Guarantors party hereto from time to time
(together with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the lenders party hereto from time to time (the “Lenders”), and
Whitebox Advisors LLC, as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”).

Recitals

A. WHEREAS, the Borrower has requested that the Lenders make up to $31,088,083
of term loans to the Borrower;

B. WHEREAS, the Lenders have agreed to make up to $31,088,083 of term loans to
Borrower subject to the terms and conditions set forth herein; and

C. WHEREAS, as security for their respective Obligations under this Agreement,
the Borrower and each Guarantor shall grant to the Administrative Agent, for the
benefit of the Secured Parties, perfected first priority liens on and security
interests in the Collateral (subject to certain of the Permitted Liens) as set
forth in the Loan Documents.

Agreements

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, Credit Parties, Lenders and Administrative
Agent hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the capitalized
terms defined above shall have the meanings set forth therein and the other
capitalized terms used in this Agreement shall have the meanings set forth on
Appendix I (unless otherwise indicated, such meanings to be equally applicable
to both the singular and plural forms of the terms defined).

Section 1.2 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.3 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Administrative Agent and/or the Lenders in writing at the time
of delivery thereof) be prepared, in accordance with GAAP applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent and/or the Lenders hereunder. All
calculations made for

 

1



--------------------------------------------------------------------------------

the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with those used in the preparation of the annual or quarterly
financial statements furnished to the Administrative Agent and/or the Lenders
pursuant to Section 5.6 most recently delivered prior to or concurrently with
such calculations. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth herein, and either
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.4 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph, article and/or section headings have been inserted in this Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph and/or headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

ARTICLE II.

CREDIT FACILITIES

Section 2.1 Commitments.

(a) Maximum Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally, and not jointly, agrees to make its Pro Rata Share of the First
Advance available to the Borrower on the Closing Date in accordance with this
Section 2.1 and Section 2.2 hereof and agrees to make its Pro Rata Share of the
Second Advance available to the Borrower upon Borrower’s exercise of its Second
Advance Option (to the extent available) in accordance with this Section 2.1 and
Section 2.2 hereof, in each case, provided, that, (i) with regard to each Lender
individually, the sum of such Lender’s Pro Rata Share of the aggregate principal
amount of the outstanding Loans (not including PIK Interest) shall not at any
time exceed such Lender’s Commitment, which is set forth in Schedule I attached
hereto, (ii) with regard to the Lenders collectively, the sum of the aggregate
principal amount of the Loans (not including PIK Interest) made hereunder shall
not at any time exceed the then existing Total Commitment, and (iii) the Lenders
shall not be required to make more than two advances hereunder (not including
the capitalizing of PIK Interest hereunder) (and such advances shall be made in
accordance with Section 2.2 hereof). The failure of any Lender to make its
portion of the Loans shall not relieve any other Lender of its obligation

 

2



--------------------------------------------------------------------------------

to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make its portion of the Loans
required to be made by such other Lender). Amounts repaid or prepaid on the
Loans shall not be reborrowed. Notwithstanding any other provisions set forth
herein, the Lenders’ Commitments shall be reduced dollar for dollar by the
amount of the applicable Structuring Fees paid from a source other than Loan
proceeds.

(b) Each Lender shall make the Loans by wire transfer of immediately available
funds to such account as the Administrative Agent may designate not later than
1:00 p.m., New York City time, on the date of such Borrowing and, with respect
to the First Advance, upon satisfaction of the conditions precedent set forth in
Sections 3.1 and 3.2 hereof, and, with respect to the Second Advance, upon
satisfaction of the conditions precedent set forth in Section 3.2 hereof, the
Administrative Agent shall promptly credit and/or remit the amounts so received
to an account as directed by the Borrower in the Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met or waived in accordance herewith, return the
amounts so received to the respective Lenders.

(c) The Administrative Agent shall only be required to advance funds to the
Borrower with respect to the Loans to the extent that the Administrative Agent
shall have received such funds from the Lenders.

(d) Reserved

(e) To request the Loans, the Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and each Lender two (2) Business Days before the date of
such Borrowing (or three (3) Business Days before the date of such Borrowing if
the Borrowing Request is received after 1:00 p.m. New York City time, by
Administrative Agent or any Lender). The Borrowing Request shall be irrevocable
and shall specify the following information in compliance with the foregoing
provisions of Section 2.1:

(i) the aggregate amount of the Loan requested shall be (x) with respect to the
First Advance, $25,906,736 and (y) with respect to the Second Advance, the sum
of (A) the Additional Principal Amount referenced in Section 2.2(ii)(A) plus
(B) the Additional Structuring Fee Amount referenced in Section 2.2(ii)(B);

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the location and number of Borrower’s account to which funds are to be
disbursed; and

(iv) with respect to the First Advance, the conditions set forth in Sections 3.1
and 3.2 have been satisfied (or waived by the Administrative Agent) as of the
date of the notice and with respect to the Second Advance, that the conditions
set forth in Section 3.2 have been satisfied, in each case, as of the date of
the notice.

(f) Promptly following receipt of a Borrowing Request in accordance with this
Section 2.1, the Administrative Agent shall advise each Lender of the details
thereof.

 

3



--------------------------------------------------------------------------------

Section 2.2 Loans. Subject to the other terms and conditions set forth herein
(including without limitation, the provisions set forth in Section 2.1 hereof),
the Loans shall be advanced to Borrower as follows:

(i) on the Closing Date, a first advance shall be made to Borrower in the
aggregate principal amount of $25,906,736 (“First Advance”) provided that
(x) the conditions set forth in Sections 3.1 and 3.2 have been satisfied (y) the
Borrower hereby irrevocably directs the Lenders to use $906,736 of the proceeds
of the First Advance to pay the First Structuring Fee and as such, Lenders shall
net fund the First Advance to account for the payment of the First Structuring
Fee;

(ii) within seven (7) days after the end of any Additional Loan Period in which
a Share Price Event occurs, upon Borrower’s exercise of the Second Advance
Option (to the extent available), a second advance of Loans shall be made to
Borrower in an aggregate amount equal to (A) $5,000,000 minus the principal
amount of the Put Notes (as defined in the Exchange Agreement and, for purposes
of this calculation, excluding the 3.5% structuring fee charged in connection
therewith) issued (“Additional Principal Amount”) plus (B) (.035 multiplied
times the Additional Principal Amount)/.965 (the amount resulting from the
calculation in this clause (B), the “Additional Structuring Fee Amount”) (the
Additional Principal Amount plus the Additional Structuring Fee Amount, the
“Second Advance”), in each case, provided that (x) the conditions set forth in
Section 3.2 have been satisfied, (y) the Borrower hereby irrevocably directs the
Lenders to use an amount of the proceeds of the Second Advance equal to the
Additional Structuring Fee Amount to pay the Second Structuring Fee and as such,
Lenders shall net fund the Second Advance to account for the payment of the
Second Structuring Fee and (z) the principal amount of the Second Advance plus
the principal amount of the Put Notes (including the 3.5% structuring fee
charged in connection therewith) shall not exceed $5,181,348 at anytime
(excluding, for purposes of this calculation, PIK Interest).

If the Borrower does not exercise the Second Advance Option within seven
(7) days after the end of the Second Additional Loan Period or a Share Price
Event does not occur by the end of the Second Additional Loan Period, the Total
Commitment shall remain at $25,906,736 and the Lenders shall have no commitment
or obligation to make any Loans other than the First Advance.

Section 2.3 Funding Limitations. For the avoidance of doubt, Administrative
Agent shall have no Commitments (to make any Loans) in its capacity as
Administrative Agent and Administrative Agent’s requirement to make the Loans
(from proceeds of the Loans received from the Lenders) in accordance with the
provisions hereof shall be limited to the funds that it receives from the
Lenders (to fund such Loan(s)).

Section 2.4 Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the unpaid principal amount of the Loans
and all other Obligations on the Maturity Date (or sooner in accordance with the
provisions hereof). All payments or repayments of the Loans made pursuant to
this Section 2.4(a) shall be made in Dollars.

 

4



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the portion of the Loans funded by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of the Loans made hereunder; (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded in the absence of manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms. In the event of a conflict
between records maintained by any Lender and the records of the Administrative
Agent in respect of such matters, the records of the Administrative Agent shall
control in the absence of manifest error.

(e) Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that the portion of the Loans funded by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) in the
form of Exhibit E. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.6) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered as signs).

 

5



--------------------------------------------------------------------------------

Section 2.5 Fees. On the Closing Date, the Borrower shall pay to each Lender, on
account of such Lender making its Pro Rata Share of the First Advance, its Pro
Rata Share of a structuring fee in the amount of $906,736 from the proceeds of
the First Advance (“First Structuring Fee”). The First Structuring Fee shall be
fully earned and nonrefundable on the Closing Date. Upon making the Second
Advance, the Borrower shall pay to each Lender, on account of such Lender making
its Pro Rata Share of the Second Advance, its Pro Rata Share of a structuring
fee in an amount equal to the Additional Structuring Fee Amount (“Second
Structuring Fee”; together with the First Structuring Fee, the “Structuring
Fees”). The Second Structuring Fee shall be fully earned and nonrefundable upon
the making of the Second Advance. The Structuring Fees shall not limit
Borrower’s obligations to pay any other fee, or reimburse the Administrative
Agent or the Lenders for any cost or expense, under the Loan Documents.
Notwithstanding any other provision to the contrary, including without
limitation Section 2.12, the Structuring Fees shall be paid in U.S. dollars and
free and clear of, and without any deduction or withholding for or on account
of, any current or future taxes, levies, imposts, duties, charges or other
deductions or withholdings levied in any jurisdiction from or through which
payment is made, unless such deduction or withholding is required by applicable
law, in which event Borrower will pay additional amounts so that the Lenders
will receive the amount that the Lenders would otherwise have received but for
such deduction or withholding.

Section 2.6 Interest.

(a) The Loans shall bear interest, subject to the terms and conditions hereof,
as follows:

(i) at a rate per annum equal to five percent (5%), which shall accrue daily
(including, without limitation, on the Closing Date) and be payable in cash in
accordance with Section 2.6(c) hereof; and

(ii) at a rate per annum equal to ten percent (10%) which shall accrue daily
(including, without limitation, on the Closing Date) and be paid in kind and
capitalized (and thereby added to principal, which shall thereafter accrue
interest) on the last day of each fiscal quarter (“PIK Interest”);

(b) Notwithstanding the foregoing, at the election of the Requisite Lenders,
from and after the date that an Event of Default shall have occurred and be
continuing, (i) all outstanding Obligations shall, to the extent permitted by
applicable law, bear interest at a rate per annum equal to the interest rate
then in effect as provided in Section 2.6(a) hereof plus 3% per annum from the
initial date on which such Event of Default occurred (the “Default Rate”) and
(ii) all interest accrued and accruing shall be payable in cash on demand.

(c) Accrued interest on the Loans pursuant to Section 2.6(a)(i) shall be payable
in arrears on each Interest Payment Date in accordance with Section 2.6(a)(i);
provided that (i) interest accrued at the Default Rate pursuant to
Section 2.6(b) shall be payable on demand and (ii) in the event of any repayment
or prepayment of the Loans (or any portion thereof), accrued interest under
Sections 2.6(a)(i) and 2.6(a)(ii) on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

 

6



--------------------------------------------------------------------------------

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and in shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(e) While any Loans are outstanding, the Borrower shall maintain in place at all
times an interest reserve. The interest reserve required to be maintained
hereunder shall be in an amount equal to ten percent (10%) of the aggregate
principal amount of the Loans on the Closing Date provided that (i) the Borrower
shall increase the interest reserve by an amount equal to ten percent (10%) of
the aggregate principal amount of the Second Advance promptly upon the making of
the Second Advance and (ii) on each anniversary of the Closing Date the amount
of the interest reserve required to be maintained by Borrower hereunder shall be
adjusted such that it is equal to ten percent (10%) of the aggregate principal
amount of the Loans (including any capitalized and uncapitalized PIK Interest)
outstanding on such anniversary date (the funds in such reserve, the “Reserve
Funds”). The Borrower shall remit to Administrative Agent any amount by which
the reserve is required to be increased pursuant to such adjustment or
Administrative Agent shall remit any Reserve Funds to Borrower in the amount by
which the existing reserve exceeds such adjusted interest reserve, in each case,
within three (3) Business Days after such anniversary date. The Reserve Funds
shall be maintained in a segregated deposit account of the Borrower, which shall
be subject at all times to a blocked account agreement providing Administrative
Agent with control (as described in 9-104 of the UCC) and sole dominion of such
deposit account provided that after the second anniversary of the Closing Date,
if there are no Defaults or Events of Default then continuing, the Borrower
shall be permitted to direct the Administrative Agent to make interest payments
hereunder from Reserve Funds (without the necessity of refreshing such Reserve
Funds). Borrower shall not be permitted to withdraw or otherwise access the
Reserve Funds until all Obligations have been paid in full (other than
contingent indemnification obligations). Upon the occurrence and during the
continuation of an Event of Default, but not otherwise, the Administrative
Agent, at the direction of the Requisite Lenders, shall be permitted to apply
the Reserve Funds to the outstanding Obligations. Upon the consummation of an
Exchange in accordance with Section 2.16 hereof, Administrative Agent shall
remit Reserve Funds, in an amount equal to ten percent (10%) of the principal
amount of such Exchange, to the Trustee (as defined in the Indenture) to be held
as Reserve Funds (as defined in the Indenture) in accordance with Section 4.01
of the Indenture.

Section 2.7 Termination of Commitments. The Commitments shall automatically
terminate upon the earlier to occur of (i) the expiration of the Second
Additional Loan Period to the extent that a Share Price Event has not occurred
by then and (ii) the earlier to occur of (x) the making of the Second Advance
and (y) immediately following the seventh day after the end of the Second
Additional Loan Period during which a Share Price Event occurred (in each case,
unless terminated sooner in accordance with the provisions hereof).

Section 2.8 Optional and Mandatory Prepayments.

(a) Optional Payments.

(i) Subject to Section 2.8(a)(ii) below, at any time after the expiration of the
applicable Exchange Period, the Borrower, at its option, may voluntarily repay
the Obligations, in whole or in part other than any portion or all of the
Loan(s) which are the subject of an

 

7



--------------------------------------------------------------------------------

Exchange notice delivered by a Lender pursuant to Section 2.16(b) hereof (for
the avoidance of doubt, the Borrower shall not be permitted to prepay any of the
Obligations at its option prior to the end of the applicable Exchange Period).
Each such repayment shall include all accrued and unpaid interest on the portion
of the Obligations being repaid (including, but not limited to, outstanding PIK
Interest) through the Repayment Date and the Applicable Premium due in
accordance with Section 2.8(a)(ii) below; provided that each partial repayment
shall be in an amount that is an integral multiple of $100,000 and not less than
$100,000 or, if less, the outstanding principal amount of the Obligations.

(ii) Notwithstanding anything in Section 2.8(a)(i) to the contrary (but without
limiting or otherwise modifying the restriction on voluntary prepayments during
the applicable Exchange Period set forth in Section 2.8(a)(i) hereof), if the
Obligations are repaid, in whole or in part (including but not limited to in
connection with any refinancing or partial refinancing of the Obligations) prior
to the Stated Maturity Date, in addition to repayment of 100% of the principal
amount of such Obligations plus all accrued and unpaid interest thereon
(including, but not limited to, any outstanding PIK Interest), through the
Repayment Date, the Borrower shall pay the Applicable Premium calculated as of
such Repayment Date. For the avoidance of doubt, the Applicable Premium shall be
due in connection with any prepayment of any of the Obligations whether or not
such prepayment is (x) optional by the Borrower, (y) occurs as a result of a
mandatory prepayment pursuant to Section 2.8(d), or (z) occurs pursuant to or
following an acceleration of the Obligations as set forth in Sections 7.2 or 7.3
including, but not limited to, as a result of the Administrative Agent’s or the
Lender’s exercise of their rights and remedies following the occurrence of an
Event of Default and/or during a Debtor Relief Law proceeding or, if
notwithstanding the restrictions on making a voluntary prepayment during the
applicable Exchange Period pursuant to Section 2.8(a)(i) hereof, the Obligations
are repaid in whole or in part during such Exchange Period. Notwithstanding the
foregoing, no Applicable Premium shall be required to be paid in connection with
any prepayment under Section 2.8(f) or in connection with any Exchange.

(iii) If the Borrower elects to repay the Loans pursuant to this Section 2.8(a),
at least five (5) days prior to the Repayment Date (unless a shorter notice
shall be agreed to in writing by the Administrative Agent and the Lenders) but
not more than sixty (60) days before the Repayment Date, the Borrower shall
notify the Administrative Agent in writing (which writing may be by electronic
communication in accordance with Section 10.2(b)) of the Repayment Date, the
principal amount of such Loans (or the portion thereof) to be repaid and the
amount of the Applicable Premium, and deliver to the Administrative Agent, no
later than two (2) Business Days prior to the Repayment Date, an Officer’s
Certificate stating that such repayment will comply with the conditions
contained in this Section 2.8(a). Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.
Repayments shall be accompanied by any accrued interest due on the principal
amount subject to such Repayment through the Repayment Date (to the extent
required by Section 2.6) and any Applicable Premium.

(iv) Once the notice of repayment described in Section 2.8(a)(iii) is mailed,
the Loans (or the portion thereof) to be prepaid shall become irrevocably due
and payable on the Repayment Date, including the Applicable Premium plus
interest accrued to the Repayment Date; provided, however that notwithstanding
the foregoing, the Borrower may revoke its notice of repayment if such repayment
was conditioned on a financing or refinancing or other transaction and such
financing or refinancing or other transaction is not consummated.

 

8



--------------------------------------------------------------------------------

(b) Reserved.

(c) Asset Sales.

(i) Not later than fifteen (15) Business Days following the receipt of any Net
Cash Proceeds of any Disposition of any Property of any Credit Party (except for
Dispositions of the type described in Sections 2.8(f) and other than with
respect to the sale of all or any portion of the Property located at 502 South
Walnut Ave, Luverne, MN 56156) now owned or hereafter acquired, Borrower shall
make a written offer to each Lender (by delivering such offer to Administrative
Agent who shall (x) promptly deliver such offer to each Lender and
(y) thereafter notify Borrower when Administrative Agent has delivered such
notice to the Lenders) to apply 100% of such Net Cash Proceeds to make
repayments of the Obligations, if any are then outstanding, in accordance with
Sections 2.8(h) and (i) and each Lender shall have thirty (30) days after it
receives such written offer from Borrower (or Administrative Agent as
applicable) to determine whether to accept its Pro Rata Share of such payment
offered to Lenders (failure by a Lender to respond within such thirty (30) day
period shall be construed as acceptance of such offer for payment by such
Lender); provided that no such repayment shall be required under this
Section 2.8(c) with respect to (A) the Disposition of Property that constitutes
a Casualty Event, (B) Dispositions for fair market value resulting in no more
than $100,000 in Net Cash Proceeds in any Disposition (or series of related
Dispositions) to the extent that the aggregate Net Cash Proceeds from all of
such Dispositions does not exceed $200,000 per year, (C) any Disposition to the
extent no Obligations are then outstanding on the date of receipt of such Net
Cash Proceeds, or (D) Dispositions permitted by Section 6.4(b) other than
Sections 6.4(b)(vi) and 6.4(b)(xxiv) (other than in regards to joint ventures
that constitute Excluded Subsidiaries) (for the avoidance of doubt, clausees
(B) and (C) of this sentence shall not include any Disposition involving the
Property located at 502 South Walnut Ave, Luverne, MN 56156); and provided,
further that, other than with respect to the sale of all or any portion of the
Property located at 502 South Walnut Ave, Luverne, MN 56156, so long as no
Default or Event of Default shall have occurred and be continuing or arise
therefrom, the Borrower shall have the option upon written notice stating its
intention to the Administrative Agent (or by filing materials with the SEC
stating Borrower’s intention and contemporaneously delivering such materials to
the Administrative Agent) within fifteen (15) Business Days of receipt of Net
Cash Proceeds from any Disposition, directly or through one or more Credit
Party, to invest or commit to invest such Net Cash Proceeds in an amount such
that the aggregate amount of all Net Cash Proceeds from any Disposition
reinvested as described below pursuant to this proviso (and not applied to the
Obligations pursuant to this Section 2.8(c)) shall not exceed an amount equal to
$20,000,000 in the aggregate through the Maturity Date, within one (1) year of
receipt thereof to the costs of replacement of the properties or assets that are
the subject of such Disposition or the cost of purchase or construction of other
assets useful in the business of the Credit Parties or of the general type used
in the business of the Credit Parties, in each case, to the extent that the
replacement properties and assets and/or such other assets so purchased or
constructed constitute Collateral subject to the Lien granted pursuant to the
Security Instruments in favor of the Administrative Agent, for its benefit and
for the benefit of the other Secured Parties in accordance with Sections 5.8,
5.11, 5.12 and 6.15, including through Acquisitions

 

9



--------------------------------------------------------------------------------

permitted hereunder, provided that if any amount is so committed to be
reinvested within such one-year period, but is not reinvested within the later
to occur of (x) six (6) months of the date of such commitment and (y) the end of
such one-year period, the Borrower shall offer to repay the Obligations in
accordance with this Section 2.8(c)(i) in accordance with the procedures
outlined above without giving further effect to such reinvestment right (to the
extent that the Lenders have accepted the offer of prepayment); and

(ii) Each written offer to prepay the Loans delivered to Administrative Agent in
accordance with Section 2.8(c) shall specify the proposed repayment date, the
principal amount of the Loans offered to be repaid, the amount of accrued
interest due in connection therewith and the amount of any Applicable Premium,
if any. Each repayment of any or all of the Loans shall be applied according to
Section 2.8(h). Repayments shall be accompanied by accrued interest to the
extent required by Section 2.6. If any Lender accepts such offer, subject to
Section 2.8(h) hereof, the Credit Parties shall pay to Administrative Agent, for
the benefit of such Lender, such Lender’s Pro Rata Share of the aggregate
prepayment offered to Lenders within one (1) Business Day after the thirty
(30) day period after such Lender receives the offer from the Borrower or
Administrative Agent, as applicable, and each such prepayment shall be
accompanied by a written notice to Administrative Agent specifying the amount of
principal, interest and Applicable Premium being paid. All offers to prepay the
Loans under this Section 2.8(c) shall be made on a pro rata basis based upon
each Lender’s Pro Rata Share. For the avoidance of doubt, Borrower shall be
excused from making an offer to prepay the Loans under Section 2.8(c)(i) to the
extent that it has delivered written notice to Administrative Agent within
fifteen (15) Business Days of receipt of Net Cash Proceeds from such Disposition
stating its intention to reinvest the Net Cash Proceeds as set forth in such
Section 2.8(c)(i) (or by filing materials with the SEC stating Borrower’s
intention and contemporaneously delivering such materials to the Administrative
Agent) provided that (i) the Borrower is otherwise entitled to invest or
reinvest the Net Cash Proceeds pursuant to Section 2(c)(i) hereof and (ii) this
sentence shall not be construed to limit the Borrower’s obligation to offer to
prepay the Loans to the extent that the Borrower fails to invest the applicable
Net Cash Proceeds within the time periods set forth in Section 2.8(c)(i).

(iii) Without limiting or otherwise modifying the provisions of Section 6.4
hereof, if all or any portion of the Property located at 502 South Walnut Ave,
Luverne, MN 56156 is subject to a Disposition, within fifteen (15) Business Days
after the Net Cash Proceeds from such Disposition are received, Borrower shall
make a written offer to each Lender (by delivering such offer to Administrative
Agent who shall (x) promptly deliver such offer to each Lender and
(y) thereafter notify Borrower when Administrative Agent has delivered such
notice to the Lenders) to apply 100% of such Net Cash Proceeds from such
Disposition to make repayments of the outstanding Obligations in accordance with
Sections 2.8(h) and (i) and each Lender shall have thirty (30) days after it
receives such written offer from Borrower (or Administrative Agent, as
applicable) to determine whether to accept its Pro Rata Share of such payment
offered to the Lenders (failure by a Lender to respond within such thirty
(30) day period shall be construed as acceptance of such payment by such Lender)
provided that no such repayment shall be required under this Section 2.8(c)(iii)
with respect to (A) Dispositions of Property that constitute Casualty Events,
(B) Dispositions for fair market value resulting in no more than $500,000 in Net
Cash Proceeds in any Disposition (or series of related Dispositions) to the
extent that the aggregate Net Cash Proceeds from all of such Dispositions does
not

 

10



--------------------------------------------------------------------------------

exceed $2,000,000 per year or (C) Dispositions permitted by Section 6.4 (other
than Section 6.4(b)(iii) or (vi)). Any of such Net Cash Proceeds that are not so
applied to the Obligations in accordance with this Section 2.8(c)(iii) shall be
invested, reinvested or applied, to the costs of replacement of the properties
or assets that are the subject of such Disposition or the cost of purchase or
construction of other assets useful in the business of the Credit Parties or of
the general type used in the business of the Credit Parties provided that all of
such replacement properties and assets and/or such other assets so purchased or
constructed shall constitute Collateral subject to the Lien granted pursuant to
the Security Instruments in favor of the Administrative Agent, for the benefit
of the Secured Parties in accordance with Sections 5.8, 5.11, 5.12 and 6.15.

(iv) Without limiting or otherwise modifying the perfection requirements with
respect to Deposit Accounts (as defined in the Pledge and Security Agreement)
set forth in the Pledge and Security Agreement, promptly upon delivering notice
to Administrative Agent (or by filing materials with the SEC stating Borrower’s
intention and contemporaneously delivering such materials to the Administrative
Agent and each Lender) stating its intention to invest or reinvest the Net Cash
Proceeds from a Disposition, all of such Net Cash Proceeds to be invested or
reinvested pursuant Section 2.8(c)(i) shall be remitted to a Deposit Account
that constitutes a Collateral Account until such amounts are so invested or
reinvested.

(d) Debt Issuance.

(i) Not later than five (5) Business Day following the receipt of any Net Cash
Proceeds of any Debt Issuance by any Credit Party, the Borrower shall make a
written offer to each Lender (by delivering such offer to Administrative Agent
who shall (x) promptly deliver such offer to each Lender and (y) thereafter
notify Borrower when Administrative Agent has delivered such notice to the
Lenders) to make repayments of the outstanding Obligations in accordance with
Sections 2.8(h) and (i) in an aggregate principal amount equal to 100% of such
Net Cash Proceeds and each Lender shall have thirty (30) days after it receives
such written offer from Borrower (or Administrative Agent, as applicable) to
determine whether to accept its Pro Rata Share of such payment offered to the
Lenders (failure by a Lender to respond within such thirty (30) day period shall
be construed as acceptance of such payment by such Lender). If a Lender accepts
such offer, subject to Section 2.8(h) hereof, the Borrower shall pay to
Administrative Agent, for the benefit of such Lender, such Lender’s Pro Rata
Share of the aggregate amount the prepayment offered to Lenders within one
(1) Business Day after the thirty (30) day period after such Lender receives the
offer from Borrower or Administrative Agent, as applicable, and each such
prepayment shall be accompanied by a written notice to Administrative Agent
specifying the amount of principal, interest and Applicable Premium being paid.

(ii) Each written offer to prepay the Loans delivered to Administrative Agent in
accordance with Section 2.8(d)(i) shall specify the proposed repayment date, the
principal amount of the Loans to be repaid, the amount of accrued interest due
in connection therewith and the amount of any Applicable Premium. Each repayment
of any or all of the Loans shall be applied according to Section 2.8(h).
Repayments shall be accompanied by accrued interest to the extent required by
Section 2.6. All offers to prepay the Loans under this Section 2.8(d) shall be
made on a pro rata basis based upon each Lender’s Pro Rata Share.

 

11



--------------------------------------------------------------------------------

(iii) Any prepayment offered and/or accepted under this Section 2.8(d) shall not
be construed as a waiver or cure of any Default or Event of Default arising as a
result of the incurrence of any Debt Issuance.

(e) Reserved.

(f) Casualty Events. Not later than fifteen (15) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by any Credit Party
(other than with respect to a Casualty Event involving all or any portion of the
Property located at 502 South Walnut Ave, Luverne, MN 56156), the Borrower shall
make a written offer to each Lender (by delivering such offer to Administrative
Agent who shall (x) promptly deliver such offer to each Lender and
(y) thereafter notify Borrower when Administrative Agent has delivered such
notice to the Lenders) to apply an amount equal to 100% of such Net Cash
Proceeds to make repayments in accordance with Sections 2.8(h) and (i) and each
Lender shall have thirty (30) days after it receives such written offer to
determine whether to accept its Pro Rata Share of such payment offered to the
Lenders (failure by a Lender to respond within such thirty (30) day period shall
be construed as acceptance of such payment by such Lender); provided that no
such repayment shall be required under this Section 2.8(f) with respect to any
Disposition of property which constitutes a Casualty Event resulting in no more
than $250,000 in Net Cash Proceeds per Casualty Event to the extent that the
aggregate amount of Net Cash Proceeds from such Casualty Events does not exceed
$500,000 in any fiscal year; provided, further:

(i) other than with respect to a Casualty Event involving all or any portion of
the Property located at 502 South Walnut Ave, Luverne, MN 56156, so long as no
Default or Event of Default shall then exist or arise therefrom, such proceeds
shall not be required to be so offered on such date to the extent that the
Borrower shall, following the receipt of such Net Cash Proceeds, have delivered
a certificate to the Administrative Agent within fifteen (15) Business Days
stating that such proceeds are expected to be applied to the costs of
replacement or repair of the properties or assets that are the subject of such
Casualty Event or the cost of purchase or construction of other assets useful in
the business of the Credit Parties or of the general type used in the business
of the Credit Parties, including through Acquisitions permitted hereunder and,
in each case, otherwise in compliance with the terms of this Agreement no later
than one (1) year after receipt of the Net Cash Proceeds from such Casualty
Event provided that, if the Property subject to the Casualty Event constitutes
Collateral under any Security Instrument, then the replacement properties and
assets and/or such other assets so purchased or constructed shall constitute
Collateral subject to the Lien granted pursuant to the Security Instruments in
favor of the Administrative Agent, for the benefit of the other Secured Parties
in accordance with Sections 5.8, 5.11, 5.12 and 6.15, including through
Acquisitions permitted hereunder, provided further that if any amount is so
committed to be reinvested within such one-year period, but is not reinvested
within the later to occur of (x) six (6) months of the date of such commitment
and (y) the end of such one-year period, the Borrower shall offer to repay the
Obligations in accordance with this Section 2.8(f)(i) in accordance with the
procedures outlined above without giving further effect to such reinvestment
right (to the extent that the Lenders have accepted the offer of prepayment);
and

 

12



--------------------------------------------------------------------------------

(ii) For the avoidance of doubt, Borrower shall be excused from making an offer
to prepay the Loans under Section 2.8(f)(i) to the extent that it has delivered
written notice to Administrative Agent within fifteen (15) Business Days of
receipt of Net Cash Proceeds from such Disposition stating its intention to
reinvest the Net Cash Proceeds as set forth in such Section 2.8(f)(i) (or by
filing materials with the SEC stating Borrower’s intention and contemporaneously
delivering such materials to the Administrative Agent) provided that (i) the
Borrower is otherwise entitled to invest or reinvest the Net Cash Proceeds
pursuant to Section 2(f)(i) hereof and (ii) this sentence shall not be construed
to limit the Borrower’s obligation to offer to prepay the Loans to the extent
that the Borrower fails to invest the applicable Net Cash Proceeds within the
time periods set forth in Section 2.8(f)(i).

(iii) If all or any portion of the Property located at 502 South Walnut Ave,
Luverne, MN 56156 is subject to a Casualty Event, within fifteen (15) Business
Days after the Net Cash Proceeds from such Casualty Event are received, Borrower
shall make a written offer to each Lender (by delivering such offer to
Administrative Agent who shall (x) promptly deliver such offer to each Lender
and (y) thereafter notify Borrower when Administrative Agent has delivered such
notice to the Lenders) to offer to apply 100% of such Net Cash Proceeds from
such Casualty Event to make repayments of the outstanding Obligations in
accordance with Sections 2.8(h) and (i) and each Lender shall have thirty
(30) days after it receives such written offer to determine whether to accept
its Pro Rata Share of such payment offered to the Lenders (failure by a Lender
to respond within such thirty (30) day period shall be construed as acceptance
of such payment by such Lender) provided that no such offer to prepay or
repayment shall be required under this Section 2.8(f)(iii) with respect to such
Casualty Events which do not exceed, in the aggregate, a fair market value of
$5,000,000 through the Maturity Date. Any of such Net Cash Proceeds that are not
so applied to the Obligations in accordance with this Section 2.8(f)(iii) shall
be invested, reinvested or applied to the costs of replacement of the properties
or assets that are the subject of such Casualty Event or the cost of purchase or
construction of other assets useful in the business of the Credit Parties or of
the general type used in the business of the Credit Parties provided that if the
Property subject to the Casualty Event constitutes Collateral under any Security
Instrument, then all of such replacement properties or assets or other assets
shall constitute Collateral subject to the Lien granted pursuant to the Security
Instruments in favor of the Administrative Agent, for the benefit of the Secured
Parties in accordance with Sections 5.8, 5.11, 5.12 and 6.15.

(iv) Each written offer to prepay the Loans delivered to Administrative Agent in
accordance with Section 2.8(f) shall specify the proposed repayment date, the
principal amount of the Loans to be repaid, the amount of accrued interest due
in connection therewith and the amount of any Applicable Premium, if any. Each
repayment of any or all of the Loans shall be applied according to
Section 2.8(h). Repayments shall be accompanied by accrued interest to the
extent required by Section 2.6. If a Lender accepts such offer, subject to
Section 2.8(h) hereof, the Borrower shall pay to Administrative Agent, for the
benefit of such Lender, such Lender’s Pro Rata Share of the aggregate amount of
prepayment offered to the Lenders within one (1) Business Day after the thirty
(30) day period after such Lender receives the offer from Borrower or
Administrative Agent, as applicable, and each such prepayment shall be
accompanied by a written notice to Administrative Agent specifying the amount of
principal, interest and Applicable Premium being paid.

 

13



--------------------------------------------------------------------------------

(v) Without limiting or otherwise modifying the perfection requirements with
respect to Deposit Accounts (as defined in the Pledge and Security Agreement)
set forth in the Pledge and Security Agreement, promptly upon delivering notice
to Administrative Agent (or by filing materials with the SEC stating Borrower’s
intention and contemporaneously delivering such materials to the Administrative
Agent and each Lender) stating its intention to invest or reinvest the Net Cash
Proceeds from a Casualty Event, all of such Net Cash Proceeds to be invested or
reinvested pursuant to Section 2.8(f) shall be remitted to a Deposit Account
that constitutes a Collateral Account until such amounts are so invested or
reinvested.

(vi) All offers to prepay the Loans under this Section 2.8(f) shall be made on a
pro rata basis based upon each Lender’s Pro Rata Share.

(g) Reserved.

(h) Application of Repayments.

(i) Allocation of Prepayment Amount; Declined Prepayments. Anything in this
Agreement to the contrary notwithstanding, at any time that there is any Debt
outstanding under the Convertible Notes and/or the Indenture (and a prepayment
is required thereunder similar to the prepayments required under Sections
2.8(c), (d) or (f)), the amount required to be offered to prepay pursuant to any
of Sections 2.8(c), (d), or (f) shall be adjusted to be an amount equal to the
result of (a) the aggregate amount otherwise required to be offered to prepay to
all Lenders as of such date of determination pursuant to the express terms of
Sections 2.8(c), (d), or (f) (without giving effect to this Section 2.8(h)(i) or
the Intercreditor Agreement) multiplied by (b) the Term Loan Pro Rata Share as
of such date of determination. In the event that any Lender declines any written
offer to prepay provided pursuant to any of Sections 2.8(c), (d), or (f), then
the amount of prepayment offered to such Lender shall be permitted to be
retained by Borrower to be used for any purpose not prohibited hereunder and
shall not be required to be applied to prepay all or any portion of the
Obligations pursuant to Section 2.8(c), (d) or (f).

(ii) Subject to Section 2.8(h)(i) hereof, amounts to be applied pursuant to this
Section 2.8 to the repayment of Loans shall be applied to the outstanding Loans,
(i) first, towards payment of the Applicable Premium which is due in connection
with such repayment, if any, (ii) second, towards payment of interest and fees
(other than the Applicable Premium) then due hereunder in connection with such
prepayment (including any accrued PIK Interest in regards to such prepayment but
not yet capitalized), and (iii) third, towards payment of principal then due
hereunder, with all such amounts distributed ratably among the parties entitled
thereto in accordance with the amounts of principal, interest and fees then due
to such parties.

(i) Reserved.

Section 2.9 Increased Costs.

(a) If any Change in Law shall:

 

14



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the portion of
the Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other recipient of making, converting to, continuing or
maintaining its portion of the Loans or of maintaining its obligation to make
its portion of the Loans, or to reduce the amount of any sum received or
receivable by such Lender, or other recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, or other
recipient, the Borrower will pay to such Lender or other recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the portion of the Loans made by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 2.9 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.9 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.9 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall not begin earlier than the date of effectiveness of the
Change in Law.

 

15



--------------------------------------------------------------------------------

Section 2.10 Breakage Payments. In the event of the failure to borrow or prepay
the Loans (or any portion thereof) on the date specified in any notice delivered
pursuant hereto then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense (but excluding consequential damages and
loss of anticipated profits), if any, attributable to such event. A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.10 shall be delivered
to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

Section 2.11 Payments Generally; Pro Rata Treatment; Sharing of Set Off.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Sections 2.9, 2.10 or 2.12, or otherwise) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 3033 Excelsior Boulevard, Suite 300, Minneapolis, MN 55416, Attn:
Jake Mercer – Gevo, Inc. (or to such deposit account as directed by
Administrative Agent), except that payments pursuant to Sections 2.9, 2.10,
2.12, 8.8 and 10.4 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars, except as expressly specified otherwise.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the priorities set
forth in Section 7.6 in the case of proceeds received by the Administrative
Agent in respect of any sale of, collection from or realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies) (i) first, towards payment of the Applicable Premium which is due
in connection with any repayment, (ii) second, towards payment of interest
(including, but not limited to, any outstanding PIK Interest not yet
capitalized) and fees (other than the Applicable Premium) then due hereunder,
and (iii) third, towards payment of principal then due hereunder, with all such
amounts distributed ratably among the parties entitled thereto in accordance
with the amounts of principal, interest and fees then due to such parties.

 

16



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its portion of the Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the respective portions of the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective portions of the Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in the Loans (or its portion
thereof) to any assignee or participant. Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation. If
under applicable Debtor Relief Law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.11(c) applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.11(c) to share in the benefits of the
recovery of such secured claim.

(d) Unless the Administrative Agent shall have received notice in writing from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may in its sole discretion assume that
the Borrower has made such payment on such date in accordance herewith and may
in its sole discretion, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Requisite Lenders in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.11(c), 2.11(d) or 8.8, then the Administrative Agent may,
in its sole discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

17



--------------------------------------------------------------------------------

Section 2.12 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made without setoff,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Taxes, except as required under applicable law. If
any applicable law (as determined in good faith discretion of an applicable
Credit Party) requires the deduction or withholding of any Tax from any such
payment by a Credit Party, then the applicable Credit Party shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions or withholdings applicable to additional sums payable under this
Section 2.12) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law and shall indemnify the
Administrative Agent and each Lender, within ten (10) Business Days after
written demand therefor, for the full amount of Other Taxes paid by the
Administrative Agent or such Lender, as the case may be and reasonable expenses
arising therefrom or with respect thereto, whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate accompanied by reasonable detail as to the amount of such payment
or liability delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12 and reasonable expenses arising therefrom or with
respect thereto), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate accompanied by reasonable detail as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
and in any event within thirty (30) days of any such payment being due, by a
Credit Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent and the Requisite Lenders.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower or the Administrative Agent as will
permit such payments under this Agreement to be made without

 

18



--------------------------------------------------------------------------------

withholding or at a reduced rate. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in the following portion
of this Section 2.12(e)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Without limiting the generality of
the foregoing, any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN (or successor form), establishing an exemption from, or reduction of,
U.S. federal withholding Tax;

(ii) executed originals of IRS Form W-8ECI (or successor form);

(iii) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY(or any successor forms), accompanied by IRS Form
W-8ECI, W-8BEN, W-9 or such other appropriate documentation from each beneficial
owner, together with any information, if any, required to be transmitted with
such form, and any other certificate or statement of exemption required under
the Code or the regulations issued thereunder, to establish that such party is
not acting for its own account with respect to a portion of any such sums
payable to such party; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a certificate
substantially in the form of Exhibit H-1 on behalf of each such direct and
indirect partner;

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN;

(v) to the extent it may lawfully do so at such times, upon reasonable request
by the Borrower or the Administrative Agent, provide a new Form W-8BEN (or
successor form), Form W-8ECI (or successor form) or Form W-8IMY (or successor
form) upon the expiration or obsolescence of any previously delivered form to
confirm any complete exemption from, or any entitlement to a reduction in, U.S.
federal withholding tax with respect to any payments hereunder, or to establish
that such party is not acting for its own account with respect to a portion of
any such sums payable to such party;

(f) Any Administrative Agent or Lender that is not a Foreign Lender shall
deliver to the Borrower (with a copy to the Administrative Agent), on or prior
to the date it become a party hereto, and at such other times as may be
necessary in the determination of the Borrower in its reasonable discretion, two
executed originals of U.S. Internal Revenue Service Forms W-9 (or any successor
forms) properly completed and duly executed by such party certifying that such
Lender or Administrative Agent is exempt from U.S. federal backup withholding
tax.

 

19



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Credit Party or with
respect to which a Credit Party has paid additional amounts pursuant to this
Section 2.12, it shall pay over such refund to such Credit Party (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Credit Party under this Section 2.12 with respect to the Indemnified Taxes or
the Other Taxes giving rise to such refund), net of all out-of-pocket expenses
of the Administrative Agent or such Lender (or assignee) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such Credit Party, upon the
request of the Administrative Agent or such Lender (or assignee), agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender (or assignee) within a reasonable time (not
to exceed twenty (20) days) after receipt of written notice that the
Administrative Agent or such Lender (or assignee) is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.12(h)
shall require the Administrative Agent or any Lender (or assignee) to make
available its Tax Returns or any other information which it deems confidential
to the Borrower or any other person. Notwithstanding anything to the contrary,
in no event will the Administrative Agent or any Lender be required to pay any
amount to any Credit Party the payment of which would place such Person in a
less favorable net after-tax position than the Administrative Agent or such
Lender would have been in if the Indemnified Taxes or Other Taxes giving rise to
such refund had never been paid in the first instance.

(i) Each party’s obligations under this Section 2.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
any Exchange and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

 

20



--------------------------------------------------------------------------------

Section 2.13 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.9, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its portion of the Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.9 or 2.12, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous in any material respect to such Lender. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses in reasonable detail submitted
by such Lender to the Administrative Agent shall be conclusive absent manifest
error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.9, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.13(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee selected by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.6,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its portion of the Loans, accrued interest thereon, the
Applicable Premium, accrued fees and all other amounts payable to it hereunder
(assuming for this purpose that the portion of the Loans of such Lender was
being prepaid) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other amounts
including the Applicable Premium); (iii) such assignment does not conflict with
applicable law; (iv) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent, and (v) in the case of any such
assignment resulting from a claim for compensation under Section 2.9 or payments
required to be made pursuant to Section 2.12, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender is a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.

 

21



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Sections 2.11(c) or 7.4 shall be applied at such
time or times as the Requisite Lenders shall instruct the Administrative Agent
(or, in the case of payments to the Administrative Agent, as determined by the
Administrative Agent) as follows: (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; (ii) second, to
the payment of any amounts owing to the Lenders (other than the Defaulting
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; (iii) third,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
(iv) fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of the Loans and (y) such Loans were made at a time when the
conditions set forth in Sections 3.1 and/or 3.2 were satisfied or waived, such
payment shall be applied solely to pay the portion of the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the portion of the Loans of such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee to
such Defaulting Lender that otherwise would have been required to have been paid
to that Defaulting Lender).

Section 2.15 Usury Recapture.

(a) If, with respect to any Lender, the effective rate of interest contracted
for under the Loan Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Loan
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the portion of the Loans made by such
Lender hereunder shall bear interest at a rate which would make the effective
rate of interest for such Lender under the Loan Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Lender.

 

22



--------------------------------------------------------------------------------

(b) If, when the Loans made hereunder is repaid in full, the Lost Interest has
not been fully recaptured by such Lender pursuant to the preceding paragraph,
then, to the extent permitted by law, for the portion of the Loans made
hereunder by such Lender the interest rates charged under Section 2.6 hereunder
shall be retroactively increased such that the effective rate of interest under
the Loan Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, Borrower
shall pay to such Lender the amount of the Lost Interest remaining to be
recaptured by such Lender.

(c) Notwithstanding the foregoing or any other term in this Agreement and the
Loan Documents to the contrary, it is the intention of each Lender and Borrower
to conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding principal amount of the Loans (or portion thereof) made
hereunder by such Lender or be refunded to Borrower.

Section 2.16 Exchange.

(a) Each Lender shall have the right, at its sole discretion, to exchange all or
a portion of its portion of the outstanding Loans for Convertible Notes (each
such transaction, an “Exchange”; the act of conducting the Exchange,
“Exchanging” or “Exchanged”; and the date of each such Exchange, an “Exchange
Date”), during the applicable Exchange Period, as follows:

(i) If the Conversion Price is equal to or greater than $0.96, at each Lenders’
sole discretion, such Lender shall be entitled to exchange, in one Exchange , a
portion (in denominations of at least $1,000,000) or all of its portion of the
outstanding Loans for a like amount of At-the-Market Notes (as defined in the
Exchange Agreement). The balance of the outstanding Loans after giving effect to
the Exchange(s) contemplated in this clause (i) shall remain outstanding.

(ii) If the Conversion Price is less than $0.96, each Lender shall have the
right to exchange, in one or more Exchanges, a portion of its portion of the
outstanding Loans for a like amount of Below Market Notes (as defined in the
Exchange Agreement). The balance of the outstanding Loans after giving effect to
the Exchange(s) contemplated in this clause (ii) shall remain outstanding.

(iii) Reserved.

(b) Exchange Process. If any Lender elects to Exchange all or any portion of its
portion of the Loans owed to it pursuant to Section 2.16(a), it shall deliver a
notice specifying the amount of Loans to be exchanged to the Borrower and the
Administrative Agent prior to 5:00 p.m. (New York City time) three (3) Business
Days before the proposed Exchange. The Lenders shall deem the portion of the
Loans so Exchanged to be paid in full and discharged upon the issuance and
authentication of a like amount of Convertible Notes to the Lenders pursuant to
the terms of the Indenture and the Exchange Agreement. Promptly upon the
consummation of any Exchange hereunder (including the issuance and
authentication of the applicable Convertible Notes to the Lenders pursuant to
the terms of the Indenture and the Exchange Agreement), the Borrower and the
applicable Lender shall notify the Administrative Agent in writing of the

 

23



--------------------------------------------------------------------------------

occurrence of such Exchange and, promptly upon receipt of such notice, the
Administrative Agent shall record on the Register the cancellation of such
Loan(s) which were Exchanged. All accrued and outstanding interest (which is
otherwise payable in cash) on account of the Loans (or portion of the Loans) to
be Exchanged shall be paid in cash on the Exchange Date. All PIK Interest
(whether capitalized or uncapitalized as of the Exchange Date) in regards to the
Loans (or the portion thereof) to be Exchanged, shall be Exchanged with the
corresponding Loan(s) (for a like amount of Convertible Notes) on the Exchange
Date. As part of each Exchange, if the Lender has not already done so, the
Lender exchanging all or any portion of its portion of the Loans shall join the
Exchange Agreement pursuant to the form of joinder agreement attached to the
Exchange Agreement. Notwithstanding any provisions set forth herein, any Person
who has a participation in all or any portion of the Loans (pursuant to
Section 10.6(e) hereof) being Exchanged shall receive an amount of Convertible
Notes equal to that portion of the Loans that it has a participation in and the
Lender with respect to such portion of the Loans shall have no rights under such
Convertible Notes issued to such participant and shall not be entitled to
receive any Convertible Notes on account of such portion of the Loans Exchanged.

(c) Hold Position. The Lenders shall not be permitted to consummate an Exchange
if after giving effect thereto, the Lenders as of the Closing Date would hold
(i) from the Closing Date to the second anniversary of the Closing Date, less
than seventy five percent (75%) of the aggregate principal amount of the Loans
outstanding and (ii) from the second anniversary of the Closing Date through the
Maturity Date, less than a majority of the aggregate principal amount of the
Loans outstanding provided that, in each case, such requirement shall not be
applicable upon the occurrence and during the continuation of a Significant
Event of Default or following the acceleration of the Obligations after the
occurrence of and during the continuation of any Event of Default (but only so
long as (x) such Event of Default is continuing and (y) such acceleration has
not been rescinded).

ARTICLE III.

CONDITIONS

Section 3.1 Conditions to the Making of the First Advance. The obligation of
each Lender to fund its Pro Rata Share of the First Advance shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 3.1 unless any such condition is waived, in writing by
each Lender:

(a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent and each Lender, and, where applicable, in sufficient
copies for the Administrative Agent and each Lender:

(i) this Agreement, any Note if requested by a Lender pursuant to Section 2.4(e)
payable to such Lender in the amount of its Commitment, the Pledge and Security
Agreement, Mortgages on such of the Credit Party’s Properties as are listed on
Exhibit C, and each of the other Loan Documents, and all attached exhibits and
schedules hereto and thereto;

 

24



--------------------------------------------------------------------------------

(ii) favorable opinion(s) of Credit Parties’ counsel dated as of the date of
this Agreement covering the matters as Administrative Agent and Lenders may
reasonably request;

(iii) certificates of a Responsible Officer of each Credit Party as of the date
of this Agreement (A) attesting to the resolutions of the Board of Directors of
such Credit Party approving the execution, delivery and performance of the Loan
Documents to which such Credit Party is a party, (B) certifying and attaching
the Organizational Documents of such Credit Party (C) certifying to and
attaching all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, any Note, and
the other Loan Documents and (D) certifying the names and true signatures of the
officers of such Credit Party authorized to sign this Agreement, any Notes and
the other Loan Documents to which such Credit Party is a party;

(iv) certificates of insurance that comply with the requirements of Section 5.2;

(v) appropriate UCC-1 financing statements covering the Collateral for filing
with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;

(vi) certificates of good standing for each Credit Party in each jurisdiction in
which such Credit Party is organized, which certificate shall be dated as of a
date within five (5) days prior to the Closing Date;

(vii) certificates of good standing for each Credit Party in each jurisdiction
in which such Credit Party is qualified to do business (other than as covered in
clause (vi) immediately above), where its failure to be duly qualified or
licensed would cause a Material Adverse Change, which certificates shall be
dated as of a date within ten (10) days prior to the Closing Date;

(viii) a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in this Agreement are true and correct in all
material respects as of such date (except in the case of representations and
warranties that are made solely as of an earlier date or time, which
representations and warranties shall be true and correct as of such earlier date
or time and except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Change” shall be true and correct in all
respects); (B) as of the date hereof, immediately after giving effect to the
making of the First Advance and the applications of the proceeds thereof, no
Default has occurred and is continuing; and (C) the conditions in this
Section 3.1 have been satisfied; and

(ix) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Requisite Lenders may reasonably
request.

(b) Payment of Costs and Expenses. On the date of this Agreement, Borrower shall
have paid all costs and expenses that have been invoiced (which invoices have
been delivered to Borrower not less than 1 Business Day prior to the Closing
Date) and are payable pursuant to Section 10.4.

 

25



--------------------------------------------------------------------------------

(c) Equity Documents. Administrative Agent shall have received (i) copies of
each of the Equity Documents (other than the Indenture and the Security
Documents (as defined in the Indenture)), duly executed by all the parties
thereto, in form and substance acceptable to the Lenders and (ii) an execution
copy of the Indenture, in form and substance satisfactory to Agent, Lenders and
the Credit Parties.

(d) Subordination Agreement. Administrative Agent shall have received a copy of
the Subordination Agreement by and between the Administrative Agent and
TriplePoint, duly executed by all the parties thereto, in form and substance
acceptable to the Administrative Agent and Lenders.

(e) Security Instruments. Administrative Agent shall have received all
appropriate evidence required by Administrative Agent and Lenders in their sole
discretion necessary to determine that, after giving effect to the filings to be
made on the Closing Date, Administrative Agent (for the benefit of the Secured
Parties) shall have an Acceptable Security Interest in the Collateral and that
all actions or filings necessary to protect, preserve and validly perfect such
Liens have been made, taken or obtained, as the case may be, and are in full
force and effect.

(f) Environmental Indemnity Agreement. Administrative Agent shall have received
a copy of the Environmental Indemnity Agreement duly executed by all the parties
thereto, in form and substance acceptable to the Administrative Agent and
Lenders.

(g) Contracts. The Borrower shall have delivered to the Administrative Agent,
correct and complete photocopies of all executed management, brokerage, sales or
leasing agreements for any of the Credit Parties’ owned Real Property and
Lenders shall have approved each such agreement.

(h) Leases. Each of the Leases identified in Schedule 4.12(b) attached hereto
(the “Existing Leases”) shall have been duly executed by the respective parties
thereto, shall be in full force and effect with no modifications thereto that
have not been approved by Lenders, and shall be in form and substance
satisfactory to the Lenders. The Administrative Agent shall have received a
certified, fully executed copy of each of the Existing Leases.

(j) The following items or documents shall have been delivered to the
Administrative Agent by the Borrower and shall be in form and substance
satisfactory to the Administrative Agent:

(i) Title Policy. A Title Policy for Real Property located at 502 South Walnut
Ave, Luverne, MN 56156, together with proof of payment of all fees and premiums
for such policy and true and accurate copies of all documents listed as
exceptions under such policy.

(ii) Phase I Report. A Phase I Report for the Real Property located at 502 South
Walnut Ave, Luverne, MN 56156 (x) prepared by one or more qualified
environmental engineering or similar inspection firms approved by the Lenders,
which report shall conform with ASTM E1527-05 or ASTM E1527-13 and upon which
report the Administrative Agent and Lenders are expressly entitled to rely and
(y) the results of which shall be reasonably satisfactory to Administrative
Agent and Lenders (which Administrative Agent and Lender hereby confirm by
delivery of their signature pages hereto).

 

26



--------------------------------------------------------------------------------

(iii) Survey and Taxes. A Survey of the Real Property located at 502 South
Walnut Ave, Luverne, MN 56156 (and any existing improvements thereon) and
Surveyor’s Certificate, and a municipal liens certificate or certificate
evidencing payment of all real estate taxes and municipal charges on such Real
Property which were due and payable prior to the Closing Date.

(iv) Reserved.

(k) Material Adverse Change. No event or circumstance that could cause a
Material Adverse Change shall have occurred since December 31, 2013.

(l) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement, the Equity Documents or any
transaction contemplated hereby and/or thereby or (ii) which, in any case, in
the judgment of Requisite Lenders, could reasonably be expected to result in a
Material Adverse Change (other than the actions, suits or proceedings or the
developments under the litigation proceedings, in each case, described on
Schedule 4.7 which have been disclosed to Administrative Agent and the Lenders
prior to the Closing Date).

(m) Consents, Licenses, Approvals, etc. Administrative Agent shall have received
true copies (certified to be such by the applicable Credit Party or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable law, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement, the other Loan Documents and the Equity Documents. In addition, other
than as set forth on Schedule 3.1 and 4.3, each Credit Party shall have all such
material consents, licenses and approvals required in connection with the
continued operation of such Credit Party, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose material and adverse conditions on this
Agreement, the other Loan Documents, the Equity Documents and/or the actions
contemplated hereby and/or thereby.

(n) Repayment of Debt. Concurrently with, the making of the First Advance
hereunder, no more than $994,615.84 of obligations shall remain outstanding
under the Existing Debt Documents.

(o) USA PATRIOT Act. Each Credit Party shall have delivered to the
Administrative Agent and each Lender that is subject to the PATRIOT Act such
information requested by the Administrative Agent and such Lender no less than
five (5) Business Days prior to the Closing Date in order to comply with the
PATRIOT Act.

 

27



--------------------------------------------------------------------------------

(p) Deposit Accounts. As of the Closing Date, arrangements satisfactory to the
Requisite Lenders shall have been made for each Credit Party to maintain their
Deposit Accounts with an Acceptable Bank pursuant to Section 6.21.

The delivery of the Borrowing Request and the acceptance by the Borrower of the
proceeds of the First Advance shall constitute a representation and warranty by
the Borrower and each other Credit Party that on the date of the First Advance
(both immediately before and after giving effect to First Advance and the
application of the proceeds thereof) the conditions contained in this
Section 3.1 have been satisfied. The Borrower shall provide such information as
the Administrative Agent or any Lender may reasonably request to confirm that
the conditions in this Section 3.1 have been satisfied.

Section 3.2 Conditions to Making the First Advance and Second Advance. The
obligation of each Lender to fund its Pro Rata Share of the First Advance and
the Second Advance shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.1.

(b) No Default. The Borrower and each other Credit Party shall be in compliance
in all material respects with all the terms and provisions set forth herein and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Loan and the application of
the proceeds thereof, no Default shall have occurred and be continuing on such
date.

(c) Representations and Warranties. With respect to the First Advance, each of
the representations and warranties made by any Credit Party set forth in Article
IV hereof or in any other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Change” shall be true and correct in
all respects) on and as of the date on which the Loan is made (after giving
effect thereto) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date which representations and warranties shall be true and correct as
of such earlier date. With respect to the Second Advance, each of the
representations and warranties made by any Credit Party set forth in Article IV
hereof or in any other Loan Document where failure of such representations and
warranties to be true and correct on such date would have an adverse financial
impact on the Credit Parties of greater than $2,500,000 shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Change” shall be true
and correct in all respects) on and as of the date on which the Loan is made
(after giving effect thereto) with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date which representations and warranties shall be true and
correct as of such earlier date.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it and
no approvals from any Governmental Authority or third party approvals are
necessary in connection with the making of the Loans.

 

28



--------------------------------------------------------------------------------

(e) Commitment. After giving effect to the making of such Loan, the aggregate
principal amount of the Loans (excluding PIK Interest) then outstanding shall
not exceed the Total Commitment at such time.

(f) Second Advance Option. In the case of the Second Advance, the Borrower shall
have exercised its Second Advance Option (to the extent available) in accordance
with Section 2.1 and Section 2.2 hereof.

Each delivery of a Borrowing Request and the acceptance by the Borrower of the
proceeds of the corresponding Loan shall constitute a representation and
warranty by the Borrower and each other Credit Party that on the date of such
Loan (both immediately before and after giving effect to such Loan and the
application of the proceeds thereof) the conditions contained in this
Section 3.2 have been satisfied. The Borrower shall provide such information as
the Administrative Agent or any Lender may reasonably request to confirm that
the conditions in this Section 3.2 have been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and each
of the Lenders as follows:

Section 4.1 Existence. Each Credit Party is an entity of the type identified on
Schedule 4.20, duly organized, validly existing and in good standing under the
laws of its state of organization identified on Schedule 4.20. Each Credit Party
is in good standing and qualified to do business in each other jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification, except where the failure to be in good standing could not
reasonably be expected to result in a Material Adverse Change. As of the Closing
Date, (i) no Credit Party has any Subsidiaries other than those identified in
Schedule 4.20 and (ii) there are no Excluded Subsidiaries.

Section 4.2 Power. The execution, delivery, and performance by each Credit Party
of this Agreement, any Notes, the other Loan Documents and the Equity Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby (a) are within such Credit Party’s governing powers, (b) have
been duly authorized by all necessary governing action, (c) do not contravene
(i) such Credit Party’s Organizational Documents or (ii) any material provision
of any law or any contractual restriction binding on or affecting such Credit
Party, and (d) will not result in or require the creation or imposition of any
Lien prohibited by this Agreement. Each Credit Party has all requisite power and
authority to carry on its business as now conducted and proposed to be conducted
and to own and leases its Property.

 

29



--------------------------------------------------------------------------------

Section 4.3 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by any Credit Party of this Agreement, any Notes, the other Loan
Documents or the Equity Documents to which such Credit Party is a party or the
consummation of the transactions contemplated hereby and thereby, except for
(a) the filing of UCC-1 financing statements and Mortgages in the state and
county filing offices, (b) those consents and approvals that have been obtained
or made on or prior to the date hereof and that are in full force and effect,
(c) the filing of an 8-K, (d) the requisite stockholders’ consent, if required,
with respect to the issuance of more than 19.99% of Common Stock to all Lenders
and an increase in the total number of authorized shares of Common Stock to
250,000,000 pursuant to Section 4.1 of the Exchange Agreement, (e) the filing of
an additional listing application with the Nasdaq Stock Market LLC, and
(f) other filings and recordings with respect to the Collateral to be made by,
or otherwise delivered to Administrative Agent by the Closing Date, for filing
or recordation (including, with respect to Intellectual Property, the filing of
security agreements with the United States Patent and Trademark Office or the
United States Copyright Office (solely to the extent perfection could be
achieved by such filings)). The execution, delivery, and performance by each
Credit Party of this Agreement, any Notes, the other Loan Documents and the
Equity Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby will not violate or result in a default or
require any consent or approval under any indenture, agreement, Organizational
Document or other instrument biding upon the applicable Credit Party or its
Property, or give rise to a right thereunder to require any payment to be made
by such Credit Party, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Change.

Section 4.4 Enforceable Obligations. This Agreement, any Notes, the other Loan
Documents and the Equity Documents to which any Credit Party is a party have
been duly executed and delivered by such Credit Party. Each Loan Document is the
legal, valid, and binding obligation of each Credit Party which is a party to it
enforceable against such Credit Party in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity.

Section 4.5 Financial Reporting.

(a) All financial statements of any Credit Party or Subsidiary delivered to
Administrative Agent or any Lender by or on behalf of any Credit Party or
Subsidiary in connection with or pursuant to this Agreement or any other Loan
Document including any pro forma balance sheets of the Credit Parties delivered
on the Closing Date have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and fairly present in all material
respects the financial positions and results of operations of the applicable
Credit Party or Subsidiary covered thereby as of the dates and for the periods
indicated therein. All projections delivered from time to time to Administrative
Agent or Lenders have been prepared on the basis of assumptions that the
Borrower believes are fair and reasonable as of the date of preparation in light
of current and reasonably foreseeable business conditions (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, and
no assurances can be given that such projections will be realized, and are not
to be viewed as facts, and that actual results during the period or periods
covered by the projections may differ materially from such projections).

 

30



--------------------------------------------------------------------------------

(b) Since December 31, 2013, no event or circumstance that could reasonably be
expected to cause a Material Adverse Change has occurred.

(c) Reserved.

Section 4.6 True and Complete Disclosure. All factual information taken as a
whole (other than forward looking information, projections, estimates,
projections and pro forma financial information) heretofore or contemporaneously
furnished by or on behalf of any Credit Party in writing to any Lender or
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document, the Equity Documents or any transaction contemplated hereby
or thereby is, and all other such factual information hereafter furnished by or
on behalf of any Credit Party in writing to Administrative Agent or any of the
Lenders was or shall be, true and accurate in all material respects on the date
as of which such information was or is dated or certified and did not or does
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements contained therein not (taken as a
whole) misleading at such time in light of the circumstances in which such
information was given. All forward looking information, projections, estimates,
and pro forma financial information furnished by any Credit Party were prepared
on the basis of assumptions, data, information, tests, or conditions believed to
be reasonable at the time such projections, estimates, and pro forma financial
information were furnished.

Section 4.7 Litigation; Compliance with Laws.

(a) There is no pending or, to the knowledge of any Credit Party, threatened
action or proceeding against any Credit Party before any court, Governmental
Authority or arbitrator which could reasonably be expected to cause a Material
Adverse Change other than as set forth in Schedule 4.7 (which Schedule shall not
be supplemented or otherwise modified after the Closing Date without the consent
of the Requisite Lenders) or which purports to affect the legality, validity,
binding effect or enforceability of this Agreement, any Note, any other Loan
Document or any Equity Document. As of the Closing Date, there is no pending or,
to the knowledge of any Credit Party, threatened action or proceeding instituted
against any Credit Party, or any of its Subsidiaries which seeks to adjudicate
any Credit Party, or any of its Subsidiaries as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.

(b) Except as it concerns any environmental, health, or safety matter, which is
covered by Section 4.14, each Credit Party has complied with all Legal
Requirements of any Governmental Authority having jurisdiction over the conduct
of its respective businesses or the ownership of its respective Property, in
each case, except as would not reasonably be expected to result in a Material
Adverse Change.

 

31



--------------------------------------------------------------------------------

Section 4.8 Use of Proceeds; Federal Reserve Regulations.

(a) The proceeds of the Loans will be used by Borrower for the purposes
described in Section 5.9.

(b) No Credit Party is engaged principally (or as one of its important
activities) in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).

(c) No proceeds of the Loans will be used by Borrower for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U) or for
any purpose that violates, or that is inconsistent with Regulation T, U or X or
any other provisions of the regulations of the Federal Reserve Board. No pledge
of any Collateral by any Credit Party pursuant to the Security Instruments will
violate such regulations.

Section 4.9 Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.10 Taxes.

(a) Reports and Payments. All material Returns (as defined below in clause
(c) of this Section) required to be filed by or on behalf of any Credit Party or
any member of the Controlled Group (hereafter collectively called the “Tax
Group”) have been duly filed on a timely basis or appropriate extensions have
been obtained and such Returns are and will be true, complete and correct,
except where the failure to so file would not be reasonably expected to cause a
Material Adverse Change; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except in each case to the extent
of (i) reserves reflected in the Financial Statements, or (ii) Taxes that are
being contested in good faith.

(b) Taxes Definition. “Taxes” shall mean all taxes, charges, fees, levies, or
other assessments imposed by any federal, state, local, or foreign taxing
authority, including without limitation, income, gross receipts, excise, real or
personal property, sales, occupation, use, service, leasing, environmental,
value added, transfer, payroll, and franchise taxes (and including any interest,
penalties, or additions to tax attributable to or imposed on with respect to any
such assessment).

(c) Returns Definition. “Returns” shall mean any federal, state, local, or
foreign report, declaration of estimated Tax, information statement or return
relating to, or required to be filed in connection with, any Taxes, including
any information return or report with respect to backup withholding or other
payments of third parties.

Section 4.11 Pension Plans. On the Closing Date, no Credit Party nor any member
of the Controlled Group is a party to, or has incurred any obligation or
liability under, any Plan or Multiemployer Plan.

 

32



--------------------------------------------------------------------------------

Section 4.12 Condition of Property; Casualties.

(a) Each Credit Party has good title to, or valid leasehold interest in, all of
its material Properties, free and clear of all Liens except for Permitted Liens.
The material Properties used or to be used in the continuing operations of each
Credit Party are in good repair, working order and condition, ordinary wear,
tear, casualty, condemnation and Permitted Dispositions excepted (except where
failure to so maintain, preserve, repair, renew or replace such assets would not
reasonably be expected to result in a Material Adverse Change). Neither the
business nor the material Properties of the Credit Parties, taken as a whole,
has been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.

(b) Schedule 4.12(b) contains a true and complete list of each interest in
(A) Real Property (i) owned by each Credit Party as of the Closing Date and
describes the type of interest therein held by such Credit Party and (ii) leased
or subleased by any Credit Party, as lessee or sublessee as of the Closing Date
and describes the type of interest therein held by such Credit Party and (B) any
material Property (i) owned by any Credit Party as of the Closing Date and
describes the type of interest therein held by such Credit Party and (ii) leased
or subleased by any Credit Party, as lessee or sublessee as of the Closing Date
and describes the type of interest therein held by such Credit Party.

(c) As of the Closing Date, no Credit Party has received any notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event currently affecting all or any material portion of its Property.

(d) Each Credit Party owns or has rights to use all of the material assets that
are necessary for the operation of its business as currently conducted. The use
by each Credit Party of such Collateral and all such rights with respect to the
foregoing does not infringe on the rights of any person other than such
infringement (x) described on Schedule 4.7 hereof (which Schedule shall not be
supplemented or otherwise modified after the Closing Date without the consent of
the Requisite Lenders) and (y) which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. No
claim has been made and remains outstanding that any Credit Party’s use of any
Collateral does or may violate the rights of any third party other than claims
described on Schedule 4.7 (which Schedule shall not be supplemented or otherwise
modified after the Closing Date without the consent of the Requisite Lenders) or
other claims that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

(e) Reserved.

Section 4.13 No Burdensome Restrictions; No Defaults.

(a) Other than those identified on Schedule 4.13(a) (which Schedule shall not be
supplemented or otherwise modified after the Closing Date without the consent of
the Requisite Lenders), no Credit Party is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument, the breach of
which, or subject to any charter or corporate restriction, the breach of which,
or provision of applicable law or governmental regulation, the

 

33



--------------------------------------------------------------------------------

compliance with which, in each case, could reasonably be expected to cause a
Material Adverse Change. No Credit Party is in default under or with respect to
any contract, agreement, lease, or other instrument to which such Credit Party
is a party other than those defaults, individually or in the aggregate, that
could not reasonably be expected to cause a Material Adverse Change. No Credit
Party has received any notice of default under any Material Contract to which
such Credit Party is a party a copy of which has not been delivered to the
Administrative Agent.

(b) No Default has occurred and is continuing.

Section 4.14 Environmental Condition.

(a) Permits, Etc. Except as could not reasonably be expected to cause a Material
Adverse Change, each Credit Party and each Subsidiary of any Credit Party
(i) has obtained all Environmental Permits necessary for the ownership and
operation of its respective Properties and the conduct of its respective
businesses; (ii) has at all times been and is in material compliance with all
terms and conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) has not received notice of any material
violation or alleged violation of any Environmental Law or Permit; and (iv) is
not subject to any actual, pending or to any Credit Party’s knowledge,
threatened Environmental Claim.

(b) Certain Liabilities. To each Credit Party’s knowledge, none of the present
or previously owned or operated Property of any Credit Party or of any of its
current or former Subsidiaries, wherever located, (i) has been placed on or
proposed to be placed on the National Priorities List, or its state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site by any Governmental Authority for a Response that could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned, leased or operated by any Credit Party
or any of its Subsidiaries, wherever located, which could reasonably be expected
to cause a Material Adverse Change; or (iii) has been the site of any Release of
Hazardous Substances from present or past operations which has caused at the
site or at any third party site any condition that has resulted in or could
reasonably be expected to result in the need for Response that would cause a
Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, in the course of carrying
out any Response as to any of their presently or formerly owned, leased or
operated Property, Credit Parties, along with each of their Subsidiaries, are in
material compliance with all obligations imposed by any Governmental Authority
as to such Response. In addition, there are no facts, circumstances, conditions
or occurrences with respect to any Property owned, leased or operated by any
Credit Party or any of its Subsidiaries that could reasonably be expected to
form the basis of an Environmental Claim under Environmental Laws that could
reasonably be expected to result in a Material Adverse Change.

Section 4.15 Permits, Licenses, Etc.; Intellectual Property.

(a) Other than as set forth on Schedule 3.1 and/or Schedule 4.15 (which
Schedules, in regards to clause (ii) below, shall not be supplemented or
otherwise modified after the Closing Date without the consent of the Requisite
Lenders) (i) the Credit Parties possess all

 

34



--------------------------------------------------------------------------------

authorizations, Permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights, copyrights and other
Intellectual Property which are necessary to the conduct of their business
(provided that the forgoing is not and shall not be deemed to be a
representation or warranty of any kind with respect to infringement of
Intellectual Property rights of any person) other than as would not reasonably
be expected to result in a Material Adverse Change and (ii)the Credit Parties
manage and operate their business in all material respects in accordance with
all applicable Legal Requirements and prudent industry practices other than as
would not reasonably be expected to result in a Material Adverse Change.

(b) Other than as would not reasonably be expected to result in a Material
Adverse Change, no written claim has been asserted and is pending by any person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property owned by or licensed
to a Credit Party, other than as set forth on Schedule 4.15 (which Schedule
shall not be supplemented or otherwise modified after the Closing Date without
the consent of the Requisite Lenders). The use of such Intellectual Property by
any Credit Party does not infringe the rights of any person, except (i) as
described on Schedule 4.15 (which Schedule shall not be supplemented or
otherwise modified after the Closing Date without the consent of the Requisite
Lenders) and (ii) except for such claims and infringements that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Change.

(c) Except pursuant to licenses and other user agreements entered into by any
Credit Party in the ordinary course of business or as described on Schedule
4.15, on and as of the Closing Date (i) each Credit Party has done nothing to
authorize or enable any other person to use, any Copyright, Patent or Trademark
(as such terms are defined in the Pledge and Security Agreement) in a manner
that will materially impair any Credit Party’s ability to conduct its business
as currently conducted and (ii) all of the Credit Parties’ copyright
registrations, patent registrations and trademark registrations are in full
force and effect and, to each Credit Party’s knowledge, valid.

(d) No Violations or Proceedings. Except for such violations that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, to each Credit Party’s knowledge, on and as of the Closing Date,
there is no violation by others of any right of such Credit Party with respect
to its copyright, patent or trademark except as may be set forth on Schedule
4.15.

Section 4.16 Liens; Titles, Leases, Etc. None of the Property of any Credit
Party is subject to any Lien other than Permitted Liens. On the date of this
Agreement, after giving effect to (a) the filing of UCC-1 financing statements
and Mortgages in the state and county filing offices, and (b) other filings and
recordings with respect to the Collateral to be made by, or otherwise delivered
to Administrative Agent by the Closing Date, for filing or recordation
(including, with respect to Intellectual Property, the filing of security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office (solely to the extent perfection could be achieved by
such filings)), all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Instruments will have
been made, obtained and taken in all relevant jurisdictions other than as
permitted pursuant to the Security

 

35



--------------------------------------------------------------------------------

Instruments. Except to the extent such could not reasonably be expected to cause
a Material Adverse Change, all leases and agreements for the conduct of business
of each Credit Party are valid and subsisting, in full force and effect and
there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default by any
Credit Party, or to any Credit Party’s knowledge, by any of the other parties
thereto, under any such leases or agreements. No Credit Party is subject to any
order, judgment, writ or decree, that either restricts or purports to restrict
its ability to grant Liens to secure the Obligations against its respective
Properties.

Section 4.17 Solvency. After giving effect to (a) the Loans, (b) the
consummation of the transactions contemplated by this Agreement and the Equity
Documents and (c) the payment and accrual of all transaction costs in connection
with the foregoing, the Credit Parties and their Subsidiaries, taken as a whole,
are Solvent.

Section 4.18 Hedging Agreements. Schedule 4.18 sets forth, as of the date
hereof, a true and complete list of all Hedge Contracts of each Credit Party,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.

Section 4.19 Material Agreements. Schedule 4.19 sets forth a complete and
correct list as of the Closing Date and after giving effect to the transactions
contemplated to occur on such date, of all Material Contracts (other than the
agreements set forth in Schedule 4.18), providing for, evidencing, securing or
otherwise relating to any Debt of any Credit Party, the breach, cancelation,
nonperformance, termination or non-renewal of which would reasonably be expected
to cause a Material Adverse Change, and such list correctly sets forth the names
of the debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding.

Section 4.20 Equity Interests; Subsidiaries.

(a) Schedule 4.20 sets forth a list of (i) all of the Subsidiaries of Borrower
or any other Credit Party and their jurisdiction of organization as of the
Closing Date (ii) all of the joint ventures of the Borrower and any other Credit
Party as of the Closing Date and (iii) the number of each class of Borrower’s
Equity Interests authorized, and the number outstanding, on the Closing Date.
All Equity Interests of each Credit Party are duly and validly issued and are
fully paid and non-assessable (to the extent applicable).

(b) An accurate organization chart, showing the ownership structure of the
Borrower, the Credit Parties and each of their Subsidiaries on the Closing Date
is set forth on Schedule 4.20.

Section 4.21 Labor Matters. Except as would not be reasonably be expected to
result in a Material Adverse Change, as of the Closing Date, there are no
strikes, lockouts or slowdowns against any Credit Party pending or, to the
knowledge of any Credit Party, threatened. The hours worked by and payments made
to employees of any Credit Party have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable

 

36



--------------------------------------------------------------------------------

federal, state, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Change. All
payments due from any Credit Party, or for which any claim may be made against
any Credit Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Credit Party except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change. The consummation of the
transactions contemplated by this Agreement and the Equity Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Credit Party is
bound where such termination or right of renegotiation could reasonably be
expected to result in a Material Adverse Change.

Section 4.22 Insurance. The Credit Parties have delivered to the Administrative
Agent a true, complete and correct summary description of all insurance
maintained by each Credit Party as of the Closing Date. All insurance maintained
by the Credit Parties is in full force and effect, all premiums have been duly
paid and no Credit Party has received notice of violation or cancellation
thereof, except in such case, where the failure to do so could not reasonably be
expected to be a Material Adverse Change. Each Credit Party carries insurance
required under Section 5.2.

Section 4.23 Foreign Assets Control Regulations. No Credit Party is, or will be
after the consummation of the transactions contemplated by this Agreement and/or
the Equity Documents and the application of the proceeds of the Loans, by reason
of being a “national” of a “designated foreign country” or a “specially
designated national” within the meaning of the Regulations of the Office of
Foreign Assets Control, United States Treasury Department (31 C.F.R., Subtitle
B, Chapter V), or for any other reason, in violation in any material respect of,
any United States Federal statute or Presidential Executive Order concerning
trade or other relations with any foreign country or any citizen or national
thereof or the ownership or operation of any property.

Section 4.24 Anti-Terrorism Law.

(a) No Credit Party and, to the knowledge of the Credit Parties, none of its
Affiliates is in violation of any Anti-Terrorism Laws.

(b) No Credit Party and to the knowledge of the Credit Parties, no Affiliates or
broker or other agent of any Credit Party acting or benefiting in any capacity
in connection with the Loans are any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Orders;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Orders;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

37



--------------------------------------------------------------------------------

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Orders; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

(c) No Credit Party and, to the knowledge of the Credit Parties, no broker or
other agent of any Credit Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Orders, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

Section 4.25 SEC Reports. The Borrower has filed all reports required to be
filed by it under the Securities Act and the Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or Section 15(d)
thereof (the foregoing materials, as such materials may have been amended since
the date of their filing, being collectively referred to herein as the “SEC
Reports”), on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates or, if amended or restated, as of the
date of the last such amendment or restatement, the SEC Reports complied in all
material respects with, to the extent in effect at the time of filing, the
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading except to the extent updated, amended, restated or corrected by a
subsequent SEC Report. The financial statements and schedules of the Borrower
and its consolidated Subsidiaries included in the SEC Reports comply in all
material respects with the applicable accounting requirements of Regulation S-X
and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein).

Section 4.26 Disclosure Controls/Procedures. The Borrower has established and
maintains and evaluates “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act) as required by Rule 13a-15 under the Exchange Act; such
disclosure controls and procedures are designed to provide reasonable assurance
that material information required to be disclosed by the Borrower in the
reports it files or submits under the Exchange Act, is made known to the
Borrower’s Chief Executive Officer and its Chief Financial Officer by others
within the Borrower and its consolidated Subsidiaries, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; in connection with the preparation of the Borrower’s most
recent consolidated financial statements, the Borrower’s independent registered

 

38



--------------------------------------------------------------------------------

public accountants and the audit committee of the Board of Directors of the
Borrower have been advised of all fraud, if any, whether or not material, that
involves management or other employees who have a significant role in the
Borrower’s internal control over financial reporting; all “significant
deficiencies” and “material weaknesses” (as such terms are defined in Rule
1-02(a)(4) of Regulation S-X under the Act) of the Borrower, if any, have been
identified to the Borrower’s independent registered public accountants and are
disclosed to the Lenders; since the date of the most recent evaluation of such
disclosure controls and procedures and internal controls over financial
reporting, there have been no significant changes in internal control over
financial reporting or in other factors that are reasonably likely to materially
affect internal control over financial reporting, including any corrective
actions with regard to significant deficiencies and material weaknesses; the
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Borrower have made all certifications
required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the Commission, and the statements
contained in each such certification are complete and correct; and the Borrower,
its Subsidiaries and the Borrower’s directors and officers are each in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and the rules and regulations of the Commission
and NASDAQ promulgated thereunder.

Section 4.27 Availability of Utilities. As of the Closing Date, all utility
services necessary and sufficient for the operation of Credit Parties’ Real
Property owned in fee are presently, and will at all times be, available to the
boundaries of such Real Property through dedicated public rights of way or
through perpetual private easements, approved by the Requisite Lenders, with
respect to which the Mortgage creates a valid and enforceable first lien
(subject to Permitted Liens).

Section 4.28 Access. There is unrestricted access for the passage of motor
vehicles to and from the Credit Parties’ Real Property owned in fee to and from
the public road upon which the such Property fronts and all required curb cut or
access permits (if any) have been obtained.

Section 4.29 Condition. The Credit Parties’ Real Property has not been the
subject of any Taking except where such Taking could not reasonably be expected
to cause a Material Adverse Change, and to the knowledge of the Borrower, no
Taking is pending, in each case, other than as set forth on Schedule 4.29
attached hereto (which Schedule shall not be supplemented or otherwise modified
after the Closing Date without the consent of the Requisite Lenders) or such
other Takings that could not reasonably be expected to cause a Material Adverse
Change.

Section 4.30 Approvals.

No Real Property Approvals will terminate, or become void or voidable or
terminable, upon any sale, transfer or other disposition of the Credit Parties’
Real Property, including any transfer pursuant to foreclosure sale under the
Mortgage.

 

39



--------------------------------------------------------------------------------

Section 4.31(b) Leases. As of the Closing Date each of the Existing Leases is in
full force and there are no other leases or occupancy agreements in regards to
the Real Property owned by the Credit Parties. As of the Closing Date, the
Borrower has received no notices of, and has no knowledge of, any material
breach or material default under any of the Existing Leases.

ARTICLE V.

AFFIRMATIVE COVENANTS

So long as any of the Obligations (other than contingent indemnification
obligations) and/or Commitments remain outstanding, each Credit Party agrees,
unless the Requisite Lenders shall otherwise consent in writing, to comply with
the following covenants:

Section 5.1 Reserved.

Section 5.2 Maintenance of Insurance.

(a) Each Credit Party shall keep its insurable Property adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to any Property subject to a Mortgage
(including any insurance required under the Mortgage) and other properties
material to the business of the Credit Parties against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations, including (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral and (iv) Reserved, and (v) worker’s compensation insurance and such
other insurance as may be required by any Legal Requirement; provided that if
and so long as an Event of Default has occurred and is continuing with respect
to physical hazard insurance, neither the Requisite Lenders nor the applicable
Credit Party shall agree to the adjustment of any claim thereunder in excess of
$1,000,000 without the consent of the other (such consent not to be unreasonably
withheld or delayed).

(b) The Credit Parties shall use commercially reasonable efforts to arrange for
all of such insurance (and the corresponding insurance certificates) to provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least thirty (30) days after
receipt by the Administrative Agent of written notice thereof (except with
respect to cancellation as a result of a payment default, such cancellation
shall not be effective until at least ten (10) days after receipt by
Administrative Agent of written notice thereof) and if an endorsement providing
such notice is commercially impracticable by any Credit Party’s carrier (or such
carrier(s) otherwise refuse to deliver such notice), such Credit Party will use
its commercially reasonable efforts to provide thirty (30) days or ten
(10) days, as applicable, notice to the Administrative Agent prior to the
cancellation, material reduction in amount or material change in coverage. All
such insurance (and the corresponding insurance certificates) shall (i) name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable and
(ii) be reasonably satisfactory in all other respects to the Administrative
Agent (acting on the instructions of the Requisite Lenders) (it being agreed
that the amount, adequacy and scope of the policies of insurance of the Credit
Parties in effect as of the Closing Date are acceptable to the Requisite Lenders
as of the Closing Date).

 

40



--------------------------------------------------------------------------------

(c) If such Credit Party fails to obtain any insurance as required by this
Section, the Administrative Agent may obtain such insurance at such Credit
Party’s expense. By purchasing such insurance, the Administrative Agent shall
not be deemed to have waived any Default or Event of Default arising from the
Credit Party’s failure to maintain such insurance or pay any premiums therefor.

(d) With respect to Property subject to a Mortgage, each Credit Party shall
obtain flood insurance in such total amount as the Administrative Agent or the
Requisite Lenders may from time to time reasonably require, if at any time the
area in which any improvements located on any Property subject to a Mortgage is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

(e) Promptly following the reasonable request of the Administrative Agent, each
Credit Party shall deliver to the Administrative Agent and the Lenders a report
of a reputable insurance broker with respect to such Credit Party’s insurance
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

(f) No Credit Party shall knowingly take any action that is reasonably likely to
be the basis for termination, revocation or denial of any insurance coverage
required to be maintained under any Mortgage of any Credit Party or that could
be the basis for a defense to any claim under any Insurance Policy maintained in
respect of the Property subject to a Mortgage, and each Credit Party shall
otherwise comply in all material respects with all Insurance Requirements in
respect of the premises; provided, however, that the foregoing to the contrary
notwithstanding, such Credit Party may, at its own expense and so long as it
provides prompt written notice thereof to the Administrative Agent, (i) contest
the applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, the prosecution of which does not constitute a
basis for cancellation or revocation of any insurance coverage required under
this Section 5.2 or (ii) cause the Insurance Policy or any other insurance
policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.2 (and terminate the policy that
is so replaced).

Section 5.3 Preservation of Corporate Existence, Etc.

(a) Each Credit Party shall preserve and maintain its corporate existence,
rights, franchises, and privileges in the jurisdiction of its formation and
qualify and remain qualified as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership of its Properties, except, in each case, where
failure to so qualify or preserve and maintain its rights and franchises could
not reasonably be expected to cause a Material Adverse Change.

 

41



--------------------------------------------------------------------------------

(b) Without limiting the restrictions or otherwise modifying the provision set
forth in Section 5.16 hereof, each Credit Party shall (i) do or cause to be done
all things reasonably necessary to obtain, preserve, renew, extend and keep in
full force and effect the Intellectual Property rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks, trade
names and other Intellectual Property necessary to the conduct of its business
in each case, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted and except where the failure to so obtain, keep maintain,
renew, extend and/or preserve such permits, privileges, franchises or Property
would not reasonably be expected to result in a Material Adverse Change; and
(ii) comply with all applicable Legal Requirements (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except in each cases where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change; provided that nothing in this Section 5.3(b) shall
prevent (A) Dispositions of Property in accordance with Section 6.4; or (B) the
withdrawal by any Credit Party of its qualification as a foreign corporation in
any jurisdiction where such withdrawal, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

(c) Except as expressly permitted herein or in any other Loan Document, each
Credit Party shall (a) perform and observe all material terms and provisions of
each contract, instrument, agreement or other document (after giving effect to
all cure periods set forth therein), in each case, to the extent such contract,
instrument, agreement or other document relates to Property, revenues or
obligations of such Credit Party with value in excess of $1,000,000, to be
performed or observed by it, (b) maintain each such contract, instrument,
agreement or other document in full force and effect, and (c) enforce each such
contract, instrument, agreement or other document in accordance with its terms
provided, however, without limiting the other provisions set forth herein,
(x) that no Credit Party shall be required to pay or perform any obligations (or
enforce, observe and perform the terms of, or maintain in full force and effect,
any agreement relating thereto) which are being contested in good faith, with
respect to which reserves in conformity with GAAP have been provided and (y) no
Credit Party shall be obligated to perform, observe, maintain, or enforce any
such contract, instrument, agreement or other document if the failure to do so
would not reasonably be expected to result in a Material Adverse Change.

Section 5.4 Payment of Taxes, Etc.

(a) Each Credit Party shall pay and discharge before the same shall become
delinquent, (i) all taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or Property that are material in
amount, prior to the date on which penalties attach thereto and (ii) all lawful
claims that are material in amount which, if unpaid, might by law become a Lien
(other than Permitted Liens) upon its Property; provided, however, that no
Credit Party shall be required to pay or discharge any such tax, assessment,
charge, levy, or claim which is being contested in good faith and by appropriate
proceedings, and with respect to which reserves in conformity with GAAP have
been provided.

 

42



--------------------------------------------------------------------------------

(b) Each Credit Party shall timely and correctly file all Tax Returns required
to be filed by it, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Change.

(c) The Borrower does not intend to treat the Loans as being a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4. In the
event the Borrower determines that the Loans are required to be so treated, it
will promptly notify the Administrative Agent thereof.

Section 5.5 Maintenance of Records; Visitation Rights. Each Credit Party shall
keep proper books of record and account (i) in which full, true and correct
entries are made in conformity with all Legal Requirements and (ii) in form
permitting financial statements conforming with GAAP to be derived therefrom.
Borrower or any Credit Party will permit any representatives designated by the
Administrative Agent to visit and inspect the financial records and, subject to
the rights of tenants, the property of Borrower, any Credit Party or any of
their Subsidiaries upon reasonable prior notice during regular business hours
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent to discuss the affairs,
finances, accounts and condition of Borrower, any Credit Party or any of their
Subsidiaries with and be advised as to the same by the officers and employees
thereof and the independent accountants therefor, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent may
request; provided, that unless a Default or an Event of Default is continuing,
the Credit Parties shall not be required to pay the expenses of more than one
such visit per calendar year. Any Lender may accompany Administrative Agent on
any such visits at its own expense.

Section 5.6 Reporting Requirements. Borrower shall furnish to Administrative
Agent:

(a) Annual Financials. As soon as available, and in any event within 120 days
after the end of each fiscal year of Borrower, commencing with the fiscal year
of Borrower ending on December 31, 2014, (i) the consolidated balance sheets of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in each
case in comparative form the corresponding figures for the previous fiscal year,
in accordance with Regulation S-X, together with a Financial Officer
Certification with respect thereto; and (ii) with respect to such consolidated
financial statements a report thereon of Deloitte LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower, (which report shall be unqualified as to scope of audit), and shall be
prepared in accordance with audit standards of the Public Accounting Oversight
Board and applicable Laws (in the event that the Borrower is at the time
required to file a Form 10-K with the SEC, any such filing of a Form 10-K via
its EDGAR system (or any successor thereto) made within the timeframe within
which the Borrower is required to make such filing with respect to such period
(including any extensions thereof) shall satisfy the obligations of this clause
(a) upon Borrower’s delivery of notice (which may be electronic) to
Administrative Agent that such documents have been so filed);

 

43



--------------------------------------------------------------------------------

(b) Quarterly Financials. Promptly when available, and in any event within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of Borrower, commencing with the fiscal quarter ending on March 31, 2014,
the consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
and cash flows of the Borrower and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the then current fiscal year to the end of
such fiscal quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
in accordance with Regulation S-X, together with a Financial Officer
Certification with respect thereto (in the event that the Borrower is at the
time required to file a Form 10-Q with the SEC, any such filing of a Form 10-Q
via its EDGAR system (or any successor thereto) made within the timeframe within
which the Borrower is required to make such filing with respect to such period
(including any extensions thereof) shall satisfy the obligations of this clause
(b) upon Borrower’s delivery of notice (which may be electronic) to
Administrative Agent that such documents have been so filed);

(c) Defaults. As soon as possible and in any event within three (3) Business
Days after the date on which any Responsible Officer of any Credit Party obtains
knowledge of the occurrence of any Default which is continuing on the date of
such statement, a statement of a Responsible Officer of such Credit Party
setting forth the details of such Default, event of default, as applicable, and
the actions which Borrower and the applicable Credit Party has taken and
proposes to take with respect thereto;

(d) Termination Events. If reasonably requested by Administrative Agent (or any
Lender) (it being understood that such statement(s) shall only be delivered to
the Person that requests it/them), as soon as possible and in any event
(i) within thirty (30) days after Borrower or any member of the Controlled Group
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within ten (10) days after Borrower or any of its Affiliates
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, a statement of a Responsible Officer of Borrower or such
member describing such Termination Event and the action, if any, which Borrower
or such Affiliate proposes to take with respect thereto;

(e) Termination of Plans. If reasonably requested by Administrative Agent (or
any Lender) (it being understood that such
notice(s) shall only be delivered to the Person that requests it/them), promptly
and in any event within ten (10) days after receipt thereof by Borrower or any
member of the Controlled Group from the PBGC, copies of each notice received by
Borrower or any such member of the Controlled Group of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

(f) Other ERISA Notices. If reasonably requested by Administrative Agent (or any
Lender) (it being understood that such
notice(s) shall only be delivered to the Person that requests it/them), promptly
and in any event within thirty (30) Business Days after receipt thereof by
Borrower or any member of the Controlled Group from a Multiemployer Plan, a copy
of each notice received by Borrower or any member of the Controlled Group
concerning the imposition of withdrawal liability (either partial or complete)
in an amount exceeding $1,000,000 pursuant to Section 4202 of ERISA;

(g) Environmental Notices. If reasonably requested by Administrative Agent (or
any Lender) (it being understood that such request(s), notice(s), summons,
demand, or citation(s) shall only be delivered to the Person that requests
it/them), promptly and in any event within ten (10) Business Days after receipt
thereof by any Credit Party, a copy of any form of request, notice, summons,
demand or citation received from the United States Environmental Protection
Agency, any other Governmental Authority or third party, concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and could cause a Material

 

44



--------------------------------------------------------------------------------

Adverse Change, (ii) any action or omission on the part of any Credit Party or
any of its current or former Subsidiaries, in connection with Hazardous
Substances which could reasonably result in the imposition of liability therefor
that could cause a Material Adverse Change, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) the filing of a Lien upon, against or in connection with any
Credit Party or its current or former Subsidiaries, or any of their leased or
owned Property, wherever located;

(h) Other Governmental Notices. If reasonably requested by Administrative Agent
(or any Lender) (it being understood that such notice(s), summons, citation(s)
or proceeding(s) shall only be delivered to the Person that requests it/them),
promptly and in any event within five (5) Business Days after receipt thereof by
any Credit Party, a copy of any notice, summons, citation, or proceeding seeking
to modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority, which
modification, revocation or suspension would reasonably be expected to result in
a Material Adverse Change;

(i) Material Changes. If reasonably requested by Administrative Agent (or any
Lender) (it being understood that such notice(s) shall only be delivered to the
Person that requests it/them), prompt written notice of any condition or event
of which any Credit Party has knowledge, which condition or event (i) has
resulted or could reasonably be expected to result in a Material Adverse Change
or (ii) has resulted in a breach of or noncompliance with any term, condition,
or covenant of any contract which breach or noncompliance would reasonably be
expected to result in a Material Adverse Change;

(j) Disputes, Etc. If reasonably requested by Administrative Agent (or any
Lender) (it being understood that such notice(s) shall only be delivered to the
Person that requests it/them), prompt written notice of (i) any claims, legal or
arbitration proceedings, suits, actions, audits, investigations or proceedings
before any Governmental Authority, or disputes pending, or to the knowledge of
any Credit Party threatened, or affecting any Credit Party, or any of its
Subsidiaries which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which any Credit Party has
knowledge resulting in or reasonably considered to be likely to result in a
strike against any Credit Party that could reasonably be expected to cause a
Material Adverse Change and (ii) with the exception of any claim listed on
Schedule 4.7, any judgment or Lien(other than a Permitted Lien) affecting any
Property of any Credit Party if the value of the judgment or Lien affecting such
Property shall exceed $1,500,000;

(k) Other Accounting Reports. If reasonably requested by Administrative Agent
(or any Lender) (it being understood that such report(s), letter(s) and
response(s) shall only be delivered to the Person that requests it/them),
(i) promptly following such request after receipt of such materials by any
Credit Party, a copy of each other report or letter submitted to any Credit
Party by its independent accountants in connection with any annual, interim or
special audit made by them of the books of any Credit Party, and (ii) promptly
after providing such response, a copy of any response by any Credit Party, or
the Board of Directors (or other applicable governing body) of such Credit
Party, to such letter or report;

(l) Notices Under Other Loan Agreements. If reasonably requested by
Administrative Agent (or any Lender) (it being understood that such report(s),
letter(s) and response(s) shall only be delivered to the Person that requests
it/them), promptly after the furnishing thereof, copies of any material
statement, report or notice (i) furnished to any Credit Party pursuant to the
terms of the Indenture, any indenture, loan or credit or other similar agreement
involving Debt in a principal amount in excess of $1,000,000, other than this
Agreement and not otherwise required to be furnished to Lenders pursuant to any
other provision of this Section 5.6 or (ii) distributed to holders of Credit
Parties’ Debt in a principal amount in excess of $1,000,000 or Equity Interests
by any Credit Party pursuant to the terms of the documentation governing such
Debt or Equity Interests (or any trustee, agent or other representative
therefor), as the case may be;

 

45



--------------------------------------------------------------------------------

(m) USA PATRIOT Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act;

(n) Perfection Certificate/Officer’s Certificate. Concurrently with (i) the
delivery of financial statements pursuant to Section 5.6(a), each Credit Party
shall deliver to the Administrative Agent a duly executed Perfection
Certificate, effective as of December 31 of the immediately preceding year,
which shall update the Perfection Certificate delivered on the Closing Date or
confirm that there have been no changes to the information set forth in the
Perfection Certificate previously delivered to the Administrative Agent and
(ii) the delivery of the financial statements pursuant to Sections 5.6(a) and
(b) hereof, the Borrower shall deliver to Administrative Agent a Responsible
Officer’s Certificate in the form attached hereto at Exhibit B, which shall,
include without limitation, (i) a list of names of all Foreign Subsidiaries and
other Excluded Subsidiaries (if any), (ii) a list of all of the Foreign
Subsidiaries (to the extent that at least one of which is a direct Subsidiary of
a Credit Party) organized within a single foreign jurisdiction from which at
least ten percent (10%) of the consolidated revenues of Borrower and all of its
Subsidiaries (for the period of four consecutive fiscal quarters ending as of
the end of the period to which such financial statements relate) are derived,
(iii) to the extent that at least thirty five percent (35%) of the consolidated
revenues of Borrower and all of its Subsidiaries (for the period of four
consecutive fiscal quarters ending as of the end of the period to which such
financial statements relate) are derived from sales in foreign jurisdictions, a
list of each such foreign jurisdiction, with the revenues derived from each
jurisdiction (listed by amount and as a percentage of the revenue of the
Borrower and each of its Subsidiaries), and the Foreign Subsidiaries organized
under the laws of each of such jurisdictions (and specifying whether such
Foreign Subsidiary is a direct Subsidiary of a Credit Party, (iv) a list of each
foreign jurisdiction from which at least ten percent (10%) of the revenues of
the Credit Parties (for the period of four consecutive fiscal quarters ending as
of the end of the period to which such financial statements relate) are derived
to the extent that any of the Credit Party’s Intellectual Property is registered
in such jurisdiction, (v) to the extent that at least thirty five percent
(35%) of the revenues of Credit Parties (for the period of four consecutive
fiscal quarters ending as of the end of the period to which such financial
statements relate) are derived from sales in foreign jurisdictions in which any
Credit Party has registered its Intellectual Property, a list of each such
foreign jurisdiction, with the revenues derived from each jurisdiction (listed
by amount and as a percentage of the revenue of all of the Credit Parties
(without giving effect to any revenue of the Credit Parties’ Subsidiaries that
are not Credit Parties), and the patents, trademarks or copyrights registered in
each such jurisdiction (and such other information regarding such Intellectual
Property upon the request of the Administrative Agent) and (vi) a list of all of
the Patents and Trademarks (in each case, to the extent not constituting
Excluded Property), for which an application has been filed during the fiscal
quarter of the Borrower just ended (and against which such recordings are
required to be made at the United States Patent and Trademark Office pursuant to
Section 4.7(f) of the Pledge and Security Agreement.

 

46



--------------------------------------------------------------------------------

(o) Change in Location of Books and Records. Upon Administrative Agent’s
request, each Credit Party agrees to promptly notify the Administrative Agent of
any change in the location of any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
is located (including the establishment of any such new office or facility),
other than (i) changes in location to a location of Property subject to a
Mortgage or a leased property (or other Collateral location) (ii) changes in
location with respect to Property that is in transit via rail, truck, barge,
ship, pipeline, or other means between one or more locations of a Credit Party,
a processor, or a customer in the ordinary course of business, (iii) changes in
location with respect to Property that is being transported to or from, or is in
the possession of or under the control of, a bailee, warehouseman, bulk storage
or tank farm operator, terminal operator, blending facility operator, or repair
Person, in the ordinary course of business, (iv) Property that is located at a
tolling facility to be further processed by unit operations including but not
limited to purification, denaturing, blending, or further converted to value
added products including but not limited to JP8, JP5, para xylene, and
isooctane, (v) Property at any location where Collateral with a value of
$1,000,000 or less is located (provided that the value of all of the Property at
such locations described in this clause (v) does not exceed $2,500,000 in the
aggregate at any time), (vi) changes resulting from Property being in the
possession of the Administrative Agent), or (vii) changes to any location
identified on Schedule 4 to the Pledge and Security Agreement, in each case if
such new location is not listed on the schedules to any of the Security
Instruments or any Perfection Certificate or the most recent supplements or
updates thereto;

(p) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any
Credit Party, or any of its Subsidiaries, as Administrative Agent or any Lender
may from time to time reasonably request;

(q) Public Reports. Borrower shall deliver, as soon as reasonably practicable
after the same become publicly available, in each case, copies of all periodic
and other reports, proxy statements, registration statements (and any post
effective amendments thereto) and other materials filed by the Borrower with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said SEC, or with any national securities exchange provided that any of the
foregoing documents filed by any Credit Party with the SEC via its EDGAR system
(or any successor thereto) will be deemed to be delivered to the Administrative
Agent as of the time that Administrative Agent receives notice (which may
electronic) that such documents have been so filed; and

(r) Reserved.

Section 5.7 Maintenance of Property. Each Credit Party shall maintain, preserve
and protect all material Property (other than Intellectual Property) reasonably
necessary in the operation of or used or useful in the business of the Credit
Parties in good condition and repair, ordinary wear and tear and condemnation
and Permitted Dispositions excepted and maintain its operated Property (other
than Intellectual Property) , as a reasonably prudent operator would, in good
condition and repair, ordinary wear and tear and condemnation and Permitted
Dispositions excepted (including, without limitation, as commercially
practicable making or causing to made all repairs, replacements and other
improvements which are necessary or appropriate in the conduct of any Credit
Party’s business); provided that no item of

 

47



--------------------------------------------------------------------------------

Property needs to be repaired, renewed, replaced, or improved and no leased
Property needs to be maintained, if such Credit Party shall in good faith
determine that such action is not necessary or desirable in its business
judgment for the continued efficient and profitable operation of the business of
the Credit Parties; and, provided further each Credit Party shall abstain from
knowingly or willfully permitting the Release of any Hazardous Substance in, on
or about the owned, leased or operated Property except in compliance with
Environmental Law, the Release of which could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

Section 5.8 Agreement to Pledge. As and when required under the Pledge and
Security Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), each Credit Party
shall, grant to Administrative Agent, for the benefit of the Secured Parties, an
Acceptable Security Interest in any Property of such Credit Party (other than
Excluded Property) now owned or hereafter acquired, including without
limitation, (i) each Credit Party shall execute and deliver to the
Administrative Agent, deposit account control agreements for each of their
Deposit Accounts (other than Excluded Accounts) in accordance with Section 5.1
of the Pledge and Security Agreement and (ii) the Borrower shall deliver to the
Administrative Agent, certificates representing all of the Equity Interests
owned by the Borrower or any other Credit Party (other than Excluded Property),
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the Borrower or
another Credit Party, as applicable. The Borrower shall deliver to the
Administrative Agent insurance certificates naming Administrative Agent as
additional insured, or loss payee, as applicable, and evidencing insurance which
meets the requirements of this Agreement and the Security Instruments.

Section 5.9 Use of Proceeds. Each Credit Party shall use the proceeds of the
(a) First Advance, (i) to repay at least $9,289,423.24 of the outstanding
obligations under the Existing Debt Documents, (ii) to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
the Equity Documents and the transactions contemplated hereby and thereby,
(iii) to pay the First Structuring Fee and (iv) for working capital purposes and
for all other general corporate purposes and (b) Second Advance, (i) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, the Equity Documents and the transactions contemplated hereby
and thereby, (ii) to pay the Second Structuring Fee and (iii) for working
capital purposes and all other general corporate purposes.

Section 5.10 Title Evidence and Opinions. Each Credit Party shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent or the Requisite Lenders shall require to ensure that the Administrative
Agent shall, at all times, have received satisfactory title evidence in regards
to the Real Property subject to a Mortgage, which title evidence shall be in
form and substance acceptable to the Requisite Lenders in their sole discretion.

Section 5.11 Further Assurances; Cure of Title Defects. Each Credit Party shall,
cure promptly any defects in the creation and issuance of the Loans or any Notes
and the execution and delivery of the Security Instruments and this Agreement.
Each Credit Party hereby authorizes Administrative Agent to file any financing
statements without the signature of

 

48



--------------------------------------------------------------------------------

such Credit Party to the extent permitted by applicable law in order to perfect
or maintain the perfection of any security interest granted under any of the
Loan Documents. Notwithstanding the foregoing but subject to the Pledge and
Security Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), as soon as
reasonably practicable, upon the reasonable request of the Administrative Agent
or the Requisite Lenders, each Credit Party at its expense will, (a) promptly
execute, acknowledge and deliver or cause the execution, acknowledgement and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office and document, agreement
and/or instrument to comply with or accomplish the covenants and agreements of
each Credit Party, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the Property intended to constitute Collateral
to secure the Obligations, or (b) take any necessary action to correct any
omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable Administrative Agent to exercise and enforce its rights and remedies with
respect to any Collateral. Within thirty (30) days (or, in each case, such later
date as Administrative Agent may agree in its sole discretion) after (a) a
request by the Administrative Agent or the Lenders to cure any title defects or
exceptions which are not Permitted Liens raised by such information or (b) a
notice by the Administrative Agent that any Credit Party has failed to comply
with Section 5.10, such Credit Party shall (i) cure such title defects or
exceptions which are not Permitted Liens and (ii) deliver to the Administrative
Agent satisfactory title evidence (including supplemental or new title opinions
meeting the foregoing requirements) in form and substance acceptable to the
Requisite Lenders in their reasonable business judgment as to such Credit
Party’s ownership of such Properties and Administrative Agent’s Liens and
security interests therein as are required to maintain compliance with
Section 5.10.

Section 5.12 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.12 and the provisions of the Pledge and Security
Agreement (and subject to the terms hereof and thereof (including any
exceptions, limitations and time periods provided therein), with respect to any
Property (excluding Real Property and Excluded Property) acquired after the
Closing Date, by any Credit Party that constitutes Collateral or is otherwise
intended to be subject to the Lien created by any of the Security Instruments
(other than Excluded Property) but is not so subject or with respect to any
Property previously designated as Excluded Property (but is no longer designated
as Excluded Property), each Credit Party shall (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Security
Instruments or such other documents as the Administrative Agent or the Requisite
Lenders shall reasonably deem necessary to grant to the Administrative Agent,
for the benefit of the Secured Parties, Acceptable Security Interest on such
Property, and (ii) to the extent not already created and/or perfected, take all
actions necessary to cause such Property to be subject to an Acceptable Security
Interest and not already perfected in accordance with all applicable Legal
Requirements, including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent or the Requisite
Lenders, in each case, in accordance with the time frames required under the
Pledge and Security Agreement.

 

49



--------------------------------------------------------------------------------

(b) Reserved.

(c) Each Credit Party (i) shall grant to the Administrative Agent, within sixty
(60) days (or such longer period approved by Administrative Agent in its
reasonable discretion) of the acquisition thereof, an Acceptable Security
Interest in and Mortgage on each Real Property valued at least $1,000,000 owned
in fee by such Credit Party as is acquired by such Credit Party after the
Closing Date, and (ii) at Administrative Agent’s direction (at the direction and
reasonable discretion of the Requisite Lenders), shall use commercially
reasonable efforts to grant to the Administrative Agent, within sixty (60) days
(or such longer period approved by Administrative Agent in its reasonable
discretion) of the acquisition thereof, an Acceptable Security Interest in and
Mortgage on each leased Real Property (where the term of such lease is at least
7 years (including any options to extend) and the operations ongoing at such
site are integral to the Credit Parties’ business and primarily involve
manufacturing and processing operations (with the exception of locations used
solely as the Credit Parties’ headquarters, office locations, or for storage or
warehousing) of such Credit Party, in each case, as additional security for the
Obligations. The Mortgages or instruments related thereto shall be duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the respective Liens in favor of the
Administrative Agent required to be granted pursuant to the Mortgages. Such
Credit Party shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent or Requisite
Lenders shall reasonably require to confirm the validity, perfection and
priority of the Liens of any existing Mortgages or such new Mortgages against
such after-acquired Real Property.

Section 5.13 Leases; Development and Maintenance. Each Credit Party shall
(a) pay and discharge promptly, or cause to be paid and discharged promptly, all
rentals, delay rentals, royalties, overriding royalties, payments out of
production and other indebtedness or obligations accruing under, and perform or
cause to be performed each and every act, matter or thing required by each and
all of, the leases and all other similar agreements and contracts constituting
or affecting the Properties of any Credit Party except, in each case, where the
amount thereof is being contested in good faith by appropriate proceedings and
except where the nonpayment or non-performance of which could not reasonably be
expected to result in a Material Adverse Change, (b) in all material respects,
do all other things necessary to keep unimpaired its rights thereunder and
prevent any forfeiture thereof or default thereunder, and operate or cause to be
operated such Properties as a prudent operator would in accordance with industry
standard practices and in compliance with all applicable proration and
conservation Legal Requirements and any other Legal Requirements of every
Governmental Authority, whether state, federal, municipal or other jurisdiction,
from time to time constituted to regulate the production, sale and distribution
of chemicals and biofuels and any activities related thereto, and (c) maintain
(or cause to be maintained) the leases, units and acreage to which the
Properties of any Credit Party pertain in a prudent manner consistent with
industry standard practices provided that such Credit Party shall not be
required to maintain such leases, units and acreage if it in good faith
determines, using its business judgment, that such leases, units and/or acreage
are not necessary or desirable for the continued efficient and profitable
operation of the business of the Credit Parties.

 

50



--------------------------------------------------------------------------------

Section 5.14 Litigation and Other Notices. Each Credit Party shall furnish to
the Administrative Agent, and upon the request of the Administrative Agent or
any Lender, to each such Lender making the request to such Credit Party or the
Administrative Agent, written notice of the following as soon as reasonably
practicable (and, in any event, within five (5) Business Days of the occurrence
thereof):

(a) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority with respect to any
Loan Document;

(b) the occurrence of a Casualty Event, in excess of $250,000; and

(c) Reserved.

Section 5.15 Employee Benefits. Each Credit Party shall (a) except as could not
reasonably be expected to have a Material Adverse Change, with respect to any
Plan, comply in all respects with the applicable provisions of ERISA and the
Code and (b) furnish to the Administrative Agent (x) as soon as possible after,
and in any event within ten (10) days after any Responsible Officer of any
Credit Party knows or has reason to know, that any Termination Event has
occurred that, alone or together with any other Termination Event that has
occurred, could reasonably be expected to result in liability of any Credit
Party or any Controlled Group member in an aggregate amount exceeding $1,000,000
annually, a statement of a Responsible Officer of the applicable Credit Party
setting forth details as to such Termination Event and the action, if any, that
the Borrower and any applicable Credit Party propose to take with respect
thereto, and (y) upon request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Credit Party or any Controlled Group member with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Credit Party or any
Controlled Group member from a Multiemployer Plan sponsor or any governmental
agency concerning a Termination Event with respect to matters that could
reasonably be expected to result in a liability of any Credit Party in an amount
exceeding the $1,000,000 annually; and (iv) such other documents or governmental
reports or filings relating to any Plan or the Multiemployer Plan as the
Administrative Agent or Requisite Lenders shall reasonably request with respect
to matters that could reasonably be expected to result in a liability of any
Credit Party in an amount exceeding the $1,000,000 annually.

Section 5.16 Compliance with Environmental Laws.

(a) Each Credit Party shall comply, and cause all lessees and other persons
occupying Real Property owned, operated or leased by any Credit Party or any
Subsidiary to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; and conduct all Responses required by, and in accordance with,
Environmental Laws; provided that no Credit Party shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

51



--------------------------------------------------------------------------------

(b) If a Default caused by reason of a breach of Section 4.14 or Section 5.16(a)
shall have occurred and be continuing for more than twenty (20) days without the
any Credit Party commencing activities reasonably likely to cure such Default,
at the written request of the Administrative Agent or the Requisite Lenders
through the Administrative Agent, such Credit Party shall provide to the Lenders
within forty-five (45) days after such request, at the expense of the Credit
Party, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, any soil and/or
groundwater sampling, prepared by an environmental consulting firm and, in the
form and substance, reasonably acceptable to the Requisite Lenders and
indicating the presence or absence of Hazardous Substances and the estimated
cost of any compliance or Response to address them.

(c) No Credit Party shall install, nor permit to be installed, in any Property
subject to a Mortgage any Hazardous Substances, other than in material
compliance with applicable Environmental Laws.

Section 5.17 Information Regarding Collateral.

No Credit Party shall effect any change (i) in any Credit Party’s legal name,
(ii) in the location of any Credit Party’s chief executive office, (iii) in any
Credit Party’s identity or organizational structure, (iv) in any Credit Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Credit Party’s jurisdiction of organization (including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than ten (10) days’ prior written notice
(in the form of an Officers’ Certificate), or such lesser notice period agreed
to by the Administrative Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Requisite Lenders may reasonably request; (B) it shall have taken all action
reasonably satisfactory to the Requisite Lenders to maintain the perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral, if applicable; and (C) such change is not
otherwise in violation of this Agreement. Each Credit Party agrees, as soon as
practicable, to provide the Administrative Agent with certified Organizational
Documents reflecting any of the changes described in the preceding sentence.

Section 5.18 Approvals.

(a) The Credit Parties will promptly obtain all Real Property Approvals which
may hereafter become required, necessary or desirable, except to the extent
failure to obtain such Real Property Approvals could not reasonably be expected
to result in a Material Adverse Change, and will furnish the Administrative
Agent and Lenders with evidence that the Credit Parties have obtained such Real
Property Approval.

(b) The Credit Parties will duly perform and comply with all of the terms and
conditions of all Real Property Approvals obtained at any time except as could
not reasonably be expected to cause a Material Adverse Change.

 

52



--------------------------------------------------------------------------------

Section 5.19 Conditions Subsequent. Credit Parties shall satisfy and perform, on
or prior to the dates required by the terms of Schedule 5.19 (as extended, in
writing, by Administrative Agent, which Administrative Agent may do without
obtaining consent of the Lenders), each of the conditions specified on Schedule
5.19 as required by the terms of Schedule 5.19. Anything contained in the
Agreement or any other Loan Document to the contrary notwithstanding, the Credit
Parties shall not be required to execute, deliver, satisfy or perform any item
described on Schedule 5.19 prior to the dates specified therein.

ARTICLE VI.

NEGATIVE COVENANTS

So long as any of the Obligations (other than contingent indemnification
obligations) or Commitments remain outstanding each Credit Party agrees unless
the Requisite Lenders otherwise consent in writing, to comply with the following
covenants as follows:

Section 6.1 Liens, Etc. No Credit Party shall create, assume, incur, or suffer
to exist any Lien on or in respect of any of its Property whether now owned or
hereafter acquired, or assign any right to receive income, except that each
Credit Party may create, incur, assume, or suffer to exist any of the following,
in each case, solely to the extent that such Liens are not granted for the
direct or indirect benefit of any Excluded Subsidiary (other than (x) any Liens
permitted under Section 6.1(m) to secure Permitted Subordinated Debt, solely to
the extent that the proceeds of such Debt constitute Non-Recourse Investment
Assets and are used to make Investments in Excluded Subsidiaries that are
permitted under the terms of this Agreement and (y) Liens permitted under
Section 6.1(d), Section 6.1(i), Section 6.1(w), Section 6.1(ee) and
Section 6.1(ff), in each case, to the extent such Liens (and the obligations
that they secure, if any) are on terms that are no less favorable to the Credit
Party, than those that might be obtained at the time from a Person who is not an
Affiliate):

(a) Liens granted pursuant to the Security Instruments and securing the
Obligations;

(b) purchase money Liens or interests of lessors under Capital Leases or
purchase money security interests upon or in any Equipment or for other fixed or
capital assets acquired or held by any Credit Party in the ordinary course of
business; provided that, the principal amount of Debt secured by such Liens
shall not exceed $2,500,000 in the aggregate at any time outstanding and that
such Debt (i) was incurred solely for the purpose of financing the purchase,
acquisition or improvement of the Property purchased, acquired or improved (or
refinancing such Debt), (ii) is secured only by such Property so purchased,
acquired or improved and the proceeds and products thereof and not by any other
Property of any Credit Party, and (iii) does not exceed the aggregate purchase
price of such Property except as otherwise permitted pursuant to a Permitted
Refinancing of such Debt; provided, that in each case, individual financing of
Equipment provided by one purchase money lender or lessor may be
cross-collateralized to other outstanding financings of Equipment or other fixed
or capital assets provided by such purchase money lender or lessor;

 

53



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments, or other governmental charges or levies not
yet due or not yet delinquent or, if delinquent, that (provided foreclosure,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor;

(d) Liens in favor of vendors, carriers, producers, growers, warehousemen, toll
manufacturers, repairmen, mechanics, workmen, materialmen, construction,
landlords, laborers, suppliers, purifiers, processors or similar Liens arising
by operation of law, in each case, in the ordinary course of business in respect
of obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, provided such reserve as may be required by GAAP shall
have been made therefor;

(e) Liens to secure the Debt and other obligations under Convertible Notes
issued pursuant to the Indenture and all other obligations owed by Credit
Parties under the Convertible Notes, the Indenture and other Indenture
Documents;

(f) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of any Credit Party;

(g) Liens set forth on Schedule 6.1 to the extent that such Liens do not secure
loans, bonds or other borrowed money;

(h) easements, rights-of-way, restrictions, farm leases and other similar
encumbrances, and minor defects in the chain of title that are customarily
accepted in any Credit Party’s industry, none of which materially interfere with
the ordinary conduct of the business of any Credit Party or materially detract
from the value or use of the Property to which they apply,

(i) Licenses of Intellectual Property granted by a Credit Party in the ordinary
course of business and other licenses of Intellectual Property otherwise
permitted under Section 6.4 hereof;

(j) Liens on cash collateral securing Debt permitted under Section 6.2(b);

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by any Credit Party in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
to secure Debt permitted under Section 6.2(o) hereof or otherwise granted in
connection with the maintenance of such accounts in the ordinary course of
business;

(l) Liens in favor of vendors or lessors arising under any conditional sale
agreement, synthetic lease, or other title retention agreement;

(m) Liens securing Permitted Subordinated Debt;

(n) Liens that secure obligations that do not exceed $1,000,000 at any time
provided that such obligations (secured by such Liens) do not consist of loans,
bonds or other borrowed money;

 

54



--------------------------------------------------------------------------------

(o) Liens on cash and cash equivalents deposited with a third-party trustee that
arise in connection with the defeasance, discharge or redemption of Debt to the
extent that such defeasance, discharge or redemption of Debt is not prohibited
hereunder;

(p) customary negative pledges on assets being sold or disposed of as part of a
Disposition, including customary restrictions on distributions by a Subsidiary
of the Borrower to be sold, pursuant to an agreement that has been entered into
for the sale or disposition of all or substantially all of the Equity Interests
or assets of such Person; in each case, provided, that, such Disposition is
permitted under Section 6.4 hereof;

(q) Liens on property of a Person existing at the time such Person is acquired
pursuant to a permitted acquisition (or consolidated into a Credit Party as part
of such permitted acquisition) provided, that such Liens were not created in
contemplation of such acquisition, merger, consolidation or Investment and do
not extend to any assets other than the assets so acquired;

(r) deposits in the ordinary course to secure insurance carriers and Liens on
premium refunds and insurance proceeds securing the financing of insurance
premiums permitted hereunder;

(s) Liens solely on any cash earnest money deposits made by a Credit Party in
connection with a Permitted Investment provided that such deposits themselves
are Permitted Investments;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation or
exportation of goods;

(u) any margin call requirements or any Liens on cash collateral and other
assets, in each case, with a value (or, with respect to margin calls
obligations, in an amount) not to exceed $5,000,000 in the aggregate securing
obligations in respect of Hedge Contracts permitted pursuant to Section 6.2(d);

(v) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards, including notices of lis pendens and associated rights
related to litigation and other controversies, in each case, that do not
constitute an Event of Default hereunder;

(w) the interests of lessors and sublessors under operating leases;

(x) Liens on amounts deposited to secure Credit Parties’ obligations in
connection with the making or entering into of bids, tenders, trade contracts,
governmental contracts, utilities contracts, or leases in the ordinary course of
business and not in connection with the borrowing of money;

(y) Liens on amounts deposited to secure Credit Parties’ reimbursement and
indemnity obligations with respect to surety, performance, stay, customs or
appeal bonds obtained in the ordinary course of business to the extent that such
reimbursement and indemnity obligations are permitted under Section 6.2(f)
hereof;

 

55



--------------------------------------------------------------------------------

(z) Liens that are replacements of Permitted Liens to the extent that the
original Debt is refinanced by a Permitted Refinancing and so long as the
replacement Liens only encumber those assets or classes of assets that secured
the original Debt;

(aa) Liens to secure Debt permitted under Section 6.2(q) hereof;

(bb) Liens in favor of the indenture trustee (as defined in the Trust Indenture
Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)), in its capacity as such
and not in any other capacity, if any, under in respect of any Debt permitted by
Section 6.2; provided that (i) such Liens only secure (A) a Credit Party’s
obligation to pay such indenture trustee reasonable and customary compensation
and the reimbursement of such indenture trustee’s reasonable fees, costs and
expenses, in each case, for its services as the indenture trustee and (B) any
Credit Party’s obligations to indemnify the indenture trustee, and (ii) such
Lien only attaches to funds held or collected by such indenture trustee in its
capacity as the indenture trustee (as defined in the as defined in the Trust
Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)) with respect to
such Debt;

(cc) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;

(dd) source code escrow agreements entered into in the ordinary course of
business;

(ee) the entering into of marketing distribution, supply, off take, development,
or like agreements, in each case, relating to the sale of Inventory in the
ordinary course of business and containing standard or customary terms for such
agreements (which terms may include, without limitation, rights of first offer
and/or exclusivity arrangements);

(ff) Liens on Equity Interests or joint ventures or other Excluded Subsidiaries,
which Liens consist of restrictions or covenants contained in the documents
governing or evidencing any Equity Interest issued by any Excluded Subsidiary or
any joint venture interest, in each case, that is owned by any Credit Party,
including restrictions providing for customary buy/sell arrangements or
restrictions and conditions on assignment or transfer of such Equity Interests
or providing for the breach, termination or default under such joint venture,
stockholder, membership, limited liability company, or partnership agreement
governing such Equity Interests or joint venture if a security interest therein
is granted by in such Equity Interests or joint venture;

(gg) solely to the extent constituting Liens, (i) the Investments permitted by
Sections 6.7(k)(i), (o), and (q) and (ii) the Dispositions permitted by Sections
6.4(b)(i), (x), (xvi), and (xxii); and

(hh) legal retainer(s) paid to legal counsel of Credit Parties to the extent
that the unapplied portion of any such retainer(s) do not exceed $1,000,000 at
any time.

 

56



--------------------------------------------------------------------------------

Section 6.2 Debts, Guarantees, and Other Obligations. No Credit Party shall
create, assume, suffer to exist, or in any manner become or be liable in respect
of, any Debt except any of the following, in each case, solely to the extent
that such Debt was not created, incurred or assumed (and Credit Parties have not
become liable on account of such Debt) for the direct or indirect benefit of any
Excluded Subsidiary (other than (x) any Debt permitted under Sections 6.2(h) and
6.2(i), solely to the extent that the proceeds of such Debt constitute
Non-Recourse Investment Assets and are used to make Investments in Excluded
Subsidiaries that are permitted under the terms of this Agreement and (y) any
Debt permitted under Sections 6.2(j), 6.2(k)(iii) and 6.2(n)(ii), in each case,
to the extent such Debt is on terms no less favorable to the Credit Party, than
those that might be obtained at the time from a Person who is not an Affiliate
of the Credit Parties):

(a) (i) Debt of the Credit Parties under the Loan Documents and (ii) Debt of the
Credit Parties under the Indenture Documents;

(b) Debt set forth on Schedule 4.5 and any Permitted Refinancing thereof;

(c) Debt secured by the Liens permitted under Section 6.1(b) and any Permitted
Refinancing thereof;

(d) Debt under Hedge Contracts in each case, entered into in the ordinary course
of business and not purely for speculative purposes; provided that (i) such Debt
shall not be secured other than as permitted under Section 6.1(u) hereof, and
(ii) such Debt shall not obligate any Credit Party to any margin call
requirements including any requirement to post cash collateral, property
collateral or a letter of credit other than as permitted under Section 6.1(u)
hereof;

(e) Debt of any Credit Party owing to any other Credit Party; provided that such
Debt is unsecured and shall, upon the occurrence and during the continuation of
an Event of Default be subordinated in right of payment to the payment of the
Obligations;

(f) Debt evidenced by letters of credit, surety, statutory and appeal bonds and
other credit assurances and similar obligations of a like nature (and unsecured
guarantees incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations), in each case, entered into in the ordinary
course of business;

(g) Debt under the TriplePoint Loan Documents provided that the aggregate
principal amount of such Debt shall not exceed $1,200,000 at any time after
giving effect to the application of the proceeds of the First Advance provided
that, from and after the funding of the First Advance, such Debt is subject to
the Subordination Agreement;

(h) Other unsecured Debt in an aggregate amount outstanding at any time not to
exceed $10,000,000;

(i) Permitted Subordinated Debt in aggregate amount outstanding at any time not
to exceed $30,000,000 (not including the Debt permitted under Section 6.2(g)
hereof);

(j) Debt incurred for the acquisition of services, supplies or inventory on
normal trade credit in the ordinary course of business; and

(k) Debt consisting of (i) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions; (ii) unsecured guarantees with respect to Debt of Credit Parties,
to the extent that the Person that is obligated under such guaranty could have
incurred such underlying Debt and (iii) unsecured guarantees arising with
respect to customary indemnification obligations to purchasers (who are Excluded
Subsidiaries) in connection with Permitted Dispositions between Credit Parties
and Excluded Subsidiaries;

 

57



--------------------------------------------------------------------------------

(l) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(m) Debt owed to any Person providing property, casualty, liability, or other
insurance to Credit Parties (including D&O insurance), so long as the amount of
such Debt is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance;

(n) (i) liabilities in respect of any indemnification obligation, adjustment of
purchase price, non-compete, or similar obligation of Credit Parties incurred in
connection with the consummation of one or more acquisitions permitted under
Section 6.7 that do not involve Excluded Subsidiaries and (ii) liabilities in
respect of any indemnification obligation, adjustment of purchase price,
non-compete, or similar obligation of Credit Parties incurred in connection with
the consummation of one or more acquisitions with Excluded Subsidiaries
permitted under Section 6.7;

(o) Debt incurred in respect of netting services, overdraft protection, and
other like services, in each case, incurred in the ordinary course of business;

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Debt that otherwise
constitutes Debt permitted under this Section 6.2;

(q) Debt in respect of reimbursement obligations associated with letters of
credit issued to utility providers in the ordinary course of business as
deposits to secure performance of any Credit Party’s obligations to such utility
providers;

(r) Debt in respect of deferred payment contracts for the purchase of corn
entered into in the ordinary course of business; and

(s) Debt in respect of the 2013 Warrants.

Section 6.3 Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Credit Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement, the other Loan
Documents, the Convertible Notes, the Indenture or any other Indenture
Documents; (2) covenants in documents creating Liens permitted by Section 6.1
prohibiting further Liens on the properties encumbered thereby; (3) contractual
arrangements or covenants described on Schedule 6.3 hereto and, in the case that
such arrangements or covenants are in regards to Debt, any Permitted Refinancing
thereof (to the extent permitted under Section 6.2 hereof) and in the case of
arrangements or covenants that do not involve Debt, any agreement evidencing any
renewal or extension thereof

 

58



--------------------------------------------------------------------------------

to the extent permitted hereunder, (4) such restrictions that are binding on a
Credit Party at the time such Credit Party first becomes a Subsidiary, so long
as such contractual obligations were not entered into in contemplation of the
acquisition whereby such Subsidiary was acquired and so long as such
restrictions only apply to such Credit Party, (5) restrictions relative to Liens
on Equity Interests or interests in joint ventures under agreements described in
Section 6.1(ff) or that are customary provisions in joint venture agreements and
other similar agreements or written arrangements applicable to such joint
ventures, in each case, to the extent that such joint ventures are permitted
hereunder, (6) are customary restrictions on leases, subleases, licenses,
sublicenses, asset sale or similar agreements, including with respect to
Intellectual Property and other similar agreements, in each case, to the extent
leases, subleases, licenses, sublicenses, asset sale or similar agreements are
permitted under this Agreement and so long as such restrictions relate solely to
the assets subject thereto, (7) are customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of any Credit Party,
(8) arise in connection with cash deposits or other deposits permitted under
Section 6.1 to the extent that such restriction shall only be in regards to such
deposit(s), (9) the obligations under any Hedge Contracts permitted hereunder
solely to the extent that such restriction is in regards to the cash collateral
permitted to secure such Hedge Contract under Section 6.1(u) hereof, (10) the
agreements, documents and/or instruments evidencing Debt incurred by Excluded
Subsidiaries provided that such restrictions shall only apply to the Property of
such Excluded Subsidiaries, (11) customary non-assignment provisions in
contracts and licenses entered into in the ordinary course of business and
(12) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Debt or other obligation by virtue of the granting of
Liens on or pledge of property of any Credit Party to secure the Obligations.

Section 6.4 Merger or Consolidation; Asset Sales. No Credit Party shall:

(a) merge or consolidate with or into any other Person; provided that (i) any
Guarantor may merge or consolidate with any Person (other than Borrower) so long
as a Guarantor is the surviving Person or such Person becomes a Guarantor
contemporaneously with such merger or consolidation, (ii) any Credit Party may
merge or consolidate with the Borrower so long as the Borrower is the surviving
Person and (iii) any Excluded Subsidiary may merge or consolidate with any other
Excluded Subsidiary; or

(b) except as provided in clause (a) immediately above, make any Disposition of
any of its Property, other than the following, which shall expressly exclude
(x) the sale of the Property located at 502 South Walnut Ave, Luverne, MN 56156
under Section 6.4(b)(vi) other than any such Disposition for fair market value
involving consideration of not more than $500,000 with respect to any single
Disposition or series of related Dispositions or more than $2,000,000 in the
aggregate for all such Dispositions per year and (y) any of the Equity Interests
of Agri-Energy, LLC (for the avoidance of doubt, the Disposition of Real
Property located at 502 South Walnut Ave, Luverne, MN 56156 shall not be
permitted under Section 6.4(b) other than to the extent that there is
availability in the $500,000 and $2,000,000 baskets referenced in clause
(x) immediately above in this Section 6.4(b)):

 

59



--------------------------------------------------------------------------------

(i) [...***...];

   *

(ii) the Disposition of cash and Liquid Investments in the ordinary course of
business;

(iii) the Disposition of Property that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of the Credit Parties as reasonably determined by
such Credit Party or (C) with respect to any Equipment, contemporaneously
replaced with Equipment of at least comparable value and use;

(iv) the Disposition of Property (A) between or among Credit Parties and (B) by
any Subsidiary that is not a Credit Party to any Credit Party to the extent such
transaction is otherwise permitted hereunder;

(v) the Disposition of the Equity Interests of the Borrower in connection with a
conversion of the Convertible Notes into Common Stock;

(vi) Dispositions, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt securities
and valued at fair market value in the case of other non-cash proceeds) are less
than $15,000,000 with respect to all such Dispositions made through the Stated
Maturity Date; provided (A) the consideration received for such assets shall be
in an amount at least equal to the fair market value thereof (with the exception
of $250,000 of such consideration, which shall not be required to be at fair
market value) (in the case of any Disposition the proceeds of which are in
excess of $10,000,000, determined in good faith by the Board of Directors of the
Borrower (or similar governing body)), (B) no less than 70% of the proceeds
thereof shall be paid in cash or Liquid Investments (with the exception of
$250,000 of such consideration, which shall not be required to comply with the
requirements set forth in this clause (B)) and (C) at the time of such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(vii) the sale, assignment, transfer, disposition or discount, in each case,
without recourse, of accounts receivable arising in the ordinary course of
business but only in connection with a compromise, settlement or collection;

(viii) to the extent constituting a Disposition, Restricted Payments permitted
under Section 6.5;

(ix) (A) non-exclusive licenses of patents, trademarks, copyrights, and other
Intellectual Property rights, (B) non-perpetual exclusive licenses of patents,
trademarks, copyrights, and other Intellectual Property rights with respect to
geographic area, fields of use and customized products for specific customers
that would not result in a transfer of title of the

* Confidential Treatment Requested

 

60



--------------------------------------------------------------------------------

licensed property under applicable law, (C) the abandonment, lapse or other
disposition of licenses, Intellectual Property or related rights that are no
longer material to the conduct of the business of the Credit Parties as such
business is operated and the license, lapse or abandonment of such licenses,
Intellectual Property or related rights does not materially detract from any
Credit Party’s value, (D) any election not to oppose any adverse reexamination
process with respect to patents of such Credit Party to the extent such course
of action is made by such Credit Party in the exercise of its reasonable
business judgment and (E) licensees of Intellectual Property in connection with
the settlement of litigation or adverse claims related to such Intellectual
Property provided that such settlement would not reasonably be expected to cause
a Material Adverse Change;

(x) leases or subleases of Real Property no longer used or no longer useful in
the conduct of the business of any Credit Party and other lease of Real Property
in the ordinary course of business;

(xi) sales of Inventory (as defined in the Pledge and Security Agreement) to
buyers in the ordinary course of business and/or the entering into of marketing
distribution, supply, off take, development, or like agreements, in each case,
relating to the sale of Inventory in the ordinary course of business and
containing standard or customary terms for such agreements (which terms may
include, without limitation, rights of first offer and/or exclusivity
arrangements);

(xii) the abandonment by any Credit Party of any Property rights, franchises,
licenses, that such Credit Party reasonably determines are not useful to its
business or no longer commercially desirable, including, without limitation,
leasehold interests in Real Property but excluding Intellectual Property;

 

61



--------------------------------------------------------------------------------

(xiii) any Disposition of any Equity Interest of any Excluded Subsidiary or any
other Investment in any Excluded Subsidiary; [...***...];

     *   

(xiv) the granting of Liens permitted by Section 6.1;

(xv) any Casualty Event so long as the Net Cash Proceeds from such Casualty
Event are applied, invested or reinvested in accordance with Section 2.8(f)
hereof (to the extent required thereunder);

(xvi) the leasing or subleasing of farmland and other assets of any Credit Party
in the ordinary course of business;

(xvii) the sale or issuance of Equity Interests of Borrower;

(xviii) Reserved;

(xix) the making of Investments permitted by Section 6.7 and the making of
Restricted Payments permitted by Section 6.5;

(xx) dispositions of assets in exchange or trade in for similarly valued assets
so long as the assets so received by the Credit Party have a fair market value
that is reasonably equivalent or greater to the fair market value of the assets
so disposed by such Credit Party and to the extent that the assets subject to
such disposition constituted Collateral, the assets received in exchange or
trade for such assets shall also constitute Collateral;

(xxi) the surrender or waiver of contractual rights or the settlement, release
or surrender of contract claims or tort claims, in each case, (x) in the
ordinary course of business or (y) to the extent that Credit Parties determine
that such surrender, waiver, settlement or release is desirable, in their
business judgment, for the continued efficient and profitable operation of the
business of the Credit Parties so long as such surrender, waiver, settlement or
release is not reasonably likely to cause a Material Adverse Change;

(xxii) any grant of an option to purchase, lease or acquire property to another
Person, so long as the Disposition resulting therefrom would otherwise be
permitted hereunder;

(xxiii) Reserved;

(xxiv) Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(xxv) the unwinding of any Hedge Contract(s) pursuant to its or their terms; and

(xxvi) Dispositions of Property to the extent that (x) such Property is
exchanged for credit against the purchase price of similar replacement Property
that is promptly purchased or (y) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property (which replacement
Property is actually promptly purchased) provided that, in each case, if the
Property disposed of constituted Collateral, the replacement Property shall also
constitute Collateral.

(c) Notwithstanding Section 6.4(b) hereof, the Credit Parties shall not
transfer, convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of the Credit Parties’ business and/or Property.

For the avoidance of doubt, any Net Cash Proceeds from a Disposition of any
Credit Party’s Property shall be subject to the terms of Section 2.8(c).

Section 6.5 Restricted Payments. No Credit Party shall make any Restricted
Payments except: (i) any Subsidiary of Borrower may pay cash Dividends to the
Borrower or any wholly owned Subsidiary of the Borrower, (ii) if any Subsidiary
of Borrower is not a wholly owned Subsidiary of Borrower, such Subsidiary may
pay cash Dividends to its shareholders generally so long as the Borrower or its
Subsidiary which owns the equity interest or interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holdings of equity interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests in such Subsidiary), (iii) Credit Parties may make a payment
of $9,289,423.24 on account of the outstanding obligations under the TriplePoint
Loan Documents on the Closing Date and may

* Confidential Treatment Requested

 

62



--------------------------------------------------------------------------------

make regularly scheduled payments under the TriplePoint Loan Documents, as in
effect on the date hereof, and other payments on the obligations under the
TriplePoint Loan Documents, in each case so long as such payments are permitted
at such time under the terms of the Subordination Agreement, (iv) regularly
scheduled interest payments and other payments are permitted, if permitted by
the applicable subordination agreement governing such Debt, (v) any Credit Party
may make repurchases of Equity Interests deemed to occur upon the exercise,
conversion or exchange of stock options, warrants, other rights to purchase
Equity Interests or other convertible or exchangeable securities if such Equity
Interests represent all or portion of the exercise price therefor (but expressly
excluding any exchange of convertible notes for Common Stock or other Equity
Interests issued by Borrower other than on the conversion terms set forth in
such convertible notes (and/or any indenture pursuant to which such convertible
notes were issued) (in the case of the convertible notes existing on the Closing
Date, as such terms are in effect on the date hereof) and including, for the
avoidance of doubt, the making of payments (whether in cash or stock) required
in connection therewith in accordance with such terms unless (x) such exchange
is deemed to be an at or above market exchange or conversion and (y) the
Borrower receives cash consideration equaling at least $5,000,000 in connection
with such exchange (in addition to the discharge or cancellation of the
convertible notes in question); (vi) cash payments in lieu of issuing fractional
shares are permitted; (vii) Restricted Payments required in connection with the
exercise of warrants or the conversion of convertible Debt are permitted to the
extent that such conversion is for Equity Interests of the Borrower (and does
not involve any cash payments other than in regards to cash payments made in
lieu of issuing fractional shares or payment obligations required under the
terms of the 2013 Warrants); (viii) the making of any Restricted Payment (other
than Restricted Payments of the type referenced in clause (a)(x) of the
definition of Restricted Payments set forth herein) in exchange for, or out of
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Capital Stock of the Borrower (other than
Disqualified Stock) or from the substantially concurrent contribution of common
equity capital to the Borrower are permitted; (ix) distributions for the sole
purpose of allowing Borrower or the Guarantors to make distributions to current
or former employees, officers, or directors (or any spouses, ex-spouses, or
estates of any of the foregoing) of Borrower or any Credit Party, solely in the
form of forgiveness of Debt of such Persons owing to Borrower or any other
Credit Party on account of redemptions or repurchases of the Equity Interests of
Borrower or any other Credit Party held by such Persons up to an aggregate
amount of $1,000,000 in any given calendar year are permitted; (x) the
redemption, defeasance, repurchase or other acquisition or retirement of
subordinated debt of a Credit Party made in exchange for, or out of the
substantially concurrent sale of, new subordinated indebtedness qualifying as a
Permitted Refinancing are permitted; (xi) payments of up to $500,000 in the
aggregate per year made by the Borrower or any other Credit Party in respect of
withholding or similar taxes payable upon exercise of Equity Interests by, or
vesting of any Equity Interests held by, any future, present or former employee,
officer or director of the Borrower or any other Credit Party are permitted;
(xii) cash payments payable on account of the 2013 Warrants, in effect on the
date hereof and the cashless exercise of options and warrants in accordance with
their terms; and (xiii) payments on, or purchases, redemptions, defeasances or
other acquisitions of, Debt of the Borrower or any Guarantor that is
contractually subordinated to the Obligations, in each case, from the proceeds
of a Permitted Refinancing thereof (for the avoidance of doubt, nothing in this
Section 6.5 shall permit the exchange of convertible notes for Common Stock or
other Equity Interests issued by Borrower other than on the conversion terms

 

63



--------------------------------------------------------------------------------

set forth in such convertible notes (and/or any indenture pursuant to which such
convertible notes were issued) (in the case of the convertible notes existing on
the Closing Date, as such terms are in effect on the date hereof) unless
(x) such exchange is at a conversion price which is deemed to be an at or above
market (as defined in Nasdaq listing requirements) exchange or conversion and
(y) the Borrower receives cash consideration equaling at least $5,000,000 in
connection with such exchange (in addition to the discharge or cancellation of
the convertible notes in question).

 

Section 6.6 Transactions with Affiliates. No Credit Party shall, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of a Credit Party on terms that are less favorable
to the Credit Party, than those that might be obtained at the time from a Person
who is not an Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between the Credit Parties; (b) customary fees paid to, and
any indemnity provided for the benefit of, members of the Board of Directors (or
similar governing body) of the Borrower and any other Credit Party;
(c) compensation or fees to, or the provision of benefits for officers,
consultants and former consultants, directors and employees of the Borrower and
the other Credit Parties entered into in the ordinary course of business;
(d) transactions or arrangements described in Schedule 6.6 or any renewals or
extensions of any such agreements (so long as such renewals or extensions are
not less favorable in any material respect to the Borrower or any of the other
Credit Parties); (e) Restricted Payments permitted to be made under Section 6.5;
(f) transactions with consultants, customers, clients, suppliers, lessors,
lessees, licensees, licensors or purchasers or sellers of goods or services,
which may include Subsidiaries and Affiliates, in each case in the ordinary
course of

  

 

64



--------------------------------------------------------------------------------

business and otherwise in compliance with the terms of this Agreement or in
accordance with industry practice provided that in the case of transactions
between Credit Parties and such Affiliates and/or Subsidiaries, (i) any
payments, royalties, fees, compensation (or agreements to pay) or other
consideration from a Credit Party to such Affiliates and Subsidiaries shall not
be at a premium to the prevailing market rates for the applicable goods or
service and (ii) any payments, royalties, fees, compensation or other
consideration received by Credit Party from such Affiliates and/or Subsidiaries
shall not be at a discount to the then prevailing rate for such goods or
service; (g) the issuances of Equity Interests or other securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock option and stock ownership plans or
similar employee benefit plans approved by a majority of the Board of Directors
of the Borrower or majority of disinterested members of the Board of Directors
or a compensation committee appointed by the Board of Directors; and (h) the
following Investments in Excluded Subsidiaries: (i) those Investments made from
the Non-Recourse Investment Assets, (ii) Investments pursuant to the subclause
(s) in Section 6.7 and (iii) [...***...]. With respect to all transactions to
which the restrictions in this Section 6.6 apply, in regards to any transaction
or series of transactions between an Affiliate of the Credit Parties and any
Credit Party, involving aggregate consideration in excess of $5,000,000, such
transaction or series of transactions shall require the approval of the Board of
Directors of the Borrower and evidence of such approval shall be delivered to
the Administrative Agent.   

 

 

 

*

 

  

Section 6.7 Investments. No Credit Party shall make or permit to exist any
loans, advances, or capital contributions to, or make any investment in
(including, without limitation, the making of any Acquisition), or purchase or
commit to purchase any stock or other securities or evidences of Debt of or
interests in any Person or any joint venture (in each case, an “Investment”),
except any of the following Investments, in each case, solely to the extent that
such Investments are not made in or for the direct or indirect benefit of any
Excluded Subsidiary with the exception of (i) those Investments made from the
Non-Recourse Investment Assets, (ii) Investments pursuant to clause (s) below,
(iii) [...***...], (iv) the Investment permitted in the parenthesis set forth in
Section 6.22(a)(iv) and (v) the Investments referenced in clauses (b), (k)(ii)
and (u)(i) of this Section 6.7, in the case of this clause (v), to the extent
such Investments are on terms that are no less favorable to the Credit Party,
than those that might be obtained at the time from a Person who is not an
Affiliate:

  

 

 

 

*

 

  

 

(a) Investments in cash and/or Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c) creation of any additional Subsidiaries in compliance with Section 6.15 and
the other provisions of this Section 6.7 (to the extent that any Investments are
being made in or with respect to such Subsidiary);

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Investments consisting of any deferred portion of the sales price or
non-cash consideration received by any Credit Party in connection with any
Disposition permitted hereunder provided that such Investments are pledged as
Collateral hereunder (except to the extent consisting of Excluded Property);

(f) Reserved;

(g) Reserved;

(h) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(i) Hedge Contracts to the extent permitted under Section 6.2 and Section 6.14;

(j) (i) Investments made with any Non-Recourse Investment Assets and (ii) other
Investments not to exceed $2,500,000 per year;

(k) (i) legal retainers deposited with legal counsel to the extent that such
retainers do not exceed $1,000,000 at any time and prepaid expenses, and
(ii) advances (including to trade creditors) made in connection with purchases
of goods or services in the ordinary course of business;

(l) Investments by one Credit Party in another Credit Party or Investments by an
Excluded Subsidiary into another Excluded Subsidiary;

* Confidential Treatment Requested

 

65



--------------------------------------------------------------------------------

(m) Investments owned by any Credit Party on the Closing Date which are
described on Schedule 6.7 attached to this Agreement;

(n) Guarantees constituting Debt permitted under Section 6.2 so long as the
guaranty is of Debt of a Credit Party permitted under Section 6.2;

(o) deposits of cash made in the ordinary course of business to secure
performance of (i) operating leases of a Credit Party, and (ii) other
contractual obligations of a Credit Party that do not constitute Debt, in each
case, in the ordinary course of business;

(p) non-cash loans and advances to employees, officers, and directors of a
Credit Party for the purpose of purchasing Equity Interests in Borrower so long
as the proceeds of such loans are used in their entirety to purchase such Equity
Interests provided that the aggregate amount of such loans outstanding shall not
exceed $1,000,000 at any time;

(q) earnest money deposits made in connection with any letter of intent or
purchase agreement in connection with a Permitted Investment otherwise permitted
under this Section 6.7 Agreement (and not otherwise prohibited hereunder);

(r) guarantees of leases (other than Capital Leases) or of other obligations, in
each case, of a Credit Party that do not constitute Debt, in each case, entered
into in the ordinary course of business;

(s) Investments, the consideration for which consists solely of Equity Interests
of Borrower;

(t) Reserved;

(u) (i) normal and customary indemnities issued in the ordinary course of
business (including in connection with any Permitted Disposition) or
(ii) consisting of normal and customary indemnities issued in connection with
the issuance and sale of securities otherwise permitted hereunder; and

 

66



--------------------------------------------------------------------------------

(v) [...***...].

     *   

Section 6.8 Reserved.

Section 6.9 Compliance with ERISA. Except as would not reasonably be expected to
result in a Material Adverse Change, without the consent of the Requisite
Lenders, no Credit Party or any member of a Controlled Group shall be party, or
otherwise subject, to a Plan or Multiemployer Plan. Without limitation to the
foregoing, in any event, no Credit Party shall directly or indirectly,
(a) engage in any transaction in connection with which Borrower or any
Controlled Group member could be subjected to either a civil penalty assessed
pursuant to Section 502(c), (i) of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code with respect to any Plan; (b) terminate any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability to Borrower or any Controlled Group member to the PBGC; (c) fail
to make full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, Borrower or any Controlled
Group member is required to pay as contributions thereto; (d) fail to satisfy
the minimum funding standards within the meaning of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA; (e) permit the actuarial present value of
the benefit liabilities (based on reasonable assumptions used to fund such Plan
for purposes of Sections 412 and 430 of the Code) under any Plan maintained by
Borrower or any Controlled Group member which is regulated under Title IV of
ERISA to exceed the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (f) acquire a 90% or greater interest in any Person if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(1) any Multiemployer Plan, or (2) any other Plan that is subject to Title IV of
ERISA, and in either case, the actuarial present value of the benefit
liabilities under such Plan exceeds the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities, and the withdrawal liability, if
assessed, could reasonably be expected to result in a Material Adverse Change;
(g) incur a liability to or on account of a Plan under Sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; (h) amend a Plan in contravention of Section 206(g)
of ERISA; or (i) permit to exist any occurrence of any “Reportable Event” (as
defined in Section 4043 of ERISA, and other than a “Reportable Event” not
subject to the provision for 30-day notice to the PBGC or with respect to which
the notice requirement is waived under applicable regulations), or any other
event or condition, which presents a material risk of such a termination by the
PBGC of any Plan, and in each case in clauses (a) through (i) above, to the
extent such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to result in a Material Adverse
Change.

Section 6.10 Sale-and-Leaseback. No Credit Party shall sell or transfer to a
Person any Property, whether now owned or hereafter acquired, if at the time or
thereafter, such Credit Party shall lease as lessee such Property or any part
thereof or other Property which such Credit Party intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.11 Change of Business; Accounting Change. From and after the Closing
Date, no Credit Party shall engage in any business other than (i) the businesses
engaged in by such Credit Party on the Closing Date and any businesses similar,
related, ancillary or incidental thereto or a reasonable extension, development
or expansion thereof; (ii) any businesses similar, related, ancillary or
incidental thereto, or that is an adjunct thereto (provided that the
Administrative Agent consents to such adjunct if material), or a reasonable
extension, development or expansion thereof, and (iii) such other lines of
business as may be consented to by the Requisite Lenders (“Permitted Business”).
No Credit Party shall, nor shall it permit any of its Subsidiaries to, make a
change in the accounting principles employed in the preparation of the financial
statements referred to in Section 5.6 or change its fiscal year end unless
required to conform to GAAP or approved in writing by the Requisite Lenders. For
the avoidance of doubt, whether or not a part of the business of any Credit
Party on the Closing Date, the Credit Parties are permitted to engage in the
manufacture and distribution of fuels, chemicals and other renewable alcohols
and, subject to Sections 6.1 and 6.4, in the licensing of Intellectual Property
owned by the Credit Parties.

* Confidential Treatment Requested

 

67



--------------------------------------------------------------------------------

Section 6.12 Organizational Documents, Other Documents. No Credit Party shall,

(a) amend, supplement, modify or restate its Organizational Documents or allow
the Organizational Documents of its Subsidiaries to be amended, in each case, if
such amendment, supplement, modification or restatement could, individually or
in the aggregate, reasonably be expected to be materially adverse to the
interests of the Lenders (including, without limitation, electing to treat any
pledged Equity Interests as a “security” under Section 8-103 of the UCC)
provided, however, it is understood and agreed that amendments to the number of
authorized shares to increase the number of authorized shares issuable
(including the shares issuable under any equity incentive plan) shall not be
deemed to be adverse to the Lenders, or

(b) amend or modify, or permit the amendment or modification of, any provision
of any Debt that is subordinated to the Obligations in any manner that is
adverse in any material respect to the interests of the Lenders as determined by
the Requisite Lenders in their sole discretion unless such amendment,
modification or change is permitted at such time under the applicable
subordination agreement.

(c) amend or modify, or permit the amendment or modification of, any provision
of the Indenture (or any related security documents) in a manner that is not
permitted under the Intercreditor Agreement.

(d) amend or modify, or permit the amendment or modification of, any provision
of any TriplePoint Loan Documents in any manner that is not permitted under the
Subordination Agreement (as in effect on the date hereof).

Section 6.13 Use of Proceeds. No Credit Party will permit the proceeds of the
Loans (or any portion thereof) to be used for any purpose other than those
permitted by Section 5.9. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U). No
Credit Party nor any Person acting on behalf of such Credit Party has taken or
shall take, nor permit any of the Credit Parties to take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect, including without limitation, the use of the proceeds of the Loans to
purchase or carry any margin stock in violation of Regulation T, U or X.

Section 6.14 Hedging. Other than the Hedge Contracts as set forth on Schedule
4.18 or permitted under Section 6.2(d), no Credit Party shall purchase, assume,
or hold a speculative position in any commodities market or futures market, or
enter into any Hedge Contract or similar hedge arrangement for speculative
purposes without the consent of the Requisite Lenders.

Section 6.15 Additional Subsidiaries. All Subsidiaries of the Credit Parties
(other than the Excluded Subsidiaries) shall become Guarantors hereunder in
accordance with this Section 6.15. No Credit Party shall create or acquire any
Foreign Subsidiaries without the consent of the Requisite Lenders unless such
Subsidiary constitutes an Excluded Subsidiary and is subject to all of the
restrictions in regards to Excluded Subsidiaries set forth herein. Credit
Parties shall be permitted to create or acquire Domestic Subsidiaries provided
that (a) creating or

 

68



--------------------------------------------------------------------------------

acquiring such Subsidiary is not otherwise prohibited hereunder, (b) promptly
(and, in any event within thirty (30) days after such person becomes a
Subsidiary or such longer period as approved by Administrative Agent in its sole
discretion), such Subsidiary (other than an Excluded Subsidiary) delivers to
Administrative Agent, certificates, if any, representing all of the Equity
Interests of such Subsidiary that are owned by any Credit Party, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the relevant Credit Party,
and all intercompany notes owing from such Subsidiary (other than Excluded
Subsidiary) to any Credit Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Credit Party,
(c) promptly (and, in any event within thirty (30) days after such person
becomes a Subsidiary or such longer period as approved by Administrative Agent
in its sole discretion), such new Subsidiary (other than an Excluded Subsidiary)
executes and delivers to Administrative Agent (with a copy to each Lender), a
joinder to this Agreement as a Guarantor for all purposes hereunder, a pledge
and security agreement in the form of Exhibit I and a Mortgage, in each case,
solely with respect to Property constituting Collateral, and such other Security
Instruments as Administrative Agent or the Requisite Lenders may reasonably
request, (d) promptly (and, in any event within thirty (30) days after such
person becomes a Subsidiary or such longer period as approved by Administrative
Agent in its sole discretion), to the extent not already created and/or
perfected, to take all actions reasonably necessary or advisable in the opinion
of the Administrative Agent or the Requisite Lenders to cause the Lien in the
Collateral created by the applicable Security Instrument to be duly perfected to
the extent required by such agreement in accordance with all applicable Legal
Requirements, including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent or the Requisite
Lenders and (e) Borrower or the applicable Credit Party delivers to the
Administrative Agent (with a copy to each Lender) any certificates, opinions of
counsel, title opinions or other documents as the Requisite Lenders may
reasonably request; provided that, in any event, no Domestic Subsidiary may be
created or acquired if a Default has occurred and is continuing before, or a
Default would arise after, giving effect to the creation or acquisition of such
Subsidiary.

Section 6.16 Schedules. Any modifications or supplements to the Schedules after
the date hereof shall not cure (or constitute a waiver of) any Events of Default
that would otherwise arise as a result of the items disclosed in such
modifications or supplements.

Section 6.17 Anti-Terrorism; Anti Money Laundering. No Credit Party shall, nor
shall it permit any of its Subsidiaries to:

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 6.18, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Credit Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Credit Parties’ compliance with this Section 6.17).

 

69



--------------------------------------------------------------------------------

(b) Cause or permit any of the funds of such Credit Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of law.

Section 6.18 Embargoed Person. No Credit Party shall, nor shall it permit any of
its Subsidiaries to cause or permit (a) any of the funds or properties of the
Credit Parties that are used to repay the Loans (or any portion thereof) to
constitute property of, or be beneficially owned directly or indirectly by, any
person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on the “List of
Specially Designated Nationals and Blocked Persons” (the “SDN List”) maintained
by OFAC and/or on any other similar list (“Other List”) maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive order or
regulation promulgated thereunder with the result that the investment in the
Credit Parties (whether directly or indirectly) is prohibited by law, or the
Loans made by the Lenders would be in violation of law, the executive order, any
related enabling legislation or any other similar executive orders
(collectively, “Executive Orders”), or (2) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Credit Parties,
with the result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

Section 6.19 Optional Prepayments of Debt. No Credit Party shall optionally
prepay, redeem, purchase, defease or otherwise optionally satisfy prior to the
scheduled maturity thereof in any manner any Debt (other than Restricted
Payments, which shall be subject to Section 6.5), except (a) the prepayment of
the Loans in accordance with the terms of this Agreement, (b) regularly
scheduled or required or mandatory repayments, redemptions, conversions or
prepayments of any Debt that is permitted under Section 6.2, (c) prepayments
with proceeds of any Permitted Refinancing, (d) so long as no Event of Default
exists or would result therefrom, any other prepayments of Debt permitted under
Section 6.2, (e) conversion of convertible notes for Common Stock or other
Equity Interests issued by Borrower on the terms set forth in such convertible
notes (and/or any indenture pursuant to which such convertible notes were
issued) (in the case of the convertible notes existing on the Closing Date, as
such terms are in effect on the date hereof) and including, for the avoidance of
doubt, the making of payments (whether in cash or stock) required in connection
therewith in accordance with such terms and (f) any exchange of convertible
notes for Common Stock or other Equity Interests issued by Borrower other than
on the conversion terms set forth in such convertible notes (and/or any
indenture pursuant to which such convertible notes were issued) (in the case of
the convertible notes existing on the Closing Date, as such terms are in effect
on the date hereof) and including, for the avoidance of doubt, the making of
payments (whether in cash or stock) required in connection therewith in
accordance with such terms provided that (x) such exchange is deemed to be an at
or above market exchange or conversion and (y) the Borrower receives cash
consideration equaling at least $5,000,000 in connection with such exchange (in
addition to the discharge or cancellation of the convertible notes in question).

 

70



--------------------------------------------------------------------------------

Section 6.20 Reserved.

Section 6.21 Deposit Accounts. No Credit Party shall open or maintain any
Deposit Accounts except for:

(a) Deposit Accounts set forth on Schedule 6.21, and

(b) Deposit Accounts opened after the date hereof which (i) are subject to
account control agreements reasonably acceptable in form and substance to the
Administrative Agent and the Requisite Lenders or (ii) constitute an Excluded
Deposit/Securities Accounts (as defined in the Pledge and Security Agreement).

Section 6.22 Excluded Subsidiaries.

(a) Conditions to Designation. The Borrower may designate after the Closing Date
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary of the Borrower) or any other Person in which it owns an Equity
Interest (regardless of whether such Person constitutes a Subsidiary) as an
Excluded Subsidiary (a “Designation”) only if:

(i) no Default or Event of Default has occurred and is continuing immediately
after giving effect to such Designation;

(ii) the Person to be so designated and its Subsidiaries do not at the time of
Designation own any Equity Interest issued by or Debt of, or own or hold any
Lien securing Debt for borrowed money secured by a Lien on any Property of, the
Borrower or any other Subsidiary of the Borrower that is not an Excluded
Subsidiary (or after giving effect to any concurrent designation as an Excluded
Subsidiary, will not be an Excluded Subsidiary);

(iii) the Person to be so designated and its Subsidiaries do not at the time of
Designation have any Debt pursuant to which the lender thereunder has recourse
to any of the Property of the Borrower or any of its Subsidiaries that are not
Excluded Subsidiaries;

 

71



--------------------------------------------------------------------------------

(iv) the Subsidiary or other Person to be so designated has not, prior to the
date of such Designation, received (other than de minimis amounts not to exceed
$25,000 in the aggregate) any Investment by any Credit Party other than any
Non-Recourse Investment Assets or Investments made pursuant to Section 6.7(s)
[...***...]; and

     *   

(v) the Administrative Agent, on behalf of the Secured Parties, is granted a
perfected first priority security interest (subject to certain of the Permitted
Liens) in all of the Equity Interests of such Excluded Subsidiaries (or,
alternatively, of a holding company that owns 100% of the interests in such
Excluded Subsidiaries that are indirectly owned by such Credit Party) owned by
the Credit Parties (other than to the extent constituting Excluded Property);

provided that none of the Credit Parties as of the Closing Date shall be
permitted to be Designated as an Excluded Subsidiary at any time.

(b) Each Designation must be evidenced by promptly delivering to the
Administrative Agent a board resolution of the Board of Directors of the
Borrower giving effect to such Designation, as the case may be, and an Officers’
Certificate certifying compliance with Section 6.22(a).

 

(c) Covenants Regarding Excluded Subsidiaries. Credit Parties shall not provide
any direct or indirect financial support
to any Excluded Subsidiaries, whether in the form of (i) Investments to or for
the direct or indirect benefit of such Subsidiaries or
other Persons (other than (A) Investments solely from Non-Recourse Investment
Assets or Investments made pursuant to
Section 6.7(s), (B) [...***...] and (C) the Investments referenced in clauses
(b), (k)(ii) and (u)(i) of Section 6.7 provided that, in the
case of this clause (C), such Investments are on terms that are no less
favorable to the Credit Party, than those that might be
obtained at the time from a Person who is not an Affiliate), (ii) the granting
of Liens for the direct or indirect benefit of such
Subsidiaries or other Persons (other than Liens to secure Permitted Subordinated
Debt solely to the extent that the proceeds of
such Debt constitute Non-Recourse Investment Assets and are used to make
Investments in Excluded Subsidiaries that are
permitted under the terms of this Agreement and Liens permitted under
Section 6.1(d), Section 6.1(i), Section 6.1(w),
Section 6.1(ee) and Section 6.1(ff), in each case, to the extent such Liens (and
the obligations that they secure, if any) are on terms
that are no less favorable to the Credit Party, than those that might be
obtained at the time from a Person who is not an Affiliate),
(iii) the incurrence of Debt on account of or for the direct or indirect benefit
of such Excluded Subsidiary (including without
limitation, guaranteeing any Debt or other obligations of the Excluded
Subsidiaries) (other than (x) any Debt permitted under
Sections 6.2(h) and 6.2(i), solely to the extent that the proceeds of such Debt
constitute Non-Recourse Investment Assets and are
used to make Investments in Excluded Subsidiaries that are permitted under the
terms of this Agreement and (y) any Debt
permitted under Sections 6.2(j), 6.2(k)(iii) and 6.2(n)(ii), in each case, to
the extent such Debt is on terms no less favorable to the
Credit Party, than those that might be obtained at the time from a Person who is
not an Affiliate of the Credit Parties), (iv) making
Restricted Payments for the direct or indirect benefit of such Subsidiaries or
other Persons, (v) making Dispositions to such
Subsidiaries or other Persons (other than in accordance with Sections 6.4 and
6.6 hereof) or (vi) otherwise; provided, however,
that this Section 6.22 shall not prohibit the licensing of Intellectual Property
or the purchase and sales of goods and services from
such Person to or from Borrower in the ordinary course of business to the extent
otherwise permitted hereunder or any other
transactions that would not be prohibited by Section 6.6. If an Event of Default
has occurred and is continuing with respect to any
Credit Party’s failure to comply with this Section 6.22(c) in regards to any
Excluded Subsidiary that is a Subsidiary of the
Borrower or another Person, the Administrative Agent may (at the discretion of
the Requisite Lenders) require that, to the extent
such Person is a Subsidiary of Borrower, such Excluded Subsidiary (other than a
Foreign Subsidiary) become a Guarantor for all
purposes hereunder and otherwise require the Credit Party to cause such
Subsidiary or Person (other than a Foreign Subsidiary) to
comply with all of the provisions set forth in Section 6.15 as if such
Subsidiary or Person was not an Excluded Subsidiary
provided that re-designating such Subsidiary or Person as a Credit Party shall
not be deemed to cure any Event of Default arising
as a result of the failure by the Credit Parties to comply with this
Section 6.22(c) or otherwise limit the rights and remedies of the
Administrative Agent and/or Lenders in connection therewith.

  

 

*


Section 6.23 Limitation on Certain Restrictions on Subsidiaries. No Credit Party
shall, nor shall it permit any of its Subsidiaries (other than any Excluded
Subsidiary) to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary (other than an Excluded Subsidiary) to (a) pay dividends or make any
other distributions on its Equity Interests or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Debt owed to the Borrower or any Subsidiary, (b) make loans or
advances to the Borrower or any of

* Confidential Treatment Requested

 

72



--------------------------------------------------------------------------------

its Subsidiaries or (c) transfer any of its properties to Borrower or any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law; (ii) this Agreement, the other Loan Documents or
the Indenture or any of the other Indenture Documents; (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; (iv) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business; (v) any holder of a
Lien permitted by Section 6.1 restricting the transfer of the property subject
thereto; (vi) customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 6.4 pending the
consummation of such sale, (vii) contractual arrangements or covenants described
on Schedule 6.3 hereto and, in the case that such arrangements or covenants are
in regards to Debt, any Permitted Refinancing thereof (to the extent permitted
under Section 6.2 hereof) and in the case of arrangements or covenants that do
not involve Debt, any agreement evidencing any renewal or extension thereof to
the extent permitted hereunder, (viii) such restrictions that are binding on a
Credit Party at the time such Credit Party first becomes a Subsidiary, so long
as such contractual obligations were not entered into in contemplation of the
acquisition whereby such Subsidiary was acquired and so long as such
restrictions only apply to such Credit Party, (ix) are customary provisions in
joint venture agreements and other similar agreements or written arrangements
applicable to such joint ventures, in each case, to the extent that such joint
ventures are permitted hereunder, (x) are customary restrictions on leases,
subleases, licenses, sublicenses, asset sale or similar agreements, including
with respect to Intellectual Property and other similar agreements, in each
case, to the extent leases, subleases, licenses, sublicenses, asset sale or
similar agreements are permitted under this Agreement and so long as such
restrictions relate solely to the assets subject thereto, (xi) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of any Credit Party, (xii) arise in connection with cash
deposits or other deposits permitted under Section 6.1 to the extent that such
restriction shall only be in regards to such deposit(s), (xiii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (xiv) the obligations under any Hedge Contracts permitted
hereunder solely to the extent that such restriction is in regards to the cash
collateral permitted to secure such Hedge Contract under Section 6.1(u) hereof,
or (xv) arise under any agreement or instrument relating to any Debt permitted
to be incurred subsequent to the Closing Date pursuant to Section 6.2 if the
restrictions are not more restrictive than those set forth in this Agreement and
do not otherwise impair the ability of the Credit Parties to perform their
obligations under this Agreement.

ARTICLE VII.

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. Any Credit Party shall fail to pay (i) when due, any principal
payable hereunder or under any Notes or (ii) within three (3) Business Days
after such payments are due, any other amounts (including interest, fees, the
Applicable Premium, reimbursements, and indemnifications) payable hereunder,
under any Notes, or under any other Loan Document;

 

73



--------------------------------------------------------------------------------

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by any Credit Party (or any of their respective officers) in this
Agreement, in any other Loan Document or any Equity Document, or by any Credit
Party in connection with this Agreement, any other Loan Document or any Equity
Document, shall prove to have been incorrect in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) when made or deemed to be made;

(c) Covenant Breaches. Any Credit Party shall fail to perform or observe any
other term, agreement or covenant set forth in this Agreement including, but not
limited to, those contained in Section 5.2, Section 5.3, Section 5.5,
Section 5.6, Section 5.9 or Article VI of this Agreement and any other Loan
Documents.

(d) Cross Defaults. (i) Any Credit Party shall fail to pay any principal of or
premium or interest on its Debt that is outstanding in a principal amount of at
least $1,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt (including, without limitation, any event of default, termination event or
additional termination event under any Hedge Contract) that is outstanding in a
principal amount (or termination payment amount or similar amount) of at least
$1,000,000 , and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; (iii) any such Debt in a principal amount of at least $1,000,000
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment or mandatory prepayment other than
a mandatory prepayment of all or substantially all of such Debt), prior to the
stated maturity thereof; provided that, for purposes of this Section 7.1(d), the
“principal amount” of the obligations in respect of any Hedging Contracts at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Contracts were
terminated at such time, (iv) any event or circumstances occurs and is
continuing which constitutes an event of default under the Indenture if the
effect of such event or condition is to accelerate or to permit the acceleration
of, the maturity of such Debt (without giving effect to any notices of such
event of default), (v) any breach or violation of the Exchange Agreement or
Registration Rights Agreement (including the failure to issue Convertible Notes
in accordance with the Exchange Agreement) or (vi) any event or circumstances
occurs and is continuing which constitutes an event of default under the
TriplePoint Loan Documents if the effect of such event or condition is to
accelerate or to permit the acceleration of, the maturity of such Debt under the
TriplePoint Loan Documents;

(e) Insolvency. (i) (a) Any Credit Party shall become unable or shall admit in
writing its inability or shall fail generally to pay its debts as such debts
become due, or shall make a general assignment for the benefit of creditors; or
(b) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any Credit Party
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a

 

74



--------------------------------------------------------------------------------

receiver, trustee, custodian or other similar official for it or for any
substantial part of its Property and, in the case of any such proceeding
instituted against any Credit Party either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any Credit Party or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
Property) shall occur; or any Credit Party shall take any corporate action to
authorize any of the actions set forth above in this paragraph (e);

(f) Judgments. Any judgment, order or decree for the payment of money in excess
of $1,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
rendered against any Credit Party and either (i) such order or judgment shall
remain unsatisfied, un-discharged, un-vacated or un-bonded for thirty (30) days,
(ii) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (iii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

(g) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
Borrower by Administrative Agent (at the direction of the Requisite Lenders),
(i) such Termination Event shall not have been corrected and (ii) the then
present value of such Plan’s vested benefits exceeds the then current value of
assets accumulated in such Plan by more than an amount that would be reasonably
likely to result in a Material Adverse Change (or in the case of a Termination
Event involving the withdrawal of a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), the withdrawing employer’s proportionate share of
such excess shall exceed such amount);

(h) Plan Withdrawals. Borrower or any member of the Controlled Group as employer
under a Multiemployer Plan shall have made a complete or partial withdrawal from
such Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall
have notified such withdrawing employer that such employer has incurred a
withdrawal liability in an annual amount that would be reasonably likely to
result in a Material Adverse Change.

(i) Change in Control. A Change in Control shall have occurred;

(j) Loan Documents. Any material provision (except as expressly permitted
hereunder or thereunder, or as a direct result of an action or failure to act on
the part of Administrative Agent when the Administrative Agent was expressly
required to so act under the Loan Documents) of any Loan Document shall for any
reason cease to be valid and binding on any Credit Party or any such Credit
Party shall so state in writing;

(k) Security Instruments. (i) Reserved, or (ii) any Security Instrument shall at
any time and for any reason cease to create the Lien on the Property purported
to be subject to such agreement in accordance with the terms of such agreement,
or cease to be in full force and effect, or shall be contested by any Credit
Party or any of its Subsidiaries, except in each case as a result of a
Disposition of Collateral in a transaction permitted under this Agreement or as
a result of any action or failure to act on the part of the Administrative Agent
when the Administrative Agent was expressly required to so act under the Loan
Documents;

 

75



--------------------------------------------------------------------------------

(l) Reserved.

(m) Reserved.

(n) Casualty. Loss, theft, damage or destruction of any portion of the
Collateral that is the subject of any Security Instrument and not fully covered
by insurance (except for deductibles and allowing for the depreciated value of
such Collateral) shall have occurred unless such loss, theft, damage or
destruction could not reasonably be expected to cause a Material Adverse Change;

(o) Injunction. If Credit Parties are enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
their business affairs for more than fourteen (14) days;

(p) Levy. If a notice of levy with respect to a Lien or assessment, in each
case, other than a Permitted Lien, is filed or recorded by the United States, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, in each case, on account of an obligation in
excess of $1,000,000 and with respect to in excess of $1,000,000 of the
Collateral and not removed within ten (10) days before the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency is entitled to seize such Collateral pursuant
to such levy;

(q) 2013 Warrants. The earlier to occur of (i) the occurrence of any event,
circumstance or transaction that would entitle the holders of the 2013 Warrants
to any cash payment from the Borrower (or otherwise require the Borrower to make
an offer make a cash payment to such holders) other than in lieu of the issuance
of fractional shares or (ii) the making of a cash payment (or any offer to make
such payment) under the 2013 Warrants (other than in lieu of the issuance of
fractional shares ) provided that in each case, no Event of Default will be
triggered if the Requisite Lenders approve the transaction that triggers the
obligation to make a cash payment on account of the 2013 Warrants;

(r) Guarantee. If the obligation of any Guarantor under Article IX is materially
impaired or terminated by operation of law or by any Guarantor thereunder other
than as a result of a release of a Guarantor permitted under this Agreement;

(s) Guarantor. The termination or attempted termination by any Guarantor of its
Guarantee other than as a result of a release of a Guarantor permitted under
this Agreement; or

(t) Reserved.

provided that (A) the events described in Sections 7.1(c) (except for a default
under Sections 5.8, 5.10, 5.11, 5.12 and 6.15 of this Agreement, Sections 4.1,
4.2, 4.3, 4.5, 4.6, 4.7(f), 4.7(j), 4.8, 4.9, 4.10, 5.1 and 5.2 of the Pledge
and Security Agreement and Article VI of this Agreement) and

 

76



--------------------------------------------------------------------------------

(n) above will constitute an Event of Default only if the event described is not
remedied by the applicable Credit Party within sixty (60) days after the Default
Notice Date, (B) failure of any Credit Party to perform or comply with any term
or condition contained under Sections 5.8, 5.10, 5.11, 5.12 or 6.15 of this
Agreement or Sections 4.1, 4.2, 4.3, 4.5, 4.6, 4.7(f), 4.7(j), 4.8, 4.9, 4.10,
5.1 or 5.2 of the Pledge and Security Agreement, as described in Sections
7.1(c), shall constitute an Event of Default only if the event described is not
remedied by the applicable Credit Party within thirty (30) days after the
Default Notice Date and (C) failure of any Credit Party to perform or comply
with any term or condition contained under Article VI of this Agreement, as
described in Sections 7.1(c), if such Default is not cured within forty five
(45) days after the Default Notice Date, each, shall constitute an Event of
Default. For purposes of this section, “Default Notice Date” shall mean the
earlier of (i) any Responsible Officer of Borrower (or, in the case of any
Credit Party, any Responsible Officer of that Credit Party) becoming aware of
the occurrence of the event and (ii) Borrower’s receipt of a notice from
Administrative Agent on behalf of Lenders of the occurrence of the event.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(e)) shall have occurred and be
continuing, then, and in any such event,

(a) Administrative Agent (i) may or, at the direction of the Requisite Lenders,
shall, by notice to Borrower, declare the obligation of each Lender to make the
Loans hereunder to be terminated, whereupon the same shall forthwith terminate,
and (ii) may or, at the direction of the Requisite Lenders, shall, by notice to
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other Obligations payable under this Agreement, any
Notes, and the other Loan Documents to be forthwith due and payable, whereupon
all such amounts (including without limitation the Applicable Premium) shall
become and be forthwith due and payable in full, without notice of intent to
demand, demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
each Credit Party;

(b) Administrative Agent may or, at the direction of the Requisite Lenders,
shall, proceed to enforce its rights and remedies under the Security
Instruments, the Guarantees, and any other Loan Documents for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to Section 7.1(e) shall occur,

(a) (i) the obligation of each Lender to make Loans shall automatically
terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other Obligations payable under this Agreement
(including without limitation the Applicable Premium), any Notes, and the other
Loan Documents shall become and be forthwith due and payable in full, without
notice of intent to demand, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by each Credit Party;

 

77



--------------------------------------------------------------------------------

(b) Administrative Agent may, or, at the direction of the Requisite Lenders,
shall, proceed to enforce its rights and remedies under the Security
Instruments, the Guarantees, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.

Section 7.4 Right of Set off. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent and each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Administrative Agent or such Lender to or for the credit or the account of
any Credit Party against any and all of the Obligations, irrespective of whether
or not Administrative Agent or such Lender shall have made any demand under this
Agreement, any Notes, or such other Loan Documents, and although such
Obligations may be unmatured or may be due to another Lender or the
Administrative Agent. Administrative Agent and each Lender agrees to promptly
notify Borrower after any such set off and application made by Administrative
Agent or such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application. The rights of
Administrative Agent and each Lender under this Section 7.4 are in addition to
any other rights and remedies (including, without limitation, other rights of
set off) that Administrative Agent or such Lender may have.

Section 7.5 Non-exclusivity of Remedies. No remedy conferred upon Administrative
Agent and Lenders is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

Section 7.6 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with any
Credit Party which secures any of the Obligations, shall be applied in the
following order:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

 

78



--------------------------------------------------------------------------------

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal) and any fees, premiums
and any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations and any premium thereon and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 7.6, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE VIII.

ADMINISTRATIVE AGENT

Section 8.1 Appointment, Authorization and Action.

(a) Subject to the terms and conditions hereof, each Lender hereby irrevocably
designates, appoints and authorizes the Administrative Agent as an agent of such
Lender and Secured Party under the Loan Documents and the Administrative Agent
hereby accepts such designation and appointment. Each Lender irrevocably
authorizes the Administrative Agent, in such capacity, through its agents or
employees to (i) to take such action as agent on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
delegated to the Administrative Agent by the terms hereof and of the other Loan
Documents, together with such powers as are reasonably incidental thereto,
(ii) execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of the Loan Documents or
otherwise at the direction of the Requisite Lenders, (iii) negotiate, enforce or
settle any claim, action or proceeding affecting the Secured Parties in their
capacity as such, at the direction of the Requisite Lenders and (iv) negotiate,
execute and perform its obligations under the Intercreditor Agreement and the
Subordination Agreement. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and the Lenders, and no Credit Party shall
have rights as a third party beneficiary of any such provisions. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including, without limitation, enforcement or collection of any Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, any other Loan
Document, or applicable law.

 

79



--------------------------------------------------------------------------------

(b) Each Lender hereby irrevocably authorizes the Administrative Agent, at the
direction of the Requisite Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
other secured party) under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC (or any equivalent provision of the UCC), at
any sale thereof conducted under the provisions of Chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”), including Section 363 of the
Bankruptcy Code, or at any other sale or foreclosure conducted by the
Administrative Agent (or any other secured party) (whether by judicial action or
otherwise) in accordance with applicable Legal Requirements.

Section 8.2 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents, or employees shall be liable
for any action taken or omitted to be taken (including the Administrative
Agent’s own negligence) by it or them under or in connection with this
Agreement, the other Loan Documents, the Intercreditor Agreement or the
Subordination Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to the Requisite Lenders;

(b) may rely upon any statement made to it orally and believed by it to be made
by a proper Person, and shall not incur any liability for relying thereon;

(c) may seek and rely upon, and shall be fully protected in relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel (including counsel for any Credit Party), independent public
accountants, and other experts selected by it and upon any certification
(including without limitation, any Officer’s Certificate or Responsible
Officer’s Certificate), instruction, notice or other writing delivered to it by
the Borrower or any other Credit Party or delivered to it by any Secured Party,
in each case, believed by it to be made by the proper Person without being
required to determine the authenticity thereof or the correctness of any fact
stated therein or the propriety or validity of service thereof;

(d) to the extent a Responsible Officer’s certificate, Officers’ Certificate or
opinion of counsel is required or permitted under this Agreement or any other
Loan Document to be delivered to the Administrative Agent in respect of any
matter, the Administrative Agent may rely conclusively on a Responsible
Officer’s certificate, Officers’ Certificate or opinion of counsel as to such
matter and such Responsible Officer’s certificate, Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Administrative
Agent for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Loan Documents;

(e) may presume that, in determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, such condition is satisfactory to such Lender unless the
Administrative Agent shall have received written notice to the contrary from
such Lender before the making of such Loan;

 

80



--------------------------------------------------------------------------------

(f) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;

(g) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of any Credit Party or to inspect the Property
(including the books and records) of any Credit Party;

(h) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Loan Document;

(i) shall be fully justified in failing or refusing to take, or refraining from
taking (except as expressly required herein) any action under this Agreement or
any other Loan Document (including, without limitation, any action that may be
required or contemplated by the Intercreditor Agreement and/or the Subordination
Agreement) unless it shall first receive such advice or concurrence of the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.1) or such
additional indemnity from the Lenders, in each case, as it deems appropriate and
until such instructions, or indemnity, as applicable are received, the
Administrative Agent shall act, or refrain from acting, as it deems advisable in
its sole discretion;

(j) shall be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document (including, without limitation, any action
that may be required or contemplated by the Intercreditor Agreement and/or the
Subordination Agreement) in accordance with a request, direction or consent of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.1) and such
request, direction or consent and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and all holders of Notes;

(k) Reserved; and

(l) shall be entitled to rely upon, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
request, consent, certificate, statement, document or other instrument or
writing (including any facsimile, electronic message, internet or intranet
website posting or other distribution) believed by it to be genuine and signed,
sent or otherwise authenticated by the proper Person.

Section 8.3 The Administrative Agent and Its Affiliates. If the Administrative
Agent shall become a Lender, the Administrative Agent shall have the same rights
and powers under this Agreement in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Credit
Party, and any Person who may do business with or own securities of any Credit
Party, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to Lenders.

 

81



--------------------------------------------------------------------------------

Section 8.4 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, covenants,
functions, responsibilities, obligations or liabilities, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
at the direction of the Requisite Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.1); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Documents
or applicable Legal Requirements and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose and
shall not be liable for the failure to disclose, any information relating to any
Lender or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request or direction of the Requisite
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 10.1). The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice specifying that a Default has occurred is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representative made or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, except as otherwise expressly provided in Article III. Without
limiting the generality of the foregoing, the use of the term “agent’ in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each party to this
Agreement acknowledges and agrees that the Administrative Agent may from time to
time use one or more outside providers for the tracking of all UCC financing
statements (and/or other collateral related filings and registrations from time
to time) required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of the Borrower and the other
Credit Parties. The Administrative Agent shall not be liable for any action
taken or not taken by any such service provider.

 

82



--------------------------------------------------------------------------------

Section 8.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers by or through, or delegate
any and all such rights and powers to, any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and power by or
through their respective Affiliates. The exculpatory provisions of the preceding
Sections shall apply to any such sub-agent and to the Affiliates of the
Administrative Agent and any such sub-agent in connection with their performance
and/or exercise of the Administrative Agent’s duties, rights and powers, and
shall apply to their respective activities as Administrative Agent.

Section 8.6 Reserved.

Section 8.7 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis, independent investigation, appraisal and decision
to enter into this Agreement. Each Lender also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Affiliates and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement any other
Loan Document or related agreement or any document furnished hereunder or
thereunder.

Section 8.8 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY ANY CREDIT
PARTY AND WITHOUT LIMITING THE OBLIGATION OF THE CREDIT PARTIES TO DO SO),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION 8.8 (OR, IF INDEMNIFICATION IS
SOUGHT AFTER THE DATE UPON WHICH ALL COMMITMENTS SHALL HAVE TERMINATED AND THE
LOANS SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH OUTSTANDING
LOANS AND COMMITMENTS AS IN EFFECT IMMEDIATELY BEFORE SUCH DATE), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, FINES, PENALTIES,
ACTIONS, CLAIMS, JUDGMENTS, SUITS, LITIGATION, INVESTIGATIONS, INQUIRIES OR
PROCEEDINGS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
WHICH AT ANY TIME (WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE COMMITMENTS OR ANY OTHER LOAN
DOCUMENT OR ANY EQUITY DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, THE COMMITMENTS OR ANY OTHER LOAN
DOCUMENT (INCLUDING IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT OR ANY RELATED PERSON), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL CLAIMS AND ANY LIABILITIES

 

83



--------------------------------------------------------------------------------

ARISING UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, CLAIMS, SUITS, LITIGATIONS, INVESTIGATIONS, INQUIRIES OR PROCEEDINGS,
COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY ANY CREDIT PARTY. To the extent that the indemnity
obligations provided in this Section 8.8 are for the benefit of the
Administrative Agent as the named secured party under the Liens granted under
the Security Instruments, each Lender hereby agrees that if such Lender ceases
to be a Lender hereunder but Obligations owing to such Lender or an Affiliate of
such Lender continue to be secured by such Liens, then such Lender shall
continue to be bound by the provisions of this Section 8.8 until such time as
such Obligations have been satisfied or terminated in full and subject to the
terms of the last sentence of Section 10.9. The agreements in this Section 8.8
shall survive the payment of the Loans and all other amounts payable hereunder
and the Exchanges.

Section 8.9 Successor Administrative Agent. The Administrative Agent may resign
by giving thirty (30) days prior written notice thereof to Lenders and Borrower
and may be removed at any time with or without cause by the Requisite Lenders
upon receipt of written notice from the Requisite Lenders to such effect. Upon
receipt of notice of any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent with, if no
Event of Default has occurred and is continuing and such successor
Administrative Agent is not a Lender or an Approved Fund, the consent of
Borrower (provided that Borrower hereby consents to any Lender as of the Closing
Date serving as Administrative Agent). If no successor Administrative Agent
shall have been so appointed by the Requisite Lenders with the consent of
Borrower, if applicable, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the Requisite Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of Lenders and
Borrower, appoint a successor Administrative Agent, which shall be, in the case
of a successor agent, a Lender, an Approved Fund or a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.00; provided
that, if the Administrative Agent shall notify Borrower and Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
retiring

 

84



--------------------------------------------------------------------------------

Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Requisite Lenders appoint a successor Administrative Agent, as
provided for above in this paragraph. Upon the acceptance of any appointment as
the Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent’s resignation or removal hereunder as the
Administrative Agent, the provisions of this Article VIII, Section 10.4,
Section 10.12, Section 10.14 and Section 10.15 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement and the other Loan Documents. Notwithstanding any
other provisions set forth herein, any Person into which the Administrative
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer its corporate trust assets as a whole or
substantially as a whole, or any Person resulting from any such conversion,
merger, consolidation, sale or transfer to which the Administrative Agent is a
party, shall (provided it is otherwise qualified to serve as the Administrative
Agent hereunder) be and become a successor Administrative Agent hereunder and be
vested with all of the title to the Collateral and all of the trusts, powers,
discretions, immunities, privileges, estates, properties, rights, duties and
obligations as was its predecessor without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto or any other Person, anything herein to the contrary
notwithstanding.

Section 8.10 Collateral Matters.

(a) Each Lender irrevocably appoints the Administrative Agent and each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC, any equivalent provision of the UCC
or otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Legal Requirement a security
interest can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly following the Administrative Agent’s
request therefor, shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

(b) The Administrative Agent is authorized on behalf of the Secured Parties (but
shall not be required), without the necessity of any notice to or further
consent from the Secured Parties, from time to time, to take any actions with
respect to any Collateral or Security Instruments which may be necessary to
perfect and maintain Acceptable Security Interests in and Liens upon the
Collateral granted pursuant to the Security Instruments (but shall not be
obligated to do so). The Administrative Agent is further authorized on behalf of
the Secured Parties, without the necessity of any notice to or further consent
from the Secured Parties, from time to time, to take any action (other than
enforcement actions requiring the consent of, or request by, the Requisite
Lenders as set forth in Section 7.2 or Section 7.3) in exigent circumstances as
may be reasonably necessary to preserve any rights or privileges of the Secured
Parties under the Loan Documents or applicable law (but shall not be obligated
to do so). By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this Section 8.10(b).

 

85



--------------------------------------------------------------------------------

(c) Each Secured Party irrevocably authorizes the Administrative Agent to
release of any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document: (i) upon termination of the Commitments and
payment and satisfaction of all the Obligations at any time arising under or in
respect of this Agreement or the Loan Documents or the transactions contemplated
hereby or thereby; (ii) at the time the Property subject to such Lien is sold or
to be sold or otherwise disposed of as part of or in connection with any
Disposition, in each case, permitted under this Agreement or the other Loan
Documents (and the Administrative Agent may rely conclusively on a certificate
or document to that effect provided to it by a Secured Party upon its reasonable
request without further inquiry) to any person other than a Credit Party;
(iii) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under the Loan documents pursuant to
Section 9.9; (iv) constituting property in which no Credit Party owned any
interest at the time Administrative Agent’s Lien was granted nor at any time
thereafter, (v) constituting property leased or licensed to a Credit Party under
a lease or license that has expired or is terminated in a transaction permitted
under this Agreement or (vi) if the release of such Lien is approved, authorized
or ratified in writing by the applicable Requisite Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.1), as required by Section 10.1. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing or
the Borrower will provide an Officer’s Certificate confirming, as the case may
be, the Administrative Agent’s authority to take or refrain from taking any
action with respect to the release of particular types or items of Collateral
pursuant to this Section 8.10. By accepting the benefit of the Liens granted
pursuant to the Security Instruments, each Secured Party not party hereto hereby
agrees to the terms of this Section 8.10(c).

(d) Notwithstanding anything contained in any of the Loan Documents to the
contrary, each Credit Party, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Guarantees, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Instruments may be exercised solely by the Administrative Agent in accordance
with the terms hereof. By accepting the benefit of the Liens granted pursuant to
the Security Instruments, to the extent a Secured Party is not a party hereto,
it agrees to the terms of this Section 8.10(d).

(e) In each case as specified in this Section 8.10, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the direction of the Requisite Lenders and at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the security interest granted under the Collateral Documents, in each case in
accordance with the terms of the Loan Document, Section 9.9, and this
Section 8.10; provided, however, that (1) the Administrative Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in the Administrative Agent’s opinion, would expose it to liability or
create any obligation or entail any consequence other than the release of such
Collateral or such Transferred Guarantor without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly so released) and
the Administrative Agent’s Liens shall automatically attach to the proceeds from
any such sale, license, lease, or other dispositions of any such Collateral.

 

86



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure the value or sufficiency of any Collateral or that the
Collateral exists or is owned by any Credit Party or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that the
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, maintained, preserved, continued or enforced or
are entitled to any particular priority, or that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, or
whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or
unless expressly provided in any Loan Documents to deliver any documents,
agreements, instruments, notices, reports or other deliverables to any Lender or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion given the Administrative
Agent’s own interest in the Collateral in its capacity as one of the Lenders and
that the Administrative Agent shall have no other duty or liability whatsoever
to any Secured Parties as to any of the foregoing, except as otherwise provided
herein.

ARTICLE IX.

GUARANTEE

Section 9.1 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as primary obligors and not as a surety, to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and any Notes held by each Lender of, the Borrower, and all other Obligations
from time to time owing to the Secured Parties by any Credit Party under any
Loan Document in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby, jointly and severally, agree that if the Borrower or other
Guarantors shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

Section 9.2 Obligations Unconditional. The obligations of the Guarantors under
Section 9.1 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security

 

87



--------------------------------------------------------------------------------

for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, to the fullest extent
permitted by the mandatory requirements of applicable law, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of any Lender or
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Guarantor.

To the extent permitted by law, the Guarantors hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. To the extent permitted by law, the Guarantors waive any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed

 

88



--------------------------------------------------------------------------------

Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 9.3 Reinstatement. The obligations of the Guarantors under this Article
IX shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or any other Credit Party in respect
of the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings under any Debtor Relief Law or otherwise.

Section 9.4 Subrogation; Subordination. Each Guarantor hereby agrees that until
the payment and satisfaction in full in cash of all Guaranteed Obligations and
the expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 9.1,
whether by subrogation or otherwise, against the Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Debts of any Credit Party to another Credit Party permitted
pursuant to this Agreement shall be subordinated to such Credit Party’s
Obligations.

Section 9.5 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Article VII (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article VII) for purposes of
Section 9.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 9.1.

Section 9.6 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article IX constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Administrative
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213 to the extent permitted
thereunder.

Section 9.7 Continuing Guarantee. The guarantee in this Article IX is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 9.8 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable Debtor Relief Law or other law
affecting the rights of creditors generally, if the

 

89



--------------------------------------------------------------------------------

obligations of any Guarantor under Section 9.1 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 9.1, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Credit Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

Section 9.9 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Guarantor owned by a Credit Party or property of any Guarantor
are sold or otherwise transferred (a “Transferred Guarantor”) to a Person or
Persons, none of which is a Credit Party, such Transferred Guarantor shall,
automatically upon the consummation of such sale or transfer, be released from
its obligations under this Agreement (including under Sections 10.4 and 10.7
hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Instrument and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor owed by a
Credit Party, the pledge of such Equity Interests to the Administrative Agent
pursuant to the Security Instrument shall be automatically released, and the
Administrative Agent shall take such actions as the Requisite Lenders shall
direct are necessary to effect each release described in this Section 9.9 in
accordance with the relevant provisions of the Security Instruments.

Section 9.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 9.4. The provisions of
this Section 9.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, and the Lenders and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

ARTICLE X.

MISCELLANEOUS

Section 10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, any Notes, or any other Loan Document, nor consent to any departure
by any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Requisite Lenders and each Credit Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall, unless in writing and signed by all Lenders
directly and adversely affected thereby, do any of the following:

(a) reduce the principal of, or interest on, or any fees or other amounts
payable hereunder or under any other Loan Document,

(b) extend the Maturity Date,

 

90



--------------------------------------------------------------------------------

(c) change the percentage of Lenders which shall be required for Lenders or any
of them to take any action hereunder or under any other Loan Document,

(d) amend Section 2.8(h)(ii), Section 2.9, Section 2.10, Section 2.11(b) or (c),
Section 2.12, Section 2.13, Section 2.14, Section 2.16, Article III,
Section 7.6, Section 8.8 or this Section 10.1 or the definition of “Pro Rata
Share”,

(e) amend the definition of “Requisite Lenders” or “Defaulting Lender”

(f) Reserved,

(g) Reserved, or

(h) amend the definition of “Secured Parties” or the definition of “Obligations”
in this Agreement or any such corresponding terms in any other Loan Document;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above to take such action, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document. Notwithstanding the foregoing,
for the avoidance of doubt, each Lender shall be permitted to extend the
Maturity Date in regards to its portion of the Loans without the consent of any
other Lender.

Section 10.2 Notices, Etc.

(a) All notices and other communications shall be in writing and, except as
otherwise provided in this Agreement, delivered by messenger, United States
certified mail, return receipt requested, facsimile or other electronic
transmission, or a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule II or at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, facsimile or electronically
delivered, or hand delivered or delivered by a nationally recognized overnight
courier, be effective when received if mailed, when facsimile is completed and
when confirmed by the sender’s facsimile machine confirmation, or when delivered
by such messenger or courier, respectively, except that notices and
communications to Administrative Agent pursuant to Article II or Article VIII
shall not be effective until received by Administrative Agent.

(b) Posting. Each Credit Party shall provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a Loan, (ii) relates to the
payment of any principal or other amount due under this Agreement before the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to

 

91



--------------------------------------------------------------------------------

the Borrower by the Administrative Agent from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. In addition, each Credit Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.2(b) shall prejudice the right of the Administrative Agent, any
Lender or any Credit Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as the Administrative Agent shall
require.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that the Borrower shall also
deliver to the Administrative Agent an executed original of each Officer’s
Certificate or Responsible Officer’s Certificate required to be delivered
hereunder.

The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Credit Parties or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that (i) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders on behalf of all Credit Parties to treat
such Borrower Materials as not containing any material non-public information
with respect to the Credit Parties or their securities for purposes of United
States Federal and state securities laws; (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor” and shall post the same only on such portion. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (A) the Loan Documents and
(B) notification of changes in the terms of the Loan Documents. Notwithstanding
any provisions set forth in this paragraph, the parties hereto acknowledge and
agree that the Credit Parties shall not be required to comply with this
paragraph until ten (10) days after the Administrative Agent sends a written
notice to Borrower directing the Credit Parties to so comply with this paragraph
(the expiration of such time period after sending such notice, the “Platform
Event”).

Upon the occurrence of a Platform Event, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance

 

92



--------------------------------------------------------------------------------

procedures and applicable law, including United States Federal and state
securities laws, to make reference to Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Credit Parties or
their securities for purposes of United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 10.3 No Waiver; Remedies. No failure on the part of any Lender or
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note and/or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 10.4 Costs and Expenses. Borrower shall pay (a) all reasonable out of
pocket expenses incurred by Administrative Agent, Lenders and their Affiliates
(limited, in the case of legal fees, to the reasonable fees, charges and
disbursements of only one counsel for Administrative Agent and the Lender(s) on
the Closing Date and any applicable local counsel), in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents to be executed on the Closing Date, (b) all reasonable out of
pocket expenses incurred by Administrative Agent, Lenders and their Affiliates
(limited, in the case of legal fees to the reasonable fees, charges and
disbursements of only one counsel for Administrative Agent and the Lenders
(selected by the Administrative Agent and Requisite Lenders) and any applicable
local counsel), in connection with the administration of this Agreement and the
other Loan Documents, the Exchanges and the preparation of all Loan Documents
and any amendments, modifications or waivers of the provisions hereof or thereof

 

93



--------------------------------------------------------------------------------

(whether or not the transactions contemplated thereby shall be consummated), in
each case, executed after the Closing Date and (c) all out of pocket expenses
incurred by Administrative Agent or any Lender (limited, in the case of legal
fees to the reasonable fees, charges and disbursements of only one counsel for
Administrative Agent and one counsel for the Lenders taken as a whole (selected
by the Requisite Lenders) (and any applicable local counsel)) in connection with
the enforcement or protection of its rights (i) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.4, or (ii) in connection with the Loans made, including all such out
of pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Loans and the other Obligations. This Section 10.4 shall be
subject to that certain fee letter by and between Credit Parties, Administrative
Agent and Brown Rudnick, LLP.

Section 10.5 Binding Effect; No Third Party Beneficiaries. This Agreement shall
become effective when it shall have been executed by each Credit Party, the
Administrative Agent and the Lenders and thereafter shall be binding upon and
inure to the benefit of each Credit Party, Administrative Agent, and each Lender
and their respective successors and assigns, except that no Credit Party shall
have the right to assign its rights or delegate its duties under this Agreement
(other than pursuant to a transaction permitted under Section 6.4(a)) or any
interest in this Agreement without the prior written consent of each Lender.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, any other Indemnitee) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 10.6 Lender Assignments and Participations.

(a) Binding. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder (other than pursuant to a transaction
permitted under Section 6.4(a)) without the prior written consent of each Lender
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void) and, to the extent that any Obligations are owed
to the Administrative Agent under any of the Loan Documents, the Administrative
Agent. Nothing in this Agreement, express or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement. Any transfer by any Lender of all
or any portion of its rights and obligations under this Agreement that is not
made in compliance with the Minimum Loan Hold to Second Anniversary requirement
or any Minimum Loan Hold to Maturity requirement set forth in this Section 10.6
shall be absolutely void ab initio.

 

94



--------------------------------------------------------------------------------

(b) Assignments.

(i) Any Lender may assign (the “Assignor”) to one or more Eligible Assignees all
or any portion of its rights and obligations under this Agreement; provided,
however, that (A) each such assignment shall be of a constant, and not a
varying, percentage of such Lender’s rights and obligations assigned under this
Agreement, (B) the amount of the Loans of such Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall be, if to an entity other than a Lender
or an Approved Fund, not less than $1,000,000 (or, if less, the entire remaining
amount of the assigning Lender’s portion of the Loans) and shall be, if not
assigned in full, an integral multiple of $1,000,000 in excess thereof, (C) each
such assignment shall be to an Eligible Assignee, (D) the parties to each such
assignment shall execute and deliver to Administrative Agent, for its
acknowledgment, recording in the Register, an Assignment and Acceptance,
together with the Notes subject to such assignment, (E) each Eligible Assignee
(other than, a Lender, an Approved Fund or the Eligible Assignee of
Administrative Agent) shall pay to Administrative Agent a $3,500 administrative
fee, (F) from the Closing Date to the second anniversary of the Closing Date,
(x) the Lenders on the Closing Date shall not be permitted to assign more than
25% of the aggregate principal amount of the Loans to any Person (other than to
one of their respective Affiliates or to another Lender who held all or any
portion of the Loans on the Closing Date) and (y) the Lenders on the Closing
Date (or their Affiliates) shall hold at least 75% of the principal amount of
the Loans outstanding at all times from the Closing Date to the second
anniversary of the Closing Date (such minimum amount of Loans, the “Minimum Loan
Hold to Second Anniversary”), unless, in each case, Borrower has consented
thereto, which consent shall not be unreasonably withheld or delayed and
(G) from the second anniversary of the Closing Date through the Maturity Date,
(x) the Lenders on the Closing Date shall not be permitted to assign any of
their portion of the Loan(s) to extent that after giving effect to such
assignment, such Lenders, together with their Affiliates, hold less than a
majority of the aggregate principal amount of the Loan(s) outstanding at any
time and (y) the Lenders on the Closing Date (or their Affiliates) shall hold at
least a majority of the principal amount of the Loans outstanding at all times
from the second anniversary of the Closing Date through the Maturity Date,
unless, in each case, Borrower has consented thereto, which consent shall not be
unreasonably withheld or delayed (such minimum hold position, the “Minimum Loan
Hold to Maturity”) provided that upon the occurrence and during the continuation
of any Significant Event of Default or the acceleration of the Obligations after
the occurrence of and during the continuation of any Event of Default (but only
so long as (x) such Event of Default is continuing and (y) such acceleration has
not been rescinded), the restrictions set forth in clauses (F) and (G) of this
sentence shall not restrict the Lenders’ right to assign their respective
portion of the Loans and (H) the provisions of Section 10.6(b)(ii) have been
complied with. Upon such execution, delivery, acknowledgement and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.9) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

 

95



--------------------------------------------------------------------------------

(ii) If any Assignor desires to sell any portion of its Pro Rata Share of the
Loans to any Person (other than to a Lender or an Approved Fund) while the
Obligations are outstanding, then such Lender shall first deliver a written
offer letter (the “Offer Letter”) to the Borrower and the other Lenders
(collectively, the “Other Lenders”) notifying them of its desire to sell a
portion of its Pro Rata Share of the Loans and indicating the exact amount of
the Loans desired to be sold by the Assignor (collectively, the “Offered
Loans”). Upon receipt of the Offer Letter, the Other Lenders (or any of them)
shall have three (3) Business Days to elect to make an offer to collectively
purchase all of the Offered Loans for cash by delivering a written notice of an
offer to the Assignor (the “Offer”). The Offer shall set forth the purchase
price (the “Loans Offer Price”) for all of the Offered Loans that the Other
Lender(s) making the Offer (the “Offering Lenders”) desire(s) to purchase, which
Loans Offer Price shall, in the event the Offering Lenders do not propose the
same Loans Offer Price, be determined by holders of a majority of the principal
amount of the Loans then outstanding held by the Offering Lenders. The Assignor
will then have ten (10) days from its receipt of the Offer to notify the Other
Lenders in writing of its acceptance or rejection of the Offer. If no such
acceptance or rejection notice is given by the Assignor, then the Assignor shall
be deemed to have rejected the Offer. In the event that the Assignor accepts the
Offer, any Offering Lender and any Other Lender that desires to purchase a
portion of the Offered Loans, shall have the right to purchase a portion of the
Offered Loans on the terms and conditions set forth in the Offer that was
accepted by the Assignor and shall thereafter be deemed to be an “Offering
Lender” for all purposes hereunder, and the accepted Offer shall be deemed made
on a pro rata basis among such Offering Lenders and Other Lenders on the basis
of their pro rata ownership (together with their Affiliates) of the principal
amount of the Loans prior to such Offer. The closing of the purchase of the
Offered Loans by the Offering Lenders (including and additional Other Lenders
that desire to participate in such Offer) shall occur within thirty (30) days
after the Assignor’s acceptance of the Offer at the offices of the Borrower or
as otherwise mutually agreed by the Assignor and the Offering Lenders (including
and additional Other Lenders that desire to participate in such Offer), with
notice to the Administrative Agent. In the event that more than one Other Lender
elects to be an Assignor, then, unless otherwise agreed by such Offering
Lenders, such Offer shall be made on a pro rata basis among such Offering
Lenders on the basis of their pro rata ownership (together with their
Affiliates) of the principal amount of the Loans prior to such Offer.
Notwithstanding the foregoing, in the event that the Assignor rejects the Offer
or the Offering Lenders, taken together, fail to close such purchase within the
time period provided above, then such Offered Loans may be sold by the Assignor
to a third party within 120 days after the expiration of the applicable time
period set forth above. Any such sale of Offered Loans to a third party shall be
for consideration of not less than the Loans Offer Price and upon other terms
and conditions, if any, not materially less favorable to the purchaser than
those specified in the Offer. Any Offered Loans not sold within such 120-day
period shall continue to be subject to the requirements of a prior offer and
re-sale pursuant to this Section 10.6(b)(ii). Notwithstanding any provisions set
forth in this Section 10.6(b)(ii), the provisions of Section 10.6(b)(ii) shall
be subject in all respects to the restrictions set forth in Sections
10.6(b)(i)(F) and 10.6(b)(i)(G) (together with the proviso related thereto).

(iii) Terms of Assignments. By executing and delivering an Assignment and
Acceptance, Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility

 

96



--------------------------------------------------------------------------------

with respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency of value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Credit Party or the performance or observance by any
Credit Party of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the most
recent Financial Statements and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(c) The Register. Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at its address referred to in Section 10.2(a) a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of Lenders and the
Commitments of, and principal amount of, and stated interest on, the Loan owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
Borrower, Administrative Agent, and Lenders shall treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and any Person that represents itself to be an Eligible Assignee,
together with any Notes subject to such assignment, Administrative Agent shall,
if such Assignment and Acceptance has been completed and is in substantially the
form of the attached Exhibit A, (i) countersign such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to Borrower. Within five (5) Business Days after its
receipt of such notice, Borrower shall execute and deliver to Administrative
Agent in exchange for the surrendered Notes a new Note if requested by the
Eligible Assignee or the assigning Lender, if applicable. Such new Notes shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the attached Exhibit E.

(e) Participations. Each Lender may sell participations to any Eligible Assignee
in or to all or a portion of its rights and obligations under this Agreement;
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments to Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Notes and/or its portion of the Loans for all
purposes of this Agreement,

 

97



--------------------------------------------------------------------------------

(iv) Borrower, Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes and/or the Loans, reductions in fees or
interest, releasing all or substantially all of any Collateral, permitting any
Credit Party to enter into any merger or consolidation with or into any other,
postponement of any date fixed for any payment of principal of, or interest on,
any Notes and/or the Loans or any fees or other amounts payable hereunder, or
extensions of the Maturity Date. Each Credit Party hereby agrees that
participants shall have the same rights under Section 2.9, Section 2.10,
Section 2.12 (provided that such participant shall have complied with all
obligations required of a Lender under Section 2.12), and Section 10.7 as a
Lender to the extent of their respective participations, provided that no Credit
Party shall have any greater obligation pursuant to any such provision that it
would have had absent the sale of the participation. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Notwithstanding any other provisions set forth in this Section 10.6(e), the
Lenders on the Closing Date shall not be permitted to grant participations
(i) from the Closing Date to the second anniversary of the Closing Date, in the
Loans constituting the Minimum Loan Hold to Second Anniversary (other than to an
Affiliate of such Lender) and (ii) from the second anniversary date through the
Maturity Date, in the Loans constituting the Minimum Loan Hold to Maturity
(other than to an Affiliate of such Lender) provided that upon the occurrence
and during the continuation of any Significant Event of Default or the
acceleration of the Obligations after the occurrence of and during the
continuation of any Event of Default (but only so long as (x) such Event of
Default is continuing and (y) such acceleration has not been rescinded), the
restrictions set forth in this sentence shall not apply to restrict the Lenders
in any manner.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

98



--------------------------------------------------------------------------------

Section 10.7 Indemnification; Waiver.

(a) INDEMNIFICATION. EACH CREDIT PARTY SHALL, AND DOES HEREBY INDEMNIFY,
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH
OFFICER, DIRECTOR, EMPLOYEE, AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY ANY CREDIT PARTY ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE EQUITY DOCUMENTS, THE INTERCREDITOR
AGREEMENT, THE SUBORDINATION AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE LOANS OR THE USE OR PROPOSED USE OF
THE PROCEEDS THEREFROM, OR ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT (A) SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (B) THE CREDIT PARTIES SHALL
NOT BE LIABLE FOR COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) OF ANY LENDER
(OTHER THAN ADMINISTRATIVE AGENT) INCURRED IN ADVISING, STRUCTURING, DRAFTING,
REVIEWING, ADMINISTERING OR SYNDICATING THE LOAN DOCUMENTS) OTHER THAN AS SET
FORTH IN SECTION 10.4 HEREOF, (C) SUCH INDEMNITY SHALL NOT EXTEND TO
(1) DISPUTES SOLELY BETWEEN OR AMONG THE LENDERS THAT DO NOT DIRECTLY OR
INDIRECTLY INVOLVE ANY ACTS OR OMISSIONS OF ANY CREDIT PARTY OR THEIR
SUBSIDIARIES, OR (2) DISPUTES SOLELY BETWEEN OR AMONG THE LENDERS AND THEIR
RESPECTIVE AFFILIATES THAT DO NOT DIRECTLY OR IDIRECTLY INVOLVE ANY ACTS OR
OMISSIONS OF ANY CREDIT PARTY OR THEIR SUBSIDIARIES, OR (D) ANY TAXES OR ANY
COSTS ATTRIBUTABLE TO TAXES, WHICH SHALL BE GOVERNED BY SECTION 2.12 AND SECTION
2.5). THIS SECTION 10.7(a) SHALL BE (i) IN ADDITION TO, AND WITHOUT LIMITATION
OF, THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THE ENVIRONMENTAL
INDEMNIFICATION AGREEMENT AND (ii) SUBJECT TO THE APPLICABLE RESTRICTIONS SET
FORTH IN SECTIONS 10.4(a) and 10.4(b) HEREOF.

 

99



--------------------------------------------------------------------------------

(b) Waiver of Damages. To the fullest extent permitted by applicable law, no
Credit Party shall assert, and each Credit Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, the Equity Documents or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, the Loans or
the use of the proceeds thereof. No Indemnitee referred to in Section 10.7(a)
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement, the other Loan Documents or any Equity Documents or the transactions
contemplated hereby or thereby except to the extent such damages are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith or willful misconduct of such Indemnitee.

Section 10.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart signature page of this Agreement by facsimile is as
effective as executing and delivering this Agreement in the presence of the
other parties to this Agreement.

Section 10.9 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of any
Credit Party in connection herewith shall survive the execution and delivery of
this Agreement and the Loan Documents, the making of the Loans and any
investigation made by or on behalf of Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of each Credit Party provided for in Sections 2.9,
2.10, 2.12, 10.4 and 10.7 and all of the obligations of Lenders in Section 8.8
shall survive any termination of this Agreement and repayment in full of the
Obligations (including the Exchange of all of the Loans).

Section 10.10 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 10.11 Reserved

Section 10.12 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE MORTGAGES BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO

 

100



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY, IN THE CASE OF ANY SECURED PARTY,
AND SHALL, IN THE CASE OF ANY CREDIT PARTY, BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH CREDIT PARTY, FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
MAIL, POSTAGE PREPAID, TO THE APPLICABLE CREDIT PARTY, AS THE CASE MAY BE, AT
ITS ADDRESS SET FORTH ON SCHEDULE II, SUCH SERVICE TO BECOME EFFECTIVE 5 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

(b) Each Credit Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any court, and each Credit Party
hereby waives any objection that such Credit Party may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.

(c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.12(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopier) in Section 10.2. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable law.

Section 10.13 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the USA PATRIOT
Act it is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name, address, and tax
identification number of each Credit Party and other information that will allow
such Lender or Administrative Agent, as applicable, to identify each Credit
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and Administrative Agent.

 

101



--------------------------------------------------------------------------------

Section 10.14 WAIVER OF JURY TRIAL. EACH CREDIT PARTY, LENDERS, AND
ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AND ENTIRE AGREEMENT AMONG THE
PARTIES REGARDING THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 10.16 Confidentiality. Neither Administrative Agent nor any Lender shall
disclose any Confidential Information to any person without the consent of the
Borrower, other than (a) to such Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and to
Lenders, potential lenders, pledgees under Section 10.6 and participants, and
then only if such Affiliate, potential lender, pledgee or participant has agreed
to be bound by the terms of this Section 10.16 and any other confidentiality
agreement entered into by such Administrative Agent or such Lender with respect
to such Confidential Information, (b) as required by any law, rule or regulation
or judicial process, (c) as requested or required by any state, federal or
foreign Governmental Authority or regulatory authority or examiner regulating
such Administrative Agent or Lender (including the National Association of
Insurance Commissioners), (d) Reserved, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder in a related court proceeding so long as such Confidential
Information is (i) filed under seal with the applicable court, (ii) used in a
manner consistent with any applicable protective order entered by any applicable
court proceeding, or (iii) as may be agreed between the Administrative Agent and
the Borrower, (f) Reserved and (g) other Lenders. Neither any Administrative
Agent nor any Lender shall disclose any Confidential Information to any person
in contravention of any confidentiality agreement entered into by such
Administrative Agent or such Lender. “Confidential Information” means
information concerning the Borrower of any of its direct or indirect
shareholders, or any of their respective employees, directors, or Subsidiaries,
or

 

102



--------------------------------------------------------------------------------

Affiliates received by Administrative Agent or any Lender on a confidential
basis from the Borrower or any other person under or pursuant to this Agreement
or any other Loan Document including without limitation financial terms and
financial and organizational information contained in any documents, statements,
certificates, materials or information furnished, or to be furnished, by or on
behalf of the Borrower or any other person on a confidential basis in connection
with this Agreement and the Loan Documents, but does not include any such
information that (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 10.16 or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower or any of its
direct or indirect shareholders, or any of their respective employees,
directors, Subsidiaries or Affiliates or any of their respective agents or
representatives.

Section 10.17 Separate Securities. The Credit Parties, the Administrative Agent
and each Lender agree that the Convertible Notes on the one hand and the Loans
and any Notes evidencing such Loans on the other hand are separate instruments
for all purposes, including federal income tax purposes, provided, however, that
the foregoing shall not affect the provisions of Section 10.6 hereof concerning
assignment.

Section 10.18 Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Credit Parties hereunder with respect to
any Guarantee or granting of any Lien on any property shall be absolute and
unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Credit Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Credit Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the other Credit Parties.

Section 10.19 Intercreditor Agreement. This Loan Agreement shall be subject in
all respects to the Intercreditor Agreement.

Section 10.20 Automatic Release. Administrative Agent, each Lender, and the
Credit Parties agree that:

 

103



--------------------------------------------------------------------------------

(a) any Lien granted to or held by the Administrative Agent under any Loan
Document shall be automatically released (A) from all Collateral upon payment in
full of all Obligations (other than contingent indemnification obligations) and
termination of the Commitments hereunder, (B) from the Collateral subject to
such Disposition permitted hereunder, at the time the property subject to such
Lien is transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document to any Person
other than a Credit Party (and upon written request from the Borrower
identifying the property to be transferred pursuant to this clause (B), the
Administrative Agent shall provide to the Borrower within ten Business Days a
written acknowledgment that such property shall be automatically released
pursuant to this clause (B)), (C) if approved, authorized or ratified in writing
in accordance with this Agreement, or (D) if the Collateral subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guarantee pursuant to clause (b) below; and

(b) any Guarantor shall be automatically released from its obligations under the
Guarantee if such Person (A) ceases to be a Guarantor as a result of a
transaction permitted hereunder or (B) otherwise becomes an Excluded Subsidiary
in accordance with the provisions hereof.

In each case as specified in this Section 10.20, the Administrative Agent will
promptly, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the Liens granted under the
Loan Documents or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Loan Documents.

[Remainder of this page intentionally left blank; Signature page follows.]

 

104



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: Gevo, Inc., a Delaware corporation By:   /s/ Mike Willis Name:   Mike
Willis Title:   Chief Financial Officer

 

GUARANTORS:

Gevo Development, LLC, a Delaware

limited liability company

By:   /s/ Mike Willis Name:   Mike Willis Title:   Chief Financial Officer

Agri-Energy, LLC, a Minnesota limited

liability company

By:  

/s/ Mike Willis

Name:   Mike Willis Title:   Chief Financial Officer

 

105



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WHITEBOX ADVISORS LLC,

as Administrative Agent

By:   /s/ Mark Strefling Name:   Mark Strefling Title:   Chief Operating Officer
LENDERS: WB GEVO LTD., as a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Operating Officer

 

106



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“Acceptable Bank” means:

(a) a financial institution that has a rating for its long-term unsecured and
non credit-enhanced debt obligations of A or higher by Standard & Poor’s Rating
Services, A or higher by Fitch Ratings Ltd., or A-2 or higher by Moody’s
Investor Services Limited (an “A” Equivalent Rating”); or

(b) any other financial institution Approved by the Requisite Lenders.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than certain of the Permitted Liens, (c) secures the Obligations,
and (d) is perfected and enforceable.

“Acquisition” means the purchase by any Credit Party of any business, including
the purchase of all or substantially all the associated assets or operations or
of stock (or other ownership interests) of a Person (other than of a
wholly-owned Subsidiary of any Credit Party).

“Additional Loan Period” means the First Additional Loan Period or the Second
Additional Loan Period, as applicable.

“Additional Principal Amount” has the meaning assigned to such term in
Section 2.2(ii).

“Additional Structuring Fee Amount” has the meaning assigned to such term in
Section 2.2(ii).

“Administrative Agent” means Whitebox Advisors LLC, in its capacity as agent
pursuant to Article VIII, and any successor agent pursuant to Section 8.9.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under Common Control with, such Person or any Subsidiary of such Person;
provided, however that no Lender shall be deemed to be an Affiliate of any
Credit Party or its Subsidiaries solely by virtue of its (or an Affiliates of
its) ownership of Equity Interests in the Borrower.

“Agreement” means this Term Loan Agreement, as the same may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof.

“Anti-Terrorism Law” means any requirement of law related to terrorism financing
or money-laundering including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

Appendix I-1



--------------------------------------------------------------------------------

“Applicable Premium” means, with respect to the amount of any principal
prepayment of the Loans on any date of determination, the greater of (i) 1.0% of
the outstanding principal balance of the principal amount of the Obligations
being prepaid as of any Repayment Date and (ii) the present value at such
Repayment Date, computed using a discount rate equal to the Treasury Rate at
such Repayment Date, plus 50 basis points, of all scheduled interest payments
due on the principal amount of the Obligations being prepaid on such Repayment
Date from such Repayment Date through the Stated Maturity Date (exclusive of any
accrued and unpaid interest to the Repayment Date) assuming that the Obligations
accrue cash interest at a rate of 10% per annum.

“Approval” and “Consent” mean, with respect to any consent or approval sought by
any Credit Party and given by the Administrative Agent (acting at the direction
of the Requisite Lenders) or the Requisite Lenders, as applicable, the writings
executed by Administrative Agent and/or Requisite Lenders, as applicable, that
(a) authorize such Credit Party to take the action for which the consent or
approval is sought and (b) set forth the conditions, if any, upon which the
consent or approval is given by Administrative Agent and/or Requisite Lenders,
as applicable.

“Approve” and “Approved” have the correlative meaning.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) any Fund approved by the Requisite
Lenders; provided, however that the term Approved Fund shall not include the
Borrower, any Credit Party or any of their Subsidiaries.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and acknowledged by the Administrative Agent in
substantially the form of the attached Exhibit A.

“Assignor” has the meaning assigned such term in Section 10.6(b)(i).

“At-the-Market Notes” has the meaning assigned to such term in the Exchange
Agreement.”Bankruptcy Code” has the meaning assigned to such term in
Section 8.1(b).

“Below Market Notes” has the meaning assigned to such term in the Exchange
Agreement.

“Board of Directors” means with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person and (ii) in any other case,
the functional equivalent of the foregoing.

“Borrower” means Gevo, Inc., a Delaware corporation.

 

Appendix I-2



--------------------------------------------------------------------------------

“Borrowing” means any Loan permitted to be made hereunder.

“Borrower Materials” has the meaning assigned to such term in Section 10.2.

“Borrowing Request” means a request by a Responsible Officer of the Borrower in
accordance with the terms of Section 2.1 and substantially in the form of
Exhibit G, or such other form as shall be approved by the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law to close.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Credit Party. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means that, for any reason (i) any Person or group (as
defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
shall become the direct or indirect beneficial owner (as defined in Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of greater than 50%
of the total voting power of all classes of capital stock then outstanding of
Borrower entitled (without regard to the occurrence of any contingency) to vote
in elections of directors of Borrower other than the Lenders on the Closing Date
and/or any Affiliates thereof, or (ii) any Credit Party ceases to own, either
directly or indirectly, 100% of the Equity Interest in any wholly-owned
Subsidiary (other than an Excluded Subsidiary) other than as a result of a sale
of assets, other Disposition or merger permitted under Section 6.4; provided
however that for purposes of determining whether a Change of Control has
occurred (x) transfers of Voting Securities by any Lender or an Affiliate of any
Lender to a third party shall be disregarded and (y) no Persons shall be deemed
to be part of a group (as defined in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934) solely by virtue of becoming party to the
Registration Rights Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and

 

Appendix I-3



--------------------------------------------------------------------------------

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Closing Date” means May 9, 2014.

“Closing Price” shall mean the closing sale price (or if no closing sale price
is reported, the last sale price) of the Common Stock on the NASDAQ Stock Market
on such date or dates, or, if the Common Stock is not listed or admitted to
trading on the NASDAQ Stock Market, but is traded in the over-the-counter
market, the closing sale price of such Common Stock, or, if no sales are
publicly reported, the average of the closing bid and asked prices, as furnished
by two members of the Financial Industry Regulatory Authority, Inc., who make a
market in such Common Stock selected from time to time by the Borrower for that
purpose.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute and the rules and regulations promulgated thereunder.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by a Credit Party in or upon which a Lien is
granted by such Person in favor of Administrative Agent, for the benefit of the
Secured Parties, under any of the Loan Documents including without limitation,
all “Collateral” and “Mortgaged Properties” (as defined in each of the Mortgages
and the Pledge and Security Agreement, as applicable) or similar terms used in
the Security Instruments, provided that, in each case, Collateral shall not
include Excluded Property.

“Collateral Account” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Commission” has the meaning assigned to such term in Section 4.25 hereof.

“Commitment” means, with respect to each Lender, the Commitment of such Lender
to fund its Pro Rata Share of the Loans in accordance with the provisions hereof
and set forth on Schedule I, as the same may be (a) terminated pursuant to
Section 2.7 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.6. The initial aggregate
principal amount of the Lenders’ Commitments is $25,906,736 .

“Common Stock” means the common shares of the capital of the Borrower.

“Communications” has the meaning assigned to such term in Section 10.2(b).

“Confidential Information” has the meaning assigned such term in Section 10.16.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Appendix I-4



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” and “under Common Control” shall have
meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with Borrower, are treated as a single employer under Section 414 of
the Code.

“Conversion Price” means an amount equal to the lesser of (i) $1.49 and (ii) the
aggregate of (x) VWAP for the five (5) consecutive trading days immediately
following the Closing Date plus (y) an amount equal to fifteen percent (15%) of
such price.

“Conversion Price Calculation Date” shall mean the date on which the Conversion
Price shall be calculated pursuant to the Exchange Agreement.

“Convertible Notes” means the At-the-Market Notes or the Below Market Notes, as
applicable.

“Credit Party” means the Borrower and each Guarantor.

“Debt,” for any Person, means without duplication:

(a) indebtedness of such Person for borrowed money;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable and royalty payments in regards to
non-exclusive licenses of Intellectual Property in the ordinary course of
business);

(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases (but excluding, for the avoidance of
doubt, operating leases);

(e) obligations of such Person under letters of credit and agreements relating
to the issuance of letters of credit or acceptance financing

(f) obligations of such Person under any Hedge Contract;

(g) obligations of such Person owing in respect of Disqualified Equity
Interests;

 

Appendix I-5



--------------------------------------------------------------------------------

(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above;

(i) guarantees of indebtedness or obligations of others of the kinds referred to
in clauses (a) through (h) above secured by any Lien on or in respect of any
Property of such Person; and

(j) all liabilities of such Person in respect of unfunded vested benefits under
any Plan.

For purposes of this definition, (i) the amount of any Debt represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Debt, (ii) the amount of any Debt represented by a
guaranty which is limited, shall be valued at the limited amount of such
obligations and (iii) the amount of any Debt represented by a guaranty which is
non-recourse to a Person or for which recourse is limited to an identified
asset, shall be valued at the fair market value of such asset to which there is
recourse under such guaranty.

“Debt Issuance” means the incurrence by any Credit Party of any Debt after the
Closing Date (other than as permitted by Section 6.2).

“Debtor Relief Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Defaulting Lender” means, subject to Section 2.14(b), that, as determined by
the Administrative Agent in consultation with Borrower, any Lender or its
Affiliate that (a) has failed to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder or has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans, in each case, within two (2) Business Days of the date when due or
(b) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of

 

Appendix I-6



--------------------------------------------------------------------------------

any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (b) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Default Rate” has the meaning assigned such term in Section 2.6(b).

“Deposit Account” shall have the meaning given to such term in the UCC (or any
successor statute), as adopted and in force in the State of New York or, when
the laws of any other state govern the method or manner of the perfection or
enforcement of any Lien in any of the Collateral, the UCC (or any successor
statute) of such other state.

“Designation” has the meaning assigned to such term in Section 6.22(a) hereof.

“Disposition” means any sale, lease, license, transfer, assignment, conveyance,
Sale Leaseback Transaction or other disposition of any Property.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) requires the scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 180 days after the Stated Maturity Date, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations, and the all termination of the Commitments. The foregoing to the
contrary notwithstanding, “Disqualified Equity Interests” shall not include the
2013 Warrants solely as a result of the Black Scholes Value payments required in
connection therewith

“Dividend” with respect to any Person, a dividend or return on equity capital to
the holders of its Equity Interests or any other distribution, payment or
delivery of property or cash to the holders of its Equity Interests as such, or
any redemption, retirement, purchase or other acquisition, directly or
indirectly, for consideration any of its Equity Interests outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made by such person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans.

 

Appendix I-7



--------------------------------------------------------------------------------

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower or any other Credit
Party organized under the laws of the United States of America, any State
thereof or the District of Columbia.

“Eligible Assignee” means (a) any Lender (other than a Defaulting Lender),
(b) any Approved Fund, (c) any Subsidiary or Affiliate of a Lender (other than a
Defaulting Lender, the Borrower, any Credit Party or any of their Subsidiaries),
and (d) any commercial bank or other financial institution or fund Approved by
the Requisite Lenders in their sole discretion.

“Embargoed Person” has the meaning assigned such term in Section 6.18.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) and shall include, without limitation, soil, soil gas, sediment, fish,
wildlife, biota and all other natural resources.

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation which seeks to impose liability under any Environmental Law.

“Environmental Indemnity Agreement” shall mean that certain environmental
indemnity agreement dated as of the date hereof by and between the
Administrative Agent and the Credit Parties.

“Environmental Law” means, all Legal Requirements relating to Hazardous
Substances, pollution, restoration or protection of the environment or the
health and safety of employees as it related to Hazardous Substances, including,
but not limited to the Federal Water Pollution Control Act (33 U.S.C. §1251 et
seq.), Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), Safe
Drinking Water Act (42 U.S.C. §3000(f) et seq.), Toxic Substances Control Act
(15 U.S.C. §2601 et seq.), Clean Air Act (42 U.S.C. §7401 et seq.),
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) and other similar state and local statutes, in effect as of the
date hereof, including any judicial or administrative interpretation thereof.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization issued under Environmental Laws by any Governmental
Authority.

“Equipment” has the meaning assigned such term in the UCC.

“Equity Documents” means (i) the Exchange Agreement, (ii) the Registration
Rights Agreement, (iii) the Indenture and (iv) the Security Documents (as
defined in the Indenture).

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or nonvoting) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests, limited liability company

 

Appendix I-8



--------------------------------------------------------------------------------

interests, and membership interests, whether outstanding on, or issued after,
the Closing Date, and any and all warrants, rights or options to purchase or
other arrangement or rights to acquire any of the foregoing; provided, however,
that “Equity Interest” shall not include the Convertible Notes or any other debt
securities that are convertible or exchangeable (by the terms set forth in the
instruments and or agreements evidencing such Debt) into any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“Event of Default” has the meaning assigned to such term in Section 7.1.

“Exchange” has the meaning assigned to such term in Section 2.16(a).

“Exchange Agreement” means the Exchange and Purchase Agreement, dated as of the
date hereof, by and among, the Company, the Lenders (or any of their affiliates)
and any holders of the Convertible Notes.

“Exchange Date” has the meaning assigned to such term in Section 2.16(a).

“Exchanged Loan” means the Loans or portion thereof converted into Convertible
Notes pursuant to an Exchange.

“Exchange Period” has the meaning assigned to such term in the Exchange
Agreement.

“Excluded Property” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Excluded Subsidiary” means (a) any Foreign Subsidiary of any Credit Party and
(b) any of the other Persons satisfying the provisions set forth in
Section 6.22(a) hereof.

“Excluded Taxes” means, means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loans or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.13(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(e) or (f),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned such term in Section 6.18.

 

Appendix I-9



--------------------------------------------------------------------------------

“Existing Debt Documents” means the TriplePoint Loan Documents.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (b) any current or future
regulations or official interpretations thereof, (c) any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and (d) any intergovernmental
agreement or any fiscal or regulatory legislation, rules, or practices adopted
pursuant to any intergovernmental agreement entered into in connection
therewith.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and, with respect to quarterly
financial statements, absence of footnotes.

“Financial Statements” means the audited financial statements, including the
audited consolidated balance sheet, of Borrower and the Credit Parties in each
case, as of December 31, 2013, or December 31 of the relevant fiscal year then
ended, as applicable, and the related audited consolidated statements of income,
cash flow, and retained earnings of Borrower and the Credit Parties, in each
case, for the fiscal year ending December 31, 2013, or the fiscal year then
ended, as applicable, copies of which have been delivered to Administrative
Agent and Lenders.

“First Additional Loan Period” has the meaning assigned to such term in the
definition of “Share Price Event” set forth in this Appendix I.

“First Advance” has the meaning assigned such term in Section 2.2(i).

“First Structuring Fee” has the meaning assigned to such term in Section 2.5
hereof.

“Foreign Lender” means any Administrative Agent or Lender that is not a “United
States person” within the meaning of Section 7701(a) (30) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Credit Party that is not a
Domestic Subsidiary and any Subsidiary of any Foreign Subsidiary.

 

Appendix I-10



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles recognized as such by the
Financial Accounting Standards Board (or generally recognized successor)
consistently applied and maintained throughout the period indicated and
consistent with applicable laws, except for changes mandated by the Financial
Accounting Standards Board or any similar accounting authority of comparable
standing (except that the determination of whether a lease is to be treated as
an operating lease or capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP, including, without limitation,
resulting from the implementation of proposed changes to Accounting Standards
Codification Topic 840, Leases, by the Exposure Draft issued by the FASB and
IASB on August 17, 2010 (and related updates and changes to the Exposure Draft),
or any successor proposal), applied on a basis consistent with the requirements
of Section 1.3. If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or generally recognized
successor) in order for such principle or practice to continue as a generally
accepted principle or practice, all financial reports or statements required
hereunder or in connection herewith may be prepared in connection with such
change, but all calculations and determinations to be made hereunder may be made
in accordance with such change only if Borrower and the Requisite Lenders agree
to do so. Whenever any accounting term is used herein which is not otherwise
defined, it shall be interpreted in accordance with GAAP or International
Financial Reporting Standards (IFRS), as applicable.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Obligations” has the meaning assigned such term in Section 9.1.

“Guarantor” means a Subsidiary of Borrower that is listed on Schedule 4.20, and
each other Domestic Subsidiary that is or that becomes a party to this Agreement
as a Guarantor pursuant to Sections 5.12 and/or 6.15. For the avoidance of
doubt, Guarantors shall not include any Excluded Subsidiary.

“Guarantee” means the guarantees issued pursuant to Article IX by each
Guarantor.

“Hazardous Substance” means any substances, materials, or wastes identified or
regulated as “hazardous,” “toxic,” or “dangerous” pursuant to any Environmental
Law, including without limitation pollutants, contaminants, petroleum, petroleum
products (including crude oil or any faction thereof), radionuclides,
radioactive materials, and medical and infectious waste.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options,

 

Appendix I-11



--------------------------------------------------------------------------------

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

[...***...]

     *   

* Confidential Treatment Requested

 

Appendix I-12



--------------------------------------------------------------------------------

        [...***...]

          * 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes; and (b) to the
extent not otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned such term in Section 10.7(a).

“Indenture” means the indenture governing the Convertible Notes and any
amendments, modifications and/or supplements to such indenture.

“Indenture Documents” means the Equity Documents, the Convertible Notes, and
each other Security Document (as defined in the Indenture).

“Indenture Trustee” means the “Trustee” under the Indenture.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by any Credit Party which is an owner of Property subject to a
Mortgage with respect to the applicable Property pursuant to Section 5.2 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Credit Party and applicable to the Property subject
to a Mortgage or any use or condition thereof.

“Intellectual Property” means with respect to any Person, all of such Person’s
rights, title and interest in and to all copyrights, patents and trademarks,
including, without limitation, all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, service mark applications, trade dress, trade
names, business names, designs, logos, slogans (and all translations,
adaptations, derivations and combinations of the foregoing) indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world (but
excluding intent-to-use trademark applications unless and until a statement of
use or amendment to allege use is filed and accepted by the U.S. Patent and
Trademark Office or any other filing is made or circumstances otherwise change
so that the interests of a Credit Party in such trademarks is no longer on an
“intent-to-use” basis, at which time such trademarks shall automatically and
without further action by the parties be subject to the security interest
granted by such Credit Party to the Administrative Agent hereunder); copyrights
and copyright applications; (including copyrights for computer programs) and all
tangible and intangible property embodying the copyrights, unpatented inventions
(whether or not patentable); patents

* Confidential Treatment Requested

 

Appendix I-13



--------------------------------------------------------------------------------

and patent applications; industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; the right to sue for all past,
present and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement by and
among the Indenture Trustee and Administrative Agent to be executed upon the
issuance of the Convertible Notes.

“Interest Payment Date” means (i) the last Business Day of each fiscal quarter
of the Borrower during any period in which any portion of the Loans are
outstanding and (ii) the Maturity Date.

“Investments” has the meaning assigned to such term in Section 6.7 hereof.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing, including any official policy or
guidance) of, and the terms of any license or permit issued by, any Governmental
Authority, including, but not limited to, Regulations D, T, U, and X, which is
applicable to such Person.

“Lenders” means a party hereto that (a) is a Lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a Lender under this Agreement pursuant to Section 2.13 or Section 10.6.

“Lien” means any recorded or unrecorded, express or implied, written or oral
mortgage, lien (statutory or otherwise), pledge, assignment, charge, deed of
trust, security interest, hypothecation, preference, deposit arrangement or
encumbrance (or other type of arrangement having the practical effect of the
foregoing) to secure or provide for the payment of any obligation of any Person,
whether arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

(b) negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure any Credit Party’s ordinary course
of business bonding

 

Appendix I-14



--------------------------------------------------------------------------------

requirements, or any other bank or trust company which has primary capital of
not less than $500,000,000, if at the time of deposit or purchase, such bank
debt securities are rated not less than “AA” (or the then equivalent) by the
rating service of Standard & Poor’s Ratings Group or of Moody’s Investors
Service, Inc., and (ii) commercial paper issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other Person if at the time of purchase such
commercial paper is rated not less than “A 1” (or the then equivalent) by the
rating service of Standard & Poor’s Ratings Group or not less than “P 1” (or the
then equivalent) by the rating service of Moody’s Investors Service, Inc., or
upon the discontinuance of both of such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the applicable Credit Party with the consent of the Requisite Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc..

“Loans” means the loan(s) made by the Lenders to the Borrower pursuant to
Section 2.2.

“Loan Documents” means this Agreement, any Notes, the Security Instruments, the
Environmental Indemnity Agreement and each other agreement, instrument, or
document executed by any Credit Party, any Subsidiary of any Credit Party or any
of their officers at any time in connection with this Agreement (for the
avoidance of doubt, the Loan Documents shall not include the Equity Documents).

“Lost Interest” has the meaning assigned such term in Section 2.15(a).

“Material Adverse Change” means (a) a material adverse change in the business,
assets, financial condition or operations of the Credit Parties, taken as a
whole, (b) a material adverse effect on any Credit Party’s ability, as a whole,
to perform its obligations under this Agreement, any Note, any other Loan
Document or any Equity Documents, or (c) a material adverse change on the
validity or enforceability of this Agreement or any of the other material Loan
Documents (other than as a direct result of an action or omission by
Administrative Agent solely to the extent that Administrative Agent was
expressly required to take such action under the Loan Documents and failed to do
so).

 

Appendix I-15



--------------------------------------------------------------------------------

“Material Contract” each contract or agreement to which Borrower or any other
Credit Party is a party that is required (or would be required if such Person
were subject to the reporting requirements of Regulation S-K) to be filed with
the SEC pursuant to the requirements of clauses (2), (4), (9) or (10) of
Item 601(b) of Regulation S-K (other than those which have expired, terminated
or are otherwise no longer in effect).

“Maturity Date” means, in accordance with the terms of this Agreement, the
earliest to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligations and (ii) the March 15, 2017.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Minimum Loan Hold to Maturity” has the meaning assigned to such term in
Section 10.6(b)(i) hereof.

“Minimum Loan Hold to Second Anniversary” has the meaning assigned to such term
in Section 10.6(b)(i) hereof.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more of the Credit Parties in favor of Administrative Agent for the ratable
benefit of the Secured Parties in substantially the form of the attached Exhibit
D or such other form as may be requested by the Requisite Lenders and that is
satisfactory to the Administrative Agent and as may be amended, restated,
supplemented or otherwise modified from time to time, together with any
assumptions or assignments of the obligations thereunder by any Credit Party,
and “Mortgages” shall mean all of such Mortgages collectively.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37)
and Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA.

“National Priorities List” has the meaning assigned such term in CERCLA.

“Net Cash Proceeds” means

 

  (a)

with respect to any Disposition (other than any issuance or sale of Equity
Interests), the cash proceeds received by any Credit Party (including cash
proceeds subsequently received (as and when received by such Credit Party) in
respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale); (ii) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations associated with
such Disposition or any other liabilities retained by any Credit Party
associated with the properties sold in such Disposition and, subject to the

 

Appendix I-16



--------------------------------------------------------------------------------

  provisions of the Pledge and Security Agreement, held in an account subject to
the Administrative Agent’s control (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall
automatically constitute Net Cash Proceeds); (iii) Borrower’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within two (2) years of such Disposition and,
subject to the provisions of the Pledge and Security Agreement, held in an
account subject to the Administrative Agent’s control (provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within two (2) years of such Disposition and, subject to
the provisions of the Pledge and Security Agreement, placed in an account
subject to the Administrative Agent’s control, such cash proceeds shall
automatically constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Debt which is
secured by a Lien on the properties sold in such Disposition (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale and the Debt secured by such Liens is permitted hereunder) and
which is repaid with such proceeds (other than any such Debt assumed by the
purchaser of such properties);

 

  (b) with respect to any Debt Issuance by any Credit Party, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith;

 

  (c) with respect to any Casualty Event, the insurance proceeds, condemnation
awards and other compensation received in cash in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds and the reasonable cost of putting any real property in a safe
and secure condition, awards or other compensation in respect of such Casualty
Event and (ii) the principal amount, premium or penalty, if any, interest and
other amounts on any Debt for borrowed money which is secured by a Lien on the
properties subject to such Casualty Event (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale and
the Debt secured by such Liens is permitted hereunder) and which is repaid with
such proceeds (other than any such Debt incurred in connection with such
Casualty Event); and

 

  (d) for the purposes of determining the amount of Non-Recourse Investment
Assets only, with respect to any issuance of Debt by any Credit Party, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith.

“Net Equity Proceeds” means an amount equal to any cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrower or any
of its Subsidiaries (other than pursuant to any employee, director or consultant
stock or stock option compensation

 

Appendix I-17



--------------------------------------------------------------------------------

plan), net of reasonable underwriting discounts and commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable, in
each case, in connection with such contribution or issuance (for the avoidance
of doubt, the proceeds of the Convertible Notes shall not constitute Net Equity
Proceeds).

“Non-Consenting Lender” means, any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.1 and (ii) has been approved by the
Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Investment Assets” means, without duplication, all of the
following:

(i) the aggregate amount of Net Equity Proceeds from any issuance of Equity
Interests of Borrower (other than any Equity Interests issued in connection with
the issuance and/or conversion of the Convertible Notes) from and after the
Closing Date,

(ii) an amount equal to the Net Cash Proceeds from Permitted Subordinated Debt
from and after the Closing Date;

(iii) the Net Cash Proceeds from any Disposition of any Equity Interest or other
Investment in any Excluded Subsidiary from and after the Closing Date;

(iv) all distributions, dividends, payments or other returns made to a Credit
Party from an Excluded Subsidiary in respect of any Investment by such Credit
Party in such Excluded Subsidiary from and after the Closing Date;

(v) the Net Cash Proceeds from unsecured Debt permitted under Section 6.2(h)
hereof; and

(vi) all other Proceeds from any other Non-Recourse Investment Assets or from
any Disposition of any Equity Interest issued by any Excluded Subsidiary or from
the Disposition of any other Investment in any Excluded Subsidiary from and
after the Closing Date;

provided that, in the case of subclauses (i) through (vi) (but with respect to
clause (iv), other than any such assets that are not cash or cash equivalents)
of this definition, to the extent such assets consist of cash or cash
equivalents, in order to constitute Non-Recourse Investment Assets, such assets
shall be required to be maintained in a Collateral Account, segregated from all
other Property that is not Non-Recourse Investment Assets, until applied,
invested, or otherwise disposed of as Non-Recourse Investment Assets in
accordance with the terms of this Agreement.

“Note” means a promissory note of Borrower payable to any Lender, in
substantially the form of the attached Exhibit E, evidencing indebtedness of
Borrower to such Lender resulting from the portion of the Loans owing to such
Lender.

 

Appendix I-18



--------------------------------------------------------------------------------

“Obligations” means (a) obligations of the Borrower and the other Credit Parties
from time to time to pay (and otherwise arising under or in respect of the due
and punctual payment of) (i) the principal of and the Applicable Premium (and
any other premium, if any), and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) the Structuring Fees and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any proceeding under any Debtor Relief Law, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Credit Parties under this Agreement and the other Loan Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Credit Parties under or pursuant to
this Agreement and the other Loan Documents.

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

“Offer” has the meaning assigned such term in Section 10.6(b)(ii).

“Offer Letter” has the meaning assigned such term in Section 10.6(b)(ii).

“Offered Loans” has the meaning assigned such term in Section 10.6(b)(ii).

“Offering Lenders” has the meaning assigned such term in Section 10.6(b)(ii).

“Officer’s Certificate” shall mean, as to any Person, a certificate executed by
the chairman of the Board of Directors (if an officer), the chief executive
officer or the president of such person, each in his or her official (and not
individual) capacity.

“Organizational Documents” means with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loans or Loan Document).

“Other Lenders” has the meaning assigned such term in Section 10.6(b)(ii).

“Other List” has the meaning assigned such term in Section 6.18.

 

Appendix I-19



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (including related
interest, fines, penalties and additions to tax) arising from any payment made
or required to be made under any Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Loan Document except for
any such Taxes that are Other Connection Taxes or that are imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.13).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Business” has the meaning assigned such term in Section 6.11.

“Permitted Disposition” means any Disposition permitted by Section 6.4.

“Permitted Investment” means any Investment permitted by Section 6.7.

“Permitted Liens” means the Liens permitted under Section 6.1.

“Permitted Refinancing” means, with respect to any Person, Debt issued, incurred
or otherwise obtained in exchange for, or to extend, renew, replace or
refinance, in whole or part, any Debt of such Person (solely for purposes of
this definition, “Refinanced Debt”); provided that (a) such Debt has a later
maturity than or does not result in a shortening of the average weighted
maturity (measured as of the refinancing, renewal or extension) of the
Refinanced Debt, (b) except as otherwise permitted hereunder (subject to
dollar-for-dollar reduction of any applicable basket) such Debt shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing and by the amount of unfunded
commitments with respect thereto (provided that the limitation on principal
amount of such Debt shall not include any principal constituting interest paid
in kind), (c) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged on a dollar-for-dollar basis (unless paid at a discount), and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, substantially concurrently with the incurrence of such Permitted
Refinancing, (d) such Debt shall not at any time be guaranteed by any Persons
other than Persons that are guarantors of the Refinanced Debt, and the terms of
such guarantee shall be no more favorable to the secured parties in respect of
such Debt than the terms of the guarantee of the Refinanced Debt, (e) if the
Refinanced Debt is secured and such Liens are permitted under Section 6.1
hereof, the Permitted Refinancing may be secured provided that the terms and
conditions relating to collateral for such Debt, taken as a whole, shall be no
more favorable to the secured parties in respect of such Debt than the terms and
conditions with respect to the collateral for the Refinanced Debt (and the Liens
on any collateral securing such Debt shall have the same (or lesser) priority as
the Refinanced Debt relative to the Liens on the Collateral securing the
Obligations), (f) if the Refinanced Debt is subordinated in right of payment to
the Obligations, such Debt shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders

 

Appendix I-20



--------------------------------------------------------------------------------

as the subordination terms applicable to the Refinanced Debt, and (g) such Debt
shall have covenants, default and remedy provisions and other terms and
conditions that are substantially identical to, or less favorable to the
investors providing such Debt than those applicable to the Refinanced Debt.

“Permitted Subordinated Debt” means (a) Debt incurred by the Credit Parties
prior to the Closing Date under the TriplePoint Loan Documents and subject to
the Subordination Agreement and (b) other Debt incurred by Credit Parties;
provided that (i) such Debt shall be subordinated in right of payment to the
payment in full of the Obligations, (ii) such Debt shall be either (x) unsecured
or (y) secured by the Collateral on a junior basis (including with respect to
the control of remedies) with the Obligations, (iii) if such Debt is secured,
the holders of such Debt (or their senior representative or agent) and the
Administrative Agent shall be party to an subordination agreement reasonably
satisfactory to the Administrative Agent, (iv) such Debt shall not be at any
time guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors
and the terms of such guarantee shall be no more favorable to the secured
parties in respect of such Debt than the terms of the Guarantee, (v) such Debt
shall have covenants, default and remedy provisions and other terms and
conditions (other than interest, fees, premiums, funding discounts or optional
prepayment or redemption provisions) that are substantially identical to, or
less favorable to the investors providing such Debt than, those set forth in
this Agreement, (vi) the maturity date of such Debt shall be no earlier than the
date that is ninety one (91) days after the Stated Maturity Date, and
(vii) there shall be no scheduled amortization of such Debt, and such Debt shall
not be subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change-of-control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the date that is ninety one (91) days after the Stated
Maturity Date.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“PIK Interest” has the meaning assigned to such term in Section 2.6(a)(ii).

“Platform” has the meaning assigned to such term in Section 10.2.

“Platform Event” has the meaning assigned to such term in Section 10.2(b)
hereof.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, subject to the provisions of Title IV of ERISA, Section 412 of the Code
or Section 302 of ERISA other than a Multiemployer Plan.

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by each Credit Party in favor of the Administrative Agent, in substantially the
form of the attached Exhibit I and as may be amended, restated, supplemented or
otherwise modified from time to time.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

Appendix I-21



--------------------------------------------------------------------------------

“Pro Rata Share” means as to any Lender, at the relevant date of determination,
the fraction (expressed as a percentage), the numerator of which is such
Lender’s unfunded Commitment (if any) and its portion of the outstanding Loans
and the denominator of which is the aggregate amount of all of the Lenders’
unfunded Commitments and the entire aggregate outstanding amount of the Loans of
the Lenders.

“Public Lender” has the meaning assigned to such term in Section 10.2.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned, or leased by any person, whether by lease, license or other
means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto and all improvements and appurtenant futures and,
for the avoidance of doubt, includes buildings and fixtures.

“Real Property Approvals” means all approvals, consents, waivers, orders,
agreements, acknowledgments, authorizations, permits and licenses required under
applicable Legal Requirements, or under the terms of any restriction, covenant
or easement affecting the Credit Parties’ Real Property, or otherwise necessary
or desirable, for the ownership, acquisition, construction, equipping, use,
occupancy and operation of such Real Property, whether obtained from a
Governmental Authority or any other Person.

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 10.6(d).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the date hereof, by and among the Borrower and certain shareholders
of the Borrower.

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Release” shall mean any release, deposit, discharge, emission, leaking,
leaching, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, or disposing into the Environment or as may be defined in the
Environmental Laws.

“Repayment Date” when used with respect to all or any portion of the Loans to be
prepaid pursuant to Section 2.8(a) (as a result of a voluntary prepayment,
acceleration (as a result of a proceeding commenced under Debtor Relief Laws or
otherwise) of the Loans or otherwise), means the date fixed for such prepayment
pursuant to the terms of Section 2.8(a).

“Requisite Lenders” means, Lenders holding unfunded Commitments and the
aggregate outstanding principal amount of the Loans representing more than 50%
of the sum of all unfunded Commitments of the Lenders and the entire outstanding
principal amount of the Loans of the Lenders; provided further that, if there
are two or more Lenders, the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders unless all Lenders are Defaulting Lenders.

 

Appendix I-22



--------------------------------------------------------------------------------

“Reserve Funds” has the meaning assigned to such term in Section 2.6(e).

“Response” shall mean any response, remedial, removal, or corrective actions
undertaken as required pursuant to Environmental Laws to address a Release of
Hazardous Substances to the Environment.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or General Counsel or for purposes of Section 3.1(a)(iii)
such Person’s Secretary, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Responsible Officer’s Certificate” means a certificate executed by a
Responsible Officer of the Borrower in the form of the attached Exhibit B.

“Restricted Payment” means, with respect to any Person, (a) (x) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on account of any Equity Interest of such Person, or any options,
warrants or rights to purchase or acquire any such Equity Interest of such
Person or (y) any direct or indirect payment of any kind or character (whether
in cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person (including any swap or
exchange of convertible notes for Common Stock or other Equity Interests of
Borrower other than on the conversion terms set forth in such convertible notes
(and/or any indenture pursuant to which such convertible notes were issued) (in
the case of the convertible notes existing on the Closing Date, as such terms
are in effect on the date hereof)) or (b) principal payments, interest payments
or fee, premium or any other payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt (including, without limitation, Permitted
Subordinated Debt) of such Person; provided that the term “Restricted Payment”
shall not include (x) any dividend or distribution payable solely in Equity
Interests of Borrower or warrants, options or other rights to purchase such
Equity Interests or (y) any conversion or payments (including without
limitation, make whole payments) on account of convertible notes in accordance
with the provisions set forth in such convertible notes (and/or any indenture
pursuant to which such convertible notes were issued), whether such payments are
in the form of cash or Common Stock. For the avoidance of doubt, (i) unsecured
debt that is not expressly subordinated in right of payment to the Obligations,
does not constitute “subordinated debt” for purposes of this definition of
Restricted Payment and (ii) the Debt issued pursuant to the terms of that
certain Indenture, dated as of July 5, 2012, between Gevo, Inc. and Wells Fargo
Bank, National Association, as trustee and that certain First Supplemental
Indenture, dated as of July 5, 2012, to the Indenture dated as of July 5, 2012,
by and among Gevo, Inc. and Wells Fargo Bank, National Association, as trustee,
and/or any notes governed thereby do not constitute “subordinated debt” or
“Permitted Subordinated Debt” for purposes of this definition of Restricted
Payment.

“Return” has the meaning assigned to such term in Section 4.10(c).

 

Appendix I-23



--------------------------------------------------------------------------------

“Sale Leaseback Transaction” means any arrangement, directly or indirectly, with
any person whereby any Credit Party shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“SDN List” has the meaning assigned such term in Section 6.18.

“SEC” means the United States Securities and Exchange Commission.

“Second Advance” has the meaning assigned such term in Section 2.2(f)(ii).

“Second Additional Loan Period” has the meaning assigned to such term in the
definition of “Share Price Event” set forth in this Appendix I.

“Second Advance Option” is the Borrower’s option to increase the Total
Commitment by an amount equal to the sum of the amount referenced in
Section 2.2(ii)(A) plus Section 2.2(ii)(B) and request a Second Advance in
accordance with Sections 2.1 and 2.2 hereof solely upon satisfaction of (x) a
Share Price Event during the applicable Additional Loan Period and (y) the
conditions precedent set forth in Section 3.2 hereof provided that the Second
Advance Option shall not be available if the Borrower is in violation of the
terms of the Registration Rights Agreement.

“Second Structuring Fee” has the meaning assigned to such term in Section 2.5
hereof.

“Secured Parties” means collectively, the Administrative Agent and each Lender.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Pledge
and Security Agreement, (c) each other agreement, instrument or document
executed at any time in connection with the Pledge and Security Agreement, or
the Mortgages, (d) each agreement, instrument or document executed in connection
with any Deposit Account subject to the Administrative Agent’s control; and
(e) each other agreement, instrument or document executed at any time in
connection with securing the Obligations.

“Share Price Event” shall occur if the Closing Price of the Common Stock, par
value $0.01 per share, equals or is greater than $1.00 per share on at least
(x) twenty (20) Trading Days out of thirty (30) consecutive Trading Days
beginning on the Conversion Price Calculation Date (the “Initial Additional Loan
Period”) or (y) twenty (20) Trading Days out of thirty (30) consecutive Trading
Days beginning immediately after the Initial Additional Loan Period ends
(“Second Additional Loan Period”), in each case, provided that the Borrower is
not in possession on the date on which the Second Advance is to be made of
material non-public information that has not been previously disclosed to the
public.

“Significant Event of Default” means an Event of Default under Sections 7.1(a)
or (e).

“Solvent” means, with respect to any Person, as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such

 

Appendix I-24



--------------------------------------------------------------------------------

Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Stated Maturity Date” means March 15, 2017.

“Structuring Fees” has the meaning assigned to such term in Section 2.5 hereof.

“Subordination Agreement” means that certain subordination agreement dated as of
the date hereof by and between Administrative Agent and TriplePoint (and, upon
the issuance of the Convertible Notes, the Trustee under the Indenture).

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any other corporation, limited liability company, association, or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (ii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other Person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Borrower.

“Taking” Any condemnation for public use of, or damage by reason of, the action
of any Governmental Authority, or any transfer by private sale in lieu thereof,
either temporarily or permanently.

“Taxes” has the meaning assigned such term in Section 4.10(a).

“Tax Group” has the meaning assigned such term in Section 4.10(a).

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30 day notice to the PBGC or with respect to which
the notice required is waived under such regulations), (b) the withdrawal of
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC.

 

Appendix I-25



--------------------------------------------------------------------------------

“Term Loan Pro Rata Share” means, as of any date of determination, the fraction
(expressed as a percentage), the numerator of which is the aggregate amount of
all outstanding Commitments and the aggregate principal amount of the Loans then
outstanding and the denominator of which is the sum of the aggregate amount of
all outstanding Commitments, the aggregate principal amount of the Loans then
outstanding and the aggregate principal amount of Debt outstanding under the
Indenture and the Convertible Notes.

“Total Commitment” means $25,906,736 provided that the Total Commitment shall
increase, upon the Borrower’s exercise of the Second Advance Option within the
applicable time frame set forth in Section 2.2 hereof, by the sum of an amount
equal to $5,181,348 minus the original principal amount of the Put Notes (as
defined in the Exchange Agreement) issued (including the 3.5% structuring fee
charged in connection therewith). If the Borrower does not exercise the Second
Advance Option within the applicable timeframe set forth in Section 2.2 hereof
or the Share Price Event does not occur by the end of the Second Additional Loan
Period, the Total Commitment shall remain at $25,906,736 and the Lenders shall
have no commitment or obligation to make any Loans other than the First Advance.

“Trading Day” shall mean a day on which trading in the Common Stock generally
occurs on the NASDAQ Global Market.

“Transferred Guarantor” has the meaning assigned such term in Section 9.9.

“Treasury Rate” means, with respect to any Repayment Date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such Repayment Date (or, if such statistical release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Repayment Date to the Stated Maturity Date;
provided, however, that if the period from such Repayment Date to the Stated
Maturity Date, is not equal to the constant maturity of a United States Treasury
security for which a weekly average yield is given, the Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from such Repayment Date
to the Stated Maturity Date, is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.

“TriplePoint” shall mean TriplePoint Capital LLC.

“TriplePoint Loan Documents” shall mean that certain Amended and Restated Plain
English Promissory Note issued by Agri-Energy, LLC in the aggregate original
principal amount of $994,615.84 to TriplePoint Capital LLC and any agreement or
instrument made in connection therewith, including the Amended and Restated
Plain English Growth Capital Loan and Security Agreement dated as of October 20,
2011 by and between Agri-Energy, LLC and TriplePoint

 

Appendix I-26



--------------------------------------------------------------------------------

Capital LLC, as amended by that certain First Amendment to Amended and Restated
Plain English Growth Capital Loan and Security Agreement dated as of June 29,
2012, the Second Amendment to Amended and Restated Plain English Growth Capital
Loan and Security Agreement dated as of December 11, 2013, and the Consent Under
and Third Amendment to Amended and Restated Plain English Growth Capital Loan
and Security Agreement of even date herewith and all other Loan Documents (as
defined in any Triplepoint Loan Documents) and all agreements, documents and
instruments executed and/or delivered in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable state or jurisdiction.

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

“VWAP” means the volume-weighted, average trading price of the listed
securities, calculated by dividing the total value by the total volume of
securities traded for the relevant period.

“2013 Warrants” means means the warrants issued by Gevo, Inc. from time to time
pursuant to the Common Stock Unit Warrant Agreement, dated December 16, 2013, by
and between Gevo, Inc. and American Stock Transfer & Trust Company, LLC, acting
as warrant agent (as amended, modified, supplemented or restated from time to
time, the “2013 Warrant Agreement”), and all other documents, instruments and
agreements evidencing or governing such warrants or providing for any other
right in respect thereof, each as amended, modified, supplemented or restated
from time to time in accordance with the 2013 Warrant Agreement.

 

Appendix I-27



--------------------------------------------------------------------------------

Exhibit A

[Form of]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement (as further defined below, as amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit and guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit A - 1



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

     

 

2.    Assignee[s]:   

 

     

 

      [for each Assignee, indicate [[Affiliate][Approved Fund] of [identify
Lender]][existing Lender][other Eligible Assignee]] 3.    Borrower:    GEVO,
INC. 4.    Administrative Agent:    WHITEBOX ADVISORS LLC, as the Administrative
Agent under the Loan Agreement 5.    Loan Agreement:            The Term Loan
Agreement, dated as of May [_], 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among GEVO, INC. a Delaware corporation (the “Borrower”),
the Guarantors named therein, the lenders party thereto from time to time (the
“Lenders”), and WHITEBOX ADVISORS LLC, as administrative agent for the Lenders
(in such capacity, “Administrative Agent”). 7.    Assigned Interest   

 

Facility

Assigned

  

Aggregate

Amount of

Commitments

for all

Lenders

  

Aggregate

Amount

of Loans

for all

Lenders

  

Amount of

Commitments

Assigned

  

Amount

of Loans

Assigned

  

Percentage of

Commitments

Assigned5

  

Percentage

of Loans

Assigned6

Loans

   $         $         $         $         %    %

 

5  Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders.

6  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders.

 

Exhibit A - 2



--------------------------------------------------------------------------------

Effective Date:                 , 20        [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[Signature Pages Follow]

 

Exhibit A - 3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]7 [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

7  Add additional signature blocks as needed.

 

Exhibit A - 4



--------------------------------------------------------------------------------

Consented to, Acknowledged and Accepted:   ADMINISTRATIVE AGENT   WHITEBOX
ADVISORS LLC, as Administrative Agent   By:  

 

  Name:  

 

  Title:  

 

  [BORROWER   GEVO, INC., a Delaware corporation, as Borrower   By:  

 

  Name:  

 

  Title:                                                                        
]8

 

 

8  Lenders to hold Minimum Loan Hold to Second Anniversary or Minimum Loan Hold
to Maturity unless, in each case, Borrower has consented thereto, which consent
shall not be unreasonably withheld or delayed.

 

Exhibit A - 5



--------------------------------------------------------------------------------

Annex 1

To Exhibit A — Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (iv) it has complied with
Section 10.6 of the Loan Agreement; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under Section 10.6 of the
Loan Agreement (subject to such consents, if any, as may be required under
Section 10.6 of the Loan Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Loan Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.6 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to

 

Exhibit A - 6



--------------------------------------------------------------------------------

purchase [the][such] Assigned Interest, (vii) if it is not already a Lender
under the Loan Agreement, attached to this Assignment and Acceptance is an
Administrative Questionnaire (in form acceptable to the Administrative Agent)
including, among others, the notice information for such Assignee[s] required in
Schedule II of the Loan Agreement, (viii) if required by the Loan Agreement, the
Administrative Agent has received the administrative fee required under
Section 10.6 of the Loan Agreement in connection herewith as of the Effective
Date, (ix) if applicable, attached to the Assignment and Acceptance is a duly
executed Non-Bank Certificate in the form of Exhibit H to the Loan Agreement,
and (x) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it appoints and authorizes Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves
(provided that the Assignor and Assignee agree that the Assignor shall receive
all amounts which have accrued to but excluding the Effective Date, and the
Assignee shall receive all amounts which have accrued starting on the Effective
Date and continuing thereafter).

3. [Conditions to Assignment. The Lenders are in compliance with all the terms
and provisions set forth in Sections 10.6(b)(i)(F) and (G) of the Loan Agreement
both before and after giving effect to the transactions contemplated under the
Assignment and Acceptance.]

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A - 7



--------------------------------------------------------------------------------

Exhibit B

[Form of]

RESPONSIBLE OFFICER’S CERTIFICATE

FOR THE PERIOD FROM             , 20            TO             , 20            

This certificate dated as of [            ] is prepared pursuant to Section 5.6
of that certain Term Loan Agreement dated as of May 9, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
among GEVO, INC., a Delaware corporation (“Borrower”), the lenders party thereto
(the “Lenders”), the guarantors party thereto (the “Guarantors”) and WHITEBOX
ADVISORS LLC, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined in this certificate,
capitalized terms that are defined in the Loan Agreement shall have the meanings
assigned to them by the Loan Agreement.

The undersigned, being the duly elected and qualified [Responsible Officer] of
Borrower, hereby certifies in such capacity that:

 

  (a) [Intentionally Omitted];

 

  (b) [The financial statements of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, have been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments) and fairly present in all material
respects the financial positions and results of operations of the Borrower and
its Subsidiaries covered thereby as of the dates and for the periods indicated
therein;]1

 

  (c) Set forth on Schedule 2 attached hereto is a list of all of the Patents
and Trademarks (in each case, to the extent not constituting Excluded Property),
for which an application has been filed during the fiscal quarter of the
Borrower just ended (and against which such recordings are required to be made
at the United States Patent and Trademark Office pursuant to Section 4.7(f) of
the Pledge and Security Agreement.

 

  (d) Set forth on Schedule 3 attached hereto is:

 

  (i) a list of names of all Foreign Subsidiaries and other Excluded
Subsidiaries (if any),

 

1  In the event that the Borrower is at the time required to file a Form
10-K/10-Q with the SEC, any such filing of a Form 10-K or 10-Q via its EDGAR
system (or any successor thereto) made within the timeframe within which the
Borrower is required to make such filing with respect to such period (including
any extensions thereof) shall satisfy the obligations of this clause (b) upon
Borrower’s delivery of notice (which may be electronic) to Administrative Agent
that such documents have been so filed).

 

Exhibit B - 1



--------------------------------------------------------------------------------

(ii) a list of all of the Foreign Subsidiaries (to the extent that at least one
of which is a direct Subsidiary of a Credit Party) organized within a single
foreign jurisdiction from which at least ten percent (10%) of the consolidated
revenues of Borrower and all of its Subsidiaries (for the period of four
consecutive fiscal quarters ending as of the end of the period to which such
financial statements delivered herewith relate) are derived,

(iii) to the extent that at least thirty five percent (35%) of the consolidated
revenues of Borrower and all of its Subsidiaries (for the period of four
consecutive fiscal quarters ending as of the end of the period to which such
financial statements delivered herewith relate) are derived from sales in
foreign jurisdictions, a list of each such foreign jurisdiction, with the
revenues derived from each jurisdiction (listed by amount and as a percentage of
the revenue of the Borrower and each of its Subsidiaries), and the Foreign
Subsidiaries organized under the laws of each of such jurisdictions (and
specifying whether such Foreign Subsidiary is a direct Subsidiary of a Credit
Party),

(iv) a list of each foreign jurisdiction from which at least ten percent
(10%) of the revenues of the Credit Parties (for the period of four consecutive
fiscal quarters ending as of the end of the period to which such financial
statements delivered herewith relate) are derived to the extent that any of the
Credit Party’s Intellectual Property is registered in such jurisdiction, and

[(v) to the extent that at least thirty five percent (35%) of the revenues of
Credit Parties (for the period of four consecutive fiscal quarters ending as of
the end of the period to which such financial statements delivered herewith
relate) are derived from sales in foreign jurisdictions in which any Credit
Party has registered its Intellectual Property, a list of each such foreign
jurisdiction, with the revenues derived from each jurisdiction (listed by amount
and as a percentage of the revenue of all of the Credit Parties (without giving
effect to any revenue of the Credit Parties’ Subsidiaries that are not Credit
Parties)), and the patents, trademarks or copyrights registered in each such
jurisdiction (and such other information regarding such Intellectual Property
upon the request of the Administrative Agent).]

 

  [(e) no Default or Event of Default has occurred and is continuing;]

 

  [(e) the following Default[s] or Event[s] of Default exist as of the date
hereof or have occurred since the date of the Borrower’s previous certification
to the Administrative Agent, if any, and the actions set forth below have been
or are being taken to remedy such circumstances:

                                     ;]

 

  [(f) no Credit Party has changed its legal name since the [Closing Date] other
than in compliance with the Loan Documents;]

 

  [(f) effective [insert date], [insert prior name of Credit Party] changed its
legal name to [insert new name of Credit Party];

 

Exhibit B - 2



--------------------------------------------------------------------------------

  [(g) no Credit Party has changed its jurisdiction or the location of its chief
executive office since the [Closing Date] other than in compliance with the Loan
Documents.]

 

  [(g) effective [insert date], [insert name of Credit Party] changed [its
jurisdiction][the location of its chief executive office] from [insert old
jurisdiction / location] to [insert new jurisdiction / location].]

[Signature Page Follows]

 

Exhibit B - 3



--------------------------------------------------------------------------------

IN WITNESS THEREOF, I have hereto signed my name to this Responsible Officer’s
Certificate as of [            ], 20[    ].

 

GEVO, INC.,

as Borrower

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit B - 4



--------------------------------------------------------------------------------

Exhibit C

PROPERTIES TO BE ENCUMBERED

The real property commonly known as 502 South Walnut Avenue, Luverne, MN 56156,
which is legally described as follows:

That part of the SW 1/4 of Section 10, Township 102 North Range 45 West, City of
Luverne, Rock County, Minnesota, described as follows:

Beginning at the South quarter corner of said Section 10; thence N 00 degrees 49
minutes 04 seconds E, assumed bearing, along the East line of said SW 1/4,
1506.67 feet to the South line of the Rail Road; thence S 63 degrees 42 minutes
09 seconds W, along said South line, 1771.37 feet to the Northwest corner of Lot
6 of SPECIAL INDUSTRY FIRST ADDITION, according to the recorded plat thereof, on
file in the Rock County Recorder’s Office; thence Southwesterly, along the East
line of said Lot 6, 498.74 feet, being a non-tangential curve concave to the
Southeast, having a central angle of 52 degrees 55 minutes 03 seconds, a radius
of 540.00 and a chord of 481.20 which bears S 26 degrees 36 minutes 45 seconds
W; thence S 00 degrees 09 minutes 14 seconds W, along said East line. 304.05
feet to the South line of said SW 1/4; thence N 89 degrees 35 minutes 50 seconds
E, along said South line, 1782.95 feet to the point of beginning.

AND

That part of the NE 1/4 of NW 1/4 of Section 15, Township 102 North, Range 45
West, City of Luverne, Rock County, Minnesota, described as follows:

Beginning at the North quarter corner of said Section 15; thence S 89 degrees 35
minutes 50 seconds W, assumed bearing, along the North line of said NE 1/4 of
the NW 1/4, 283.45 feet to a line parallel with and distant 283.44 feet West of
the East line of said NE 1/4 of the NW 1/4 and being the point of beginning of
the land to be described; thence continue S 89 degrees 35 minutes 50 seconds W,
along said North line of the NE 1/4 of the NW 1/4, 792.39 feet to the Northeast
corner of Lot 5 of SPECIAL INDUSTRY FIRST ADDITION, according to the recorded
plat thereof, on file in the Rock County Recorder’s Office; thence S 00 degrees
00 minutes 02 seconds W, along the East line of said Lot 5, 661.33 feet to the
South line of the N 1/2 of said NE 1/4 of the NW 1/4; thence N 89 degrees 21
minutes 39 seconds E, along said South line, 792.42 feet to the said line
parallel with and distant 283.44 feet West of the East line of NE 1/4 of the NW
1/4; thence N 00 degrees 00 minutes 02 seconds E, along said parallel line,
658.06 feet to the point of beginning.

Together with easement for the purpose of maintaining a sign, dated October 9,
1991 and filed October 16, 1991, in Document No. 129894.



--------------------------------------------------------------------------------

Exhibit D

Form of

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND

FIXTURE FILING

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IN
MINNESOTA IS LIMITED TO A DEBT AMOUNT OF $30,000,00.00 UNDER CHAPTER 287 OF
MINNESOTA STATUTES, PLUS AMOUNTS THAT ARE EXEMPT FROM OR NOT SUBJECT TO MORTGAGE
REGISTRY TAX OR WHICH ARE OBLIGATIONS OR INDEBTEDNESS UPON WHICH MORTGAGE
REGISTRY TAX HAS BEEN PAID.

THIS INSTRUMENT DRAFTED BY

AND WHEN RECORDED, RETURN TO:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attn: Paul C. Laudano

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND

FIXTURE FILING

This Mortgage, Assignment of Leases and Rents, Security Agreement, and Fixture
Filing, dated as of the 9 day of May, 2014, is made by Agri-Energy, LLC, a
Minnesota limited liability company, having an address of 502 South Walnut
Avenue, Luverne, MN 56156-2260 (“Mortgagor”) in favor of Whitebox Advisors LLC,
a Delaware limited liability company, in its capacity as administrative agent
for the benefit of the Secured Parties, having an address of 3033 Excelsior
Boulevard, Suite 300, Minneapolis, MN 55416 (“Mortgagee”).



--------------------------------------------------------------------------------

Section 1. Definitions. All initially capitalized terms used but not defined
herein shall have the meaning ascribed to such term in Appendix I of the Loan
Agreement. Each reference in this Mortgage to the following terms shall be
deemed to have the following meaning:

Administrative Agent: The Mortgagee in its capacity as agent under the Loan
Agreement and any successor agents pursuant to the Loan Agreement.

Credit Party: Gevo, Inc., a Delaware corporation, and each guarantor from time
to time party to the Loan Agreement.

Event of Default: Any event of default listed in Section 8 hereof.

Impositions: Any and all taxes, assessments, water and sewer charges, and other
charges of whatever nature which may at any time be assessed against, levied
upon or constitute a lien on the whole or any part of the Mortgaged Property, or
which otherwise might become a lien prior to this Mortgage or otherwise have
priority in the distribution of the proceeds of a judicial sale, and any and all
interest, costs or penalties with respect to any and all unpaid taxes,
assessments or charges.

Improvements: Except for the Excluded Property, any and all buildings and
improvements now or hereafter located on the Premises.

Lease: Except for the Excluded Property, the Existing Leases and each and every
agreement providing for use or occupancy of all or any part of the Mortgaged
Property, whether written or oral, whether now existing or hereafter arising,
and any and all amendments, renewals and extensions thereof.

Lessee: Any tenant pursuant to a Lease.

Licenses and Contracts: Any and all franchises, licenses, approvals and permits,
whether issued by a Governmental Authority or otherwise, and any and all
contracts, warranties and agreements relating to construction on the Premises or
any part thereof, or the use, management, operation or occupancy of the Premises
and Improvements or any part thereof or any business conducted thereon
(including, without limitation, any property management agreements or service
contracts).

Lenders: The lenders from time to time party to the Loan Agreement.

Loan(s): The loan(s) made by the Lenders to the borrower pursuant to the Loan
Agreement.

Loan Agreement: That certain Term Loan Agreement, dated of even date herewith,
by and among Gevo, Inc., a Delaware corporation, as borrower, the other Credit
Parties from time to time party thereto, the Lenders and Whitebox Advisors LLC,
as Administrative Agent, evidencing the Loan and any and all amendments,
restatements, supplements and modifications thereto.

Mortgage: This Mortgage, Assignment of Leases and Rents, Security Agreement, and
Fixture Filing and any and all amendments, restatements, supplements and
modifications hereof.

Mortgaged Property: The term “Mortgaged Property” as defined in Section 2
hereof.

Other Liable Party: Each and every person, corporation or other entity (other
than Mortgagor) now or hereafter liable, absolutely or contingently, for the
whole or any part of the Obligations.

 

- 2 -



--------------------------------------------------------------------------------

Permitted Encumbrances: The liens and encumbrances, if any, listed on Exhibit
“B” attached hereto and incorporated herein by reference and any real estate
taxes and assessments with respect to the Premises and Improvements to the
extent that the same are not yet due and payable.

Permitted Use: (a) The production of agricultural crops, isobutanol, ethanol and
their related byproducts iDG and DDG and any ancillary uses related to the
foregoing and (b) the research, development and production of chemicals and
fuels (including, without limitation, isobutanol, ethanol and their related
byproducts iDG and DDG), specialty materials, agriculatural crops and animal
feed, any business related to the foregoing and the license of intellectual
property and technology for the operations of such business.

Personal Property: Except for the Excluded Property, any and all fixtures,
machinery, equipment and other personal property of every kind, now or hereafter
located in or upon or affixed to the Premises or Improvements, or any part
thereof, or now or hereafter used or to be used in connection with any present
or future operation of the Premises or Improvements, or any part thereof, and
now owned or hereafter acquired by Mortgagor, or in which Mortgagor now or
hereafter has an interest, including, without limitation, any and all
(i) heating, lighting, incinerating, refrigerating, ventilating, air
conditioning, air cooling, lifting, fire extinguishing, plumbing, cleaning,
communications and power equipment and apparatus, (ii) gas, water and electrical
equipment, (iii) elevators, escalators, switchboards, engines, motors, tanks,
pumps, partitions, conduits, ducts and compressors, (iv) electrical and/or gas
appliances, incinerators, carpeting, furniture and furnishings, draperies, storm
windows and doors, and screens and awnings, and (v) Licenses and Contracts; and
any and all renewals of, replacements, accessions or additions to, substitutions
for and proceeds of any and all of the foregoing.

Premises: That certain parcel of land located at 502 South Walnut Ave, Luverne,
Minnesota, and more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference.

Proceeds: Except for the Excluded Property, any and all proceeds payable or paid
for or with respect to any or as a result of damage or loss to the Premises,
Improvements and Personal Property, or any part thereof, including, without
limitation, insurance proceeds, and all awards in connection with any
condemnation or other taking of the Premises, Improvements and Personal
Property, or any part thereof, or for conveyance in lieu thereof.

Property Insurance: The term “Property Insurance” as defined in Section 5.3.1
hereof.

Rents: Except for the Excluded Property, any and all rents and other payments of
every kind due or payable and to become due or payable to Mortgagor by virtue of
the Leases, or otherwise due or payable and to become due or payable to
Mortgagor as the result of any use, possession or occupancy of all or any part
of the Mortgaged Property.

Secured Parties: The Administrative Agent and each lender under the Loan
Agreement.

Security Deposits: Except for the Excluded Property, all tenant security
deposits, if any, held by or deposited with Mortgagor or Mortgagee in connection
with any of the Leases, whether in the form of cash, letter of credit or
otherwise.

Subordination Agreement: That certain Subordination Agreement dated as of the
date of this Mortgage by and between the Administrative Agent and TriplePoint
Capital LLC, recorded herewith.

UCC: means the Uniform Commercial Code as in effect from time to time in the
state where the Premises are located.

 

- 3 -



--------------------------------------------------------------------------------

Section 2. Granting Clause.

For consideration paid and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Mortgagor hereby
mortgages, warrants, grants, bargains, sells, conveys, transfers and assigns to
Mortgagee, its successors and assigns, forever, WITH POWER OF SALE, and
Mortgagor hereby grants to Mortgagee, its successors and assigns a security
interest in, the following described real and personal property, in each
instance:

(i) the Premises;

(ii) the Improvements;

(iii) the Personal Property;

(iv) any and all easements, rights of way, privileges, hereditaments and
appurtenances now or hereafter belonging to or inuring to the benefit of the
Premises and/or Improvements or any part thereof, all right, title and interest
of Mortgagor in and to the land lying within any street or roadway adjoining the
Premises or any part thereof, and all right, title and interest of Mortgagor in
and to any now or hereafter vacated streets or roads adjoining the Premises or
any part thereof,

(v) any and all issues, benefits and profits of the Premises and/or
Improvements;

(vi) the Leases, Rents and Security Deposits;

(vii) the Proceeds;

(viii) any and all records and books of account now or hereafter maintained by
Mortgagor in connection with the operation of the Premises, Improvements and
Personal Property or any part thereof; and

(ix) other than Excluded Property, all of Mortgagor’s right, title and interest
in and to any name under which the Premises and/or Improvements may at any time
be operated and any variation thereof and the goodwill of Mortgagor in
connection therewith.

All of which Premises, Improvements, Personal Property and other property hereby
granted, sold and conveyed, or intended so to be, are collectively referred to
as the “Mortgaged Property.”

TO HAVE AND TO HOLD the Mortgaged Property unto and to the use of Mortgagee, its
successors and assigns forever.

Section 3. Obligations Secured.

This conveyance is made to secure the Obligations of the Mortgagor pursuant to
the Loan Documents.

Section 4. Representations and Warranties.

4.1. There are no party wall agreements or easements across or affecting the
Mortgaged Property which have any Material Adverse Change upon the operation of
the Mortgaged Property;

 

- 4 -



--------------------------------------------------------------------------------

4.2. The Improvements are not located in a designated flood hazard area, as
defined in the Flood Disaster Protection Act of 1973 (P.L. 93-234), as amended;

4.3. Neither the making of the Loans nor Mortgagee’s acceptance of the Loan
Documents will subject Mortgagee to any claim for a brokerage commission,
finder’s fee or like charge by virtue of any action of Mortgagor.

Section 5. Mortgagor’s Covenants. The Mortgagor covenants and agrees with
Mortgagee as follows:

5.1. Title.

5.1.1 Mortgagor has (a) good and clear, record and marketable title in fee
simple to the Premises and Improvements, subject only to the Permitted
Encumbrances; and (b) good title to the Mortgaged Property, exclusive of the
Premises and Improvements and subject only to the Permitted Liens.

5.1.2 On the date hereof, Mortgagor shall cause to be delivered to Mortgagee, an
ALTA standard form of Mortgagee’s loan policy of title insurance with respect to
the Premises, insuring the lien of this Mortgage as a good and valid first lien
subject only to the Permitted Encumbrances, and containing such endorsements and
affirmative coverage as have been requested by or on behalf of Mortgagee in
writing prior to the recording hereof or as Mortgagee otherwise reasonably may
require.

5.2. Intentionally Omitted.

5.3. Insurance.

5.3.1 Mortgagor shall keep the Improvements continuously insured against loss by
fire and the risks covered under a so-called “extended coverage endorsement”
(including coverage against loss or damage caused by terrorist acts), flood,
explosion of boilers, heating apparatus and other pressure vessels, and such
other hazards, casualties and contingencies as Mortgagee from time to time
reasonably may require, in an amount equal to one hundred percent (100%) of the
replacement cost of the Improvements (the “Property Insurance”). The insurance
policy evidencing such coverage: (a) shall be endorsed with an agreed amount
endorsement, and (b) shall contain a deductible satisfactory to Mortgagee. The
amount of such insurance coverage shall be reviewed not less than annually and
increased whenever necessary so as to provide the required coverage.

5.3.2 Without limiting the provisions of Section 5.3.1 hereof, Mortgagor shall
comply with the requirements of Section 5.2 of the Loan Agreement, with respect
to maintenance of the Property Insurance.

5.3.3 If Mortgagee shall by any manner acquire title to the Mortgaged Property,
it shall thereupon become the sole and absolute owner of all insurance policies
held by or required hereunder to be delivered to Mortgagee, with the sole right
to collect and retain all unearned premiums and dividends thereon, and Mortgagor
shall only be entitled to a credit, in reduction of the then outstanding
indebtedness secured hereby, in the amount of the short rate cancellation
refund. Without limiting the generality of the foregoing, in the event of
foreclosure of this Mortgage or any transfer of title to the Mortgaged Property
to a third-party purchaser pursuant to the power(s) in this Mortgage granted
Mortgagee, Mortgagee shall be and is hereby authorized and empowered, for and in
the name or names and on behalf of Mortgagor and/or Mortgagee, and for the
purposes hereinafter set forth, shall be and is hereby made, constituted and

 

- 5 -



--------------------------------------------------------------------------------

appointed the true and lawful attorney-in-fact of Mortgagor (with full power of
substitution and revocation) in the name place and stead of Mortgagor, and in
the sole and uncontrolled discretion of said attorney, to surrender up the
policies of insurance covering the Mortgaged Property and any part thereof and
to collect any amounts due thereunder or, at its option, to transfer all right,
title and interest in and to said policies and the proceeds thereof to any
purchaser of the Mortgaged Property or any part thereof without obligation to
account therefor to any person claiming title to the Mortgaged Property;
provided, however, that any amounts received by Mortgagee under said policies by
way of refunds, dividends or otherwise, as aforesaid, shall be applied to the
payment of the Obligations, and any surplus shall be paid over as a surplus on
foreclosure. The foregoing appointment being coupled with an interest is
irrevocable.

5.4. [Intentionally Omitted.]

5.5. [Intentionally Omitted.]

5.6. Alterations and Additions.

5.7. Compliance with Permitted Encumbrances and Restrictions.

5.7.1 Mortgagor shall comply with all Permitted Encumbrances and all restrictive
covenants and other private restrictions, if any, applicable to the Mortgaged
Property, except to the extent failure to comply would not reasonably be
expected to result in a Material Adverse Change and would not reasonably be
expected to result in a claim for reversion or forfeiture of title to any of the
Premises or the Improvements.

5.8. Condemnation.

5.8.1 Forthwith upon the receipt by Mortgagor of notice of the institution of
any proceeding or negotiations for the taking of the Mortgaged Property, or any
material part thereof, in condemnation or by the exercise of the power of
eminent domain, Mortgagor shall give notice thereof to Mortgagee. Mortgagee may
appear in any such proceedings and participate in any such negotiations and may
be represented by counsel. Mortgagor, notwithstanding that Mortgagee may not be
a party to any such proceeding, will promptly give to Mortgagee copies of all
notices, pleadings, judgments, determinations and other papers received by
Mortgagor therein.

5.9. Alienation.

5.9.1 Except as may be permitted in the Loan Agreement and except for any
Permitted Liens, (a) Mortgagor shall not, directly or indirectly, sell, convey,
mortgage, pledge, hypothecate, encumber, lease, assign, grant any security
interest in or otherwise transfer the Mortgaged Property or any part thereof or
any interest therein or (b) directly or indirectly, permit any sale, conveyance,
mortgage, pledge, hypothecation, encumbrance, assignment, exchange or other
transfer of any legal, voting, equitable, or direct or indirect ownership
interest in the Mortgagor, in each instance without the prior written consent of
Mortgagee.

5.9.2 Without limiting the generality of the foregoing, Mortgagor will not
create, join or consent to any private restrictive covenant or other restriction
affecting the Mortgaged Property or any part thereof, without the prior written
consent of Mortgagee.

 

- 6 -



--------------------------------------------------------------------------------

5.10. Preservation of Easements, Licenses and Zoning

5.10.1 Except to the extent permitted by the Loan Agreement, Mortgagor, to the
extent reasonably within its control, shall maintain, preserve and renew (a) any
and all easements, rights of way, privileges and hereditaments now or hereafter
belonging or inuring to the benefit of the Premises and/or Improvements or any
part thereof, and (b) any and all Licenses and Contracts.

5.10.2 Without the prior consent of the Mortgagee, Mortgagor will not initiate,
create, join in or consent to any change of zoning with respect to the Mortgaged
Property or any part thereof.

5.11. Mortgagee’s Right to Pay or Perform Mortgagor’s Covenants.

If Mortgagor fails to pay, perform or observe any of Mortgagor’s covenants
contained in this Mortgage, Mortgagee, at its option, may procure insurance, pay
Impositions and any penalty and interest thereon, redeem the Mortgaged Property
or any part thereof from any tax sale, procure receipts, pay for labor and
materials, pay any claim, do maintenance or make repairs, retain and pay for
management and/or security, pay any and all liens and encumbrances and/or
otherwise disburse sums and/or take action as Mortgagee deems necessary or
appropriate (a) to cause compliance with Mortgagor’s covenants under this
Mortgage and/or (b) to protect Mortgagee’s interest and/or the Mortgaged
Property or any part thereof, and all amounts advanced by Mortgagee for the
payment thereof and all expenses so incurred by Mortgagee, unless otherwise
agreed in writing, shall be paid by Mortgagor to Mortgagee on demand of
Mortgagee, and until paid such amounts shall be added to the unpaid principal of
the Obligations, shall bear interest at the Default Rate, and the payment
thereof, together with such interest, shall be secured by the lien of this
Mortgage and the other Security Instruments. The failure of Mortgagee to take
any such action shall not render Mortgagee liable to Mortgagor or any third
party.

Section 6. Assignment of Leases and Rents.

6.1. Mortgagor does hereby transfer, assign and deliver unto Mortgagee, grant to
Mortgagee a security interest in, the Leases and the Rents and all right, title
and interest of Mortgagor in and to any and all guarantees of any of the Leases;
TO HAVE AND TO HOLD the Leases and the Rents and said guarantees, together with
all the rights, privileges and appurtenances now or hereafter in any way
belonging or pertaining thereto, unto Mortgagee, its successors and assigns,
forever, subject, however, to the terms and conditions hereinafter provided in
this Section 6.

6.2. Mortgagor hereby authorizes and empowers Mortgagee, with or without taking
possession of the Premises, to collect the Rents as the same shall become due,
and hereby irrevocably directs each and all of the Lessees and sublessees to pay
to Mortgagee, upon demand by Mortgagee, the Rents as may now be due or payable
and/or shall hereafter become due or payable; provided however, no such demand
shall be made by Mortgagee unless and until there shall have occurred an Event
of Default hereunder. Until such demand is made, Mortgagor shall have the
license to collect or continue to collect the Rents; upon such demand such
license shall cease.

6.2.1 Mortgagor’s right to collect or to continue to collect the Rents as
aforesaid, shall not authorize collection by Mortgagor of any installment of
rent or any other payment (exclusive of security deposits) more than one
(1) month in advance of the respective dates prescribed in the Leases or
otherwise for the payment thereof without the written consent of Mortgagee; and

6.2.2 No lessee, sublessee, tenants or other occupant of the Mortgaged Property
making any payment to Mortgagee pursuant to this Section 6 shall be under any
obligation to inquire into or determine the actual existence of any default
claimed by Mortgagee.

 

- 7 -



--------------------------------------------------------------------------------

6.3. Mortgagee shall be and hereby is authorized and empowered, for and in the
name or names and on behalf of Mortgagor and/or Mortgagee, and for the purposes
hereinafter set forth, shall be and hereby is made, constituted and appointed
the true and lawful attorney-in-fact of Mortgagor (with full power of
substitution and revocation) and in the name, place and stead of Mortgagor, and
in the sole and uncontrolled discretion of said attorney, to cause the
assignment to Mortgagee of any Lease which has not been so assigned after
request therefor by Mortgagee. The foregoing appointment, being coupled with an
interest, is irrevocable until the Obligations are paid and otherwise satisfied
in full.

6.4. The provisions of this Section 6 and the powers granted to Mortgagee under
Section 9 hereof shall in no respect operate to place upon Mortgagee any
responsibility or obligation to take any action whatsoever with respect to the
operation, control, care, management or repair of the Mortgaged Property and
that any action taken or failure or refusal to act by Mortgagee shall be at
Mortgagee’s election and without any liability on its part.

Section 7. Security Agreement.

7.1. This Mortgage also shall constitute a security agreement, financing
statement, and fixture filing within the meaning of the UCC, and is to be filed
or recorded in the office where a mortgage on the Premises would be filed or
recorded.

7.2. Mortgagor warrants and covenants that:

7.2.1 Except for the security interest granted hereby and except for the
Permitted Liens, Mortgagor is, or upon acquiring rights in any of the Mortgaged
Property will be, the owner of the Mortgaged Property free from any other lien,
security interest or encumbrance; and Mortgagor will defend the security
interest of the Mortgagee in the Mortgaged Property against claims and demands
of all persons at any time claiming the same or any interest therein; and

7.2.2 Except for the Permitted Liens, no financing statement covering any
Mortgaged Property is on file in any public office, and at the request of
Mortgagee and as applicable, Mortgagor will join with Mortgagee in executing one
or more financing statements pursuant to the UCC in form satisfactory to
Mortgagee and will pay the cost of filing or recording the same in all public
offices wherever filing or recording is deemed by Mortgagee to be necessary or
desirable.

7.3. Mortgagor hereby authorizes Mortgagee to file financing and continuation
statements with respect to the Mortgage Property without the signature of
Mortgagor whenever lawful.

7.4. The Personal Property will be kept at the Premises, and until installed
will be suitably and safely stored thereon.

7.5. Mortgagor will not remove or permit to be removed from the subject property
any of the Personal Property without the prior written consent of Mortgagee
unless the same is immediately replaced with fixtures, chattels or articles of
personal property, as the case may be, of a quality, value and utility equal or
superior to those which they replace and which are unencumbered except for the
Permitted Liens. All such replacements, renewals and additions shall become and
be immediately subject to the security interest of this Mortgage and be covered
thereby.

7.6. Mortgagor, from time to time, on request of Mortgagee, shall deliver to
Mortgagee an inventory of the Personal Property in reasonable detail, including
an itemization of all items leased to Mortgagor or subject to conditional bill
of sale, security agreement or other title retention agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 8. Events of Default.

The occurrence of any “Event of Default” under the Loan Agreement shall
constitute an Event of Default hereunder.

Section 9. Remedies.

9.1. Statutory Provisions.

9.1.1 To ensure the maximum degree of flexibility of the Loan Documents under
Minnesota law, the applicable provisions of Minnesota law shall take precedence
over the provisions of this Mortgage, but Minnesota law shall not invalidate or
render unenforceable any other provision of this Mortgage that can be fairly
construed in a manner consistent with Minnesota law. Without in any way limiting
any of the Mortgagee’s rights, remedies, powers and authorities provided in this
Mortgage or otherwise, and in addition to all of such rights, remedies, powers
and authorities, Mortgagee shall also have all rights, remedies, powers and
authorities permitted to the holder of a mortgage under Minnesota law. If any
provision of this Mortgage shall grant to Mortgagee any rights, remedies, powers
or authorities upon an Event of Default that remains uncured which are more
limited than what would be vested in Mortgagee under Minnesota lawin the absence
of such provision, Mortgagee shall have such rights, remedies, powers and
authorities that would be otherwise vested in it under Minessota law. Without
limitation, all expenses (including attorneys’ fees and costs) incurred by
Mortgagee to the extent reimbursable under Minnesota law, whether incurred
before or after any judgment of foreclosure, shall be added to the Obligations
and included in the judgment of foreclosure.

9.1.2 To the extent permitted by applicable law, Mortgagor releases and waives
all rights under the homestead and exemption laws of the State of Minnesota. To
the extent permitted by applicable law, Mortgagor waives any and all rights of
redemption from sale under any order of foreclosure of this Mortgage, or other
rights of redemption, which may run to Mortgagor.

9.2. Rights Upon Default.

Upon the occurrence of any Event of Default, Mortgagee, in addition to the
remedies provided above, shall have each and every of the following rights and
remedies, all of which rights and remedies shall be cumulative and not exclusive
and in addition to any and all other rights and/or remedies granted to Mortgagee
under this Mortgage or any of the other Loan Documents:

9.2.1 Mortgagee shall have the right forthwith, at its election, to accelerate
the indebtedness secured hereby in accordance with the terms of the Loan
Agreement and commence proceedings to foreclose this Mortgage and/or exercise
any and all rights and remedies available to it at law or in equity.

9.2.2 Mortgagee shall have the right forthwith, at its election, and without
further notice or demand (except as otherwise specifically provided in this
Mortgage or the other Loan Documents) and without the commencement of any action
to foreclose this Mortgage or exercise any power of sale Mortgagee may have
under this Mortgage, to enter immediately upon and take possession of the
Mortgaged Property, or any part thereof, without further consent or assignment
by Mortgagor, and to do, execute and perform any act, deed, matter or thing
whatsoever that ought to be done, executed and performed in and about or with
respect to the Mortgaged Property and the leasing, management, or operation
thereof as fully as Mortgagor might do, including, without limitation, the right
to institute summary proceedings against any Lessee who shall fail to comply
with the provisions of the applicable

 

- 9 -



--------------------------------------------------------------------------------

Lease, with the right to lease the Mortgaged Property, or any part thereof, and
to collect and receive all of the Rents, issues and profits, and all other
amounts past due or to become due to Mortgagor by reason of its ownership of the
Mortgaged Property and to apply the same, after the payment of all necessary
charges and expenses in connection with the operation of the Mortgaged Property
(including, without limitation, any managing agent’s commission, at the option
of Mortgagee), on account of the Obligations. If Mortgagor or any other person
claiming by, through or under it, (other than any Lessee whose tenancy Mortgagee
has agreed not to disturb or whose tenancy Mortgagee, in its sole and
uncontrolled discretion, is willing not to disturb) are occupying all or any
part of the Mortgaged Property, it is hereby agreed that Mortgagor and such
other persons shall either immediately surrender possession of the Mortgaged
Property to Mortgagee and vacate the premises so occupied or pay a reasonable
rental for the use thereof, monthly in advance, to Mortgagee.

9.2.3 Mortgagee shall have the right to seek the immediate appointment by any
court of competent jurisdiction of a receiver for the Mortgaged Property and the
business of Mortgagor in connection therewith and of the Rents and profits
arising therefrom, which receiver shall be entitled to immediate possession of
the entire Mortgaged Property, whether or not occupied by Mortgagor. Mortgagor
does hereby irrevocably consent to such appointment. Mortgagee shall be entitled
to the appointment of such a receiver as a matter of right without consideration
of the value of the Mortgaged Property or other security for the Obligations or
the solvency of any person or corporation liable for the payment thereof. If
Mortgagor is then in possession of the Mortgaged Property or any part thereof,
Mortgagor shall immediately, upon the appointment of such receiver, vacate the
Mortgaged Property or such part thereof, as the case may be, or pay a reasonable
rental for the use thereof during such receivership, the amount of such rental
to be agreed upon between said receiver and Mortgagor or to be fixed by the
court in which said receiver shall have been appointed; and the relationship
between said receiver and Mortgagor shall be that of landlord and tenant.

9.3. Mortgagee’s Right to Release and Negotiate.

Without affecting the liability of Mortgagor or any Other Liable Party (except
any person expressly released in writing), and without affecting any lien or
other security not expressly released in writing, Mortgagee, at any time and
from time to time, either before or after maturity of the Loan Agreement,
irrespective of whether any Default then exists and without notice or consent,
may do any one or more of the following:

(a) release any person liable for payment of or performance of any or all of the
Obligations;

(b) make any agreement extending the time, or otherwise altering the terms of
payment of the Obligations or any part thereof, or modifying or waiving any of
the Obligations, or subordinating, modifying or otherwise dealing with the lien
or liens securing payment of the Obligations;

(c) exercise or refrain from exercising or waive any right Mortgagee may have;

(d) accept additional security of any kind;

(e) release or otherwise deal with any property, real or personal, securing the
Obligations or any part thereof, including all or any part of the Mortgaged
Property; and

(f) in the event of any conveyance of Mortgagor’s interest in the Mortgaged
Property to parties not appearing in this instrument, deal with such successor
or successors in interest with reference to this Mortgage and the Obligations
secured hereby, either by way of forbearance on the part of

 

- 10 -



--------------------------------------------------------------------------------

Mortgagee or extension of the time of payment of the Loans and all other
obligations under the Loan Documents or any other sum forming part of the
Obligations, or otherwise, without in any way modifying or affecting the
conveyance under this Mortgage or the original liability of Mortgagor for the
Obligations, either in whole or in part. Nothing in this subsection, however,
shall be deemed a consent by Mortgagee to the conveyance by Mortgagor of any
interest in the Mortgaged Property.

9.4. Mortgagor to Surrender Possession.

In the event of any sale of the Mortgaged Property under the provisions hereof,
Mortgagor shall forthwith surrender possession thereof to the purchaser. Upon
failure to do so, Mortgagor shall thereupon be a tenant at sufferance of such
purchaser, and upon its failure to surrender possession of the Mortgaged
Property upon demand, such purchaser, his heirs, legal representatives,
successors or assigns, shall be entitled to institute and maintain an
appropriate action for possession of the Mortgaged Property.

9.5. UCC. Upon the occurrence of any Event of Default, Mortgagee shall have and
may exercise all of the rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing:

(a) Mortgagee, at its option, pursuant to the applicable provisions of Article 9
of the UCC, may proceed as to both the real and personal property covered by
this Mortgage in accordance with its rights and remedies in respect of said real
property, in which event (i) the other provisions of the UCC shall not apply to
disposition of the Personal Property, Proceeds, Leases, Rents and/or Security
Deposits , and (ii) the sale of the Personal Property, Proceeds, Leases, Rents
and/or Security Deposits in conjunction with and as one parcel with said real
estate shall be deemed to be a commercially reasonable manner of sale; or

(b) Mortgagee, at its option, may proceed as to the Personal Property, Proceeds,
Leases, Rents and/or Security Deposits separately from said real property, in
which event the requirement of reasonable notice shall be met by mailing notice
of the sale, postage prepaid, to Mortgagor or any other person entitled thereto
at least ten (10) days before the time of the sale or other disposition of any
of the Personal Property, Proceeds, Leases, Rents and/or Security Deposits.

9.6. Waiver of Marshalling, Rights of Redemption, Homestead and Valuation.

(a) Mortgagor, for itself and for all persons hereafter claiming through or
under it or who may at any time hereafter become holders of liens junior to the
lien of this Mortgage, hereby expressly waives and releases all rights to direct
the order in which any of the Mortgaged Property shall be sold in the event of
any sale or sales pursuant hereto and to have any of the Mortgaged Property
and/or any other property now or hereafter constituting security for any of the
indebtedness secured hereby marshalled upon any foreclosure of this Mortgage or
of any other security for any of said indebtedness.

(b) To the fullest extent permitted by law, Mortgagor, for itself and all who
may at any time claim through or under it, hereby expressly waives, releases and
renounces all rights of redemption from any foreclosure sale, all rights of
homestead, exception, monitoring, reinstatements, forbearance, appraisement,
valuation, stay and all rights under any other laws which may be enacted
extending the time for or otherwise affecting enforcement or collection of the
Obligations, the debt evidenced thereby, or this Mortgage.

 

- 11 -



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

10.1. Notices. Any notice, demand, request, instruction, document, or other
communication to be given under or in connection with this Mortgage shall be
given in accordance with the provisions of the Loan Agreement.

10.2. Captions. The captions in this Mortgage are for convenience and reference
only and do not define, limit or describe the scope of the provisions hereof.

10.3. Modifications. The provisions of this Mortgage may be modified or
terminated only in a writing signed by Mortgagor and Mortgagee.

10.4. Non-Waiver. Mortgagee shall not be deemed to have waived or amended any of
its rights or remedies under any of the Loan Documents unless such waiver or
amendment be in writing and signed by it. No delay or omission on the part of
Mortgagee in exercising any such right or remedy shall operate as a waiver of
such right or remedy or any other right or remedy. A waiver on any one occasion
shall not be construed as a bar to or a waiver of the same right or remedy on
any future occasion. Without limiting the generality of the foregoing, the
acceptance by Mortgagee of any sum after the occurrence of any Event of Default
shall not constitute a waiver of the right to require prompt performance of all
of the covenants and conditions contained in the Loan Documents. The acceptance
by Mortgagee of any sum less than the sum then due shall be deemed an acceptance
on account only and shall not constitute a waiver of the obligation of Mortgagor
to pay the entire sum then due, and Mortgagor’s failure to pay said entire sum
due shall be and continue to be an Event of Default notwithstanding such
acceptance of such lesser amount on account, and Mortgagee shall be entitled at
all times thereafter to exercise all rights and remedies conferred upon it
following an Event of Default, notwithstanding the acceptance by Mortgagee
thereafter of future sums on account.

10.5. Cumulative Nature of Rights and Remedies. The rights and remedies provided
Mortgagee in the Loan Documents and any of them, or otherwise available by law,
shall be cumulative and may be exercised concurrently or successively. Any one
or more of such rights or remedies may be exercised by Mortgagee, at its option,
without regard to the adequacy of its security.

10.6. Limitation of Third-Party Rights. The Mortgagor and Mortgagee do not
intend the benefits of any one or more of the Loan Documents to inure to, or
otherwise exist for, the benefit of any third party who has a contractual
relationship with Mortgagor, who is a creditor of Mortgagor with respect to the
Mortgaged Property, or any part thereof, or who otherwise succeeds to
Mortgagor’s interest or rights, and none of the Loan Documents shall be
construed to make or render Mortgagee liable to any materialman, supplier,
contractor, subcontractor, successor in title to the Mortgaged Property, or any
part thereof, or any Lessee, or for debts or claims accruing to any such persons
against Mortgagor. Notwithstanding anything contained in any of the Loan
Documents, or any conduct or course of conduct by Mortgagor or Mortgagee or
both, whether before or after signing this Mortgage, none of the Loan Documents
shall be construed as creating any right, claim or cause of action against
Mortgagee, or any of its officers, directors, agents or employees, in favor of
any materialman, supplier, contractor, subcontractor, successor in title to the
Mortgaged Property, or any part thereof, or any Lessee or to any other person,
corporation or other entity, other than Mortgagor.

10.7. Interpretation. Mortgagor acknowledges that Mortgagor, Mortgagee and their
respective counsel have reviewed and revised the Loan Documents and agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of the Loan
Documents.

 

- 12 -



--------------------------------------------------------------------------------

10.8. Assignability of Mortgagee’s Interest. Mortgagee may assign, negotiate, or
pledge all or any portion of its rights under the Loan Agreement to the extent
permitted by the Loan Agreement and, in case of such assignment, Mortgagor shall
accord full recognition thereto.

10.9. Integration. The Loan Documents reflect the entire agreement between
Mortgagor and Mortgagee. Except for governing law, including without limitation
Section 10.12 of this Mortgage, to the extent there is a conflict between the
provisions of this Mortgage and the provisions of the Loan Agreement, the terms
and provisions of the Loan Agreement shall prevail.

10.10. Singular Includes Plural. Every word herein purporting to the neuter
gender only shall extend to and include males and females and every word herein
importing the singular number only shall be construed to extend to and include
the plural number also.

10.11. Severability. In the event any term or provision of this Mortgage or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Mortgage or the application of
such term or provision to persons or circumstances other than those to which it
is held invalid or unenforceable, shall be valid and enforceable to the fullest
extent permitted by law.

10.12. Governing Law. This Mortgage and the other Loan Documents shall be
construed in accordance with and governed by the laws of the State of New York
in the United States of America, without resort to that state’s conflict of laws
rules, except that the creation, perfection and enforcement of the lien of this
Mortgage shall be governed by the laws of the State of Minnesota.

10.13. Incorporation of Exhibits. All Exhibits referred to in this Mortgage are
by such references fully incorporated herein.

10.14. Successors and Assigns Bound. This Mortgage shall inure to the benefit of
and be binding on the successors and assigns of Mortgagee and the heirs, legal
representatives, successors and assigns of Mortgagor; provided, however, the
foregoing shall not be deemed to allow any assignment by Mortgagor in violation
of the terms hereof.

10.15. Waiver of Right to Trial by Jury. MORTGAGOR AND, BY ITS ACCEPTANCE
HEREOF, MORTGAGEE HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS MORTGAGE,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS MORTGAGE (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT EITHER MORTGAGOR OR MORTGAGEE MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

- 13 -



--------------------------------------------------------------------------------

10.16. Release. Upon full payment and performance of the Obligations (other than
contingent indemnification Obligations) and termination of the Commitments,
Mortgagee shall release this Mortgage. Mortgagor shall pay Mortgagee’s actual
reasonable costs incurred in releasing this Mortgage.

Section 11. Minnesota Law Provisions

11.1. Inconsistencies. In the event of any inconsistencies between the terms and
conditions of this Section 11 and the other provisions of this Mortgage and
other Loan Documents, or to the extent, and only to the extent, any of the
provisions in this Section 11 conflict with, or are ambiguous when read together
with, any of the provisions of this Mortgage, the provisions of this Section 11
shall govern. The provisions of this Section 11 are intended to supplement and
not replace or limit the remedies and other terms and provisions contained in
the Mortgage and other Loan Documents except to the event necessary to comply
with Minnesota law.

11.2. Mortgage Registry Tax. Mortgagor agrees to pay, or to promptly reimburse
Mortgagee for the payment of, the amount of the mortgage registry tax payable
with respect to and upon the recording of this Mortgage in accordance with
Minnesota Statutes Section 287.03.

11.3. Fixture Financing Statement. This Mortgage shall be deemed to be a fixture
financing statement within the meaning of the UCC and for such purpose, the
following information is given:

 

Name and address of Debtor:   

Agri-Energy, LLC

502 South Walnut Avenue

Luverne, MN 56156-2260

Type of organization:    Limited liability company Jurisdiction of organization:
   Minnesota Organizational ID No.    5711-LLC Name and address of Secured Party
   Whitebox Advisors LLC Description of the types (or items) of property covered
by this Financing Statement:    The property and collateral described in Section
2 which is subject to the UCC Description of real estate to which the collateral
is attached or upon which it is or will be located:    Those certain tracts of
land, described on Exhibit A Record owner of real estate to which the collateral
is attached or upon which it is or will be located    Agri-Energy, LLC

Some of the above-described collateral is or is to become fixtures upon the
above described real estate and this Mortgage is to be filed for record in the
public real estate records of the county or counties in which the fixtures are,
or are to be, located.

11.4. Remedies of Mortgagee; Mortgage Foreclosure. Mortgagor does hereby grant
and confer upon Mortgagee the fullest rights and remedies available for
foreclosure of this Mortgage by action or by advertisement pursuant to Minnesota
Statutes Chapters 580, 581 and 582, as said statutes may be amended from time to
time, and pursuant to other applicable Minnesota laws and statutes, as amended,
governing and authorizing mortgage foreclosures by action and by advertisement
including, but not limited to, a grant to Mortgagee of the power of sale; and
the power of sale granted Mortgagee in this

 

- 14 -



--------------------------------------------------------------------------------

Mortgage shall include, without limitation, the power of sale required to
permit, at Mortgagee’s option, lawful foreclosure of this Mortgage by
advertisement in accordance with the statutes then made and provided. Upon the
occurrence of an Event of Default and at any time thereafter until such Event of
Default is cured, Mortgagee may, at its option, exercise any or all of the
following rights and remedies:

11.4.1 Foreclose this Mortgage by judicial action or advertisement, and
Mortgagor hereby authorizes Mortgagee to do so, power being herein expressly
granted to sell any or all of the Mortgaged Property at public auction and to
convey the same to the purchaser, in fee simple, pursuant to the statutes of
Minnesota, or

11.4.2 proceed under the UCC and exercising such rights and remedies as may be
provided to a secured party by the UCC with respect to all or any portion of the
Mortgaged Property which are fixtures or personal property.

In the event of a sale under this Mortgage, whether by virtue of judicial
proceedings or advertisement or otherwise, the Mortgaged Property may, at the
option of Mortgagee, be sold as an entirety or in such other manner and order as
Mortgagee in its sole discretion may elect.

11.5. Assignment of Rents and Leases; Receiver. The Mortgage constitutes an
assignment of leases and rents within the meaning of Minnesota Statutes Sections
559.17 Subd. 2 and 576.25 Subd. 5, and is intended to comply fully with the
provisions thereof, and to afford Mortgagee, the rights and remedies of a
secured lender under those statutes. The receiver shall have all the rights,
powers and remedies as provided under any applicable statute or law, including
without limitation the powers of a limited receiver as set forth in Minnesota
Statutes Sections 576.25, subd. 5 and 576.29. The exercise by Mortgagee of the
statutory remedies referenced in this paragraph shall not constitute Mortgagee a
“lender-in-possession” under Minnesota law. Notwithstanding anything apparently
to the contrary in the Loan Documents, all Rents collected by Mortgagee or any
receiver of the Mortgaged Property subsequent to the occurrence of an Event of
Default will be held and applied in the following order:

11.5.1 First, as provided in Minnesota Statutes § 576.25, Subd. 5.

11.5.2 Thereafter, prior to any non-judicial foreclosure sale of the Mortgaged
Property, or prior to the entry of a decree of foreclosure in an action to
foreclose this Mortgage, to Mortgagee for the payment of the Obligations, but no
such payment made after the acceleration of all or any of the Obligations will
affect such acceleration unless such payment is sufficient to reinstate this
Mortgage under Minnesota Statutes §580.30.

11.5.3 Thereafter as follows:

(i) If the purchaser at the foreclosure sale is not Mortgagee, first to
Mortgagee to the extent of any deficiency remaining after application of the net
sale proceeds to repay the Obligations, second to the purchaser as a credit to
the redemption price, but if the Mortgaged Property is not redeemed, then to the
purchaser of the Mortgaged Property.

(ii) If the purchaser at the foreclosure sale is Mortgagee, to Mortgagee to the
extent of any deficiency remaining after application of the net sale proceeds to
repay the Indebtedness and the balance to be retained by Mortgagee as a credit
to the redemption price, but if the Mortgaged Property is not redeemed, then to
Mortgagee, whether or not such deficiency exists.

 

- 15 -



--------------------------------------------------------------------------------

11.5.4 The rights and powers of Mortgagee and receivers under this Mortgage and
the application of Rents under this paragraph shall continue until expiration of
the redemption period from any foreclosure sale, whether or not any deficiency
remains after a foreclosure sale.

11.5.5 If Mortgagee makes any advances to a receiver, or otherwise for the
benefit of the Mortgaged Property, such advances shall become indebtedness
secured by this Mortgage.

11.6. Maturity. The original maturity date for the indebtedness evidenced by the
Loan Agreement secured by this Mortgage is March 15, 2017.

11.7. Non-Agricultural Use. Mortgagor represents and warrants that as of the
date of this Instrument, other than as set forth on Exhibit C (or as the
Mortgaged Property is used under the terms of the leases identified on Exhibit
C), the Mortgaged Property is not an “agricultural use” as defined in Minnesota
Statutes § 40A.02, Subd. 3 and is not used for agricultural purposes.
[Discussing with Local counsel]

11.8. Future Advances.

(a) To the extent that this Mortgage secures future advances, the amount of such
advances is not currently known. The acceptance of this Mortgage by Mortgagee,
however, constitutes an acknowledgment that Mortgagee is aware of the provisions
of Minn. Stat. §287.05, Subd. 5, and intends to comply with the requirements
contained therein.

(b) The maximum principal amount of indebtedness secured by this Mortgage at any
one time, excluding any amounts constituting an “indeterminate amount” under
Minn. Stat. § 287.05, Subd. 5, and excluding advances made by the Mortgagee in
protection of the Mortgaged Property or the lien of this Mortgage, shall be
Thirty Million and 00/100 Dollars ($30,000,000.00).

(c) The representations contained in this Section are made solely for the
benefit of county recording authorities in determining the mortgage registry tax
payable as a prerequisite to the recording of this Mortgage. Mortgagor
acknowledges that such representations do not constitute or imply an agreement
by the Mortgagee to make any future advances to Mortgagor.

Section 12. Subordination Agreement

Notwithstanding anything herein to the contrary, the security interest,
mortgage, assignment, and lien granted pursuant to this Mortgage and the
exercise of any right or remedy hereunder are subject to the provisions of the
Subordination Agreement. Except for governing law, including without limitation
Section 10.12 of this Mortgage, in the event of any conflict between the terms
of this Mortgage and the Subordination Agreement, the terms of the Subordination
Agreement shall govern and control at any time the Subordination Agreement is in
effect.

[Remainder of page is intentionally blank. Signature page follows.]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed, under
seal, by its proper officer, hereunto duly authorized, as of the date first
above written.

 

Agri-Energy, LLC By:  

 

Name:   Title:  

STATE OF                                 

 

                                                     , ss   
                                                     , 2014

On this             day of             , 2014, before me, the undersigned notary
public, personally appeared             , proved to me through satisfactory
evidence of identification, which was             , to be the person whose name
is signed on the preceding or attached document, as             of Agri-Energy,
LLC a Minnesota limited liability company, and acknowledged to me that he/she
signed it voluntarily for its stated purpose.

 

 

Notary Public

  Print Name:   My Commission Expires:                              

[Signature page to Mortgage, Assignment of Leases and Rents,

Security Agreement, and Fixture Filing]



--------------------------------------------------------------------------------

Exhibit A

Legal Description

That part of the SW 1/4 of Section 10, Township 102 North, Range 45 West, City
of Luverne, Rock County, Minnesota, described as follows:

Beginning at the South quarter corner of said Section 10; thence N 00 degrees 49
minutes 04 seconds E, assumed bearing, along the East line of said SW 1/4,
1506.67 feet to the South line of the Rail Road; thence S 63 degrees 42 minutes
09 seconds W, along said South line, 1771.37 feet to the Northwest corner of Lot
6 of SPECIAL INDUSTRY FIRST ADDITION, according to the recorded plat thereof, on
file in the Rock County Recorder’s Office; thence Southwesterly, along the East
line of said Lot 6, 498.74 feet, being a non-tangential curve concave to the
Southeast, having a central angle of 52 degrees 55 minutes 03 seconds, a radius
of 540.00 and a chord of 481.20 which bears S 26 degrees 36 minutes 45 seconds
W; thence S 00 degrees 09 minutes 14 seconds W, along said East line. 304.05
feet to the South line of said SW 1/4; thence N 89 degrees 35 minutes 50 seconds
E, along said South line, 1782.95 feet to the point of beginning.

AND

That part of the NE 1/4 of NW 1/4 of Section 15, Township 102 North, Range 45
West, City of Luverne, Rock County, Minnesota, described as follows:

Beginning at the North quarter corner of said Section 15; thence S 89 degrees 35
minutes 50 seconds W, assumed bearing, along the North line of said NE 1/4 of
the NW 1/4, 283.45 feet to a line parallel with and distant 283.44 feet West of
the East line of said NE 1/4 of the NW 1/4 and being the point of beginning of
the land to be described; thence continue S 89 degrees 35 minutes 50 seconds W,
along said North line of the NE 1/4 of the NW 1/4, 792.39 feet to the Northeast
corner of Lot 5 of SPECIAL INDUSTRY FIRST ADDITION, according to the recorded
plat thereof, on file in the Rock County Recorder’s Office; thence S 00 degrees
00 minutes 02 seconds W, along the East line of said Lot 5, 661.33 feet to the
South line of the N 1/2 of said NE 1/4 of the NW 1/4; thence N 89 degrees 21
minutes 39 seconds E, along said South line, 792.42 feet to the said line
parallel with and distant 283.44 feet West of the East line of NE 1/4 of the NW
1/4; thence N 00 degrees 00 minutes 02 seconds E, along said parallel line,
658.06 feet to the point of beginning.

Together with easement for the purpose of maintaining a sign, dated October 9,
1991 and filed October 16, 1991, in Document No. 129894.

 

Exhibit A



--------------------------------------------------------------------------------

Exhibit B

Permitted Encumbrances

1. Those exceptions from coverage set forth on Schedule B – Part I of the Loan
Policy of Title Insurance issued by Fidelity National Title Insurance Company to
Mortgagee in connection with closing the Loans secured by this Mortgage and
dated as of the date of recording this Mortgage.

2. Any and all renewals, extensions, or replacements of the unrecorded farm
leases burdening the property as of the Closing Date, which will be on
substantially similar terms and conditions as the existing unrecorded farm
leases.

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

Agricultural Use

 

  1. Farm Lease dated April 24, 2014, by and between Agri-Energy, LLC, as
lessor, and Loren Fick, as lessee, whereby Agri-Energy, LLC leases to Loren Fick
sixteen acres of ground for growing crops at the location described as part of
the Southwest Quarter (SW  1⁄4) of Section Ten (10) in Township One Hundred Two
(102) North, of Range Forty-five (45) West of the 5th P.M., lying south of the
right of way of the Minnesota Southern Railroad, f/k/a Chicago, Northwestern
Railroad, except for two tracts mentioned therein, which may be extended,
amended, restated, supplemented or otherwise modified from time to time.

 

  2. Farm Lease dated April 24, 2014, by and between Agri-Energy, LLC, as
lessor, and Loren Fick, as lessee, whereby Agri-Energy, LLC leases to Loren Fick
twelve acres of ground for growing crops at the location described as that part
of the North Half of the Northeast Quarter of the Northwest Quarter
(N1/2-NE1/4-NW1/4) of Section Fifteen (15), Township 102 North, Range 45 West of
the 5th P.M., Rock County, Minnesota, which may be extended, amended, restated,
supplemented or otherwise modified from time to time.

 

Exhibit C



--------------------------------------------------------------------------------

Exhibit E

[Form of]

TERM NOTE

 

$                                                                

[New York, New York]

[Date]

FOR VALUE RECEIVED, the undersigned, GEVO, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay [            ] (or its registered assigns)
(the “Lender”) on the Maturity Date (as defined in the Loan Agreement referred
to below) in accordance with the provisions of the Loan Agreement (as
hereinafter defined), the outstanding principal amount of each Loan from time to
time made by the Lender to the Borrower in lawful money of the United States and
in immediately available funds. The Borrower further agrees to pay interest in
like money at such office specified in Section 2.11 of the Loan Agreement on the
unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.6 of such Loan Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date
and amount of the Loan of the Lender outstanding under the Loan Agreement and
the date and amount of each payment or prepayment of principal hereof, and such
recordation shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of the Lender to make
any such recordation (or any error in such recordation) shall not affect the
obligations of the Borrower hereunder or under the Loan Agreement.

This Note is one of the Notes referred to in the Term Loan Agreement, dated as
of May 9, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrower, the Guarantors named therein, the lenders party thereto from time to
time (the “Lenders”), and WHITEBOX ADVISORS LLC, as administrative agent for the
Lenders, is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. Terms used herein
which are defined in the Loan Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires. This Note may
be prepaid in whole or in part subject to the terms and conditions provided in
the Loan Agreement.

This Note is secured and guaranteed as provided in the Loan Agreement and the
Security Instruments. Reference is hereby made to the Loan Agreement and the
Security Instruments for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Loan Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided pursuant to
the terms of the Loan Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby, to the fullest
extent permitted by applicable law, waive presentment, demand, protest and all
other notices of any kind.

 

Exhibit E - 1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT, INCLUDING BUT NOT LIMITED TO COMPLIANCE WITH SECTIONS 10.6(b)(i)(F)
AND (G) THEREOF. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT.

THIS NOTE SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW,
JURISDICTION, AND JURY TRIAL WAIVER SET FORTH IN SECTIONS 10.12 AND 10.14 OF THE
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

[Signature Page Follows]

 

Exhibit E - 2



--------------------------------------------------------------------------------

GEVO, INC., as Borrower By:  

 

Name:  

 

Title:

 

 

 

Exhibit E - 3



--------------------------------------------------------------------------------

Schedule 1

To Exhibit E - Note

SCHEDULE OF OUTSTANDING PRINCIPAL AMOUNT

 

Date

  

Amount of

Advance

  

Amount of

Capitalization

of Interest

  

Amount of

Payment

  

Aggregate

Principal

Amount

                                               

 

Exhibit E - 4



--------------------------------------------------------------------------------

Exhibit G

[Form of]

BORROWING REQUEST

Whitebox Advisors LLC

as Administrative Agent for

the Lenders referred to below,

3033 Excelsior Boulevard, Suite 300

Minneapolis, MN 55416

Attention: Jake Mercer

Facsimile: 612.253.6149

VIA HAND DELIVERY OR TELECOPIER

Re: GEVO, INC.

May [            ], 2014

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement, dated as of May 9, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among GEVO, INC., a Delaware
corporation (the “Borrower”), the Guarantors named therein, the Lenders (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Section 1.1 of the Loan Agreement), and WHITEBOX ADVISORS
LLC, as administrative agent for the Lenders (in such capacity, “Administrative
Agent”). Borrower hereby gives you notice pursuant to Section 2.1 of the Loan
Agreement that it requests a borrowing under the Loan Agreement, and in that
connection sets forth below the terms on which such borrowing is requested to be
made:

(A) the aggregate amount of such Borrowing is [$25,906,736] [the Amount of the
Second Advance];

(B) the date of such Borrowing (which shall be a Business Day) requested is
[            ];1

(C) the location and number of Borrower’s account to which funds are to be
disbursed is [            ]; and

(D) The conditions set forth in [Sections 3.1 and 3.2] [Section 3.2] have been
satisfied, as of the date of the notice.

[Signature Page Follows]

 

 

1  This notice must be given two (2) Business Days before the date of the
proposed Borrowing or three (3) Business Days before the date of the proposed
Borrowing if the Borrowing Request is received after 1:00 p.m. New York City
time, by Administrative Agent).

 

Exhibit G - 1



--------------------------------------------------------------------------------

GEVO, INC., as Borrower By:  

 

Name:  

 

Title:

 

 

 

Exhibit G - 2



--------------------------------------------------------------------------------

Exhibit H

[Form of]

NON BANK CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Agreement, dated as of May 9, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among GEVO, INC., a Delaware
corporation (the “Borrower”), the Guarantors named therein, the Lenders (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Section 1.1 of the Credit Agreement), and WHITEBOX
ADVISORS LLC as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

Pursuant to the provisions of Section 2.12 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:  

Title:

 

[ADDRESS]

Dated:                     , 20    



--------------------------------------------------------------------------------

Exhibit H-1

[Form of]

NON BANK CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of May 9, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among GEVO, INC., a Delaware
corporation (the “Borrower”), the Guarantors named therein, the Lenders (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Section 1.1 of the Credit Agreement), and WHITEBOX
ADVISORS LLC as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

Pursuant to the provisions of 2.12 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the Loan(s) (as well as any Note(s) evidencing
such Loan(s)), neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Administrative Agent and the Borrower, and (2) the
undersigned shall have at all times furnished the Administrative Agent and the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:    

 

  Name:  

Title:

 

[ADDRESS]

Dated:                     , 20    



--------------------------------------------------------------------------------

Exhibit I

Form of Pledge and Security Agreement

 

 

 

PLEDGE AND SECURITY AGREEMENT

made by

GEVO, INC.

and

CERTAIN OF ITS SUBSIDIARIES

in favor of

WHITEBOX ADVISORS LLC,

as Administrative Agent

Dated as of May 9, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINED TERMS

     1   

1.1 Definitions

     1   

1.2 Other Definitional Provisions

     7   

SECTION 2. GRANT OF SECURITY INTEREST

     7   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     11   

3.1 Title; No Other Liens

     11   

3.2 Perfected Liens

     11   

3.3 Jurisdiction of Organization; Chief Executive Office

     11   

3.4 Collateral Locations

     11   

3.5 Farm Products

     12   

3.6 Investment Property

     12   

3.7 Intellectual Property

     13   

3.8 Deposit Accounts

     14   

3.9 Letter-of-Credit Rights and Chattel Paper

     14   

3.10 Commercial Tort Claims

     14   

3.11 Other Foreign Assets

     15   

SECTION 4. COVENANTS

     15   

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper

     15   

4.2 Maintenance of Perfected Security Interest; Further Documentation

     16   

4.3 Changes in Locations, Name, etc

     16   

4.4 Intentionally Omitted

     17   

4.5 Investment Property

     17   

4.6 Electronic Chattel Paper

     18   

4.7 Intellectual Property

     18   

4.8 Other Foreign Assets

     22   

4.9 Commercial Tort Claims

     22   

4.10 Letter-of-Credit Rights

     22   

4.11 Collateral Access Agreements

     23   

4.12 Motor Vehicles

     23   

SECTION 5. COLLECTION AND APPLICATION OF collateral PROCEEDS; DEPOSIT ACCOUNTS

     23   

5.1 Collection of Receivables

     23   

5.2 Covenant Regarding New Deposit Accounts

     24   

SECTION 6. REMEDIAL PROVISIONS

     24   

6.1 Certain Matters Relating to Receivables

     24   

6.2 Communications with Obligors; Grantors Remain Liable

     24   

6.3 Pledged Equity

     25   

6.4 Proceeds to be Turned Over To Administrative Agent

     26   

 

i



--------------------------------------------------------------------------------

6.5 Application of Proceeds

     26   

6.6 Code and Other Remedies

     26   

6.7 Sale of Equity Interests

     28   

6.8 Grantor’s Obligations Upon Default

     28   

6.9 Grant of Intellectual Property License

     29   

6.10 Subordination

     30   

6.11 Deficiency

     30   

SECTION 7. THE ADMINISTRATIVE AGENT

     30   

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc

     30   

7.2 Duty of Administrative Agent

     32   

7.3 Execution of Financing Statements and Other Documents

     33   

7.4 Secured Party Performance of Debtor Obligations

     34   

7.5 Specific Performance of Certain Covenants

     34   

7.6 Authority of Administrative Agent

     34   

7.7 Protections of Administrative Agent

     34   

SECTION 8. MISCELLANEOUS

     35   

8.1 Amendments in Writing

     35   

8.2 Notices

     35   

8.3 Waivers

     36   

8.4 No Waiver by Course of Conduct; Cumulative Remedies

     36   

8.5 Enforcement Expenses; Indemnification

     36   

8.6 Successors and Assigns

     37   

8.7 Counterparts

     37   

8.8 Severability

     37   

8.9 Section Headings

     37   

8.10 Integration

     37   

8.11 Reinstatement

     37   

8.12 GOVERNING LAW

     38   

8.13 Submission To Jurisdiction; Waivers

     38   

8.14 Acknowledgements

     38   

8.15 WAIVER OF JURY TRIAL

     39   

8.16 Additional Grantors

     39   

8.17 Releases

     39   

8.18 Intercreditor Agreement; Subordination Agreement

     39   

 

ii



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1    Investment Property Schedule 2    Perfection Matters
Schedule 3    Jurisdictions of Organization and Chief Executive Offices Schedule
3.5    Farm Products Schedule 3.6    Pledge Notes Schedule 4    Inventory and
Equipment Locations Schedule 5    Intellectual Property Schedule 6    Commercial
Tort Claims Schedule 7    Deposit Accounts Schedule 8    Letter-of-Credit
Rights; Chattel Paper ANNEXES    Annex 1    Assumption Agreement EXHIBITS   
Exhibit A    Form of Copyright Security Agreement Exhibit B    Form of Patent
Security Agreement Exhibit C    Form of Trademark Security Agreement

 

iii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT, dated as of May 9, 2014, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Whitebox Advisors LLC,
as administrative agent (in such capacity the “Administrative Agent”) for the
Secured Parties referred to below.

WHEREAS, pursuant to that certain Term Loan Agreement dated as of the date
hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Gevo, Inc. (the “Company”),
its Domestic Subsidiaries, as Guarantors, the lenders party thereto from time to
time (the “Lenders”) and the Administrative Agent, the Lenders have agreed to
make the Loans to the Company subject to the terms and conditions set forth in
the Loan Agreement;

WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Loans under the Loan Agreement;

WHEREAS, this Agreement is given by each Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined); and

WHEREAS, it is a condition precedent to the entry into the Loan Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement, and the following terms which are defined in the Uniform Commercial
Code in effect in the State of New York from time to time are used herein as so
defined: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claim,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Security,
Security Certificate and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Account Debtor”: any obligor with respect to an Account.

 

1



--------------------------------------------------------------------------------

“Agreement”: this Pledge and Security Agreement, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, in
accordance with the terms of the Loan Agreement.

“Collateral”: as defined in Section 2 hereof.

“Collateral Account”: as defined in Section 5.1 hereof.

“Control”: has the meaning set forth in Article 8 of the UCC or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyright Licenses”: all agreements, whether written or oral, naming any
Grantor as licensor or licensee (including, without limitation, those listed in
Schedule 5 hereto), granting any express right under any Copyright, including,
without limitation (a) the grant of rights to manufacture, distribute, exploit
and sell materials derived from any Copyright, (b) all rights to income,
royalties, Proceeds, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past, present and future breaches thereof, and (c) all rights
to sue for past, present, and future breaches thereof (but excluding
(i) licenses entered into with employees, agents, and contractors in the
ordinary course of business, (ii) licenses to Credit Parties in regards to
commercially available or open source software, and (iii) non-disclosure or
confidentiality agreements).

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5 hereto), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Security Agreement”: shall mean a Copyright Security Agreement
substantially in the form of Exhibit A.

“Deposit Account”: as defined in the UCC and, in any event, including without
limitation, any demand, time, savings, passbook or like account maintained with
a depository institution. All funds in each Deposit Account (other than Deposit
Accounts constituting the Excluded Deposit/Security Accounts) shall be presumed
to be Collateral and Proceeds of Collateral, and the Administrative Agent and
the other Secured Parties shall have no duty to inquire as to the source of the
amounts on deposit in any Deposit Account.

“Deposit Account Control Agreement”: an agreement, in form reasonably
satisfactory to the Administrative Agent, among any Grantor, a depository
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by any Grantor with such depository institution which
agreement shall grant the Administrative Agent Control of such deposit account.

 

2



--------------------------------------------------------------------------------

“Due Date”: as defined in Section 4.5(d) hereof.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or nonvoting) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests, limited liability company interests, and
membership interests, whether outstanding on, or issued after, the Closing Date,
and any and all warrants, rights or options to purchase or other arrangement or
rights to acquire any of the foregoing but excluding the Convertible Notes and
the other debt securities convertible or exchangeable into such equity.

“Excluded Deposit/Security Accounts”: as defined in Section 5.1 hereof.

“Excluded Foreign Intellectual Property”: has the meaning set forth in
Section 4.7(j).

“Excluded Property”: as defined in Section 2 hereof.

“Foreign Equity Interests”: means Equity Interests of an Issuer who is organized
in a Foreign Jurisdiction and owned by a Grantor (other than any Excluded
Property).

“Foreign Equity Interests Perfection Requirements”: as defined in Section 4.5(d)
hereof.

“Foreign Intellectual Property” shall mean any Intellectual Property (whether
now owned or existing or hereafter acquired, created, developed or arising)
consisting of foreign, international, or multi-national issued/registered
Patents, registered Trademarks, registered Copyrights, or any applications for
the foregoing, and all unregistered and unapplied for Intellectual Property
arising under or protected by the laws of any Foreign Jurisdiction.

“Foreign IP Perfection Filings”: as defined in Section 4.7(j) hereof.

“Foreign Jurisdiction”: means any jurisdiction outside the United States.

“Individual Equity Interest Jurisdiction Cap”: as defined in Section 4.5(d)
hereof.

“Individual Jurisdiction Cap”: as defined in Section 4.7(j) hereof.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under the laws of
the United States (or of any state or political subdivision thereof),
multinational or foreign laws or otherwise, including, without limitation, the
Copyrights, the Copyright Licenses (but expressly excluding any Copyright
Licenses naming Grantor as Licensor), the Patents , the Patent Licenses (but
expressly excluding any Patent Licenses naming Grantor as Licensor), the
Trademarks and the Trademark Licenses (but expressly excluding any Trademark
Licenses naming Grantor as Licensor), trade secrets, confidential or proprietary
technical and business information, know-how, show-how or other data or
information and all related documentation, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

 

3



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Company or any of its Subsidiaries that is a Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York Uniform
Commercial Code and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Equity.

“Issuers”: the collective reference to each Wholly-Owned Issuer and each Non
Wholly-Owned Issuer.

“Loan Agreement”: shall have the meaning assigned to such term in the first
Recital hereof.

“Measurement Period”: as defined in Section 4.5(d) hereof.

“New York Uniform Commercial Code”: the Uniform Commercial Code as from time to
time in effect in the State of New York.

“NonWholly-Owned Issuer”: an Issuer, not all of the Equity Interests of which,
are owned by a Grantor. As of the Closing Date, NonWholly-Owned Issuer shall
mean all of the issuers of the Pledged Equity listed on Schedule 1(d) under
clause (i), as such Schedule may be supplemented from time to time to add after
acquired Pledged Equity issued by NonWholly-Owned Issuers to Schedule 1(d) under
(ii).

“Non Wholly-Owned Pledged Equity”: the Equity Interests listed on Schedule 1(d)
hereto issued by Non Wholly Owned Issuer as of the Closing Date and to the
extent that such Equity Interest does not constitute Excluded Property, together
with any other shares, interests, stock certificates, options or rights of any
nature whatsoever in respect of the Equity Interests issued by Non Wholly Owned
Issuer to, or held by, any Grantor after the Closing Date.

“Other Foreign Assets” means Property of the Credit Parties located outside of
the United States but expressly excluding (i) the Equity Interests of a Foreign
Subsidiary owned by a Grantor subject to clause (b) of definition of Excluded
Property, (ii) Property of the Credit Parties located outside of the United
States so long as such Property is in transit to Credit Parties’ customer(s)
located outside of the United States, and (iii) Foreign Intellectual Property.

“Overall Cap”: has the meaning set forth in Section 4.7(j).

“Overall Equity Interest Cap”: has the meaning set forth in Section 4.5(d).

 

4



--------------------------------------------------------------------------------

“Patent License”: (a) all agreements, whether written or oral, providing for the
express grant under a Patent by or to any Grantor of any right to manufacture,
use or sell any invention covered in whole or in part by such Patent, including,
without limitation, any of the foregoing referred to in Schedule 5 hereto,
(b) all income, royalties, Proceeds, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches thereof,
and (c) all rights to sue for past, present, and future breaches thereof (but
excluding (i) licenses entered into with employees, agents, and contractors in
the ordinary course of business, and (ii) licenses to Credit Parties regarding
commercially available or open source software).

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5 hereto, (ii) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 5 hereto, and (iii) all rights to
obtain any reissues or extensions of the foregoing.

“Patent Security Agreement”: a Patent Security Agreement substantially in the
form of Exhibit B.

“Pledged Equity”: collectively, the Wholly-Owned Pledged Equity and the Non
Wholly-Owned Pledged Equity; provided that Pledged Equity shall not include any
Excluded Property.

“Pledged Notes”: all promissory notes listed on Schedule 1 hereto, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor; provided that Pledged Notes shall not
include any Excluded Property.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York Uniform Commercial Code and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable”: any Account, Chattel Paper, Document, Instrument, General
Intangible or Investment Property or other right to payment for goods or other
property sold, leased, licensed, assigned or otherwise disposed of, or for
services rendered or to be rendered, whether or not such right is evidenced by
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

“Secured Obligations”: “Secured Obligations” shall have the same definition
attributed to “Obligations” in the Loan Agreement (which includes, for the
avoidance of doubt, the “Guaranteed Obligations” (as defined in the Loan
Agreement)).

“Secured Parties”: collectively, the Administrative Agent and each Lender.

 

5



--------------------------------------------------------------------------------

“Securities Account Control Agreement”: an agreement, in form reasonably
satisfactory to the Administrative Agent, among any Grantor, a securities
intermediary, broker or other institution holding such Grantor’s Securities
Account(s), and the Administrative Agent which agreement shall grant to the
Administrative Agent Control of such Securities Account(s).

“Securities Act”: the Securities Act of 1933, as amended.

“Subject Foreign Issuer”: has the meaning set forth in Section 4.5(d).

“Subject Jurisdiction”: has the meaning set forth in Section 4.5(d).

“Trademark License”: (a) any agreement, whether written or oral, providing for
the grant by or to any Grantor of any express right to use any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 5
hereto, (b) all income, royalties, Proceeds, damages, claims, and payments now
or hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches thereof,
and (c) all rights to sue for past, present, and future breaches thereof (but
excluding marketing, reseller, off-take, and like agreements entered into in the
ordinary course of business).

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 5 hereto, and (ii) the right to obtain all renewals
thereof provided, however, that Trademarks shall not include intent-to-use
trademark applications constituting Excluded Property as provided in Section 2.

“Trademark Security Agreement”: a Trademark Security Agreement substantially in
the form of Exhibit C.

“UCC” or “Uniform Commercial Code” : the Uniform Commercial Code, as in effect
from time to time, of the State of New York; provided, however, that in the
event if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction solely for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

6



--------------------------------------------------------------------------------

“Wholly Owned Issuer”: an Issuer, all of the Equity Interests of which, are
owned by a Grantor. As of the Closing Date, Wholly-Owned Issuer shall mean all
of the issuers of the Pledged Equity listed on Schedule 1(a) under clause (i),
which Schedule shall be supplemented from time to time to add after acquired
Pledged Equity issued by Wholly-Owned Issuers on Schedule 1(a) under clause
(ii).

“Wholly-Owned Pledged Equity”: the Equity Interests listed on Schedule 1(a)
hereto issued by Wholly Owned Issuer as of the Closing Date, together with any
other shares, interests, stock certificates, options or rights of any nature
whatsoever in respect of the Equity Interests of any Wholly Owned Issuer that
may be issued or granted to, or held by, any Grantor after the Closing Date.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby unconditionally grants and pledges to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on, all of such Grantor’s right, title and interest in, to
and under all of the following property, in each case, whether now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims listed on Schedule 6 hereto as supplemented from
time to time pursuant to Section 4.9 hereof and/or otherwise disclosed to
Administrative Agent pursuant to Section 4.9 hereof;

(d) all Deposit Accounts (including all cash and other items deposited therein
or credited thereto);

(e) all Documents;

 

7



--------------------------------------------------------------------------------

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property, including all Pledged Equity;

(n) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(o) all cash or cash equivalents;

(p) Reserved;

(q) all other personal property and assets and real property of each Grantor,
whether tangible or intangible, not otherwise described above;

(r) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records related thereto
pertaining to the Collateral; and

(s) to the extent not otherwise included, all accessions to, substitutions for
and replacements, Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, notwithstanding anything contained in this Agreement
(including this Section 2) to the contrary, the term “Collateral” shall not
include (and this Agreement shall not constitute a grant of a security interest
in) (a) any Property, including any rights or interest in any contract, lease,
permit, license or license agreement covering any Property of any Grantor, or
General Intangible, in each case, solely to the extent that such grant of a
security interest (i) is prohibited by any Legal Requirement of a Governmental
Authority, (ii) requires a consent not obtained of any Governmental Authority
pursuant to such Legal Requirement or (iii) is prohibited by, or constitutes a
breach or default under, or results in the termination of or requires any
consent not obtained under, any contract, lease, permit, license, license
agreement, other agreement, instrument or other document, or applicable law with
respect thereto, evidencing, governing, or giving rise to such property or, in
the case of any Investment Property (other than Wholly-Owned Pledged Equity) or
Pledged Note, any joint venture agreement, governing documents, applicable
shareholder or similar agreement or other contractual agreement relating to such
Investment Property, except to the extent that such Legal Requirement or the
term in such contract, license, agreement, instrument or other document, joint
venture agreements,

 

8



--------------------------------------------------------------------------------

governing documents, or other contractual agreement relating to such Investment
Property, or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
any Legal Requirement, (b) more than 65% of the voting Equity Interests of any
Subsidiary that is an Excluded Subsidiary constituting a first tier controlled
foreign corporation directly owned by any Grantor, (c) Excluded Deposit/Security
Accounts, (d) Other Foreign Assets of Grantors located outside of the United
States for which (i) the Grantors are not required to take the Other Foreign
Asset Perfection Requirements or (ii) the Administrative Agent has elected not
to require or has not yet required such Other Foreign Asset Perfection
Requirements to be taken , (e) Equity Interests of Person acquired or created
after the Closing Date solely to the extent the pledge thereof would be
prohibited or limited by any applicable law (to which such Person is subject)
existing on the date such Equity Interests are acquired by any Grantor or the
date the issuer of such Equity Interests is created, (f) Equity Interests of a
Person solely to the extent that a Grantor owns less than all of the Equity
Interests of such Person and the pledge of such Equity Interests would violate a
contractual obligation to any other owner of such Person that is binding on any
Grantor, provided that all of the Equity Interest of the Grantor that owns
Equity Interests in such Person are pledged hereunder to the extent required
under Section 6.22(a)(v) of the Loan Agreement, (g) any Equipment or other
capital assets owned by any Grantor that is subject to a Lien securing (A) Debt
incurred for the purpose of financing all or any part of the acquisition cost of
such Equipment, or (B) any capitalized lease obligation, in each case, solely to
the extent that the agreements governing such Debt or capitalized lease
obligation restrict the grant of a security interest on such Equipment or
capital assets that are financed by such Debt or capitalized lease obligation,
(h) Property that is the subject of a deposit or pledge constituting a Permitted
Lien pursuant to clauses (f), (j), (o), (q), (r), (s), (u), (x), (y), (bb), (gg)
and (hh) of Section 6.1 of the Loan Agreement (other than the Obligations)
solely to the extent that the grant of a security interest or lien in such
Property is prohibited under the terms of the contract governing such Permitted
Lien, (i) any assets solely to the extent such assets are subject to a Lien
permitted by clause (g) of Section 6.1, or to any extension or renewal of any
such Lien that is permitted by the Loan Agreement, but only to the extent that
(and for so long as) the documentation relating to such Lien or the obligations
secured thereby prohibits such assets from being Collateral, (j) any Property as
to which the Borrower and the Requisite Lenders agree that the cost of obtaining
a security interest therein or perfection thereof are excessive in relation to
the value to the Secured Parties of the security to be afforded thereby, (k) any
assets of any Excluded Subsidiary, (l) Property of the Credit Parties located
outside of the United States so long as such Property is in transit to Credit
Parties’ customer(s) located outside of the United States, (m) all leasehold
interests in Real Property (other than (x) such interests that are already
subject to the Mortgage entered into on the Closing Date and (y) such interests
acquired after the Closing Date and required to be pledged (or otherwise
encumbered with a mortgage) pursuant to the terms of the Loan Agreement) and
(n) any “intent-to-use” application for trademark or service mark registration
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the
filing under Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of
Use” or an “Amendment to Allege Use” with respect thereto, solely to the extent,
if any, that, and solely during the period, if any, in which, the grant of a
security interest therein prior to such filing would impair the validity or
enforceability of any registration that issues from such intent-to-use trademark
or service mark application under applicable federal law; provided that,
(i) with respect to any Property that constitutes Excluded Property solely by
operation of clause (a) of this sentence, the Collateral shall include (and such

 

9



--------------------------------------------------------------------------------

security interest shall automatically attach to such Property immediately at
such time as (x) such prohibition, breach, default, termination (or right of
termination) would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Law and (y) any such Property
shall cease to constitute Excluded Property at such time as the condition
causing such prohibition, breach, default, termination (or right of termination)
no longer exists and to the extent severable, the security interest therein
shall attach immediately to any portion of Property that would not result in the
above specified consequences and are not subject to such prohibitions specified
in this proviso and (ii) with respect to any Property that constitutes Excluded
Property solely by operation of clauses (e), (f), (g), (h) and/or (i) of this
sentence, the Collateral shall include (and such security interest shall
automatically attach to such Property immediately at such time as any such
Property shall cease to constitute Excluded Property at such time as the
condition causing such prohibition, breach, default, termination (or right of
termination) no longer exists and to the extent severable, the security interest
therein shall attach immediately to any portion of Property that would not
result in the above specified consequences and are not subject to such
prohibitions specified in this proviso (any Property described in clauses
(a) through (n) of this proviso clause being referred to herein as “Excluded
Property”); provided that Excluded Property shall not include Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).

Except (x) as expressly required pursuant to Section 4.5(d) with respect to
Foreign Equity Interests , Section 4.7(j) with respect to Foreign Intellectual
Property and Section 4.8 with respect to Other Foreign Assets and (y) for the
filing of UCC financing statements in the jurisdiction of organization of each
applicable Grantor, anything in this Agreement or any other Loan Document to the
contrary notwithstanding, no Grantor shall be required to create, perfect, make
any filings or recordings under the laws of any Foreign Jurisdiction, or take
any other action under the laws of any Foreign Jurisdiction to insure the
creation, validity, perfection, enforceability, and/or priority of any security
interest of the Administrative Agent in any Property that is located outside of
the United States or would otherwise require action under any Legal Requirement
of any Foreign Jurisdiction in order to create, perfect, enforce, or ensure the
validity or priority of any security interest in any such Property. No Grantor
shall be obligated to take any perfection steps with respect to any Property to
the extent that the taking of such action is subject to a minimum threshold set
forth in this Agreement or any other Loan Document that has not yet been
satisfied or triggered (other than to the extent that the Liens in such
Collateral can be perfected by the filing of UCC financing statement(s) in the
proper filing office(s)). Any representation and warranty by any Grantor in any
Loan Document and any covenant contained in any Loan Document, in each case,
relating to the valid perfected security interest (including of any specified
priority) and/or Lien in any Property shall be deemed to expressly exclude from
the scope of, and excuse compliance with, such provision as to any such Property
to the extent that any Grantor would be excused from providing such a valid and
perfected security interest in such Property by operation of this paragraph.

 

10



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and certain of the other Secured Parties to
enter into the Loan Agreement and to induce the Lenders to enter into the Loan
Agreement and make the Loans thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that on and as
of the date hereof and on the date on which any Loan is made under the Loan
Agreement:

3.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and other Permitted Liens, such Grantor owns each item of the
Collateral free and clear of any and all Liens. As of the Closing Date, no
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or in connection with Permitted
Liens.

3.2 Perfected Liens. Subject to any provision herein or in the Loan Agreement
that expressly provides that Administrative Agent’s Liens in certain amounts of
certain types of Collateral, is not required to be perfected as of the date of
determination, the security interests granted pursuant to this Agreement upon
completion of the filings and other actions specified on Schedule 2 hereto
(which, in the case of all filings and other documents referred to on said
schedule, have been delivered to the Administrative Agent in completed and,
where applicable, duly executed form), constitute valid and perfected security
interests in all of the Collateral (excluding items from Sections 2(d) hereof,
until the agreements set forth in Section 5.1 hereof are executed and delivered
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties), as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and are prior to
all other Liens on the Collateral in existence on the date hereof except for
certain of the Permitted Liens.

3.3 Jurisdiction of Organization; Chief Executive Office. As of the Closing
Date, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), federal employer identification
number, the location and mailing address of such Grantor’s chief executive
office or sole place of business or principal residence, as the case may be, all
trade names or other names under which such Grantor commonly conducts business,
and type of organization of such Grantor are specified on Schedule 3 hereto.
Such Grantor has furnished to the Administrative Agent certified copies of its
Organizational Documents as required by the Loan Agreement. On the Closing Date,
the name in which it has executed this Agreement is the exact name as it appears
in such Grantor’s organizational documents, as amended, as filed with such
Grantor’s jurisdiction of organization as of the date hereof. Such Grantor has
not, during the past five years prior to the Closing Date, (i) except as
described on Schedule 3 hereto, been a party to any acquisition, merger or
consolidation or (ii) other than as set forth in Schedule 3 hereto, had any
other legal name.

3.4 Collateral Locations.

As of the Closing Date, the Inventory, the Equipment (other than mobile goods),
the Goods and all other material tangible Collateral (other than Collateral that
(i) is in transit via rail, truck, barge, ship, pipeline, or other means between
one or more locations of Grantor, processor or a customer in the ordinary course
of business, (ii) is being transported to or from, or is in the possession of or
under the control of, a bailee, warehouseman, bulk storage or tank farm

 

11



--------------------------------------------------------------------------------

operator, terminal operator, blending facility operator, processing or repair
Person, in the ordinary course of business, (iii) is being further processed at
tolling facilities by unit operations including but not limited to purification,
denaturing, blending, or further converted to value added products including but
not limited to JP8, JP5, para xylene, and isooctane, (iv) is at a location where
Collateral with a value of $1,000,000 or less is located provided that the value
of all of the Property at such locations does not exceed $2,500,000 in the
aggregate, or (v) in the possession of the Administrative Agent) owned by the
Grantors are kept at the locations listed on Schedule 4 hereto.

3.5 Farm Products.

As of the Closing Date, none of the Collateral constitutes, or is the Proceeds
of, Farm Products other than as set forth on Schedule 3.5 attached hereto. The
value of such Collateral consisting of Farm Products does not exceed $500,000 as
of the Closing Date.

3.6 Investment Property.

(a) Subject to Section 6.1 of the Loan Agreement, such Grantor is the record and
beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement and Permitted Liens and as described on Schedule 1(b) attached hereto
(which Schedule may be supplemented from time to time without requiring the
approval or consent of the Administrative Agents and/or Lenders).

(b) No dispute, right of setoff, counterclaim or defense exists with respect to
all or any part of the Investment Property other than as set forth on Schedule
1(c) attached hereto (which Schedule may be supplemented in connection with the
making of any Second Advance without requiring approval or consent of the
Administrative Agent or Lenders).

(c) The Pledged Equity pledged by such Grantor hereunder constitutes all the
issued and outstanding shares or other units of all classes of the Equity
Interests of each Issuer owned by such Grantor other than as set forth on
Schedule 1(d) attached hereto (which Schedule may be supplemented from time to
time without requiring the approval or consent of the Administrative Agents
and/or Lenders).

(d) As of the Closing Date, the Pledged Equity is duly and validly authorized
and issued, fully paid and non-assessable (to the extent applicable), and all
documentary stamp or other Taxes or fees owing in connection with the issuance,
transfer and/or pledge thereof hereunder have been paid .

(e) No Wholly-Owned Issuer has issued, and there are not outstanding, any
options, warrants or other rights to acquire Equity Interests of such
Wholly-Owned Issuer other than as set forth on Schedule 1(e) attached hereto
(which Schedule may be supplemented from time to time without requiring the
approval or consent of the Administrative Agents and/or Lenders).

 

12



--------------------------------------------------------------------------------

(f) As of the Closing Date, certificates representing the Pledged Equity
identified as “certificated” in Schedule 1 hereof have been delivered to the
Administrative Agent, together with an undated stock power covering each such
certificate duly executed in blank by the applicable Grantor to the
Administrative Agent, as applicable.

(g) Neither the grant of the security interest in the Pledged Equity by any
Grantor to the Administrative Agent herein, nor the exercise by the
Administrative Agent of its rights or remedies hereunder with respect thereto,
will conflict with any provision of the articles of organization, certificate of
formation, certificate of incorporation, articles of incorporation, charter,
bylaws, limited liability company agreement or other organizational document of
any Issuer or any agreement by and between any Grantor or Issuer and its
shareholders or equity owners or among any such shareholders or equity owners.
Except as expressly contemplated herein or any other Loan Document or as may be
required under the laws of any Foreign Jurisdiction, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
Governmental Authority, Issuer, or third party is required in connection with
the grant or perfection by Grantors of the security interests in the Pledged
Equity herein (except to the extent the laws of any jurisdiction other than the
United States or a political subdivision thereof govern the grant or perfection
of a security interest in the Collateral subject to such laws), or, except as
may be required under the UCC or any restrictions on transferability imposed by
applicable state and federal securities laws or by laws affecting the offering
and sale of securities generally, or laws of any jurisdiction other than the
United States or a political subdivision thereof governing the Administrative
Agent’s right to enforce its rights and remedies in regards to Collateral
subject thereto, the exercise by the Administrative Agent of its rights and
remedies hereunder with respect thereto.

(h) To each Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms other than as set forth in Schedule 3.6
attached hereto (which Schedule may be supplemented in connection with the
making of any Second Advance without requiring approval or consent of the
Administrative Agent or Lenders). and subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing (it being understood that such
knowledge qualifier shall not apply to any Intercompany Note).

3.7 Intellectual Property. As of the Closing Date, (a) Schedule 5 hereto lists
all (b) applications for United States federal registration and United States
federally registered Intellectual Property owned by such Grantor in its own name
on the date hereof (“US Registered Intellectual Property”) and (c) applications
for and registrations of all Intellectual Property registered outside of the
United States owned by such Grantor in its own name on the date hereof (“Foreign
Registered Intellectual Property”).

(a) Except as set forth in Schedule 5 and Schedule 4.15 to the Loan Agreement
hereto, as of the Closing Date, (i) (A) all material United States Registered
Intellectual Property is subsisting, unexpired and enforceable (except to the
extent unenforceable due to invalidity), (B) all material Patents and Copyrights
constituting United States Registered Intellectual Property are, to the
knowledge of the Grantors, valid and (C) all material Trademarks constituting
United States Registered Intellectual Property are valid and (ii) all Foreign
Registered Intellectual Property is valid, subsisting, unexpired and
enforceable, except to the extent that the failure of such Intellectual Property
to be valid, subsisting, unexpired and enforceable would not reasonably be
expected to have a Material Adverse Change.

 

13



--------------------------------------------------------------------------------

(b) Except (i) as set forth in Schedule 5 hereto and (ii) all licenses granted
by a Grantor in the ordinary course, as of the Closing Date, none of the
material Intellectual Property owned by a Grantor (other than that constituting
Excluded Property) is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(c) Except as set forth in Schedule 5 or Schedule 4.15 to the Loan Agreement
(which Schedules shall not be supplemented or otherwise modified after the
Closing Date without the consent of the Requisite Lenders), no holding, decision
or judgment has been rendered by Governmental Authority which would invalidate,
limit or cancel such Grantor’s rights in, any Intellectual Property (other than
that constituting Excluded Property) in any respect that would reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral.

(d) Except as set forth on Schedule 4.7 and 4.15 to the Loan Agreement (which
Schedules shall not be supplemented or otherwise modified after the Closing Date
without the consent of the Requisite Lenders), no action or proceeding is
pending, or, to the knowledge of such Grantor, threatened, on the date hereof
seeking to invalidate, limit or cancel any Intellectual Property (other than
that constituting Excluded Property) or such Grantor’s ownership interest
therein, which, if adversely determined, would have a Material Adverse Change.

(e) Based on the annual financial statements of the Borrower filed prior to the
date hereof with respect to the fiscal year of the Borrower ending on
December 31, 2013 and the perfection requirements set forth in Section 4.7(j),
Borrower confirms that all of the Foreign Intellectual Property as of the
Closing Date constitutes Excluded Intellectual Property as of December 31, 2013.

3.8 Deposit Accounts. On the date hereof, all of such Grantor’s Deposit Accounts
and Securities Accounts are listed on Schedule 7 hereto.

3.9 Letter-of-Credit Rights and Chattel Paper. On the date hereof, Schedule 8
hereto lists all of the Grantors’ Letter-of-Credit Rights and Chattel Paper
having a face amount in excess of $250,000. All action by such Grantor necessary
to protect and perfect the Administrative Agent’s Lien under the laws of the
United States on each item listed on Schedule 8 hereto has been duly taken
(including the delivery of all originals as required hereunder and the placement
of the following legend on all Chattel Paper: “This [chattel paper] is subject
to the security interest of [Whitebox Advisors LLC], in its capacity as
administrative agent for certain Lenders, and any sale, transfer, assignment or
encumbrance of this [chattel paper] violates the rights of such secured
party.”).

3.10 Commercial Tort Claims (a) As of the Closing Date, except to the extent
listed in Schedule 6 hereto, no Grantor has rights in any Commercial Tort Claim
with potential value in excess of $250,000.

 

14



--------------------------------------------------------------------------------

Upon the filing of a financing statement covering any Commercial Tort Claim
described on Schedule 6 hereto (including any supplement thereto pursuant to
Section 4.9 hereof) against such Grantor in the jurisdiction specified in
Schedule 2 hereto, the security interest granted in such Commercial Tort Claim
will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for (i) unrecorded
liens permitted by the Loan Agreement which have priority over the Liens on such
Collateral by operation of law, and (ii) other Permitted Liens.

3.11 Other Foreign Assets. As of the Closing Date, the Grantors own less than
$1,000,000 of Other Foreign Assets that have been located in one Foreign
Jurisdiction for more than thirty (30) days immediately preceding the Closing
Date.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations (other than any contingent indemnification obligations)
shall have been paid in full in immediately available funds (and/or Exchanged in
full pursuant to the Loan Agreement):

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper. (a) If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, or Chattel Paper, in each case, to the
extent constituting Collateral, with a face amount equal to or in excess of
$250,000, such Instrument or Chattel Paper, in each case, to the extent
constituting Collateral, shall be held in trust by the applicable Grantor for
the benefit of the Administrative Agent and delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent
promptly, and in any case, within thirty (30) days after such Chattel Paper or
Instrument is issued, executed and/or acquired, to be held as Collateral
pursuant to this Agreement (“Chattel Paper/Instruments Perfection Requirements”)
provided that the face amount of all Instruments and Chattel Paper, in each
case, to the extent constituting Collateral, for which the Chattel
Paper/Instruments Perfection Requirements have not been satisfied, shall not
exceed $500,000 at any time.

(b) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Administrative Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, to the Administrative Agent or in blank
promptly, and in any case, within thirty (30) days after such Certificated
Securities are issued to any Grantor or any Grantor otherwise acquires the same.
In addition, each Grantor shall cause any certificates evidencing any Pledged
Equity included in the Collateral, to be similarly delivered to the
Administrative Agent regardless of whether such Pledged Equity constitutes
Certificated Securities promptly, and in any case, within thirty (30) days after
such Pledged Equity is issued to Grantor or Grantor otherwise acquires the same
(such perfection requirements in this sentence, together with the perfection
requirements in the immediately preceding

 

15



--------------------------------------------------------------------------------

sentence, the “Certificated Securities Perfection Requirements”).
Notwithstanding the foregoing, the delivery requirements set forth in this
Section 4.1(b) shall not apply to any certificates evidencing Equity Interests
or equity investments valued at less than $250,000 individually, except to the
extent the aggregate value of all of such Equity Interests and equity
investments, in each case, to the extent constituting Collateral, for which the
Certificated Securities Perfection Requirements have not been satisfied exceeds
$500,000 (in which case the delivery requirements under this Section 4.1(b)
shall apply to the certificates evidencing all such Equity Interests and equity
investments in excess of such aggregate threshold); provided that such exception
shall not apply to any certificates evidencing the Equity Interests or equity
investments in the Borrower’s Subsidiaries (to the extent that such Equity
Interests and/or equity investments constitute Collateral).

4.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to any provision herein or in the Loan Agreement that expressly
provides that Administrative Agent’s Liens in certain amounts of certain types
of Collateral, is not required to be created or perfected, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 3.2 hereof and shall
defend such security interest against the claims and demands of all Persons
whomsoever.

(b) Without limiting such Grantor’s obligations under Section 4.2(a) hereof,
subject to any provision herein or in the Loan Agreement that expressly provides
that Administrative Agent’s Liens in certain amounts of certain types of
Collateral, is not required to be created or perfected, at any time and from
time to time, upon the written request of the Administrative Agent, and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted.

4.3 Changes in Locations, Name, etc. Such Grantor will not, except upon ten
(10) days’ prior written notice or such lesser notice period agreed to by the
Administrative Agent, to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents, if any, necessary to maintain the validity, perfection and priority
of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence, as the case
may be, or mailing address from that referred to in Section 3.3 hereof, provided
that no Grantor will change its jurisdiction of organization or the location of
its chief executive office (or at which it maintains any of its Collateral) or
sole place of business or principal residence to a jurisdiction or location
outside of the United States without the prior written consent of the Requisite
Lenders; or

(ii) change its name or organization identification number issued by its state
of organization or type of entity or federal employer identification number.

 

16



--------------------------------------------------------------------------------

4.4 Intentionally Omitted.

4.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of Pledged Equity, or otherwise in
respect thereof, to the extent such Equity Interests constitute Collateral, such
Grantor shall accept the same as the agent of the Administrative Agent and the
other Secured Parties, hold the same in trust for the Administrative Agent and
the other Secured Parties and deliver the same forthwith to the Administrative
Agent in the exact form received, duly indorsed by such Grantor to the
Administrative Agent together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. Any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held by it hereunder as additional
collateral security for the Secured Obligations unless otherwise permitted in
the Loan Agreement, and in case any distribution of capital shall be made on or
in respect of the Investment Property or any property shall be distributed upon
or with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
or property of such Grantor, as additional collateral security for the Secured
Obligations.

(b) Reserved.

(c) In the case of each Grantor which is a Wholly-Owned Issuer, such
Wholly-Owned Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.5(a) hereof with respect to the Investment Property
issued by it and (iii) the terms of Sections 6.3(c) hereof and 6.7 hereof shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Sections 6.3(c) hereof or 6.7 hereof with respect to the
Investment Property issued by it.

(d) In the case of any Foreign Equity Interests (other than any Excluded
Property) directly owned by any Grantor, each Grantor shall, if requested by
Administrative Agent, within the time frame set forth in the last sentence of
this clause (d), (i) execute and deliver to the Administrative Agent, such
security agreements (or supplements thereto), if applicable, covering all such
Foreign Equity Interests (other than any Excluded Property), in appropriate form
for recordation with the applicable foreign, international or multi-national

 

17



--------------------------------------------------------------------------------

registers (if applicable), to the extent necessary to insure the creation,
validity, perfection, enforceability and priority of the security interests of
the Administrative Agent in such Foreign Equity Interests (other than any
Excluded Property), (ii) if applicable, deliver any certificate in respect of
such Foreign Equity Interests (other than any Excluded Property), to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent together with an undated stock power covering such
certificate duly executed in blank by such Grantor, and (iii) take such
additional actions or make such additional filings or recordings as
Administrative Agent may reasonably request which are necessary under the laws
of the applicable Foreign Jurisdiction to insure the creation, validity,
perfection, enforceability and priority of the security interest of the
Administrative Agent in such Foreign Equity Interests (other than any Excluded
Property) (all such actions described in clauses (i) through (iii) above being
referred to herein collectively as “Foreign Equity Interest Perfection
Requirements”). Any provision of this Agreement (including the immediately
preceding sentence) or any other Loan Document to the contrary notwithstanding,
no Grantor shall be obligated to comply with any Foreign Equity Interest
Perfection Requirements with respect to any Foreign Equity Interest (y) if the
Borrower and the Requisite Lenders agree that the cost of obtaining a security
interest therein or perfection thereof are excessive in relation to the value to
the Secured Parties of the security to be afforded thereby and/or (z) with
respect to Foreign Equity Interests issued to a Grantor by an Issuer (“Subject
Foreign Issuer”) organized in a Foreign Jurisdiction (“Subject Jurisdiction”),
if the consolidated revenues derived from the operations such Subject Foreign
Issuer (together with each other Subject Foreign Issuer in such Subject
Jurisdiction) and its Subsidiaries (and the Subsidiaries of each other Subject
Foreign Issuer in such Subject Jurisdiction) amount to ten percent (10%) or less
(the “Individual Equity Interest Jurisdiction Cap”) of the consolidated revenues
derived from all of the operations of the Borrower and its Subsidiaries for the
four fiscal quarter period of the Borrower ending on the last day of the most
recently completed fiscal quarter or fiscal year of the Borrower (the
“Measurement Period”), as the case may be, for which financial statements are
required to be delivered pursuant to Section 5.6(a) or Section 5.6(b),
respectively, of the Loan Agreement (the “Due Date”). Each Grantor shall
satisfy, and shall cause each other relevant applicable Grantor to satisfy, the
Foreign Equity Interest Perfection Requirements required above within 90 days
following the reasonable request therefor by Administrative Agent, provided,
that the Administrative Agent may, in its reasonable discretion, grant an
extension for such time period if the applicable Grantor in respect thereof is
using commercially reasonable efforts to comply with such requirements.

4.6 Electronic Chattel Paper. In the event such Grantor is or becomes the owner
of any Electronic Chattel Paper having a face amount in excess of $250,000, such
Grantor shall promptly notify the Administrative Agent and shall use
commercially reasonable efforts to grant the Administrative Agent Control of
such Electronic Chattel Paper in accordance with the UCC promptly, and in any
case, within thirty (30) days after such Chattel Paper is executed, issued
and/or acquired (“Electronic Chattel Paper Perfection Requirements”) provided
that the face amount of all Electronic Chattel Paper for which the Electronic
Chattel Paper Perfection Requirements have not been satisfied, shall not exceed
$500,000 at any time.

4.7 Intellectual Property. (a) Unless such Grantor shall have determined, in its
reasonable business judgment, that doing so is not necessary for the continued
efficient and profitable operation of the business of the Grantors, such Grantor
(either itself or through

 

18



--------------------------------------------------------------------------------

licensees) will (i) continue to use each material Trademark owned by a Grantor
(other than those constituting Excluded Property) on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use, (ii) maintain as in the
past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by any applicable Legal Requirement, and
(iv) not (and use commercially reasonable efforts to not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way that could reasonably be
expected to result in a Material Adverse Change.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent owned by a Grantor (other than
those constituting Excluded Property) may become prematurely invalidated,
forfeited, abandoned or dedicated to the public other than in as permitted under
the Loan Agreement.

(c) Unless such Grantor shall have determined, in its reasonable business
judgment, that doing so is not necessary for the continued efficient and
profitable operation of the business of the Grantors, such Grantor (either
itself or through licensees) will, for each work covered by a material Copyright
owned by a Grantor (other than those constituting Excluded Property), use
copyright notices as required under applicable copyright laws. Such Grantor will
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain unless such Copyright(s) are
no longer material to the conduct of the business of the Grantors as such
business is operated and allowing such Copyright(s) to fall into the public
domain does not materially detract from any Grantor’s value or the Collateral of
any Grantor.

(d) Reserved.

(e) Such Grantor will notify the Administrative Agent in writing promptly if it
knows, or has reason to know, that any application or registration relating to
any Intellectual Property owned by a Grantor (other than that constituting
Excluded Property and other than the Intellectual Property set forth on Schedule
4.15 to the Loan Agreement (which Schedule shall not be supplemented or
otherwise modified after the Closing Date without the consent of the Requisite
Lenders)) may become forfeited, abandoned or dedicated to the public unless
permitted under Section 6.4(ix) of the Loan Agreement, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office) regarding such
Grantor’s ownership of, or the validity of, such Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same which would
reasonably be expected to result in a Material Adverse Change (excluding, in any
event, office actions issued in the ordinary course by the United States Patent
and Trademark Office or any corresponding office in any country).

(f) Whenever such Grantor, either by itself or through any agent, employee, or
designee, shall file an application for the registration of any Intellectual
Property with the (i) United States Patent and Trademark Office or any successor
to such office or agency within the

 

19



--------------------------------------------------------------------------------

United States, such Grantor shall report such filing to the Administrative Agent
within 45 days after the end of the fiscal quarter in which such filing occurs,
and shall promptly (but in no event later than 45 days after the end of the
fiscal quarter in which such filing occurs) execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as is
necessary to evidence the Administrative Agent’s and the other Secured Parties’
security interest in any such Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby (in each
case, to the extent not constituting Excluded Property) or (ii) the United
States Copyright Office or any successor to such office or agency within the
United States, such Grantor shall report such filing to the Administrative Agent
and shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as is necessary to evidence the
Administrative Agent’s and the other Secured Parties’ security interest in any
such Copyright, goodwill and general intangibles of such Grantor relating
thereto or represented thereby (in each case, to the extent not constituting
Excluded Property) within 30 days after the such application is filed.

(g) Unless such Grantor shall have determined, in its reasonable business
judgment, that doing so is not necessary for the continued efficient and
profitable operation of the business of the Grantors, such Grantor will take all
reasonable and necessary steps, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office and any similar office or agency (if applicable), to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property owned by a
Grantor (other than that constituting Excluded Property), including, without
limitation, filing of applications for renewal, affidavits of use, and payment
of maintenance fees.

(h) In the event that any material Intellectual Property owned by a Grantor
(other than that constituting Excluded Property) is infringed, misappropriated
or diluted by a third party, such Grantor shall, (i) to the extent that such
Grantor deems commercially reasonable to do so, take action to protect such
Intellectual Property and promptly notify Administrative Agent in regards to any
material developments with respect to any litigation, settlement or settlement
discussions related thereto and (ii) if such Intellectual Property is of
material economic value, promptly notify the Administrative Agent after it
learns thereof and to the extent that Grantor deems commercially reasonable to
do so, sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

(i) Upon the occurrence and during the continuance of an Event of Default, upon
the written request of the Administrative Agent, each Grantor will use its
commercially reasonable efforts to obtain all consents and approvals necessary
for the assignment to the Administrative Agent or its designee of any license
held by such Grantor and to enable the Administrative Agent or its designee to
enforce the security interests granted hereunder.

(j) In the case of any registered Foreign Intellectual Property (other than any
Excluded Property) directly owned by any Grantor, each Grantor shall, if
requested by Administrative Agent, within the time frame set forth in the last
sentence of this clause (j), (i) execute, deliver to the Administrative Agent,
and record security agreements (or supplements thereto), covering all such
registered Foreign Intellectual Property (other than any Excluded

 

20



--------------------------------------------------------------------------------

Property) acquired, created, developed or otherwise obtained during the
applicable Measurement Period, in appropriate form for recordation with the
applicable foreign, international or multi-national registers (if applicable),
to insure the creation, validity, perfection, enforceability and priority of the
security interests of the Administrative Agent therein (to the extent not
already subject to Administrative Agent’s valid, perfected and enforceable
security interests), and (ii) take such additional actions or make such
additional filings or recordings as Administrative Agent may reasonably request
which are necessary under the laws of the applicable Foreign Jurisdiction to
insure the creation, validity, perfection, enforceability and priority of the
security interest of the Administrative Agent in such registered Foreign
Intellectual Property (other than any Excluded Property) (all such actions
referred to in clauses (i) and (ii) are collectively referred to as “Foreign IP
Perfection Requirements”). Any provision of this Agreement (including the
immediately preceding sentence) or any other Loan Document to the contrary
notwithstanding, no Grantor shall be obligated to comply with any Foreign IP
Perfection Requirement with respect to any Foreign Intellectual Property (y) if
the Borrower and the Requisite Lenders s agree that the cost of obtaining a
security interest therein or perfection thereof are excessive in relation to the
value to the Secured Parties of the security to be afforded thereby and/or
(z) in any Foreign Jurisdiction where effective Foreign IP Perfection
Requirements have not been satisfied if the consolidated revenues of the Credit
Parties (without taking into account any revenues of any Subsidiary that is not
a Credit Party) derived from the operations of the Credit Parties (without
taking into account any revenues of any Subsidiary that is not a Credit Party)
in such Foreign Jurisdiction are less than ten percent (10%) of the consolidated
revenues of the Credit Parties (without taking into account any revenues of any
Subsidiary that is not a Credit Party) in all jurisdictions for the Measurement
Period ending on the most recent Due Date (“Individual Jurisdiction Cap”);
provided that, if the consolidated revenues of the Credit Parties (without
taking into account any revenues of any Subsidiary that is not a Credit Party)
for such Measurement Period derived from the operations of the Credit Parties
(without taking into account any revenues of any Subsidiary that is not a Credit
Party) in all Foreign Jurisdictions where Foreign IP Perfection Requirements
have not satisfied exceeds thirty-five percent (35%) of the consolidated
revenues of all operations of the Credit Parties (without taking into account
any revenues of any Subsidiary that is not a Credit Party) for such Measurement
Period (the “Overall Cap”), then the Grantors shall take steps to comply with
the Foreign IP Perfection Requirements in such Foreign Jurisdictions chosen by
the Grantors as shall be necessary to cause the Foreign IP Perfection
Requirements to have been satisfied so that the consolidated revenues of the
Credit Parties (without taking into account any revenues of any Subsidiary that
is not a Credit Party) for such Measurement Period derived from the operations
of the Credit Parties (without taking into account any revenues of any
Subsidiary that is not a Credit Party) in Foreign Jurisdictions where Foreign IP
Perfection Requirements have not been satisfied do not exceed the Overall
Cap. Each Grantor shall satisfy, and shall cause each other relevant applicable
Grantor to satisfy, all such Foreign IP Perfection Requirements required above
(x) with respect to the Foreign Intellectual Property that were registered in
any jurisdiction in excess of the Individual Jurisdiction Cap within 90 days
after the Due Date in regards to the financial statements that reflect that such
Individual Jurisdiction Cap has been exceeded or, if the cap has been exceeded
already but no Foreign Intellectual Property was registered in such
jurisdiction, within ninety (90) days after such Foreign Intellectual Property
is acquired, created, developed or arises and is registered, and (y) in such
other Foreign Jurisdiction(s) solely to the extent as may be necessary to cause
the Overall Cap not to be exceeded, within 90 days after the

 

21



--------------------------------------------------------------------------------

Due Date for the financial statements in respect of any applicable Measurement
Period, as the case may be, provided, in any each case, that the Administrative
Agent may grant an extension therefor if the applicable Grantor in respect
thereof is using commercially reasonable efforts to comply with such
requirements (all Foreign Intellectual Property excluded from the Foreign IP
Perfection Requirements as of any date of determination, the “Excluded Foreign
Intellectual Property”). Each Grantor shall inform the Administrative Agent of
its acquisition, creation or development of any new registered Foreign
Intellectual Property during any fiscal quarter for which any action is required
by this Section 4.7(j) within 45 days after the end of such fiscal quarter.

4.8 Other Foreign Assets. Within ten (10) Business Days after the Credit Parties
own in excess of $1,000,000 of Other Foreign Assets which have been located in
one jurisdiction for more than thirty (30) days, the Credit Parties shall notify
the Administrative Agent of such and, within ninety (90) days after
Administrative Agent so requests, the applicable Credit Parties shall
(i) execute, deliver to the Administrative Agent, and record security agreements
(or supplements thereto), covering all such Other Foreign Assets (other than any
Excluded Property), in appropriate form for recordation with the applicable
filing or recording offices, to insure the validity, perfection and priority of
the security interests of the Administrative Agent therein (to the extent not
already subject to Administrative Agent’s valid, perfected and enforceable
security interests), and (ii) take such additional actions or make such
additional filings or recordings as Administrative Agent may reasonably request
which are necessary under the laws of the applicable Foreign Jurisdiction to
insure the validity, perfection and priority of the security interest of the
Administrative Agent in such Other Foreign Assets (other than any Excluded
Property) (the requirements set forth in clauses (i) and (ii) of this
Section 4.8, “Other Foreign Asset Perfection Requirements”).

4.9 Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Commercial Tort Claim that is Collateral with
potential value in excess of $250,000 acquired by it or otherwise arising and,
unless the Administrative Agent otherwise consents, such Grantor shall, within
30 days of obtaining such interest, supplement Schedule 6 with a description of
such Commercial Tort Claim and sign and deliver documentation (and amend all
applicable financing statements) necessary to grant to the Administrative Agent
a perfected first priority security interest (subject to Permitted Liens) in
such Commercial Tort Claim (subject to the Liens permitted under the Loan
Agreement) (“Commercial Tort Claim Perfection Requirements”) provided that the
value of all Commercial Tort Claims for which the Commercial Tort Claim
Perfection Requirements have not been satisfied, shall not exceed $500,000 at
any time.

4.10 Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit that is Collateral with a value in excess of $125,000, it shall
promptly after becoming a beneficiary notify the Administrative Agent thereof
and use commercially reasonable efforts to cause the issuer and/or confirmation
bank to consent to the assignment of any Letter-of-Credit Rights in connection
with such letter of credit to the Administrative Agent within thirty (30) days
after becoming a beneficiary on such letter of credit (“Letter of Credit Paper
Perfection Requirements”) provided that the value of all such letters of credit
for which the Letter of Credit Perfection Requirements have not been satisfied,
shall not exceed $250,000 at any time.

 

22



--------------------------------------------------------------------------------

4.11 Collateral Access Agreements. Promptly following request by the
Administrative Agent, each Grantor shall use commercially reasonable efforts to
obtain a Collateral Access Agreement from the lessor of each leased property,
mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral
with value of at least $250,000 is stored or located or which is the location of
the Company’s principal place of business, which agreement or letter shall
provide access rights, contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.

4.12 Motor Vehicles. Grantors shall promptly notify the Administrative Agent of
any goods constituting Collateral covered by a certificate of title and owned by
Grantors with an aggregate value in excess $250,000 and promptly (and in any
event within 30 days) after request by Administrative Agent, with respect to
such goods covered by a certificate of title owned by any Grantor(s), such
Grantor(s) shall deliver to Administrative Agent or Administrative Agent’s
designee, the certificates of title for all such goods and, if requested by
Administrative Agent, (x) take all actions necessary to cause such certificates
to be filed (with the Administrative Agent’s Lien noted thereon) in the
appropriate state motor vehicle filing office and/or (y) cause Administrative
Agent’s Liens to be notated on such certificates of title.

SECTION 5. COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

5.1 Collection of Receivables. On or prior to the Closing Date, each Grantor
shall execute and deliver to the Administrative Agent, Deposit Account Control
Agreements for each Deposit Account and Securities Account Control Agreement for
each Securities Account (other than (i) each Deposit Account or Securities
Account, the funds in which are used solely for trust, fiduciary or escrow
payments (in each case related to employee compensation), tax payments, payroll,
payroll taxes, worker’s compensation, pension benefits or other employee and
wage benefit payments and similar expenses or taxes related thereto, (ii) each
Deposit Account and Securities Account that has an ending daily balance of zero,
(iii) other Deposit Accounts and Securities Accounts so long as the average
daily balance on deposit in any such Deposit Account and/or average daily amount
of funds and other assets maintained in such Securities Account does not exceed
$25,000 at any time, in each case, so long as the average daily balance in all
of such Deposit Accounts and the average daily amount of funds and other assets
in all Securities Accounts under this clause (iii) does not exceed $100,000 in
the aggregate at any time, (iv) any Deposit Account and Securities Account which
solely contain deposits subject to Liens permitted by clauses (f), (j), (o),
(q), (r), (s), (u), (x), (y), (bb), (gg) and (hh)of Section 6.1 of the Loan
Agreement solely to the extent that the grant of a security interest or lien in
such Property or Deposit Account is prohibited under the terms of the contract
governing such Permitted Lien, and (v) any Deposit Accounts or Security Accounts
that

 

23



--------------------------------------------------------------------------------

only holds Excluded Property (the Deposit Account and Securities Accounts
described in clauses (i) – (v), collectively, “Excluded Deposit/Security
Accounts”)) maintained by such Grantor (such Deposit Accounts and Security
Accounts, excluding all Excluded Deposit/Security Accounts, each, a “Collateral
Account”), which Deposit Accounts and Securities Accounts as of the Closing Date
are identified as such on Schedule 7 hereto.

5.2 Covenant Regarding New Deposit Accounts. Before opening, transferring or
replacing any Collateral Account or other Deposit Account or Securities Account,
each Grantor shall so notify the Administrative Agent and such Grantor shall
cause each bank or financial institution in which it seeks to open a Deposit
Account or Securities Account (in each case, other than Excluded
Deposit/Securities Accounts), to enter into a Deposit Account Control Agreement
or Securities Account Control Agreement (as applicable) with the Administrative
Agent.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a Deposit
Account constituting a Collateral Account under the Control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties, to be applied to the Secured Obligations in
accordance with Section 6.5 hereof, and (ii) until so turned over, shall be held
by such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its reasonable judgment shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be deemed to
be commercially reasonable so long as the Administrative Agent acts in good
faith based on information known to it at the time it takes any such action.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate (by
mail, telephone, facsimile, email or otherwise) with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.

 

24



--------------------------------------------------------------------------------

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any other
Secured Party of any payment relating thereto, nor shall the Administrative
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Pledged Equity. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b) hereof, each Grantor shall be permitted to
receive all cash dividends paid in respect of the Pledged Equity and all
payments made in respect of the Pledged Notes, in each case, to the extent
permitted in the Loan Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property that
constitutes Collateral; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which
would be inconsistent with or result in any violation of any provision of the
Loan Agreement, this Agreement or any other Security Instrument.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property that constitutes Collateral and shall make
application thereof to the Secured Obligations in the order set forth in the
Loan Agreement, and (ii) any or all of the Investment Property that constitutes
Collateral shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property that constitutes Collateral at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property,

 

25



--------------------------------------------------------------------------------

and in connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Wholly-Owned Issuer of any
Investment Property that constitutes Collateral pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) without any other or further instructions
from such Grantor, and each Grantor agrees that each Wholly-Owned Issuer shall
be fully protected in so complying, and (ii) during the continuance of an Event
of Default, unless otherwise expressly permitted hereby, pay any dividends or
other payments with respect to the Investment Property directly to the
Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 hereof with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, upon the request of Administrative Agent,
all Proceeds constituting Collateral received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, and either (a) segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, as
applicable) or (b) deposited into a Collateral Account (whether or not so
required under Section 5.1 hereof). All Proceeds while held by the
Administrative Agent (or by such Grantor in trust for the Administrative Agent
and the other Secured Parties) shall continue to be held as collateral security
for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.5 hereof.

6.5 Application of Proceeds. From and during the continuance of any Event of
Default, any monies or Property actually received by Administrative Agent
pursuant to this Agreement including without limitation in connection with the
exercise of any rights or remedies under this Agreement, shall be applied in in
the order set forth in Section 7.6 of the Loan Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Legal Requirement. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, presentments, protests, defenses,
advertisements and notices are hereby waived), may in such circumstances
(a) forthwith collect, receive, appropriate and realize upon the Collateral, or
any

 

26



--------------------------------------------------------------------------------

part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk, (b) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral and
(c) concurrently with written notice to the applicable Grantor of its intent to
exercise rights and remedies, transfer and register in its name or in the name
of its nominee the whole or any part of the Investment Property, to exchange
certificates or instruments representing or evidencing Investment Property for
certificates or instruments of smaller or larger denominations, and subject to
the notice requirements of Section 6.3 hereof, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Investment Property as though the
Administrative Agent was the outright owner thereof. The Administrative Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released provided that individual Lenders shall not be permitted to “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise under the
Bankruptcy Code (which right to credit bid shall be exercised solely by the
Administrative Agent, at the direction of the Lenders holding the majority of
the principal amount of the Loans). Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6 in accordance with Section 6.5 hereof and only
after such application and the payment of all Secured Obligations in full in
immediately available funds and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York Uniform Commercial Code, need
the Administrative Agent account for the surplus, if any, to any Grantor. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, which is not waived under Section 8.3 hereof, such notice shall be
deemed reasonable and proper in every case if given at least ten (10) days
before such sale or other disposition (it being understood that a shorter period
may also be reasonable given the circumstances). Until the Administrative Agent
is able to effect a sale, lease, or other disposition of Collateral, the
Administrative Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by the
Administrative Agent. The Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Administrative Agent and the Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment. Notwithstanding the
foregoing, neither the Administrative Agent nor any of the Secured Parties shall
be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, any Grantor, any other obligor, guarantor, pledgor
or any other

 

27



--------------------------------------------------------------------------------

Person with respect to the payment of the Secured Obligations or to pursue or
exhaust any of their rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

6.7 Sale of Equity Interests. (a) Reserved.

(b) Each Grantor recognizes that the Administrative Agent may, in connection
with Administrative Agent’s exercise of its rights and remedies during the
continuation of an Event of Default, exercise its right to sell Pledged Equity
in one or more sales thereof to purchasers that would otherwise satisfy the
requirements of the Securities Act (for the purposes of this Section 6.7, such
sale a “Private Sale”). Each Grantor acknowledges and agrees that any such
Private Sale may result in prices and other terms less favorable than if such
sale were of Pledged Equity registered under the provisions of the Securities
Act and, notwithstanding such circumstances or any other circumstances, agrees
that no such Private Sale shall be deemed to have been made in a commercially
unreasonable manner solely because the Pledged Equity had not been registered
under the provisions of the Securities Act. In no circumstances shall the
Administrative Agent be under any obligation to register Pledged Equity under
the provisions of the Securities Act, even if such Issuer would agree to do so
nor shall the Administrative Agent be under any obligation to delay a sale of
any of the Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities for public sale.

(c) Each Grantor agrees to use its reasonable efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Loan Agreement.

6.8 Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere; and

(b) subject in all cases to any lease or sub-lease agreements and any collateral
access agreements, permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all

 

28



--------------------------------------------------------------------------------

or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the Grantor for such use and occupancy.

6.9 Grant of Intellectual Property License. For the sole purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies during the continuance of an Event of Default, each
Grantor hereby (a) grants to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, a nonexclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense, on such terms and conditions as the Administrative
Agent shall reasonably determine, any Intellectual Property (other than Excluded
Property) and, in the case of Trademarks prior to the acceleration of the
Obligations, subject to sufficient rights to quality control and inspection in
favor of such Grantor to avoid the risk of invalidation of said Trademarks,
rights now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) subject to
reasonable quality control prior to the acceleration of the Obligations,
irrevocably agrees that, at any time and from time to time following the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased the Grantor’s Inventory
from such Grantor and in connection with any such sale or other enforcement of
the Administrative Agent’s rights under this Agreement, may (subject to any
restrictions contained in applicable third-party licenses entered into by a
Grantor) sell Inventory which bears any Trademark owned by or licensed to such
Grantor and any Inventory that is covered by any Copyright owned by or licensed
to such Grantor and the Administrative Agent may finish any work in process and
affix any Trademark owned by or licensed to such Grantor and sell such Inventory
as provided herein. The use of the licenses granted pursuant to clauses (a) and
(b) of the preceding sentence to the Administrative Agent may be exercised only
upon the occurrence and during the continuance of an Event of Default; provided,
however, that if any assignment or other transfer to the Administrative Agent of
any rights, title and interests in and to the Intellectual Property shall have
been previously made and shall have become absolute and effective and the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, to the extent that no Default or Event of
Default is then continuing, the Administrative Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments, terminations, or other transfers as may be necessary to reassign to
such Grantor and terminate any such rights, title and interests as may have been
assigned to the Administrative Agent as aforesaid, subject to any disposition
thereof that may have been made by the Administrative Agent; provided, after
giving effect to such reassignment, the Administrative Agent’s security interest
granted pursuant hereto, as well as all other rights and remedies of the
Administrative Agent granted hereunder, shall continue to be in full force and
effect.

 

29



--------------------------------------------------------------------------------

6.10 Subordination Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Debt owing by it to, or to it by, any Grantor shall be
fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations and all Debt owing by it to any Subsidiary of Grantor shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations.

6.11 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations (including, without limitation, the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency).

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable that constitutes
Collateral with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable that constitutes Collateral or with
respect to any other Collateral whenever payable;

(ii) in the case of (A) any Intellectual Property that constitutes Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the other Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby and (B) in the case of any insurance,
obtain any insurance and pay any insurance premiums with respect to such
insurance called for by the terms of this Agreement or the Loan Agreement
(including, but not limited to Section 5.2 of the Loan Agreement) but only to
the extent not obtained and maintained by any Grantor;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs called for by the terms of this Agreement and
pay all or any part of costs thereof;

 

30



--------------------------------------------------------------------------------

(iv) to prepare and file any UCC financing statements against such Grantor as
debtor;

(v) execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof or otherwise in accordance with this Agreement, any indorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; settle, compromise or adjust any such
suit, action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do; and

(vii) TO ACT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.1
ABOVE) WITH RESPECT TO ITS INVESTMENT PROPERTY, INCLUDING, SUBJECT TO SECTION
6.3 HEREOF, THE RIGHT TO VOTE SUCH INVESTMENT PROPERTY, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH INVESTMENT
PROPERTY, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE, SUBJECT TO SECTION 6.3 HEREOF, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH INVESTMENT PROPERTY, WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY OR ANY OFFICER OR AGENT
THEREOF).

 

31



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not, and is not authorized to, exercise
any rights under the power of attorney provided for in this Sections 7.1(a)
(other than Sections 7.1(a)(ii)(A) and 7.1(a)(iv)) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained in this Agreement, the Administrative Agent may, or, at the direction
of the Requisite Lenders, shall, perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on the Loans, from the date of payment by the Administrative Agent to
the date reimbursed by the Grantors, shall be payable by Grantors to the
Administrative Agent on demand, or directly out of Proceeds from any relevant
Collateral, at the Administrative Agent’s discretion.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
representatives, successors, assigns, affiliates, partners, members, investors,
shareholders, attorneys, officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers, rights and discretionary duties conferred on the
Administrative Agent and the other Secured Parties hereunder are solely to
protect the Administrative Agent’s and the other Secured Parties’ interests in
the Collateral and shall not impose any duty upon the Administrative Agent or
any other Secured Party to exercise any such powers. The Administrative Agent
and the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their representatives, successors, assigns, affiliates, partners,
members, investors, shareholders, attorneys, officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct as finally determined by a court of competent jurisdiction. To the
extent that any Legal Requirement imposes duties on the Administrative Agent to
exercise remedies in a commercially

 

32



--------------------------------------------------------------------------------

reasonable manner, each Grantor acknowledges and agrees that it may be
commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by any Legal Requirement, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent may be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by any Legal Requirement in the absence of this
Section 7.2.

7.3 Execution of Financing Statements and Other Documents. Pursuant to any
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement and, if applicable, to maintain Control of
Collateral. Each Grantor authorizes the Administrative Agent to use the
collateral description “all assets now existing or hereafter acquired” or “all
personal property now existing or hereafter acquired” or any similar collateral
description in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof; provided that such
authorization will not impose any such duty upon the Administrative Agent.
Nothing in this Section 7.3 shall relieve any Grantor from its obligation to
file financing statements, to file any continuation statements or to

 

33



--------------------------------------------------------------------------------

otherwise maintain perfection of the Administrative Agent’s security interest as
such obligations are set forth in this Agreement, the Loan Agreement or any
other document provided that once financing statement(s) are filed for the
benefit of Administrative Agent, Grantors shall not amend, modify, supplement or
terminate such financing statement(s) without the Administrative Agent’s prior
written consent.

7.4 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may, after the occurrence and
during the continuance of an Event of Default, perform or pay any obligation
which any Grantor has agreed to perform or pay in this Agreement but failed to
perform or pay and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 7.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand, or directly
out of Proceeds from any relevant Collateral, at the Administrative Agent’s
discretion.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that an Event of Default that has occurred and is continuing as a result
of a breach of any of the covenants contained in Sections 4, 5, 6.1, 6.2, 6.3,
6.4, 6.7 and 6.8 hereof will cause irreparable injury to the Administrative
Agent and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such Events of
Default and therefore agrees, without limiting the right of the Administrative
Agent or the Secured Parties to seek and obtain specific performance of other
obligations of the Grantors contained in this Agreement, that the covenants of
the Grantors contained in the Sections referred to in this Section 7.5 shall, to
the extent permitted under applicable law, be specifically enforceable against
the Grantors.

7.6 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment, discretionary duty or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Loan Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

7.7 Protections of Administrative Agent. (a) For all purposes of this Agreement,
the Administrative Agent shall not be deemed to have notice or knowledge of any
Event of Default or matter hereunder unless written notice of such event is
received by the Administrative Agent conspicuously specifying that an Event of
Default has occurred and is continuing or an officer of the Administrative Agent
responsible for the administration of this Agreement has actual knowledge
thereof.

 

34



--------------------------------------------------------------------------------

(b) Except for action expressly required hereunder (which does not include
circumstances in which the Administrative Agent has the ability but not an
affirmative duty to act) or in the Loan Agreement, nothing in this Agreement,
the Loan Agreement or any Security Instrument shall be interpreted as giving the
Administrative Agent responsibility for or any duty concerning the validity,
perfection, priority or enforceability of any Lien or security interest in any
Collateral or giving the Administrative Agent any obligation to take any action
to procure or maintain such validity, perfection, priority or enforceability.

(c) Neither the Administrative Agent nor any of its representatives, successors,
assigns, partners, members, investors, shareholders, attorneys, affiliates,
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection herewith (i) with the consent or at the request of
a Person authorized hereunder, the Intercreditor Agreement or under the Loan
Agreement or (ii) in the absence of its own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Neither
the Administrative Agent nor any of its representatives, successors, assigns,
partners, members, investors, shareholders, attorneys, affiliates, directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement; (ii) the performance or observance of
any of the covenants or agreements of a Grantor; (iii) the receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Security Instruments
or any other instrument or writing furnished in connection herewith. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) reasonably believed by it to be genuine or
to be signed by the proper party or parties. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Security Instrument or any other document furnished in
connection herewith or therewith in accordance with a written direction or a
request of an authorized Person pursuant to the terms of this Agreement or the
Loan Agreement.

(d) Reserved.

(e) In entering into this Agreement, and in taking (or refraining from) any
actions under or pursuant to this Agreement, the Administrative Agent shall be
protected by and shall enjoy all of the rights, immunities, protections and
indemnities granted to it under the Intercreditor Agreement, the Loan Agreement
or the Security Instruments.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Loan Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Loan Agreement.

 

35



--------------------------------------------------------------------------------

8.3 Waivers . To the extent permitted under applicable law, each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Grantors, addressed as set
forth in Section 8.2 hereof, at least ten (10) days prior (or such shorter
period as may be commercially reasonable) to (i) the date of any such public
sale or (ii) the time after which any such private sale or other disposition may
be made. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent or any Secured
Party arising out of the exercise of any rights and/or remedies hereunder,
including, without limitation, the repossession, retention or sale of the
Collateral, except such as arise out of the gross negligence, bad faith or
willful misconduct of the Administrative Agent or such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Agreement, or otherwise. Except as otherwise specifically provided herein, each
Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.

8.4 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

8.5 Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse the Administrative Agent and each Lender for their respective
reasonable out-of-pocket costs and expenses incurred in enforcing or preserving
any rights under this Agreement and the other Security Instruments to which such
Grantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in each case, to the same
extent the Company would be required to do so pursuant to Section 10.4 of the
Loan Agreement.

 

36



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to indemnify and save the Administrative
Agent and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to indemnify and save the Administrative
Agent and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the same extent the Company would be required to do so pursuant to
Section 10.7 of the Loan Agreement.

(d) The agreements in this Section 8.5 shall survive repayment (and the
Exchange) of the Secured Obligations and all other amounts payable under the
Loan Agreement and the Security Instruments.

8.6 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and the Lenders.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy,
.pdf, or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement, the Loan Agreement and the other Security
Instruments represent the agreement of the Grantors, the Administrative Agent
and the other Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any other Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the Loan Agreement and the other Security Instruments.

8.11 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of

 

37



--------------------------------------------------------------------------------

any creditor or creditors, should a receiver or trustee be appointed for all or
any significant part of any Grantor’s assets, or any similar proceeding is
initiated or undertaken and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

8.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

8.13 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Security Instruments to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 hereof;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.14 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Security Instruments to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Security Instruments, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

38



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Security Instruments or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.15 WAIVER OF JURY TRIAL. EACH OF THE GRANTORS AND THE ADMINISTRATIVE AGENT
HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH
COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

8.16 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Sections 5.12 and 6.15 of the Loan
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.17 Releases. Collateral shall be automatically released from the Lien created
by this Agreement to the extent provided in Section 8.10(c) and Section 10.19 of
the Loan Agreement.

8.18 Intercreditor Agreement; Subordination Agreement. This Agreement shall be
subject in all respects to the Intercreditor Agreement and Subordination
Agreement. Notwithstanding anything herein to the contrary, the security
interest and lien granted pursuant to this Agreement and the exercise of any
right or remedy hereunder are subject to the provisions of the Intercreditor
Agreement and the Subordination Agreement. In the event of any conflict between
the terms of this Agreement and the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall govern and control at any time the Intercreditor
Agreement is in effect. In the event of any conflict between the terms of this
Agreement and the Subordination Agreement, the terms of the Subordination
Agreement shall govern and control at any time the Subordination Agreement is in
effect. So long as any Person is acting as bailee and as agent for perfection on
behalf of the Administrative Agent pursuant to the terms of the Intercreditor
Agreement or the Subordination Agreement, any obligation of any Grantor in this
Agreement that requires delivery of Collateral to, or the possession or control
of Collateral with, the Administrative Agent shall be deemed complied with and
satisfied if such delivery of Collateral is made

 

39



--------------------------------------------------------------------------------

to, or such possession or control of Collateral is with, such person acting as
bailee and as agent for perfection (for Administrative Agent) in accordance with
the terms of the Intercreditor Agreement and Subordination Agreement.

[Signature Pages follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

GEVO, INC. By:  

 

  Title: GEVO DEVELOPMENT, LLC By:  

 

  Title: AGRI-ENERGY, LLC By:  

 

  Title: [OTHER GRANTORS]

 

41



--------------------------------------------------------------------------------

WHITEBOX ADVISORS LLC, as Administrative Agent By:  

 

  Title:



--------------------------------------------------------------------------------

Annex 1 to

Pledge and Security Agreement

ASSUMPTION AGREEMENT, (“Assumption Agreement”) dated as of                    ,
20            , made by                             , a
                        (the “Additional Grantor”), in favor of
[                ], as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Secured Parties. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Loan Agreement
referred to below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Agreement dated as of             ,
2014 (as it may be amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), by and among Gevo, Inc. (the “Company”),
certain of its Subsidiaries, as Guarantors, the lenders party thereto from time
to time (the “Lenders”) and the Administrative Agent, the Lenders have agreed to
make the Loans to the Company subject to the terms and conditions set forth in
the Loan Agreement;

WHEREAS, in connection with the Loan Agreement, the Company and its Domestic
Subsidiaries (other than the Additional Grantor and Excluded Subsidiaries) have
entered into the Pledge and Security Agreement, dated as of             , 2014
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Security Agreement”) in favor of the Administrative Agent for the
benefit of the Secured Parties;

WHEREAS, the Loan Agreement requires the Additional Grantor to become a party to
the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Pledge and Security Agreement. Unless otherwise defined herein, terms defined
in the Security Agreement and used herein have the meaning given to them in the
Security Agreement. By executing and delivering this Assumption Agreement, the
Additional Grantor, as provided in Section 8.16 of the Security Agreement,
hereby (a) becomes a party to the Security Agreement as a Grantor thereunder
with the same force and effect as if originally named therein as a Grantor,
(b) expressly assumes all obligations and liabilities of a Grantor thereunder,
and (c) unconditionally grants and pledges to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in and to all of
Additional Grantor’s right, title, and interest in and to the Collateral . The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules             1 to the Security Agreement. The Additional
Grantor hereby represents and warrants that each of the

 

 

1 

Refer to each Schedule which needs to be supplemented.

 

56



--------------------------------------------------------------------------------

representations and warranties regarding such Grantor contained in Section 3 of
the Security Agreement is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURY TRIAL WAIVER AND
SUBMISSION TO JURISDICTION SET FORTH IN SECTION 25 OF THE SECURITY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

  Name:   Title:

 

57



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of May 9, 2014,
is among each of the undersigned (each, a “Grantor” and collectively, the
“Grantors”), and Whitebox Advisors LLC, as administrative agent (in such
capacity, the “Agent”) for the lenders (each, a “Lender” and, collectively, the
“Lenders”; and together with the Agent, the “Secured Parties”) from time to time
party to the Loan Agreement referred to below.

W I T N E S S E T H:

A. The Grantors and the Secured Parties are entering into a Term Loan Agreement
dated as of May 9, 2014 (as it may be amended, restated, supplemented, or
modified from time to time, the “Loan Agreement”).

B. In order to induce the Secured Parties to enter into the Loan Agreement, the
Grantors and the Agent are entering into a Pledge and Security Agreement dated
as of May 9, 2014 (as it may be amended, restated, supplemented, or modified
from time to time, the “Security Agreement”) pursuant to which each Grantor has
granted to Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on, all of such Grantor’s right, title and interest in, to
and under all Collateral, including, without limitation, the Copyright
Collateral (as defined below), in each case whether now owned or existing or
hereafter acquired or arising and wherever located to secure the prompt and
complete payment and performance in full when due, whether at stated maturity,
by required prepayment, acceleration, demand or otherwise, of all Secured
Obligations (as defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Agent shall
have all rights of a secured party in and to the Copyright Collateral and any
proceeds thereof, including, without limitation, if an Event of Default (as
defined in the Loan Agreement) shall occur and be continuing, the right to
exercise its remedies under, among other agreements, the Loan Agreement and the
Security Agreement and the other Loan Documents (as defined in the Loan
Agreement), subject in all respects to the terms and provisions of such
agreements, in connection with all of Grantors’ right, title and interest in
such Copyright Collateral.

D. Pursuant to the Loan Agreement, the Security Agreement and the other Loan
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

58



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in Copyrights

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Agent, for the benefit of the Secured
Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Copyrights, including
but not limited to the registered Copyrights listed in Schedule A, in each case
whether registered or unregistered, now owned or existing or hereafter acquired
or arising and wherever located (collectively, the “Copyright Collateral”).
Notwithstanding anything contained in this Agreement to the contrary, “Copyright
Collateral” shall not include Excluded Property.

Section 3. Security for Obligations

This Agreement secures, and the Copyright Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

Section 4. Security Agreement

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Agent with respect
to the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any irreconcilable conflict between the terms of this Agreement and the
terms of the Security Agreement, the terms of the Security Agreement shall
control.

Section 5. Recordation

The Grantors hereby authorize and request that the Register of Copyrights and
any other applicable government officer record this Agreement.

Section 6. Miscellaneous

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURY TRIAL WAIVER AND
SUBMISSION TO JURISDICTION SET FORTH IN SECTION 25 OF THE SECURITY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

 

59



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be duly executed and delivered by its duly authorized officer as of the date
first set forth above.

 

GRANTORS GEVO, INC. By:                                     
                                                                   Name: Title:
GEVO DEVELOPMENT, LLC By:                                     
                                                                   Name: Title:
AGRI-ENERGY, LLC By:                                     
                                                                   Name: Title:
AGENT WHITEBOX ADVISORS LLC, as Administrative Agent
By:                                     
                                                                   Name: Title:

 

61



--------------------------------------------------------------------------------

SCHEDULE A

[List of copyrights]

 

62



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (this “Agreement”), dated as of May 9, 2014, is
among each of the undersigned (each, a “Grantor” and, collectively, the
“Grantors”), and Whitebox Advisors LLC, as administrative agent (in such
capacity, the “Agent”) for the lenders (each, a “Lender” and, collectively, the
“Lenders”; and together with the Agent, the “Secured Parties”) from time to time
party to the Loan Agreement referred to below.

W I T N E S S E T H:

A. The Grantors and the Secured Parties are entering into a Term Loan Agreement
dated as of May 9, 2014 (as it may be amended, restated, supplemented, or
modified from time to time, the “Loan Agreement”).

B. In order to induce the Secured Parties to enter into the Loan Agreement, the
Grantors and the Agent are entering into a Pledge and Security Agreement dated
as of May 9, 2014 (as it may be amended, restated, supplemented, or modified
from time to time, the “Security Agreement”) pursuant to which each Grantor has
granted to Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on, all of such Grantor’s right, title and interest in, to
and under all Collateral, including, without limitation, the Patent Collateral
(as defined below), in each case whether now owned or existing or hereafter
acquired or arising and wherever located to secure the prompt and complete
payment and performance in full when due, whether at stated maturity, by
required prepayment, acceleration, demand or otherwise, of all Secured
Obligations (as defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Agent shall
have all rights of a secured party in and to the Patent Collateral and any
proceeds thereof, including, without limitation, if an Event of Default (as
defined in the Loan Agreement) shall occur and be continuing, the right to
exercise its remedies under, among other agreements, the Loan Agreement and the
Security Agreement and the other Loan Documents (as defined in the Loan
Agreement), subject in all respects to the terms and provisions of such
agreements, in connection with all of Grantors’ right, title and interest in
such Patent Collateral.

D. Pursuant to the Loan Agreement, the Security Agreement and the other Loan
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 2 GRANT OF SECURITY INTEREST IN PATENTS

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Agent, for the benefit of the Secured
Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Patents, including but
not limited to the registered Patents listed in Schedule A, in each case whether
registered or unregistered, now owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Patent Collateral”).
Notwithstanding anything contained in this Agreement to the contrary, “Patent
Collateral” shall not include Excluded Property.

SECTION 3 SECURITY FOR OBLIGATIONS

This Agreement secures, and the Patent Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

SECTION 4 SECURITY AGREEMENT

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Agent with respect
to the security interest in the Patent Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any irreconcilable conflict between the terms of this Agreement and the
terms of the Security Agreement, the terms of the Security Agreement shall
control.

SECTION 5 RECORDATION

The Grantors hereby authorize and request that the Register of Patents and any
other applicable government officer record this Agreement.

SECTION 6 MISCELLANEOUS

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURY TRIAL WAIVER AND
SUBMISSION TO JURISDICTION SET FORTH IN SECTION 25 OF THE SECURITY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

 

64



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTORS GEVO, INC. By:                                     
                                                                   Name: Title:
GEVO DEVELOPMENT, LLC By:                                     
                                                                   Name: Title:
AGRI-ENERGY, LLC By:                                     
                                                                   Name: Title:
AGENT WHITEBOX ADVISORS LLC, as Administrative Agent
By:                                     
                                                                   Name: Title:

 

66



--------------------------------------------------------------------------------

SCHEDULE A

Attached.

 

67



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of May 9, 2014,
is among each of the undersigned (each, a “Grantor” and, collectively, the
“Grantors”), and Whitebox Advisors LLC, as administrative agent (in such
capacity, the “Agent”) for the lenders (each, a “Lender” and, collectively, the
“Lenders”; and together with the Agent, the “Secured Parties”) from time to time
party to the Loan Agreement referred to below.

W I T N E S S E T H:

A. The Grantors and the Secured Parties are entering into a Term Loan Agreement
dated as of May 9, 2014 (as it may be amended, restated, supplemented, or
modified from time to time, the “Loan Agreement”).

B. In order to induce the Secured Parties to enter into the Loan Agreement, the
Grantors and the Agent are entering into a Pledge and Security Agreement dated
as of May 9, 2014 (as it may be amended, restated, supplemented, or modified
from time to time, the “Security Agreement”) pursuant to which each Grantor has
granted to Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on, all of such Grantor’s right, title and interest in, to
and under all Collateral, including, without limitation, the Trademark
Collateral (as defined below), in each case whether now owned or existing or
hereafter acquired or arising and wherever located to secure the prompt and
complete payment and performance in full when due, whether at stated maturity,
by required prepayment, acceleration, demand or otherwise, of all Secured
Obligations (as defined in the Security Agreement).

C. The Grantors and the Secured Parties contemplate and intend that Agent shall
have all rights of a secured party in and to the Trademark Collateral and any
proceeds thereof, including, without limitation, if an Event of Default (as
defined in the Loan Agreement) shall occur and be continuing, the right to
exercise its remedies under, among other agreements, the Loan Agreement and the
Security Agreement and the other Loan Documents (as defined in the Loan
Agreement), subject in all respects to the terms and provisions of such
agreements, in connection with all of Grantors’ right, title and interest in
such Trademark Collateral.

D. Pursuant to the Loan Agreement, the Security Agreement and the other Loan
Documents, the Grantors are required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1 DEFINED TERMS

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

68



--------------------------------------------------------------------------------

SECTION 2 GRANT OF SECURITY INTEREST IN TRADEMARKS

Each Grantor hereby grants and confirms any grant made pursuant to the Security
Agreement, as the case may be, to the Agent, for the benefit of the Secured
Parties, of a security interest in, and continuing lien on, all of such
Grantor’s right, title and interest in, to and under the Trademarks and the
goodwill of the business symbolized thereby, including but not limited to the
registered Trademarks listed in Schedule A, in each case whether registered or
unregistered, now owned or existing or hereafter acquired or arising and
wherever located (collectively, the “Trademark Collateral”). Notwithstanding the
foregoing, the term “Trademark Collateral” shall not include (i) any “intent to
use” Trademark applications for which a statement of use has not been filed (but
only until such statement is filed) to the extent, but only to the extent, that
a grant of a security interest therein constitutes or results in the
abandonment, invalidation or unenforceability of any right, title or interest of
the applicable Grantor in such property and then only to the extent that any
law, rule or regulation or contractual provision giving rise to such
abandonment, invalidation or unenforceability would not be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law, including without limitation, any bankruptcy or insolvency law, or
principles of equity or (ii) any Excluded Property.

SECTION 3 SECURITY FOR OBLIGATIONS

This Agreement secures, and the Trademark Collateral is collateral security for,
the prompt and complete payment or performance in full when due of all Secured
Obligations.

SECTION 4 SECURITY AGREEMENT

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Agent with respect
to the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any irreconcilable conflict between the terms of this Agreement and the
terms of the Security Agreement, the terms of the Security Agreement shall
control.

SECTION 5 RECORDATION

The Grantors hereby authorize and request that the Register of Trademarks and
any other applicable government officer record this Agreement.

SECTION 6 MISCELLANEOUS

This Agreement shall be governed by, and construed in accordance with the laws
of the State of New York without regard to its conflict of law principles. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURY TRIAL WAIVER AND
SUBMISSION TO JURISDICTION SET FORTH IN SECTION 25 OF THE SECURITY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

69



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile (or
other electronic transmission) shall be as effective as delivery of an original
executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its duly authorized officer as of the date
first set forth above.

 

GRANTORS GEVO, INC. By:                                     
                                                                   Name: Title:
GEVO DEVELOPMENT, LLC By:                                     
                                                                   Name: Title:
AGRI-ENERGY, LLC By:                                     
                                                                   Name: Title:
AGENT WHITEBOX ADVISORS LLC, as Administrative Agent
By:                                     
                                                                   Name: Title:

 

71